EXHIBIT 10.10



Execution Version



SEVENTH AMENDMENT TO CREDIT AGREEMENT
This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Seventh Amendment”) dated as
of April 3, 2020, by and among SPECTRUM BRANDS, INC., a Delaware corporation
(the “Lead Borrower”), SB/RH HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), ROYAL BANK OF CANADA (as successor to DEUTSCHE BANK AG NEW YORK
BRANCH), as administrative agent (in such capacity, the “Administrative Agent”)
under the Loan Documents and the financial institutions party hereto (the “2020
Incremental Dollar Revolving Lenders”), as 2020 Incremental Dollar Revolving
Lenders.  Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined herein shall have the respective meanings provided to such
terms in the Credit Agreement referred to below.
W I T N E S S E T H :
WHEREAS, the Lead Borrower, Holdings, the Administrative Agent, each lender from
time to time party thereto (the “Lenders”) and the other parties thereto have
entered into the Credit Agreement, dated as of June 23, 2015 (as the same has
been amended, restated, supplemented and/or otherwise modified from time to time
prior to the Seventh Amendment Effective Date referred to below, the “Credit
Agreement”);
WHEREAS, the Lead Borrower has notified the Administrative Agent pursuant to
Section 2.22 of the Credit Agreement that it wishes to obtain a new tranche and
Class of Revolving Commitments in an amount equal to $90,000,000, in accordance
with the requirements set forth in Section 2.22 of the Credit Agreement and
otherwise on the terms and conditions provided herein (the “2020 Dollar
Revolving Facility”, the revolving commitments of each 2020 Incremental Dollar
Revolving Lender thereunder, the “2020 Dollar Revolving Credit Commitments” and
the Loans made by each 2020 Incremental Dollar Revolving Lender pursuant
thereto, the “2020 Dollar Revolving Loans”);
WHEREAS, the 2020 Incremental Dollar Revolving Lenders have severally, and not
jointly, agreed to provide the percentage of the 2020 Dollar Revolving Facility
set forth opposite their respective names on Schedule I hereto, on the terms and
conditions provided herein;
WHEREAS, contemporaneously with the effectiveness of the 2020 Dollar Revolving
Facility on the Seventh Amendment Effective Date, the Borrower wishes to (i)
make certain amendments to the Credit Agreement to provide for the 2020 Dollar
Revolving Facility, and (ii) make certain other modifications to the Credit
Agreement set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, the parties hereto agree as follows:
SECTION 1.          2020 Dollar Revolving Facility.
(a)          Subject to the terms and conditions set forth herein and the
occurrence of the Seventh Amendment Effective Date, the 2020 Incremental Dollar
Revolving Lenders hereby agree severally, and not jointly, to provide the
percentage of commitments in respect of the 2020 Dollar Revolving Facility set
forth opposite their respective names on Schedule I hereto.  On and after the
Seventh Amendment Effective Date  Incremental Revolving Loans incurred pursuant
to the 2020 Dollar Revolving Facility shall constitute “Revolving Loans” for all
purposes of the Credit Agreement (as amended hereby) and the other applicable
Loan Documents.
(b)          Upon the occurrence of the Seventh Amendment Effective Date (after
giving effect to the 2020 Dollar Revolving Facility), the 2020 Incremental
Dollar Revolving Lenders (i) shall be

--------------------------------------------------------------------------------

obligated to provide the 2020 Dollar Revolving Facility as provided in this
Seventh Amendment on the terms, and subject to the conditions, set forth in the
Credit Agreement (as amended hereby) and in this Seventh Amendment and (ii) to
the extent provided in this Seventh Amendment, shall have the rights and
obligations of a Lender thereunder and under the other applicable Loan
Documents.
SECTION 2.          Amendments.  Subject to the terms and conditions set forth
herein and the occurrence of the Seventh Amendment Effective Date:
(a)           the Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Annex I hereto; and
(b)          Exhibit G to the Credit Agreement is hereby amended and restated in
the form attached hereto as Annex III.
(c)          Schedule 1.01(a) to the Credit Agreement is hereby amended and
restated in the form attached hereto as Annex II.
SECTION 3.          Conditions of Effectiveness of this Seventh Amendment.
This Seventh Amendment shall become effective on the date when each of the
following conditions shall have been satisfied (such date, the “Seventh
Amendment Effective Date”):
(a)          the Lead Borrower, the Administrative Agent, each 2020 Incremental
Dollar Revolving Lender and Lenders comprising Required Revolving Lenders shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of facsimile or other electronic
transmission) the same to Paul Hastings LLP;
(b)          (i) on the Seventh Amendment Effective Date both immediately prior
to and after giving effect to this Seventh Amendment, no Default under
Section 7.01(a), 7.01(f) or 7.01(g) or Event of Default shall exist and
(ii) each of the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents (including the representations and
warranties set forth in Section 6 of this Seventh Amendment) shall be true and
correct in all material respects (or, if qualified by materiality, in all
respects) on and as of the Seventh Amendment Effective Date with the same effect
as though made on and as of the Seventh Amendment Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they shall be true and correct in all material respects (or, if
qualified by materiality, in all respects) as of such earlier date;
(c)          the Administrative Agent shall have received from the Lead Borrower
a certificate executed by a Responsible Officer of the Lead Borrower, certifying
compliance with the requirements of preceding clause (b);
(d)          the Administrative Agent shall have received the Acknowledgment and
Confirmation, substantially in the form of Exhibit A hereto, executed and
delivered by a Responsible Officer of each of Holdings, the Lead Borrower and
each Subsidiary Guarantor;
(e)          the Administrative Agent shall have received from the Lead Borrower
a solvency certificate from the chief financial officer (or other officer with
reasonably equivalent responsibilities) of the Lead Borrower substantially in
the form of Exhibit M to the Credit Agreement (modified as appropriate to give
effect to this Seventh Amendment);
2

--------------------------------------------------------------------------------

(f)           the Administrative Agent shall have received (i) either (x) a copy
of the certificate or articles of incorporation or equivalent organizational
document, including all amendments thereto, of each Loan Party, certified as of
a recent date by the Secretary of State of the state of its organization or
(y) confirmation from such Loan Party that there has been no change to such
organizational documents since last delivered to the Administrative Agent,
(ii) a certificate of the secretary or assistant secretary of each Loan Party
dated the Seventh Amendment Effective Date and certifying (A) that (x) attached
thereto is a true and complete copy of the by-laws or operating, management,
partnership or similar agreement of such Loan Party as in effect on the Seventh
Amendment Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below or (y) there has been no change to
such governing documents since last delivered to the Administrative Agent,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors or other equivalent governing body of such
Loan Party authorizing the execution, delivery and performance of this Seventh
Amendment and/or the Acknowledgement and Confirmation delivered pursuant to
clause (d) above and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that any attached certificate or
articles of incorporation, equivalent organizational document, by-laws,
operating, management, partnership or similar agreement of such Loan Party has
not been amended (in the case of the articles of incorporation of each such Loan
Party, since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (E) below), (D) to the extent not
previously delivered to the Administrative Agent, as to the incumbency and
specimen signature of each officer executing this Seventh Amendment or any other
document delivered in connection herewith on behalf of such Loan Party and
(E) good standing certificates for each Loan Party from the jurisdiction in
which it is organized, each dated a recent date prior to the Seventh Amendment
Effective Date; and (iii) a certificate of another officer as to the incumbency
and specimen signature of the secretary or assistant secretary executing the
certificate delivered pursuant to clause (ii) above;
(g)          the Administrative Agent, each 2020 Incremental Dollar Revolving
Lender and the Lenders party hereto comprising Required Revolving Lenders shall
have received a favorable written opinion of Paul, Weiss, Rifkind, Wharton &
Garrison LLP, as New York counsel to the Loan Parties, reasonably acceptable to
the Administrative Agent and each such 2020 Incremental Dollar Revolving Lender
dated the Seventh Amendment Effective Date;
(h)          the Administrative Agent shall have received from the Lead Borrower
a certificate executed by a Responsible Officer of the Lead Borrower, certifying
that (A) all of the requirements of Section 2.22 of the Credit Agreement (as
amended by this Seventh Amendment) with respect to the 2020 Dollar Revolving
Facility thereunder have been satisfied, (B) after giving effect to the 2020
Dollar Revolving Facility on the Seventh Amendment Effective Date, the First
Lien Net Leverage Ratio is no more than 3.25:1.00 on a Pro Forma Basis (assuming
a full drawing under the commitments in respect of the 2020 Dollar Revolving
Facility) and (C) attaching detailed calculations of compliance with preceding
clause (B); and
(i)           the Administrative Agent shall have received all fees to be paid
by the Lead Borrower on the Seventh Amendment Effective Date pursuant to that
certain Fee Letter, dated as of March 12, 2020 between the Lead Borrower and
Royal Bank of Canada.
SECTION 4.          Costs and Expenses.  The Lead Borrower hereby reconfirms its
obligations pursuant to Section 9.03(a) of the Credit Agreement to pay and
reimburse the Administrative Agent and each 2020 Incremental Dollar Revolving
Lender and their respective Affiliates for all reasonable and documented
out-of-pocket costs and expenses (including, without limitation, reasonable fees
and out-of-pocket expenses of counsel) incurred in connection with the
negotiation, preparation, execution and delivery of this Seventh Amendment and
all other documents and instruments delivered in connection herewith.
3

--------------------------------------------------------------------------------

SECTION 5.          Remedies.  This Seventh Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 6.          Representations and Warranties.  To induce the
Administrative Agent and the 2020 Incremental Dollar Revolving Lenders to enter
into this Seventh Amendment, each Loan Party hereto hereby represents and
warrants that, immediately prior to and immediately after giving effect to this
Seventh Amendment:
(a)          the execution, delivery and performance by it of this Seventh
Amendment and, in the case of Holdings and the Lead Borrower, the performance by
it of the Credit Agreement (as amended hereby) does not (i) violate any
provision of law applicable to it, its Organization Documents, or any order,
judgment or decree of any court or other agency of government binding on it,
(ii) conflict with, result in a material breach of or constitute (with due
notice or lapse of time or both) a material default under any of its Contractual
Obligations, (iii) result in or require the creation or imposition of any Lien
(other than Liens in favor of the Collateral Agent) upon any of its properties
or assets or (iv) require any approval of stockholders or any approval or
consent of any Person under any of its material Contractual Obligations, other
than those approvals and consents which have been obtained;
(b)          it has all requisite organizational power and authority to enter
into this Seventh Amendment and the execution, delivery and performance by it of
this Seventh Amendment and, in the case of Holdings and the Lead Borrower, the
performance by it of the Credit Agreement (as amended hereby) has been duly
authorized by all necessary organizational action by it;
(c)          each Loan Party party hereto has duly executed and delivered this
Seventh Amendment, and this Seventh Amendment, the Credit Agreement (as amended
hereby) and each other Loan Document to which it is a party constitutes the
legally valid and binding obligations of it, enforceable against it in
accordance with their respective terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability;
(d)          each of the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (or, if qualified by materiality, in all respects) on and as of the
Seventh Amendment Effective Date with the same effect as though made on and as
of the Seventh Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects (or, if qualified
by materiality, in all respects) as of such earlier date; and
(e)          all of the requirements of Section 2.22 of the Credit Agreement (as
amended by this Agreement) with respect to the 2020 Dollar Revolving Facility
have been satisfied.
SECTION 7.          Reference to and Effect on the Credit Agreement and the Loan
Documents.
(a)          On and after the Seventh Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Credit Agreement shall mean and be a reference to
the Credit Agreement, as amended by this Seventh Amendment.
(b)          The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Seventh Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. 
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all
4

--------------------------------------------------------------------------------

Obligations of the applicable Loan Parties under the Loan Documents, in each
case, as amended by this Seventh Amendment.
(c)          The execution, delivery and effectiveness of this Seventh Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
SECTION 8.          Governing Law.  THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.          Counterparts.  This Seventh Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  Delivery by facsimile or electronic transmission of an executed
counterpart of a signature page to this Seventh Amendment shall be effective as
delivery of an original executed counterpart of this Seventh Amendment.
[Signature Pages to follow]




5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Seventh Amendment to be duly executed and delivered by the parties hereto as of
the date first above written.



 
SPECTRUM BRANDS, INC.,
as the Lead Borrower
           
By:
/s/ Joanne P. Chomiak
     
Name: Joanne P. Chomiak
     
Title: Senior Vice President – Tax and Treasurer
           
SB/RH HOLDINGS, LLC,
as Holdings
           
By:
/s/ Ehsan Zargar
     
Name: Ehsan Zargar
     
Title: Executive Vice President, General Counsel and Corporate Secretary
 





[Signature Page to Seventh Amendment to Spectrum Credit Agreement]

--------------------------------------------------------------------------------

 
ROYAL BANK OF CANADA, as Administrative Agent
               
By:
/s/ Rodica Dutka
       
Name: Rodica Dutka
       
Title: Manager, Agency
             







[Signature Page to Seventh Amendment to Spectrum Credit Agreement]

--------------------------------------------------------------------------------

 
ROYAL BANK OF CANADA, as a 2020 Incremental Dollar Revolving Lender, a Revolving
Lender and an Issuing Bank
               
By:
/s/ Gordon MacArthur
       
Name: Gordon MacArthur
       
Title: Authorized Signatory
             









[Signature Page to Seventh Amendment to Spectrum Credit Agreement]

--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC, as a 2020 Incremental Dollar Revolving Lender
               
By:
/s/ Christopher M. Aitkin
       
Name: Christopher M. Aitkin
       
Title: Vice President
               
CITIZENS BANK, N.A., as a 2020 Incremental Dollar Revolving Lender
               
By:
/s/ Lawrence E. Ridgway
       
Name: Lawrence E. Ridgway
       
Title: Senior Vice President
               
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a 2020 Incremental Dollar Revolving
Lender
               
By:
/s/ Doreen Barr
       
Name: Doreen Barr
       
Title: Authorized Signatory
               
By:
/s/ Christopher Zybrick
       
Name: Christopher Zybrick
       
Title: Authorized Signatory
               
Wells Fargo Bank, National Association, as a 2020
Incremental Dollar Revolving Lender
               
By:
/s/ Mark Holm
       
Name: Mark Holm
       
Title: Managing Director
             





[Signature Page to Seventh Amendment to Spectrum Credit Agreement]

--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC, as a Revolving Lender
               
By:
/s/ Christopher M. Aitkin
       
Name: Christopher M. Aitkin
       
Title: Vice President
               
CITIZENS BANK, N.A., as a Revolving Lender
               
By:
/s/ Lawrence E. Ridgway
       
Name: Lawrence E. Ridgway
       
Title: Senior Vice President
               
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Lender
               
By:
/s/ Doreen Barr
       
Name: Doreen Barr
       
Title: Authorized Signatory
               
By:
/s/ Christopher Zybrick
       
Name: Christopher Zybrick
       
Title: Authorized Signatory
               
JPMORGAN CHASE BANK, N.A., as a Revolving Lender
               
By:
/s/ Erik Barragan
       
Name: Erik Barragan
       
Title: Authorized Officer
             





[Signature Page to Seventh Amendment to Spectrum Credit Agreement]

--------------------------------------------------------------------------------

 
Wells Fargo Bank, National Association, as a Revolving Lender
               
By:
/s/ Mark Holm
       
Name: Mark Holm
       
Title: Managing Director
             







[Signature Page to Seventh Amendment to Spectrum Credit Agreement]

--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Issuing Bank
               
By:
/s/ Doreen Barr
       
Name: Doreen Barr
       
Title: Authorized Signatory
               
By:
/s/ Christopher Zybrick
       
Name: Christopher Zybrick
       
Title: Authorized Signatory
   





[Signature Page to Seventh Amendment to Spectrum Credit Agreement]

--------------------------------------------------------------------------------

ANNEX I
See attached.

--------------------------------------------------------------------------------



CREDIT AGREEMENT

dated as of June 23, 2015

among

SPECTRUM BRANDS, INC.
as the Lead Borrower,

SB/RH HOLDINGS, LLC,
as Holdings

THE LENDERS PARTY HERETO

and

ROYAL BANK OF CANADA
(as successor to Deutsche Bank AG New York Branch)
as Administrative Agent and Collateral Agent

and

DEUTSCHE BANK AG NEW YORK BRANCH, CREDIT SUISSE AG CAYMAN ISLANDS
BRANCH, JPMORGAN CHASE BANK, N.A., and BANK OF AMERICA, N.A.,
as Issuing Banks

and

DEUTSCHE BANK SECURITIES INC., CREDIT SUISSE SECURITIES (USA) LLC and
J.P. MORGAN SECURITIES LLC,
as Joint Bookrunners and Joint Lead Arrangers

and

CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agent

and

J.P. MORGAN SECURITIES LLC,
as Documentation Agent

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page


ARTICLE 1



DEFINITIONS
 
Section 1.01
Defined Terms
1
Section 1.02
Classification of Loans and Borrowings
60
Section 1.03
Terms Generally
60
Section 1.04
Accounting Terms; GAAP
60
Section 1.05
Effectuation of Transactions
61
Section 1.06
Timing of Payment of Performance
61
Section 1.07
Times of Day
62
Section 1.08
Additional Alternative Currencies
62
Section 1.09
Currency Generally
62
Section 1.10
Cashless Rollovers
63
Section 1.11
Certain Calculations and Tests
63
Section 1.12
Rounding
64
Section 1.13
Available Amount Threshold
64
           
ARTICLE 2


THE CREDITS
 
Section 2.01
Commitments
64
Section 2.02
Loans and Borrowings
65
Section 2.03
Requests for Borrowings
66
Section 2.04
[Reserved]
67
Section 2.05
Letters of Credit
67
Section 2.06
[Reserved]
75
Section 2.07
Funding of Borrowings
75
Section 2.08
Type; Interest Elections
75
Section 2.09
Termination and Reduction of Commitments
76
Section 2.10
Repayment of Loans; Evidence of Debt
77
Section 2.11
Prepayment of Loans
78
Section 2.12
Fees
82
Section 2.13
Interest
83
Section 2.14
Alternate Rate of Interest
84
Section 2.15
Increased Costs
85
Section 2.16
Break Funding Payments
86





-i-

--------------------------------------------------------------------------------



Section 2.17
Taxes
86
Section 2.18
Payments Generally; Allocation of Proceeds; Sharing of Payments
89
Section 2.19
Mitigation Obligations; Replacement of Lenders
91
Section 2.20
Illegality
92
Section 2.21
Defaulting Lenders
93
Section 2.22
Incremental Credit Extensions
95
Section 2.23
Extensions of Loans and Revolving Commitments
100
Section 2.24
Lead Borrower as Borrower Representative
103
Section 2.25
Currency Equivalents
103
Section 2.26
Ancillary Facilities
104
         
ARTICLE 3


REPRESENTATIONS AND WARRANTIES
 
Section 3.01
Organization; Powers
109
Section 3.02
Authorization; Enforceability
109
Section 3.03
Governmental Approvals; No Conflicts
109
Section 3.04
Financial Condition; No Material Adverse Effect
109
Section 3.05
Properties; Intellectual Property
109
Section 3.06
Litigation and Environmental Matters
110
Section 3.07
Compliance with Laws
110
Section 3.08
Investment Company Status
110
Section 3.09
Taxes
110
Section 3.10
ERISA
110
Section 3.11
Disclosure
111
Section 3.12
Solvency
111
Section 3.13
Capitalization and Subsidiaries
111
Section 3.14
Security Interest in Collateral
111
Section 3.15
Labor Disputes
111
Section 3.16
Federal Reserve Regulations
112
Section 3.17
Economic and Trade Sanctions and Anti-Corruption Laws
112
Section 3.18
Senior Indebtedness
112
Section 3.19
Use of Proceeds
113
Section 3.20
Insurance
113
Section 3.21
Central Administration; COMI
113





-ii-

--------------------------------------------------------------------------------



ARTICLE 4


CONDITIONS
 
Section 4.01
Closing Date
113
Section 4.02
Each Credit Extension
114
     
ARTICLE 5



AFFIRMATIVE COVENANTS
 
Section 5.01
Financial Statements and Other Reports
115
Section 5.02
Existence
117
Section 5.03
Payment of Taxes
117
Section 5.04
Maintenance of Properties
117
Section 5.05
Insurance
118
Section 5.06
Inspections
118
Section 5.07
Maintenance of Book and Records
118
Section 5.08
Compliance with Laws
118
Section 5.09
Environmental
119
Section 5.10
Designation of Subsidiaries
119
Section 5.11
Use of Proceeds
119
Section 5.12
Covenant to Guarantee Obligations and Give Security
120
Section 5.13
Maintenance of Ratings
121
Section 5.14
[Reserved]
121
Section 5.15
Further Assurances
121
Section 5.16
Closing Date Post-Closing Deliverables
121
     
ARTICLE 6



NEGATIVE COVENANTS
 
Section 6.01
Indebtedness
121
Section 6.02
Liens
127
Section 6.03
No Further Negative Pledges
131
Section 6.04
Restricted Payments; Certain Payments of Indebtedness
132
Section 6.05
Restrictions on Subsidiary Distributions
137
Section 6.06
Investments
138
Section 6.07
Fundamental Changes; Disposition of Assets
141
Section 6.08
[Reserved]
144
Section 6.09
Transactions with Affiliates
144
Section 6.10
Conduct of Business
146





-iii-

--------------------------------------------------------------------------------



Section 6.11
Amendments or Waivers of Organizational Documents
146
Section 6.12
Amendments of or Waivers with Respect to Certain Agreements
146
Section 6.13
Fiscal Year
146
Section 6.14
Permitted Activities of Holdings
146
Section 6.15
Financial Covenant
147
Section 6.16
Center of Main Interests
148
     
ARTICLE 7



EVENTS OF DEFAULT
 
Section 7.01
Events of Default
148
     
ARTICLE 8



THE ADMINISTRATIVE AGENT
       
ARTICLE 9



MISCELLANEOUS
 
Section 9.01
Notices
157
Section 9.02
Waivers; Amendments
159
Section 9.03
Expenses; Indemnity
165
Section 9.04
Waiver of Claim
166
Section 9.05
Successors and Assigns
166
Section 9.06
Survival
174
Section 9.07
Counterparts; Integration; Effectiveness
175
Section 9.08
Severability
175
Section 9.09
Right of Setoff
175
Section 9.10
Governing Law; Jurisdiction; Consent to Service of Process
175
Section 9.11
Waiver of Jury Trial
176
Section 9.12
Headings
176
Section 9.13
Confidentiality
176
Section 9.14
No Fiduciary Duty
177
Section 9.15
Several Obligations
178
Section 9.16
USA PATRIOT Act
178
Section 9.17
Disclosure
178
Section 9.18
Appointment for Perfection
178
Section 9.19
Interest Rate Limitation
178
Section 9.20
Judgment Currency
178
Section 9.21
Conflicts
179





-iv-

--------------------------------------------------------------------------------



Section 9.22
Release of Guarantors
179



SCHEDULES:
Schedule 1.01(a)
—
Commitment Schedule
Schedule 1.01(b)
—
Existing Letters of Credit
Schedule 1.01(c)
—
Post-AAG Integration Transaction Structure Chart
Schedule 3.05
—
Fee Owned Material Real Estate Assets
Schedule 3.13
—
Subsidiaries
Schedule 5.10
—
Unrestricted Subsidiaries
Schedule 5.16
—
Closing Date Post-Closing Deliverables
Schedule 6.01
—
Existing Indebtedness
Schedule 6.02
—
Existing Liens
Schedule 6.06
—
Existing Investments
Schedule 6.07
—
Certain Dispositions
Schedule 6.09
—
Affiliate Transactions



EXHIBITS:
Exhibit A-1
—
Form of Assignment and Assumption
Exhibit A-2
—
Form of Affiliated Lender Assignment and Assumption
Exhibit B
—
Form of Borrowing Request
Exhibit C
—
Form of Compliance Certificate
Exhibit D
—
Form of Interest Election Request
Exhibit E
—
Form of Perfection Certificate
Exhibit F
—
Form of Perfection Certificate Supplement
Exhibit G
—
Form of Promissory Note
Exhibit H
—
Form of Prepayment Notice
Exhibit I
—
Form of Guaranty Agreement
Exhibit J
—
Form of Security Agreement
Exhibit K
—
Form of Letter of Credit Request
Exhibit L-1
—
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit L-2
—
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit L-3
—
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit L-4
—
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit M
—
Form of Solvency Certificate
Exhibit N
—
Form of Pari First Lien Intercreditor Agreement
Exhibit O
—
Form of First Lien/Second Lien Intercreditor Agreement





-v-

--------------------------------------------------------------------------------

CREDIT AGREEMENT


CREDIT AGREEMENT dated as of June 23, 2015 (the “Agreement”) by and among
SPECTRUM BRANDS, INC., a Delaware corporation (the “Lead Borrower”), SB/RH
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), the Lenders
(such term and each other capitalized term used but not defined in this
introductory statement having the meaning given to it in Article I), ROYAL BANK
OF CANADA (“Royal Bank”), in its capacities as administrative agent for the
Lenders (as successor to Deutsche Bank AG New York Branch) (in such capacity,
including any successor thereto, the “Administrative Agent”), as collateral
agent for the Lenders (as successor to Deutsche Bank AG New York Branch) (in
such capacity, including any successor thereto, the “Collateral Agent”), and
DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), CREDIT SUISSE AG CAYMAN ISLANDS
BRANCH (“CS”), JPMORGAN CHASE BANK, N.A. (“JPM”) and BANK OF AMERICA, N.A.
(“BofA”), each as an Issuing Bank.
RECITALS
A. The Lead Borrower has requested that, immediately upon (or contemporaneously
with) the satisfaction in full of the applicable conditions precedent set forth
in Section 4.01 below, the initial Term Lenders extend credit to the Lead
Borrower in the form of (i) term loans denominated in U.S. Dollars in the
aggregate principal amount of $1,450 million, (ii) term loans denominated in
Euros in the aggregate principal amount of €300 million and (iii) term loans
denominated in Canadian Dollars in the aggregate principal amount of
CAD$75 million.
B. The Lead Borrower has requested that, immediately upon (or contemporaneously
with) the satisfaction in full of the applicable conditions precedent set forth
in Section 4.01 below, the initial Revolving Lenders extend credit to the
Borrowers in the form of U.S. Dollar revolving commitments in the aggregate
initial commitment amount equivalent to $350 million and multicurrency revolving
commitments in the aggregate commitment amount equivalent to $150 million, in
each case for the making, from time to time, of revolving loans; same day base
rate loans denominated in U.S. Dollars; ancillary facilities; and the issuance,
from time to time, of letters of credit, in each case on the terms and subject
to the conditions set forth in this Agreement.
C. The initial Lenders have indicated their willingness to extend such credit,
and the Issuing Banks have indicated their willingness to issue Letters of
Credit, in each case on the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
“2016 Converting Lender” has the meaning assigned to such term in the First
Amendment.
“2016 Replacement USD Term Commitment” has the meaning assigned to such term in
the First Amendment.
“2016 Replacement USD Term Loans” has the meaning assigned to such term in the
First Amendment.
“2016 Replacement USD Term Loan Lender” has the meaning assigned to such term in
the First Amendment.
“2016 Replacement USD Term Loan Conversion Amount” shall mean, as to any 2016
Converting Lender, the amount determined by the Administrative Agent and the
Lead Borrower as the final amount of such 2016 Converting Lender’s 2016
Replacement USD Term Loan Conversion on the First Amendment Effective Date and
notified to each such 2016 Converting Lender by the Administrative Agent on or
prior to the
-1-

--------------------------------------------------------------------------------

First Amendment Effective Date.  The “2016 Replacement USD Term Loan Conversion
Amount” of any 2016 Converting Lender shall not exceed (but may be less than)
the principal amount of such 2016 Converting Lender’s Original Refinanced USD
Term Loans.  Al such determinations made by the Administrative Agent and the
Lead Borrower shall, absent manifest error, be final, conclusive and binding on
the Lead Borrower and the Lenders, and the Administrative Agent and the
Borrowers shall have no liability to any Person with respect to such
determination absent gross negligence or willful misconduct (in each case, as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).
“2016 USD Term Loan Conversion” has the meaning assigned to such term in the
First Amendment.
“2017 Converting Lender” has the meaning assigned to such term in the Third
Amendment.
“2017 Incremental USD Term Loan” has the meaning assigned to such term in the
Third Amendment.
“2017 Incremental USD Term Loan Commitment” has the meaning assigned to such
term in the Third Amendment.
“2017 Incremental USD Term Loan Lender” has the meaning assigned to such term in
the Fourth Amendment.
“2017 New USD Term Loans” has the meaning assigned to such term in Section
2.01(a).
“2017 Refinanced USD Term Loans” has the meaning assigned to such term in the
Third Amendment.
“2017 Replacement USD Term Commitment” has the meaning assigned to such term in
the Third Amendment.
“2017 Replacement USD Term Loan” has the meaning assigned to such term in the
Third Amendment.
“2017 Replacement USD Term Loan Lender” has the meaning assigned to such term in
the Third Amendment.
“2017 Replacement USD Term Loan Conversion Amount” shall mean, as to any 2017
Converting Lender, the amount determined by the Third Amendment Arranger and the
Lead Borrower as the final amount of such 2017 Converting Lender’s 2017
Replacement USD Term Loan Conversion on the Third Amendment Effective Date and
notified to each such 2017 Converting Lender by the Third Amendment Arranger on
or prior to the Third Amendment Effective Date. The “2017 Replacement USD Term
Loan Conversion Amount” of any 2017 Converting Lender shall not exceed (but may
be less than) the principal amount of such 2017 Converting Lender’s 2017
Refinanced USD Term Loans. All such determinations made by the Third Amendment
Arranger and the Lead Borrower shall, absent manifest error, be final,
conclusive and binding on the Administrative Agent, the Lead Borrower and the
Lenders, and the Administrative Agent, the Third Amendment Arranger and the
Borrowers shall have no liability to any Person with respect to such
determination absent gross negligence or willful misconduct (in each case, as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).
“2017 USD Term Loan Conversion” has the meaning assigned to such term in the
Third Amendment.
“2020 Dollar Revolving Applicable Percentage” means, with respect to any 2020
Dollar Revolving Lender for any Class, the percentage of the 2020 Total Dollar
Revolving Credit Commitment represented by such Lender’s 2020 Dollar Revolving
Credit Commitment for such Class; provided that for purposes of
-2-

--------------------------------------------------------------------------------

Section 2.21 and otherwise herein, when there is a Defaulting Lender, any such
Defaulting Lender’s 2020 Dollar Revolving Credit Commitment shall be disregarded
in the relevant calculations.  In the event the 2020 Dollar Revolving Credit
Commitments for any Class shall have expired or been terminated, the 2020 Dollar
Revolving Applicable Percentages of any 2020 Dollar Revolving Lender of such
Class shall be determined on the basis of the 2020 Dollar Revolving Credit
Exposure of the applicable 2020 Dollar Revolving Lenders of such Class, giving
effect to any assignments and to any 2020 Dollar Revolving Lender’s status as a
Defaulting Lender at the time of determination.
“2020 Dollar Revolving Credit Commitment” means, with respect to each Lender,
the commitment of such Lender to make 2020 Dollar Revolving Loans hereunder as
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender assumed its 2020 Dollar Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09, Section 2.11, Section 2.19 or Section 9.02(c),
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.05, (c) increased as part of an Incremental
Revolving Facility or (d) other than for purposes of determining the Required
Lenders or the Required Revolving Lenders, if such Lender is an Ancillary
Lender, decreased by the amount of such Lender’s Ancillary Commitment (and
increased to the extent such Ancillary Commitment is subsequently reduced,
cancelled or terminated).
“2020 Dollar Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all 2020 Dollar Revolving
Loans of such Lender.
“2020 Dollar Revolving Facility” means, at any time, the aggregate amount of the
2020 Dollar Revolving Lenders’ 2020 Dollar Revolving Credit Commitments at such
time, which shall be funded in U.S. Dollars.
“2020 Dollar Revolving Lender” means a Lender with a 2020 Dollar Revolving
Credit Commitment or an Additional Revolving Commitment or an outstanding2020
Dollar Revolving Loan or Additional Revolving Loan.
“2020 Dollar Revolving Loans” means the revolving Loans under the 2020 Dollar
Revolving Facility made by the Lenders to the Lead Borrower pursuant to
Section 2.01(a)(ii), 2.22, 2.23 or 9.02(c)(ii).
“2020 Dollar Revolving Credit Maturity Date” means the date that is five years
after the Second Amendment Effective Date.
“2020 Notes” means the 6.750% senior notes due 2020, par value $300,000,000
principal amount outstanding as of the Closing Date, issued pursuant to the
Indenture, dated as of March 20, 2012, by and among Spectrum Brands, Inc., the
guarantors party thereto and US Bank National Association, as trustee, as
supplemented from time to time through the date hereof.
“AAG Integration Transactions” means any transaction of Disposition, merger,
consolidation or amalgamation, liquidation, winding up, dissolution, Investment
or Restricted Payment in connection with the corporate and restructuring steps
effected by the Lead Borrower and its Subsidiaries to merge and integrate the
acquired businesses of Armored AutoGroup Parent Inc. and Salix Animal Health,
LLC with the existing business of the Lead Borrower and its Restricted
Subsidiaries, consistent with the steps memorandum provided to the Joint Lead
Arrangers dated June 3, 2015, in order to implement the corporate structure set
forth on Schedule 1.01(c).
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate or the Canadian Base Rate, as
applicable.
“ACH” means automated clearing house transfers.
“Additional Agreement” has the meaning assigned to such term in Article 8.
-3-

--------------------------------------------------------------------------------

“Additional Borrowers” means the Additional Term Borrowers, the Pre-Approved
Borrowers and the Other Non-U.S. Revolving Facility Borrowers.
“Additional Commitments” means any commitments hereunder added pursuant to
Section 2.22, 2.23 or 9.02(c).
“Additional Incremental Rights” has the meaning assigned to such term in
Section 2.22(a)(xiii).
“Additional Lender” has the meaning assigned to such term in Section 2.22(b).
“Additional Loans” means the Additional Revolving Loans and the Additional Term
Loans.
“Additional Revolving Commitments” means any revolving credit commitment added
pursuant to Section 2.22, 2.23 or 9.02(c)(ii).
“Additional Revolving Facility” means any revolving credit facility added
pursuant to Section 2.22, 2.23 or 9.02(c)(ii).
“Additional Revolving Loans” means any revolving loan added hereunder pursuant
to Section 2.22, 2.23 or 9.02(c)(ii).
“Additional Rights” has the meaning assigned to such term in Section 6.01(p).
“Additional Rights to Extending Revolving Lenders” has the meaning assigned to
such term in Section 2.23(a)(i).
“Additional Rights to Incremental Equivalent Debt Lenders” has the meaning
assigned to such term in Section 6.01(z).
“Additional Term Borrowers” has the meaning assigned to such term in the
definition of “Term Borrowers”.
“Additional Term Commitments” means any term commitment added pursuant to
Section 2.22, 2.23 or 9.02(c)(i).
“Additional Term Loans” means any term loan added pursuant to Section 2.22, 2.23
or 9.02(c)(i).
“Adjustment Date” means the date of delivery of financial statements required to
be delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable.
“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.
“Administrative Questionnaire” has the meaning assigned to such term in
Section 2.22(d).
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings, the Lead Borrower or any of its
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claim), whether
pending or, to the knowledge of Holdings, the Lead Borrower or any of its
Restricted Subsidiaries, threatened in writing, against or affecting Holdings,
the Lead Borrower or any of its Restricted Subsidiaries or any property of
Holdings, the Lead Borrower or any of its Restricted Subsidiaries.
-4-

--------------------------------------------------------------------------------

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person.  None of the Administrative Agent, the Arrangers, any Lender (other than
any Affiliated Lender or any Debt Fund Affiliate) or any of their respective
Affiliates shall be considered an Affiliate of Holdings or any subsidiary
thereof.
“Affiliate Ancillary Borrower” means any Affiliate of a Borrower (or, with
respect to the Lead Borrower only, any Restricted Subsidiary of the Lead
Borrower) that becomes a Borrower in respect of an Ancillary Facility pursuant
to Section 2.26(b).
“Affiliated Lender” means any Non-Debt Fund Affiliate, Holdings, the Lead
Borrower and/or any subsidiary of Holdings.
“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Affiliated Lender (with the consent of any party
whose consent is required by Section 9.05) and accepted by the Administrative
Agent in the form of Exhibit A-2 or any other form approved by the
Administrative Agent and the Lead Borrower.
“Affiliated Lender Cap” has the meaning assigned to such term in
Section 9.05(g)(iv).
“Aggregate 2020 Dollar Revolving Credit Exposure” means, at any time, the
aggregate amount of the Lenders’ 2020 Dollar Revolving Credit Exposures at such
time.
“Aggregate Dollar Revolving Credit Exposure” means, at any time, the aggregate
amount of the Lenders’ Dollar Revolving Credit Exposures at such time.
“Aggregate Multicurrency Revolving Credit Exposure” means, at any time, the
aggregate amount of the Lenders’ Multicurrency Revolving Credit Exposures at
such time.
“Aggregate Revolving Credit Exposure” means, at any time, the aggregate amount
of the Lenders’ Revolving Credit Exposures at such time.
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Agreement Currency” has the meaning assigned to such term in Section 9.20.
“Alternate Base Rate” means, for any day, with respect to Loans denominated in
U.S. Dollars, a rate per annum equal to the highest of (a) the Federal Funds
Effective Rate in effect on such day plus 0.50% (provided that such rate shall
not be less than 0%), (b) to the extent ascertainable, the Published LIBO Rate
(which rate shall be calculated based upon an Interest Period of one month and
shall be determined on a daily basis) plus 1.00%; and (c) the Prime Rate.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Published LIBO Rate, as the case may be, shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Published LIBO Rate, as the case
may be.
“Alternative Currencies” has the meaning assigned to such term in the definition
of “Multicurrency Revolving Facility”.
“Alternative Currency Alternate Rate” means, with respect to any Alternative
Currency (other than Canadian Dollars) in any jurisdiction, the rate of interest
per annum determined by the Administrative Agent to be the rate of interest
either (x) charged by it to borrowers of similar quality as the applicable
Borrower for short-term loans in such Alternative Currency in such jurisdiction
or (y) notified to the Administrative Agent by that Lender as soon as
practicable after notice is given under Section 2.14 or Section 2.20, as
applicable, and in any event before interest is due to be paid in respect of the
applicable Interest Period, based on the cost to that Lender of funding its
participation in that Eurocurrency Rate Loan.  Notwithstanding anything to the
contrary contained
-5-

--------------------------------------------------------------------------------

herein, Eurocurrency Rate Loans may only be made or maintained as Alternative
Currency Alternate Rate Loans only to the extent specified in Section 2.14 or
Section 2.20, as applicable.
“Ancillary Commencement Date” means, with respect to any Ancillary Facility, the
date (which must be a Business Day) on which such Ancillary Facility is first
made available.
“Ancillary Commitment” means, with respect to any Ancillary Lender and any
Ancillary Facility, the maximum applicable Dollar Equivalent amount which such
Ancillary Lender has agreed (whether or not subject to the satisfaction of
conditions precedent) to make available from time to time under an Ancillary
Facility in accordance with Section 2.26 hereof to the extent such amount has
not been cancelled or reduced under this Agreement or the Ancillary Documents
relating to such Ancillary Facility.
“Ancillary Document” means each document or instrument relating to or evidencing
the terms of an Ancillary Facility designated by the Lead Borrower, the
Ancillary Lender and the Administrative Agent as an “Ancillary Document”.
“Ancillary Facility” means (a) any overdraft, automated payment, check drawing
and/or other current account facility, (b) any short term loan facility
denominated in local currencies, (c) any foreign exchange facilities, (d) any
letter of credit, suretyship, guarantee and/or bonding facility or any other
instrument to provide a contingent liability, (e) any derivatives facility
and/or (f) any other facility or financial accommodation that may be required in
connection with the business of the Lead Borrower and its Restricted
Subsidiaries.
“Ancillary Lender” means each Multicurrency Revolving Lender (or Affiliate of a
Multicurrency Revolving Lender) that makes available an Ancillary Facility in
accordance with Section 2.26.
“Ancillary Outstandings” means, at any time, with respect to any Ancillary
Lender and any Ancillary Facility then in effect, the Dollar Equivalent of the
sum of the following amounts outstanding under such Ancillary Facility:  (a) the
principal amount owing under each overdraft facility and on-demand short term
loan facility (net of any credit balance on any account of any Borrower or
Restricted Subsidiary under any Ancillary Facility with the relevant Ancillary
Lender to the extent that such credit balance is freely available to be set off
by such Ancillary Lender against liabilities owing by such Borrower under such
Ancillary Facility), (b) the face amount of each guaranty, bond and letter of
credit provided or issued under such Ancillary Facility and (c) the amount
fairly representing the aggregate exposure (excluding interest and similar
charges) of such Ancillary Lender under each other type of accommodation
provided under such Ancillary Facility, in each case as determined by such
Ancillary Lender acting reasonably in accordance with its normal banking
practice and the terms of the relevant Ancillary Document.
“Ancillary Obligations” means all obligations in respect of Ancillary
Outstandings.
“Applicable Percentage” means, (a) with respect to any Term Lender for any
Class, a percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Loans and unused Additional Commitments of
such Term Lender for such Class and the denominator of which is the aggregate
outstanding principal amount of the Loans and unused Commitments of all Term
Lenders for such Class and (b) with respect to any Revolving Lender for any
Class, the percentage of the Total Revolving Credit Commitment for such Class
represented by such Lender’s Revolving Credit Commitment for such Class;
provided that for purposes of Section 2.21 and otherwise herein, when there is a
Defaulting Lender, any such Defaulting Lender’s Revolving Credit Commitment
shall be disregarded in the relevant calculations.  In the case of clause (b),
in the event the Revolving Credit Commitments for any Class shall have expired
or been terminated, the Applicable Percentages of any Revolving Lender of such
Class shall be determined on the basis of the Revolving Credit Exposure of the
applicable Revolving Lenders of such Class, giving effect to any assignments and
to any Revolving Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Price” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Applicable Rate” means, for any day:
-6-

--------------------------------------------------------------------------------

(a)    with respect to Initial Term Loans, the rate per annum applicable to the
relevant Class of Loans set forth below under the caption “ABR Spread”, “LIBO
Rate Spread”, “BA Rate Spread” or “EURIBOR Rate Spread” as the case may be:
ABR Spread for USD Term Loans
LIBO Rate Spread for USD
Term Loans denominated in US Dollars
   
1.00%
2.00%
       
ABR Spread for CAD Term Loans
BA Spread for CAD Term Loans
   
2.50%
3.50
       
EURIBOR Rate Spread for Euro Term Loans
   
2.75%





(b)    with respect to Revolving Loans, the rate per annum applicable to the
relevant Class of Loans set forth below under the caption “ABR Spread”, “LIBO
Rate Spread”, “BA Rate Spread” or “EURIBOR Rate Spread” as the case may be,
based upon the Total Leverage Ratio as of the last day of the most recently
ended Test Period; provided that until the first Adjustment Date following the
completion of at least one full Fiscal Quarter ended after the Second Amendment
Effective Date, the “Applicable Rate” shall be the applicable rate per annum set
forth below in Category 2:
Total
Leverage Ratio
 
ABR Spread
for Dollar
Revolving Loans
   
LIBO Rate
Spread for
Dollar
Revolving Loans
   
ABR Spread
for CAD
Revolving Loans
   
BA Rate
Spread
for CAD
Revolving Loans
   
EURIBOR
Rate Spread
for Euro
Revolving Loans
   
ABR Spread
for 2020
Dollar
Revolving Loans
   
LIBO Rate
Spread for
2020 Dollar
Revolving Loans
                                             
Category 1
                                                                               
     
Greater than 4.00 to 1.00
   
1.25
%
   
2.25
%
   
1.25
%
   
2.25
%
   
2.75
%
   
1.50
%
   
2.50
%
                                                         
Category 2
                                                                               
                                 
Less than or equal to 4.00 to 1.00 but greater than 2.50 to 1.00
   
1.00
%
   
2.00
%
   
1.00
%
   
2.00
%
   
2.00
%
   
1.25
%
   
2.25
%
                                                         
Category 3
                                                                               
                                 
Less than or equal to 2.50 to 1.00
   
0.75
%
   
1.75
%
   
0.75
%
   
1.75
%
   
1.75
%
   
1.00
%
   
2.00
%



The Applicable Rate shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Total Leverage Ratio in accordance with the
tables above; provided that if financial statements are not delivered
-7-

--------------------------------------------------------------------------------

when required pursuant to Section 5.01(a) or (b), as applicable, the “Applicable
Rate” shall be the rate per annum set forth above in Category 1 until such
financial statements are delivered in compliance with Section 5.01(a) or (b), as
applicable.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency (other than Euros or Pounds Sterling), the local time in
the place of settlement for such Alternative Currency as may be determined by
the Administrative Agent or the applicable Issuing Bank, as the case may be, to
be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any entity or any Affiliate of
any entity that administers, advises or manages such Lender.
“Arrangers” means, (w) with respect to the Initial Term Loans (other than the
2016 Replacement USD Term Loans and the 2017 Replacement USD Term Loans) and the
Initial Revolving Credit Commitments, each of Deutsche Bank Securities Inc.,
Credit Suisse Securities (USA) LLC and J.P. Morgan Securities LLC, (x) with
respect to the 2016 Replacement USD Term Loans, Deutsche Bank Securities Inc. in
its capacity as sole bookrunner and sole lead arranger, (y) with respect to the
Second Amendment, (i) each of Deutsche Bank Securities Inc., Credit Suisse
Securities (USA) LLC, JPMorgan Chase Bank N.A. and RBC Capital Markets1, as
joint bookrunners and joint lead arrangers and (ii) each of Royal Bank of
Canada, Credit Suisse Securities (USA) LLC and JPMorgan Chase Bank N.A. as
co-documentation agents and (z) with respect to the 2017 Replacement USD Term
Loans (including the 2017 Incremental USD Term Loans), RBC Capital Markets and
Deutsche Bank Securities Inc., as joint bookrunners and joint lead arrangers.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form approved by the Administrative Agent and the Lead
Borrower.
“Auction” has the meaning assigned to such term in the definition of “Dutch
Auction”.
“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor engaged by the Lead Borrower
(whether or not an Affiliate of the Administrative Agent) to act as an arranger
in connection with any Auction pursuant to the definition of “Dutch Auction”;
provided that the Lead Borrower shall not designate the Administrative Agent as
the Auction Agent without the written consent of the Administrative Agent (it
being understood that the Administrative Agent shall be under no obligation to
agree to act as the Auction Agent); provided, further, that neither the Lead
Borrower nor any of its Affiliates may act as the Auction Agent.
“Auction Amount” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Auction Notice” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Auction Party” has the meaning set forth in the definition of “Dutch Auction”.
“Auction Response Date” has the meaning assigned to such term in the definition
of “Dutch Auction”.



--------------------------------------------------------------------------------

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.
-8-

--------------------------------------------------------------------------------

“Available Amount” means, at any time, an amount equal to, without duplication:
(a)           the sum of:
(i)   $350,000,000; plus
(ii)   50% of the Consolidated Net Income of the Lead Borrower for the period
(taken as one accounting period) from October 1, 2014 to the end of the Lead
Borrower’s most recently ended fiscal quarter in respect of which a Compliance
Certificate has been delivered hereunder (or, if such Consolidated Net Income
for such period is a deficit, less 100% of such deficit); plus
(iii)   the amount of any capital contributions or other proceeds of any
issuance of Capital Stock after December 4, 2014 (other than any amounts
(x) constituting a Cure Amount or an Available Excluded Contribution Amount or
an Excluded Debt Contribution or proceeds of an issuance of Disqualified Capital
Stock, (y) received from the Lead Borrower or any Restricted Subsidiary or
(z) incurred from the proceeds of any loan or advance made pursuant to
Section 6.06(h)(ii)) received as Cash equity by the Lead Borrower or any of its
Restricted Subsidiaries, plus the fair market value, as reasonably determined by
the Lead Borrower, of Cash Equivalents, marketable securities or other property
received by the Lead Borrower or any Restricted Subsidiary as a capital
contribution or in return for any issuance of Capital Stock (other than any
amounts (x) constituting a Cure Amount or an Available Excluded Contribution
Amount or an Excluded Debt Contribution or proceeds of any issuance of
Disqualified Capital Stock or (y) received from the Lead Borrower or any
Restricted Subsidiary), in each case, during the period from and including the
day immediately following December 4, 2014 through and including such time; plus
(iv)   the aggregate principal amount of any Indebtedness or Disqualified
Capital Stock, in each case, of the Lead Borrower or any Restricted Subsidiary
issued after December 4, 2014 (other than Indebtedness or such Disqualified
Capital Stock issued to the Lead Borrower or any Restricted Subsidiary), which
has been converted into or exchanged for Capital Stock of the Lead Borrower, any
Restricted Subsidiary or any Parent Company that does not constitute
Disqualified Capital Stock, together with the fair market value of any Cash
Equivalents and the fair market value (as reasonably determined by the Lead
Borrower) of any property or assets received by the Lead Borrower or such
Restricted Subsidiary upon such exchange or conversion, in each case, during the
period from and including the day immediately following December 4, 2014 through
and including such time; plus
(v)   the net proceeds received by the Lead Borrower or any Restricted
Subsidiary during the period from and including the day immediately following
the Closing Date through and including such time in connection with the
Disposition to any Person (other than the Lead Borrower or any Restricted
Subsidiary) of any Investment made pursuant to Section 6.06(r)(i); plus
(vi)   to the extent not already reflected as a return of capital with respect
to such Investment for purposes of determining the amount of such Investment,
the proceeds received by the Lead Borrower or any Restricted Subsidiary during
the period from and including the day immediately following the Closing Date
through and including such time in connection with Cash returns, Cash profits,
Cash distributions and similar Cash amounts, including Cash principal repayments
of loans, in each case received in respect of any Investment made after the
Closing Date pursuant to Section 6.06(r)(i) (in an amount not to exceed the
original amount of such Investment); plus
(vii)   an amount equal to the sum of (A) the amount of any Investments by the
Lead Borrower or any Restricted Subsidiary pursuant to Section 6.06(r)(i) in any
Unrestricted Subsidiary (in an amount not to exceed the original amount of such
Investment) that has been redesignated as a Restricted Subsidiary, or has been
merged, consolidated or amalgamated with or into, or is liquidated, wound up or
dissolved into, the Lead Borrower or any Restricted Subsidiary and (B) the fair
market value (as reasonably determined by the Lead Borrower) of the property or
-9-

--------------------------------------------------------------------------------

assets of any Unrestricted Subsidiary that have been transferred, conveyed or
otherwise distributed (in an amount not to exceed the original amount of the
Investment in such Unrestricted Subsidiary pursuant to Section 6.06(r)(i)) to
the Lead Borrower or any Restricted Subsidiary, in each case, during the period
from and including the day immediately following the Closing Date through and
including such time; minus
(b)    an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.04(a)(iii)(A), plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi)(A), plus (iii) Investments made pursuant to
Section 6.06(r)(i), in each case, after the Closing Date and prior to such time,
or contemporaneously therewith.
“Available Ancillary Commitment” means, with respect to any Ancillary Facility,
the relevant Ancillary Lender’s Ancillary Commitment minus the amount of
Ancillary Outstandings under such Ancillary Facility.
“Available Excluded Contribution Amount” means the aggregate amount of Cash or
Cash Equivalents or the fair market value of other assets or property (as
reasonably determined by the Lead Borrower, but excluding any Cure Amount)
received by the Lead Borrower or any of its Restricted Subsidiaries after the
Closing Date from:
(1)   contributions in respect of Qualified Capital Stock (other than any
amounts received from the Lead Borrower or any of its Restricted Subsidiaries),
and
(2)   the sale of Qualified Capital Stock of the Lead Borrower or any of its
Restricted Subsidiaries (other than (x) to the Lead Borrower or any Restricted
Subsidiary of the Lead Borrower, (y) pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or (z) with
the proceeds of any loan or advance made pursuant to Section 6.06(h)(ii)),
in each case, designated as Available Excluded Contribution Amounts pursuant to
a certificate of a Responsible Officer on or promptly after the date the
relevant capital contribution is made or the relevant proceeds are received, as
the case may be, and which are excluded from the calculation of the Available
Amount.
“BA Rate” means, in respect of any Interest Period, the higher of the average
rate applicable to Canadian Dollar bankers’ acceptances for a period equal to
such Interest Period appearing on the “Reuters Screen CDOR Page” (as defined in
the International Swaps and Derivatives Association, Inc. 2000 definitions, as
modified and amended from time to time), rounded to the nearest 1/100th of 1%
(with .005% being rounded up), at  approximately 11:00 a.m. (Eastern Time), on
the related Interest Rate Determination Date, provided that if such rate does
not appear on the Reuters Screen CDOR Page on such day the BA Rate on such day
shall be the rate for such period applicable to Canadian Dollar bankers’
acceptances quoted by a bank listed in Schedule I of the Bank Act (Canada), as
selected by the Administrative Agent, as of 11:00 a.m. (Eastern Time) on such
day or, if such day is not a Business Day, then on the immediately preceding
Business Day plus 0.10% per annum; provided that (x) BA Rate shall not be less
than 0% and (y) solely in the case of Term Loans, the BA Rate shall not be less
than 0.75%.
“Banking Services” means each and any of the following bank services provided to
any Loan Party (a) under any arrangement that is in effect on the Closing Date
between any Loan Party and a counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or any Arranger as of the Closing Date or
(b) under any arrangement that is entered into after the Closing Date by any
Loan Party with any counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or any Arranger at the time such arrangement is
entered into:  commercial credit cards, stored value cards, purchasing cards,
treasury management services, netting services, overdraft protections, check
drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with cash management and Deposit Accounts.
-10-

--------------------------------------------------------------------------------

“Banking Services Obligations” means any and all obligations of any Loan Party,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), in connection with Banking Services, in
each case, that has been designated to the Administrative Agent in writing by
the Lead Borrower as being Banking Services Obligations for the purposes of the
Loan Documents, it being understood that each counterparty thereto shall be
deemed (A) to appoint the Administrative Agent as its agent under the applicable
Loan Documents and (B) to agree to be bound by the provisions of Article 8,
Section 9.03 and Section 9.10, as if it were a Lender.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
“BofA” has the meaning assigned to such term in the preamble to this Agreement.
“Bona Fide Debt Fund” means any debt fund, investment vehicle, regulated bank
entity or unregulated lending entity that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person controlling, controlled by or under common control with (a) any
competitor of the Lead Borrower and/or any of its subsidiaries or (b) any
Affiliate of such competitor, but with respect to which no personnel involved
with any investment in such Person (i) makes, has the right to make or
participates with others in making any investment decisions with respect to such
debt fund, investment vehicle, regulated bank entity or unregulated lending
entity or (ii) has access to any information (other than information that is
publicly available) relating to Holdings, the Lead Borrower or their respective
subsidiaries or any entity that forms a part of any of their respective
businesses; it being understood and agreed that the term “Bona Fide Debt Fund”
shall not include any Person that is separately identified to the Arrangers in
accordance with clause (a) of the definition of “Disqualified Institution” or
any Affiliate of any such Person that is reasonably identifiable on the basis of
such Affiliate’s name.
“Borrower Joinder Agreement” means a borrower joinder agreement in a
form (including structural and tax considerations (including customary tax
provisions for Borrowers incorporated in any jurisdiction other than the U.S.,
to the extent not already provided for in this Agreement, in Section 2.17 and
related definitions, including gross-up provisions with respect to the
obligations of the U.K. Borrower on terms satisfactory to the Administrative
Agent and the Arrangers) and collateral and guarantee arrangements (including
collateral allocation mechanism arrangements)) reasonably satisfactory to the
Administrative Agent and the Lead Borrower.
“Borrower Representative” means the entity appointed to act on behalf of the
Borrowers pursuant to Section 2.24.
“Borrowers” means the Term Borrowers and the Revolving Facility Borrowers;
provided that if any Non-U.S. Borrower incurs any Obligations under a
Non-U.S. Facility, and if the Administrative Agent and the Lenders holding such
Obligations agree that collateral in a non-U.S. jurisdiction will be provided to
support such Non-U.S. Obligations, then the Borrowers and the Administrative
Agent on behalf of the Lenders will enter into an agreement that will include
customary collateral allocation mechanism sharing provisions between such
Non-U.S. Facility and the U.S. Credit Facilities that will be automatically
triggered upon the occurrence of an event of default resulting from
(i) bankruptcy, insolvency proceedings, etc., (ii) inability to pay debts,
attachment, etc., (iii) payment default on final maturity or (iv) an
acceleration of the loans or commitments under such Non-U.S. Facility; provided,
further, to the extent (x) that any portion of such Non-U.S. Facility is made
available in a currency other than U.S. Dollars or (y) any portion of the
Revolving Facility, Incremental Revolving Facility or Revolving Facility
incurred pursuant to a Refinancing Amendment may be funded in currency other
than U.S. Dollars, the customary collateral allocation mechanism settlement
currency will be U.S. Dollars pursuant to which Outstanding Amounts denominated
in a currency other than U.S. Dollars of any Borrower will convert into, and
continue as, U.S. Dollar-denominated Obligations.
“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans as to
which a single Interest Period is in effect.
-11-

--------------------------------------------------------------------------------

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 and substantially in the form attached hereto as Exhibit B or
such other form that is reasonably acceptable to the Administrative Agent and
the Lead Borrower.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with an ABR Loan, a
Eurocurrency Rate Loan or any other Loan in an Alternative Currency, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in the London interbank market and/or the principal financial center of
the country of such Alternative Currency (and, if the Borrowings or LC
Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any TARGET Day).
“CAD Term Commitment” means, with respect to each CAD Term Lender, the
commitment, if any, of such Lender to make a CAD Term Loan on the Closing Date,
expressed as the maximum principal amount of the CAD Term Loan to be made by
such Lender, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such CAD Term Lender pursuant to Section 9.05.  The initial
amount of each Lender’s CAD Term Commitment is set forth on Schedule 1.01(a), or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its CAD Term Commitment, as applicable.  The initial aggregate amount of
the Lenders’ CAD Term Commitments is C$75,000,000.
“CAD Term Lender” means each Lender that has a CAD Term Commitment or that
extends CAD Term Loans to the Lead Borrower.
“CAD Term Loan” has the meaning assigned to such term in Section 2.01(a).
“CAD Term Loan Facility” means the Canadian Dollar term loan facility
established pursuant to Section 2.01(a)(i)(c).
“Canadian Anti-Terrorism Laws” means any Canadian law, judgment, order,
executive order, decree, ordinance, rule or regulation related to terrorism
financing or money laundering including Part II.1 of the Criminal Code, R.S.C.
1985, c.C-46, the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act, S.C. 2000, c. 17, regulations promulgated pursuant to the Special Economic
Measures Act, S.C. 1992, c. 17 and the United Nations Act, R.S.C. 1985, c. U-2,
in each case, as amended.
“Canadian Base Rate” means the highest of (x) the rate of interest per annum
established from time to time by the Administrative Agent as the reference rate
of interest for the determination of interest rates that the Administrative
Agent will charge to customers in Canada for Canadian Dollar demand loans in
Canada, and (y) the rate of interest per annum that is equal to the BA Rate for
an interest period of one month plus 1.00% per annum; provided that (x) Canadian
Base Rate shall not be less than 0% and (y) solely in the case of Term Loans,
the Canadian Base Rate shall not be less than 1.75%.
“Canadian Borrower” has the meaning assigned to such term in the definition of
“Revolving Facility Borrowers”.
“Canadian Dollars” and “C$” means the lawful currency of Canada.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to
-12-

--------------------------------------------------------------------------------

purchase or other arrangements or rights to acquire any of the foregoing, but
excluding for the avoidance of doubt any Indebtedness convertible into or
exchangeable for any of the foregoing.
“Cash” means money, currency or a credit balance in any Deposit Account, in each
case determined in accordance with GAAP.
“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. government or (ii) issued by
any agency or instrumentality of the U.S. the obligations of which are backed by
the full faith and credit of the U.S., in each case maturing within one year
after such date and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (b) readily marketable direct obligations issued by
any state of the U.S. or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-2 from S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency) and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (c) commercial
paper maturing no more than one year from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-2 from
S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency); (d) deposits, money market deposits, time
deposit accounts, certificates of deposit or bankers’ acceptances (or similar
instruments) maturing within one year after such date and issued or accepted by
any Lender or by any bank organized under, or authorized to operate as a bank
under, the laws of the U.S., any state thereof or the District of Columbia or
any political subdivision thereof and that has capital and surplus of not less
than $100,000,000 and, in each case, repurchase agreements and reverse
repurchase agreements relating thereto; and (e) shares of any money market
mutual fund that has (i) substantially all of its assets invested in the types
of investments referred to in clauses (a) through (d) above, (ii) net assets of
not less than $250,000,000 and (iii) a rating of at least A-2 from S&P or at
least P-2 from Moody’s.
In the case of any Investment by any Foreign Subsidiary, “Cash Equivalents”
shall also include (x) Investments of the type and maturity described in
clauses (a) through (e) above of foreign obligors, which Investments or obligors
(or the parent companies thereof) have the ratings described in such clauses or
equivalent ratings from comparable foreign rating agencies and (y) other
short-term Investments utilized by Foreign Subsidiaries in accordance with
normal investment practices for cash management in Investments analogous to the
Investments described in clauses (a) through (e) and in this paragraph.
“Cashless Settlement Letter” means that certain cashless settlement letter
agreement, dated the date hereof, among the Administrative Agent and the “Lead
Borrower”, the “Canadian Borrower”, the “German Borrower” and the
“Administrative Agent” under and as defined in the Existing Term Loan Credit
Agreement and the Existing Term Loan Lenders party thereto.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holdco” means a direct or indirect Domestic Subsidiary substantially all of
whose assets consist of the capital stock of one or more CFCs.
“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Closing Date, (b) any change in any law, treaty, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or such
Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date (other
than any such request, guideline or directive to comply with any law, rule or
regulation that was in effect on the Closing Date).  For purposes of this
definition and Section 2.15, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder or issued in connection therewith or in implementation thereof and
(y) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or U.S. or foreign
-13-

--------------------------------------------------------------------------------

regulatory authorities, in each case pursuant to Basel III, shall in each case
described in clauses (a), (b) and (c) above, be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.
A “Change of Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), other than the Permitted Investors, shall
own, directly or indirectly, beneficially or of record, shares representing more
than (i) 35% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of Super Holdco and (ii) the aggregate ordinary
voting power represented by the issued and outstanding capital stock of Super
Holdco directly or indirectly owned by the Permitted Investors, (b) a majority
of the seats (other than vacant seats) on the board of directors of Super Holdco
shall at any time be occupied by persons who were neither (i) nominated by the
board of directors of Super Holdco (or any committee thereof with the authority
to nominate directors) or the Permitted Investors nor (ii) appointed by
directors so nominated, (c) any change in control (or similar event, however
denominated) with respect to Super Holdco, Holdings or the Lead Borrower shall
occur under and as defined in any indenture or agreement in respect of
Indebtedness exceeding the Threshold Amount, (d) Super Holdco shall cease to
directly own, beneficially and of record, 100% of the issued and outstanding
Capital Stock of Holdings, (d) Holdings shall cease to directly own,
beneficially and of record, 100% of the issued and outstanding Capital Stock of
the Lead Borrower or (e) following the joinder of any additional Borrowers, as
permitted hereunder, and for so long as such Borrower has any Obligations, the
Lead Borrower shall cease to directly or indirectly own, beneficially and of
record, 100% of the issued and outstanding Capital Stock of any other Borrower.
“Charge” means any charge, fee, expense, cost, losses, accrual or reserve of any
kind.
“Charged Amounts” has the meaning assigned to such term in Section 9.19.
“Class”, when used in reference to any Loan, Borrowing or Commitment, refers to
whether such Loan, or the Loans comprising such Borrowing, are Initial Term
Loans, Revolving Loans (or as applicable, Dollar Revolving Loans, 2020 Dollar
Revolving Loans or Multicurrency Revolving Loans) or respective Commitments
related thereto or other loans or commitments added as a separate Class pursuant
to Section 2.22, 2.23 or 9.02(c).
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986 as amended.
“Collateral” means any and all property of any Loan Party subject (or purported
to be subject) to a Lien under any Collateral Document and any and all other
property of any Loan Party, now existing or hereafter acquired, that is or
becomes subject (or purported to be subject) to a Lien pursuant to any
Collateral Document to secure the Secured Obligations.
“Collateral Agent” has the meaning assigned to such term in the preamble to this
Agreement.
“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document and (y) the time periods (and extensions thereof) set forth in
Section 5.12, the requirement that:
(a)           the Administrative Agent shall have received:
(i)      (A) a joinder to the Loan Guaranty in substantially the form attached
as an exhibit thereto, (B) a supplement to the Security Agreement in
substantially the form attached as an exhibit thereto, (C) if the respective
Loan Party required to comply with the requirements set forth in this definition
pursuant to Section 5.12 owns registrations of or applications for U.S. Patents,
Trademarks and/or Copyrights that constitute Collateral, any Notices of Grant of
Security Interest in Intellectual Property, (D) the information required by the
Perfection Certificate for the Loan Party and (E) UCC financing statements in
appropriate form for filing in such jurisdictions as the Administrative Agent
may reasonably request; and
-14-

--------------------------------------------------------------------------------

(ii)     each item of Collateral that such Loan Party is required to deliver
under Section 2.02 of the Security Agreement (which, for the avoidance of doubt,
shall be delivered within the time periods set forth in Section 5.12(a));
(b) the Administrative Agent shall have received with respect to any Material
Real Estate Assets acquired after the Closing Date, a Mortgage and any necessary
UCC fixture filing in respect thereof, in each case together with, to the extent
customary and appropriate (as reasonably determined by the Administrative Agent
and the Lead Borrower):
(i)      evidence that (A) counterparts of such Mortgage have been duly
executed, acknowledged and delivered and such Mortgage and any corresponding UCC
or equivalent fixture filing are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may reasonably deem
necessary in order to create a valid and subsisting Lien on such Material Real
Estate Asset in favor of the Administrative Agent for the benefit of the Secured
Parties, (B) such Mortgage and any corresponding UCC or equivalent fixture
filings have been duly recorded or filed, as applicable, and (C) all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;
(ii)      one or more fully paid policies of title insurance (the “Mortgage
Policies”) in an amount reasonably acceptable to the Administrative Agent (not
to exceed the fair market value of the Material Real Estate Asset covered
thereby (as reasonably determined by the Lead Borrower)) issued by a nationally
recognized title insurance company in the applicable jurisdiction that is
reasonably acceptable to the Administrative Agent, insuring the relevant
Mortgage as having created a valid subsisting Lien on the real property
described therein with the ranking or the priority which it is expressed to have
in such Mortgage, subject only to Permitted Liens, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request to the extent the same are available in the applicable
jurisdiction;
(iii)    customary legal opinions of local counsel for the relevant Loan Party
in the jurisdiction in which such Material Real Estate Asset is located, and if
applicable, in the jurisdiction of formation of the relevant Loan Party, in each
case as the Administrative Agent may reasonably request; and
(iv)     surveys (or no-change affidavits or similar documents sufficient for
the title insurance company issuing the Mortgage Policies to omit the preprinted
survey exception therein and issue the endorsements required by clause (ii)
above) and appraisals (if required under the Financial Institutions
Reform Recovery and Enforcement Act of 1989, as amended) and, no later than 5
Business Days before the effective day of any Mortgage, “Life-of-Loan” flood
certifications and any borrower notices required under Regulation H (together
with evidence of available federal flood insurance for any such Flood Hazard
Property located in a flood hazard area); provided that the Administrative Agent
may in its reasonable discretion accept any such existing survey, appraisal,
certification or notice so long as such existing survey, appraisal,
certification or notice satisfies any applicable legal requirements.
“Collateral Documents” means, collectively, (i) the Security Agreement,
(ii) each Mortgage, (iii) each Notice of Grant of Security Interest in
Intellectual Property, (iv) any supplement to any of the foregoing delivered to
the Administrative Agent pursuant to the definition of “Collateral and Guarantee
Requirement”, (v) the Perfection Certificate (including any Perfection
Certificate delivered to the Administrative Agent pursuant to the definition of
“Collateral and Guarantee Requirement”) and any Perfection Certificate
Supplement (including any Perfection Certificate Supplement delivered to the
Administrative Agent pursuant to the definition of “Collateral and Guarantee
Requirement”) and (vi) each of the other instruments and documents pursuant to
which any Loan Party grants a Lien on any Collateral as security for payment of
the Secured Obligations.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Lead Borrower or any of its subsidiaries
in the ordinary course of business of such Person.
-15-

--------------------------------------------------------------------------------

“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.
“Commitment” means, with respect to each Lender, such Lender’s Initial Term Loan
Commitment, Revolving Credit Commitment and Additional Commitment, as
applicable, in effect as of such time.
“Commitment Fee Rate” means, for each calendar quarter or portion thereof, the
applicable rate per annum set forth below based upon the Total Leverage Ratio as
of the last day of the last Test Period; provided that until the first
Adjustment Date following the completion of at least one full Fiscal Quarter
ending after the Second Amendment Effective Date, the “Commitment Fee Rate”
shall be the applicable rate per annum set forth below in Category 1:
Total Leverage Ratio
 
Dollar Revolving Facility and Multicurrency Revolving Facility Commitment Fee
Rate
   
2020 Dollar Revolving Facility Commitment Fee Rate
               
Category 1
                         
Greater than 2.50 to 1.00
   
0.35
%
   
0.40
%
                 
Category 2
                                 
Equal to or less than 2.50 to 1.00
   
0.30
%
   
0.35
%
                 



The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Total Leverage Ratio in accordance with the
table set forth above; provided that if financial statements are not delivered
when required pursuant to Section 5.01(a) or (b), as applicable, the Commitment
Fee Rate shall be the rate per annum set forth above in Category 1 until such
financial statements are delivered in compliance with Section 5.01(a) or (b), as
applicable.
“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Company Competitor” means any competitor of the Borrowers and/or any of their
subsidiaries.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Confidential Information” has the meaning assigned to such term in
Section 9.13.
“Consolidated Adjusted EBITDA” means, with respect to any specified Person for
any period, the Consolidated Net Income of such Person for such period plus,
without duplication:
(a) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
(b) Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that any such Fixed Charges were deducted in computing
such Consolidated Net Income; plus
(c) depreciation, amortization (including amortization of goodwill, software and
other intangibles but excluding amortization of prepaid Cash expenses that were
paid in a prior period) and other non-Cash expenses (excluding any such non-Cash
expense to the extent that it represents an accrual of or reserve for Cash
expenses in any future period or amortization of a prepaid Cash expense that was
paid in a prior period) of such Person and its
-16-

--------------------------------------------------------------------------------

Restricted Subsidiaries for such period to the extent that such depreciation,
amortization and other non-Cash expenses were deducted in computing such
Consolidated Net Income; plus
(d) (i) unusual or non-recurring charges, (ii) relocation costs and integration
costs or reserves (including such items related to proposed and completed
acquisitions and Dispositions and to closure/consolidation of facilities),
(iii) Transaction Costs, (iv) Prior Transaction Costs, (v) severance costs,
including such costs related to proposed and completed Investments permitted by
this Agreement and Dispositions and to closure/consolidation of facilities, in
each case incurred by the Lead Borrower and its Restricted Subsidiaries and
(vi) transaction fees and Charges (1) incurred in connection with the
consummation of any transaction (or any transaction proposed and not
consummated) permitted under this Agreement, including the issuance or offering
of Capital Stock, Investments, acquisitions, Dispositions, recapitalizations,
mergers, consolidations or amalgamations, option buyouts or incurrences,
repayments, refinancings, amendments or modifications of Indebtedness (including
any amortization or write-off of debt issuance or deferred financing costs,
premiums and prepayment penalties) or similar transactions and/or (2) that are
actually reimbursed or reimbursable by third parties pursuant to indemnification
or reimbursement provisions or similar agreements or insurance; provided that in
respect of any fee, cost, expense or reserve that is added back in reliance on
clause (2) above, such Person in good faith expects to receive reimbursement for
such fee, cost, expense or reserve within the next four Fiscal Quarters (it
being understood that to the extent any reimbursement amount is not actually
received within such Fiscal Quarters, such reimbursement amount shall be
deducted in calculating Consolidated Adjusted EBITDA for such Fiscal Quarters);
plus
(e) the amount of cost savings, operational expense improvements and synergies
projected by such Person in good faith to be realized as a result of actions
taken during such period or to be taken in connection with a transaction that is
being given pro forma effect (calculated on a pro forma basis as though such
cost savings, operational expense improvements and synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that a duly completed certificate
signed by a Responsible Officer of the Lead Borrower shall be delivered to the
Administrative Agent together with the Officer’s Certificate required to be
delivered pursuant to Section 5.01(c), certifying that (x) such cost savings,
operational expense improvements and synergies are reasonably identifiable and
factually supportable (in the good faith determination of such Person, as
certified by a chief financial officer, treasurer or equivalent officer of such
Person) and (y) such cost savings, operational expense improvements and
synergies are expected in good faith to be realized within 18 months of the end
of such period; provided, further, that the aggregate amount included in
Consolidated Adjusted EBITDA pursuant to this clause (e) for any period shall
not exceed15% of Consolidated Adjusted EBITDA (calculated prior to giving effect
to any adjustments pursuant to this clause (e)); minus
(f) to the extent such amounts otherwise increase Consolidated Net Income,
(i) non- Cash items increasing such Consolidated Net Income for such period
other than the accrual of revenue consistent with past practice, in each case,
on a consolidated basis and determined in accordance with GAAP, (ii) unrealized
net gains (x) due to fluctuations in currency values and the related tax effects
or (y) in the fair market value of any arrangements under Derivative
Transactions, (iii) the amount included in Consolidated Net Income pursuant to
clause (ix) of the definition thereof (as described in such clause) to the
extent the relevant business interruption insurance proceeds were not received
within the time period required by such clause, and (iv) to the extent that such
Person adds back the amount of any non-Cash charge to Consolidated Adjusted
EBITDA pursuant to clause (c) above, the Cash payment in respect thereof in the
relevant future period.
Notwithstanding anything to the contrary herein, it is agreed that for the
purpose of calculating the Total Leverage Ratio, the First Lien Leverage Ratio,
the Secured Leverage Ratio and the Fixed Charge Coverage Ratio for any period
that includes the Fiscal Quarters ended March 29, 2015, December 31, 2014,
September 30, 2014 or June 30, 2014, (i) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended March 29, 2015 shall be deemed to be $198 million,
(ii) Consolidated Adjusted EBITDA for the Fiscal Quarter ended December 31, 2014
shall be deemed to be $192 million, (iii) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended September 30, 2014 shall be deemed to be $217 million, and
(iv) Consolidated Adjusted EBITDA for the Fiscal Quarter ended June 30, 2014
shall be deemed to be $257 million; provided that (x) for the four Fiscal
Quarter period ended March 29, 2015, Consolidated Adjusted EBITDA, calculated on
a Pro Forma Basis, shall be deemed to be $864 million and (y) for any subsequent
four Fiscal Quarter period that includes any of the Fiscal Quarters described
under clauses (ii) through (iv) above, Consolidated Adjusted EBITDA shall
include the applicable amounts set forth in such clauses and the Pro Forma Basis
calculation shall be in accordance with the terms thereof.
-17-

--------------------------------------------------------------------------------

“Consolidated First Lien Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a first priority Lien on any asset
or property of such Person or its Restricted Subsidiaries.
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that:
(i) the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting shall be
included only to the extent of the amount of dividends or distributions paid in
Cash to the specified Person or a Restricted Subsidiary thereof;
(ii) the Net Income of any Restricted Subsidiary (other than a Subsidiary
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of that Net
Income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary or its equityholders;
(iii) the Net Income of any Person acquired during the specified period for any
period prior to the date of such acquisition shall be excluded;
(iv) the cumulative effect of a change in accounting principles shall be
excluded;
(v) notwithstanding clause (i) above, the Net Income (but not loss) of any
Unrestricted Subsidiary shall be excluded, whether or not distributed to the
specified Person or one of its Subsidiaries;
(vi) (a) unrealized gains and losses due solely to fluctuations in currency
values and the related tax effects according to GAAP shall be excluded (until
realized, at which time such gains or losses shall be included); and
(b) unrealized gains and losses with respect to obligations under any Derivative
Transactions shall be excluded (until realized, at which time such gains or
losses shall be included);
(vii) any non-Cash charge or expense realized or resulting from stock option
plans, employee benefit plans or post- employment benefit plans, or grants or
sales of stock, stock appreciation or similar rights, stock options, restricted
stock, Disqualified Capital Stock or other rights shall be excluded;
(viii) (a)(i) the non-Cash portion of “straight line” rent expense less (ii) the
Cash portion of “straight line” rent expense which exceeds the amount expensed
in respect of such rent expense shall be excluded and (b) non-Cash gains,
losses, income and expenses resulting from fair value accounting required by the
applicable standard under GAAP and related interpretations shall be excluded
(until realized, at which time such gains or losses shall be included);
(ix) to the extent covered by insurance and actually reimbursed, or, so long as
such Person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) approved by the applicable carrier in writing
within 180 days and (b) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), (i) expenses with respect to liability or casualty
events or business interruption shall be excluded and (ii) amounts received, or
estimated in good faith to be received, from insurance in respect of lost
earnings in respect of liability or causality events or business interruption
shall be included (with a deduction for (x) amounts actually received up to such
-18-

--------------------------------------------------------------------------------

estimated amount to the extent included in Net Income in a future period and
(y) for estimated amounts in excess of amounts actually received in a future
period);
(x) any charges resulting from the application of FASB ASC 350, Intangibles —
Goodwill and Other, Accounting Standards Codification Topic 360-10-35-15,
Impairment or Disposal of Long-Lived Assets, Accounting Standards Codification
Topic 480-10-25-4, Distinguishing Liabilities from Equity—Overall Recognition,
or Accounting Standards Codification Topic 820 Fair Value Measurements and
Disclosures, the amortization of intangibles arising pursuant to FASB ASC 805,
Business Combinations, non-Cash interest expense resulting from the application
of Accounting Standards Codification Topic 470-20 Debt—Debt with Conversion
Options—Recognition, and any non-Cash income tax expense that results from the
inability to include deferred tax liabilities related to indefinite-lived
intangible assets as future reversals of temporary differences under FASB
ASC 740-10-30-18, shall be excluded; and
(xi) restructuring and related charges and acquisition and related integration
charges, including but not limited to, restructuring charges related to the
Prior Transactions and the Transactions, shall be excluded.
Notwithstanding the foregoing, for the purpose of calculating the Available
Amount only, there shall be excluded from Consolidated Net Income, without
duplication, any income consisting of dividends, repayments of loans or advances
or other transfers of assets from non-wholly owned Restricted Subsidiaries,
Unrestricted Subsidiaries or joint ventures to the Lead Borrower or any of its
Restricted Subsidiary, and any income consisting of a return of capital,
repayment or other proceeds from dispositions or repayments of Investments, in
each case to the extent such income would be included in Consolidated Net Income
and such related dividends, repayments, transfers, return of capital or other
proceeds are applied by the Loan Parties to increase the Available Amount.
“Consolidated Secured Debt” means, as to any Person at any date of
determination, the aggregate principal amount of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
such Person or its Restricted Subsidiaries.
“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person at such
date.
“Consolidated Total Debt” means, as to any Person at any date of determination,
the aggregate principal amount of all third party debt for borrowed money
(including LC Disbursements that have not been reimbursed in accordance with the
terms hereof and the outstanding principal balance of all Indebtedness of such
Person represented by notes, bonds and similar instruments), Capital Leases and
purchase money Indebtedness (but excluding, for the avoidance of doubt, undrawn
letters of credit).
“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided
that there shall be excluded (a) the effect of reclassification during such
period between current assets and long term assets and current liabilities and
long term liabilities (with a corresponding restatement of the prior period to
give effect to such reclassification), (b) the effect of any Disposition of any
Person, facility or line of business or acquisition of any Person, facility or
line of business during such period, (c) the effect of any fluctuations in the
amount of accrued and contingent obligations under any Hedge Agreement, and
(d) the application of purchase or recapitalization accounting.
-19-

--------------------------------------------------------------------------------

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow”.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright” means the following: (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing.
“Credit Extension” means each of (i) the making of a Revolving Loan or (ii) the
issuance, amendment, modification, renewal or extension of any Letter of Credit
(other than any such amendment, modification, renewal or extension that does not
increase the Stated Amount of the relevant Letter of Credit).
“Credit Facilities” means the Term Loan Facility (which for the avoidance of
doubt shall include the 2017 Replacement USD Term Loan) and the Revolving
Facility.
“CS” has the meaning assigned to such term in the preamble to this Agreement.
“Cure Amount” has the meaning assigned to such term in Section 6.15(b).
“Cure Right” has the meaning assigned to such term in Section 6.15(b).
“Current Assets” means, at any time the consolidated current assets (other than
Cash and Cash Equivalents, the current portion of current and deferred Taxes,
permitted loans made to third parties, assets held for sale, pension assets,
deferred bank fees and derivative financial instruments) of any Person and its
Restricted Subsidiaries.
“Current Liabilities” means, at any time, the consolidated current liabilities
of any Person and its Restricted Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness,
(b) outstanding revolving loans, (c) the current portion of interest expense,
(d) the current portion of any Capital Lease, (e) the current portion of current
and deferred Taxes, (f) liabilities in respect of unpaid earn-outs, (g) the
current portion of any other long-term liabilities, (h) accruals relating to
restructuring reserves, (i) liabilities in respect of funds of third parties on
deposit with the Lead Borrower or any of its Restricted Subsidiaries, (j) any
liability in respect of derivative financial instruments and (k) any liabilities
recorded in connection with stock-based awards, partnership interest-based
awards, awards of profits interests, deferred compensation awards and similar
incentive based compensation awards or arrangements.
“Daily Rate” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternative Currency Alternate Rate.
“DBNY” has the meaning assigned to such term in the preamble to this Agreement.
“Debt Fund Affiliate” means any Affiliate of any Permitted Investor (other than
a natural person) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing,
-20-

--------------------------------------------------------------------------------

holding or otherwise investing in commercial loans, bonds and similar extensions
of credit or securities in the ordinary course of business and the investment
decisions of which are not controlled by any Permitted Investor.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the U.S. or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning assigned to such term in Section 2.11(b)(v).
“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.
“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, (x) to make a Loan within
two Business Days of the date required to be made by it hereunder or (y) to fund
its participation in a Letter of Credit required to be funded by it hereunder
within two Business Days of the date such obligation arose or such Loan or
Letter of Credit was required to be made or funded, (b) notified the
Administrative Agent or any Issuing Bank or any Loan Party in writing that it
does not intend to satisfy any such obligation or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under agreements in which it commits to extend credit
generally, (c) failed, within two Business Days after the request of
Administrative Agent or the Lead Borrower, to confirm in writing that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative
Agent, (d) after the Closing Date, become (or any parent company thereof has
become) insolvent or been determined by any Governmental Authority having
regulatory authority over such Person or its assets, to be insolvent, or the
assets or management of which has been taken over by any Governmental Authority
or (e) after the Closing Date, become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any such proceeding or appointment, unless in the case of any
Lender subject to this clause (e), the Lead Borrower and the Administrative
Agent shall each have determined that such Lender intends, and has all approvals
required to enable it (in form and substance satisfactory to each of the Lead
Borrower and the Administrative Agent), to continue to perform its obligations
as a Lender hereunder; provided that no Lender shall be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in such Lender or its parent by any Governmental Authority;
provided that such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the U.S. or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contract
or agreement to which such Lender is a party.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers,
-21-

--------------------------------------------------------------------------------

employees, members of management, managers or consultants of the Lead Borrower
or its subsidiaries shall be a Derivative Transaction.
“Designated Gross Amount” means the amount notified by the applicable Revolving
Facility Borrower to the Administrative Agent upon the establishment of a
Multi-account Overdraft as being the maximum amount of Gross Outstandings that
will, at any time, be outstanding under that Multi-account Overdraft.
“Designated Net Amount” means the amount notified by the relevant Revolving
Facility Borrower to the Administrative Agent upon the establishment of a
Multi-account Overdraft as being the maximum amount of Net Outstandings that
will, at any time, be outstanding under that Multi-account Overdraft.
“Designated Non-Cash Consideration” means the fair market value (as determined
by the Lead Borrower in good faith) of non-Cash consideration received by the
Lead Borrower or any Restricted Subsidiary in connection with any Disposition
pursuant to Section 6.07(h) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Lead
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the amount of Cash or Cash Equivalents received in connection with a
subsequent sale or conversion of such Designated Non- Cash Consideration to Cash
or Cash Equivalents).
“Discount Range” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock and other than upon an
asset sale or change in control if such right is subject to the prior payment in
full of the Obligations), in whole or in part, on or prior to 91 days following
the Latest Maturity Date at the time such Capital Stock is issued (it being
understood that if any such redemption is in part, only such part coming into
effect prior to 91 days following the Latest Maturity Date shall constitute
Disqualified Capital Stock), (b) is or becomes convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Capital Stock that would constitute Disqualified Capital Stock, in each
case at any time on or prior to 91 days following the Latest Maturity Date at
the time such Capital Stock is issued, (c) contains any mandatory repurchase
obligation or any other repurchase obligation at the option of the holder
thereof (other than for Qualified Capital Stock), in whole or in part, which may
come into effect prior to 91 days following the Latest Maturity Date at the time
such Capital Stock is issued (it being understood that if any such repurchase
obligation is in part, only such part coming into effect prior to 91 days
following the Latest Maturity Date shall constitute Disqualified Capital Stock)
or (d) provides for the scheduled payments of dividends in Cash on or prior
to 91 days following the Latest Maturity Date at the time such Capital Stock is
issued; provided that any Capital Stock that would not constitute Disqualified
Capital Stock but for provisions thereof giving holders thereof (or the holders
of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Capital Stock upon the occurrence of any change in control or any
Disposition occurring prior to 91 days following the Latest Maturity Date at the
time such Capital Stock is issued shall not constitute Disqualified Capital
Stock if such Capital Stock provides that the issuer thereof will not redeem any
such Capital Stock pursuant to such provisions prior to the Termination Date.
Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of Holdings, the Lead Borrower or any
Restricted Subsidiary, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the issuer
thereof in order to satisfy applicable statutory or regulatory obligations, and
(B) no Capital Stock held by any future, present or former employee, director,
officer, manager, member of management or consultant (or their respective
Affiliates or Immediate Family Members) of the Lead Borrower (or any Parent
Company or any subsidiary) shall be considered Disqualified Capital Stock
because such stock is redeemable or subject to repurchase pursuant to any
management
-22-

--------------------------------------------------------------------------------

equity subscription agreement, stock option, stock appreciation right or other
stock award agreement, stock ownership plan, put agreement, stockholder
agreement or similar agreement that may be in effect from time to time.
“Disqualified Institution” means (a) each bank, financial institution or other
institutional lender and Company Competitor or Affiliate of a Company Competitor
identified on a list made available to the Arrangers on June 15, 2015 (as such
list may be supplemented from time to time by the Lead Borrower pursuant to
clause (b) below) and (b) any other person designated in writing to the
Administrative Agent after the Closing Date to the extent such person becomes a
Company Competitor or is or becomes an Affiliate of a Company Competitor (and is
reasonably identifiable as such on the basis of such Affiliate’s name), which
designation shall become effective two days after delivery of each such written
supplement to the Administrative Agent, but which shall not apply retroactively
to disqualify any persons that have previously acquired an assignment or
participation interest in the Loans; provided that a Company Competitor or an
Affiliate of a Company Competitor shall not include any Bona Fide Debt Fund.
“Dollar Equivalent” means, with respect to (i) an amount denominated in
U.S. Dollars, such amount, (ii) an amount denominated in any Alternative
Currency, the equivalent in U.S. Dollars of such amount determined at the
Exchange Rate on the applicable date designated by the Administrative Agent, and
(iii) any Ancillary Commitment (or Ancillary Outstandings), (A) if the amount
specified in the notice delivered to the Administrative Agent by the Borrower
pursuant to Section 2.26(a)(ii) is in U.S. Dollars, the amount thereof and
(B) if the amount specified is denominated in Alternative Currency, the amount
thereof converted to U.S. Dollars in accordance with Section 1.09.
“Dollar LC Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Dollar Letter of Credit.
“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
and unexpired amount of all outstanding Dollar Letters of Credit at such time
and (b) the aggregate principal amount of all Dollar LC Disbursements that have
not yet been reimbursed at such time.  The Dollar LC Exposure of any Revolving
Lender at any time shall equal its Dollar Revolving Applicable Percentage of the
aggregate Dollar LC Exposure at such time.  For all purposes of this Agreement,
(x) if on any date of determination a Dollar Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices (ISP98), such Dollar Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn and (y) unless otherwise specified herein, the amount of a Dollar
Letter of Credit at any time shall be deemed to be the stated amount of such
Dollar Letter of Credit in effect at such time; provided that with respect to
any Dollar Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Dollar Letter of Credit shall be deemed to be
the maximum stated amount of such Dollar Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
“Dollar LC Obligations” means, at any time, the sum of (a) the amount available
to be drawn under Dollar Letters of Credit then outstanding, assuming compliance
with all requirements for drawings referenced therein, plus (b) the aggregate
principal amount of all unreimbursed Dollar LC Disbursements.
“Dollar Letter of Credit” means any Standby Letter of Credit or Commercial
Letter of Credit denominated in U.S. Dollars issued (or, in the case of any
Existing Letter of Credit, deemed to be issued) pursuant to this Agreement under
the Dollar Revolving Facility.
“Dollar Letter of Credit Sublimit” means $70 million.
“Dollar Revolving Applicable Percentage” means, with respect to any Dollar
Revolving Lender for any Class, the percentage of the Total Dollar Revolving
Credit Commitment represented by such Lender’s Dollar Revolving Credit
Commitment for such Class; provided that for purposes of Section 2.21 and
otherwise herein, when there is a Defaulting Lender, any such Defaulting
Lender’s Dollar Revolving Credit Commitment shall be disregarded in the relevant
calculations.  In the event the Dollar Revolving Credit Commitments for any
Class shall have expired or been terminated, the Dollar Revolving Applicable
Percentages of any Dollar Revolving Lender of such Class shall be determined on
the basis of the Dollar Revolving Credit Exposure of the applicable Dollar
-23-

--------------------------------------------------------------------------------

Revolving Lenders of such Class, giving effect to any assignments and to any
Dollar Revolving Lender’s status as a Defaulting Lender at the time of
determination.
“Dollar Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Dollar Revolving Loans (and acquire
participations in Dollar Letters of Credit) hereunder as set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender assumed its Dollar Revolving Credit Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.09,
Section 2.11, Section 2.19 or Section 9.02(c), (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.05, (c) increased as part of an Incremental Revolving Facility or
(d) other than for purposes of determining the Required Lenders or the Required
Revolving Lenders, if such Lender is an Ancillary Lender, decreased by the
amount of such Lender’s Ancillary Commitment (and increased to the extent such
Ancillary Commitment is subsequently reduced, cancelled or terminated).
“Dollar Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate Outstanding Amount at such time of all Dollar Revolving
Loans of such Lender plus the aggregate amount at such time of such Lender’s
Dollar LC Exposure.
“Dollar Revolving Facility” means, at any time, the aggregate amount of the
Dollar Revolving Lenders’ Dollar Revolving Credit Commitments at such time,
which shall be funded in U.S. Dollars.
“Dollar Revolving Lender” means a Lender with a Dollar Revolving Credit
Commitment or an Additional Revolving Commitment or an outstanding Dollar
Revolving Loan or Additional Revolving Loan.
“Dollar Revolving Loans” means the revolving Loans under the Dollar Revolving
Facility made by the Lenders to the Lead Borrower pursuant to
Section 2.01(a)(ii), 2.22, 2.23 or 9.02(c)(ii).
“Dollar Revolving Credit Maturity Date” means the date that is five years after
the Second Amendment Effective Date.
“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.
“DQ List” has the meaning assigned to such term in Section 9.05(f)(iv).
“Dutch Auction” means an auction (an “Auction”) conducted by any Affiliated
Lender or any Debt Fund Affiliate (any such Person, the “Auction Party”) in
order to purchase Initial Term Loans (or any Additional Term Loans), in
accordance with the following procedures; provided that no Auction Party shall
initiate any Auction unless (I) at least five Business Days have passed since
the consummation of the most recent purchase of Term Loans pursuant to an
Auction conducted hereunder; or (II) at least three Business Days have passed
since the date of the last Failed Auction which was withdrawn pursuant to
clause (c)(i) below:
(a) Notice Procedures.  In connection with any Auction, the Auction Party will
provide notification to the Auction Agent (for distribution to the relevant
Lenders) of the Term Loans that will be the subject of the Auction (an “Auction
Notice”).  Each Auction Notice shall be in a form reasonably acceptable to the
Auction Agent and shall (i) specify the maximum aggregate principal amount of
the Term Loans subject to the Auction, in a minimum amount of $10,000,000 and
whole increments of $1,000,000 in excess thereof (or, in any case, such lesser
amount of such Term Loans then outstanding or which is otherwise reasonably
acceptable to the Auction Agent and the Administrative Agent (if different from
the Auction Agent)) (the “Auction Amount”), (ii) specify the discount to par
(which may be a range (the “Discount Range”) of percentages of the par principal
amount of the Term Loans subject to such Auction), that represents the range of
purchase prices that the Auction Party would be willing to accept in the
Auction, (iii) be extended, at the sole discretion of the Auction Party, to
(x) each Lender and/or (y) each Lender with respect to any Term Loan on an
individual Class basis and (iv) remain outstanding through the Auction Response
Date.  The Auction Agent will promptly provide each appropriate Lender with a
copy of the Auction Notice and a form of the Return Bid to be submitted by a
responding Lender to the Auction Agent (or its
-24-

--------------------------------------------------------------------------------

delegate) by no later than 5:00 p.m. on the date specified in the Auction Notice
(or such later date as the Auction Party may agree with the reasonable consent
of the Auction Agent) (the “Auction Response Date”).
(b) Reply Procedures.  In connection with any Auction, each Lender holding the
relevant Term Loans subject to such Auction may, in its sole discretion,
participate in such Auction and may provide the Auction Agent with a notice of
participation (the “Return Bid”) which shall be in a form reasonably acceptable
to the Auction Agent, and shall specify (i) a discount to par (that must be
expressed as a price at which it is willing to sell all or any portion of such
Term Loans) (the “Reply Price”), which (when expressed as a percentage of the
par principal amount of such Term Loans) must be within the Discount Range, and
(ii) a principal amount of such Term Loans, which must be in whole increments of
$1,000,000 (or, in any case, such lesser amount of such Term Loans of such
Lender then outstanding or which is otherwise reasonably acceptable to the
Auction Agent) (the “Reply Amount”).  Lenders may only submit one Return Bid per
Auction, but each Return Bid may contain up to three bids only one of which may
result in a Qualifying Bid.  In addition to the Return Bid, the participating
Lender must execute and deliver, to be held in escrow by the Auction Agent, an
Assignment and Assumption with the dollar amount of the Term Loans to be
assigned to be left in blank, which amount shall be completed by the Auction
Agent in accordance with the final determination of such Lender’s Qualifying Bid
pursuant to clause (c) below.  Any Lender whose Return Bid is not received by
the Auction Agent by the Auction Response Date shall be deemed to have declined
to participate in the relevant Auction with respect to all of its Term Loans.
(c) Acceptance Procedures.  Based on the Reply Prices and Reply Amounts received
by the Auction Agent prior to the applicable Auction Response Date, the Auction
Agent, in consultation with the Auction Party, will determine the applicable
price (the “Applicable Price”) for the Auction, which will be the lowest Reply
Price for which the Auction Party can complete the Auction at the Auction
Amount; provided that, in the event that the Reply Amounts are insufficient to
allow the Auction Party to complete a purchase of the entire Auction Amount (any
such Auction, a “Failed Auction”), the Auction Party shall either, at its
election, (i) withdraw the Auction or (ii) complete the Auction at an Applicable
Price equal to the highest Reply Price.  The Auction Party shall purchase the
relevant Term Loans (or the respective portions thereof) from each Lender with a
Reply Price that is equal to or lower than the Applicable Price (“Qualifying
Bids”) at the Applicable Price; provided that if the aggregate proceeds required
to purchase all Term Loans subject to Qualifying Bids would exceed the Auction
Amount for such Auction, the Auction Party shall purchase such Term Loans at the
Applicable Price ratably based on the principal amounts of such Qualifying Bids
(subject to rounding requirements specified by the Auction Agent in its
discretion).  If a Lender has submitted a Return Bid containing multiple bids at
different Reply Prices, only the bid with the lowest Reply Price that is equal
to or less than the Applicable Price will be deemed to be the Qualifying Bid of
such Lender (e.g., a Reply Price of $100 with a discount to par of 2%, when
compared to an Applicable Price of $100 with a 1% discount to par, will not be
deemed to be a Qualifying Bid, while, however, a Reply Price of $100 with a
discount to par of 2.50% would be deemed to be a Qualifying Bid).  The Auction
Agent shall promptly, and in any case within five Business Days following the
Auction Response Date with respect to an Auction, notify (I) the Lead Borrower
of the respective Lenders’ responses to such solicitation, the effective date of
the purchase of Term Loans pursuant to such Auction, the Applicable Price, and
the aggregate principal amount of the Term Loans and the tranches thereof to be
purchased pursuant to such Auction, (II) each participating Lender of the
effective date of the purchase of Term Loans pursuant to such Auction, the
Applicable Price, and the aggregate principal amount and the tranches of Term
Loans to be purchased at the Applicable Price on such date, (III) each
participating Lender of the aggregate principal amount and the tranches of the
Term Loans of such Lender to be purchased at the Applicable Price on such date
and (IV) if applicable, each participating Lender of any rounding and/or
proration pursuant to the second preceding sentence.  Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Lead
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error.
(d)   Additional Procedures.
(i) Once initiated by an Auction Notice, the Auction Party may not withdraw an
Auction other than a Failed Auction.  Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender will be
obligated to sell the entirety or its allocable portion of the Reply Amount, as
the case may be, at the Applicable Price.
(ii) To the extent not expressly provided for herein, each purchase of Term
Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this
-25-

--------------------------------------------------------------------------------

definition, established by the Auction Agent acting in its reasonable discretion
and as reasonably agreed by the Lead Borrower.
(iii) In connection with any Auction, the Lead Borrower and the Lenders
acknowledge and agree that the Auction Agent may require as a condition to any
Auction, the payment of customary fees and expenses by the Auction Party in
connection therewith as agreed between the Auction Party and the Auction Agent.
(iv) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this definition, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon the Auction Agent’s (or its delegate’s) actual receipt
during normal business hours of such notice or communication; provided that any
notice or communication actually received outside of normal business hours shall
be deemed to have been given as of the opening of business on the next Business
Day.
(v) The Lead Borrower and the Lenders acknowledge and agree that the Auction
Agent may perform any and all of its duties under this definition by itself or
through any Affiliate of the Auction Agent and expressly consent to any such
delegation of duties by the Auction Agent to such Affiliate and the performance
of such delegated duties by such Affiliate.  The exculpatory provisions pursuant
to this Agreement shall apply to each Affiliate of the Auction Agent and its
respective activities in connection with any purchase of Term Loans provided for
in this definition as well as activities of the Auction Agent.
“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), (c) any Affiliate of any Lender, (d) any Approved Fund of any
Lender or (e) to the extent permitted under Section 9.05(g), any Affiliated
Lender or any Debt Fund Affiliate; provided that in any event, “Eligible
Assignee” shall not include (i) any natural person, (ii) any Disqualified
Institution or (iii) except as permitted under Section 9.05(g), the Lead
Borrower or any of its Affiliates.
“Engagement Letter” means that certain Engagement Letter, dated as of June 1,
2015, by and between the Lead Borrower, Deutsche Bank Securities Inc. and Credit
Suisse Securities (USA) LLC.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata & natural resources such as
wetlands, flora and fauna.
“Environmental Claim” means any written notice, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order (conditional or
otherwise), by any Governmental Authority or any other Person, arising
(a) pursuant to or in connection with any actual or alleged violation of any
Environmental Law; (b) in connection with any Hazardous Material or any actual
or alleged Hazardous Materials Activity; or (c) in connection with any actual or
alleged damage, injury, threat or harm to the Environment.
“Environmental Laws” means any and all foreign or domestic, federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other applicable
requirements of Governmental Authorities and common law relating to
(a) environmental matters, including those relating to any Hazardous Materials
Activity; or (b) the generation, use, storage, transportation or disposal of or
exposure to Hazardous Materials, in any manner applicable to the Lead Borrower
or any of its Restricted Subsidiaries or any Facility.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the Environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
-26-

--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; and (b) any trade
or business (whether or not incorporated) which is a member of a group of trades
or businesses under common control within the meaning of Section 414(c) of the
Code of which that Person is a member.
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day notice period has been waived); (b) the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Pension Plan, or the filing of any request for or receipt of a
minimum funding waiver under Section 412 of the Code with respect to any Pension
Plan or a failure to make a required contribution to a Multiemployer Plan;
(c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Lead Borrower, any of its Restricted Subsidiaries or any of its
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
the Lead Borrower, any of its Restricted Subsidiaries or any of its respective
ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the institution
by the PBGC of proceedings to terminate any Pension Plan; (f) the imposition of
liability on the Lead Borrower, any of its Restricted Subsidiaries or any of its
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) of the Lead
Borrower, any of its Restricted Subsidiaries or any of its respective ERISA
Affiliates from any Multiemployer Plan, or the receipt by the Lead Borrower, any
of its Restricted Subsidiaries or any of its respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA or is in “endangered” or
“critical” status, within the meaning of Section 432 of the Code or Section 305
of ERISA; (h) a failure by the Lead Borrower, any of its Restricted Subsidiaries
or any of its respective ERISA Affiliates to pay when due (after expiration of
any applicable grace period) any installment payment with respect to withdrawal
liability under Section 4201 of ERISA; (i) a determination that any Pension Plan
is, or is reasonably expected to be, in “at-risk” status, within the meaning of
Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA; or (j) the
incurrence of liability or the imposition of a Lien pursuant to Section 436
or 430(k) of the Code or pursuant to ERISA with respect to any Pension Plan.
“EURIBOR Rate” means, with respect to any Borrowing in Euros for any Interest
Period, (i) the rate per annum equal to the rate determined by Administrative
Agent to be the offered rate that appears on the appropriate page of the Reuters
screen that displays the Global Rate Set Systems Limited rate for deposits in
Euros (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period (or the successor thereto appointed by the
European Money Markets Institute, if Global Rate Set Systems Limited is no
longer making the applicable interest settlement rate available), determined as
of approximately 11:00 a.m. (Brussels time) on the applicable Interest Rate
Determination Date; provided that if more than one rate is specified on such
page, the rate will be an arithmetic average of all such rates or, in the event
such rate is not available, (ii) the rate for such Interest Period shall be the
interest rate per annum reasonably determined by Administrative Agent in good
faith to be the rate per annum at which deposits in Euros for delivery on the
first day of such Interest Period in immediately available funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Administrative Agent and with a term equivalent to such Interest
Period would be offered to Administrative Agent by major banks in the European
interbank market for Euros at their request at approximately 11:00 a.m.
(Brussels time) on the applicable interest rate determination date; provided
that (x) EURIBOR shall not be less than 0% and (y) solely in the case of Term
Loans, EURIBOR shall not be less than 0.75% per annum.
“Euro Term Commitment” means, with respect to each Euro Term Lender, the
commitment, if any, of such Lender to make a Euro Term Loan on the Closing Date,
expressed as an amount representing the maximum principal amount of the Euro
Term Loan to be made by such Lender, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.05.  The
initial amount of each Lender’s Euro Term Commitment is set forth on
Schedule 1.01(a), or in the Assignment and Assumption pursuant to which such
Lender
-27-

--------------------------------------------------------------------------------

shall have assumed its Euro Term Commitment, as applicable.  The initial
aggregate amount of the Euro Term Lenders’ Euro Term Commitments is
€300,000,000.
“Euro Term Lender” means each Lender that has a Euro Term Commitment or that
extends Euro Term Loans to the Lead Borrower.
“Euro Term Loan” has the meaning assigned to such term in Section 2.01(a)(i)(b).
“Euro Term Loan Facility” means the Euro term loan facility established pursuant
to Section 2.01(a)(i)(b).
“Eurocurrency” means when used in reference to any Loan or Borrowing, shall
refer to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the LIBO Rate, the EURIBOR Rate or
the BA Rate, as applicable.
“European Insolvency Regulation” means Council Regulation (EC) No. 1346/2000 of
May 29, 2012 on Insolvency Proceedings, as amended from time to time.
“Event of Default” has the meaning assigned to such term in Article 7.
“Excess Cash Flow” means, for any Test Period ending on the last day of any
Fiscal Year, an amount (if positive) equal to:
(a)          the sum, without duplication, of the amounts for such period of the
following:
(i) Consolidated Adjusted EBITDA for such period (without giving effect to
clause (e) of the definition thereof), plus
(ii) the Consolidated Working Capital Adjustment for such period, plus
(iii) Cash gains of the type excluded from the definition of “Net Income” to the
extent not otherwise included in calculating Consolidated Adjusted EBITDA
(except to the extent such gains consist of proceeds applied pursuant to
Section 2.11(b)(ii)), plus
(iv) to the extent not otherwise included in the calculation of Consolidated
Adjusted EBITDA for such period, Cash payments received by Holdings or any of
its Restricted Subsidiaries with respect to amounts deducted from Excess Cash
Flow in a prior period pursuant to clause (b)(vii) below, minus
(b)    the sum, without duplication, of the amounts for such period of the
following:
(i) all permanent repayments of long term Indebtedness, including for purposes
of clarity, the current portion of any such Indebtedness (including (w) the
principal component of payments in respect of Capital Leases, (x) payments under
Section 2.09(b), Section 2.10(a) or (b) and Section 2.11(a) and (y) prepayments
of Initial Term Loans and Additional Term Loans to the extent (and only to the
extent) made with the Net Proceeds of a Prepayment Asset Sale or Net
Insurance/Condemnation Proceeds that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase and (z) the amount of
any voluntary prepayments of Loans made by Holdings, the Lead Borrower or any of
their respective Subsidiaries pursuant to Section 9.05(g) (in an amount equal to
the discounted amount actually paid in respect of the principal amount of such
Loans), but excluding (A) the amount of all deductions and reductions to the
amount of mandatory prepayments pursuant to clause (B) of Section 2.11(b)(i),
(B) all other repayments of the Initial Term Loans or Additional Term Loans and
(C) repayments of the Revolving Loans, any Additional Revolving Loans or loans
under any revolving credit facility or arrangement, except to the extent a
corresponding amount of the commitments under such
-28-

--------------------------------------------------------------------------------

revolving credit facility or arrangement are permanently reduced in connection
with such repayments), in each case, to the extent not financed with long-term
Indebtedness (other than revolving Indebtedness), plus
(ii) without duplication of amounts deducted from Excess Cash Flow pursuant to
this clause (ii) or clause (ix) below in respect of a prior period, all Cash
payments in respect of capital expenditures as would be reported in Holdings’
consolidated statement of cash flows made during such period and, at the option
of the Lead Borrower, any Cash payments in respect of any such capital
expenditures made after such period and prior to the date of the applicable
Excess Cash Flow payment (except, in each case, to the extent financed with
long-term Indebtedness (other than revolving Indebtedness)), plus
(iii) Fixed Charges (other than clause (4) of the definition of “Fixed Charges”)
added back pursuant to clause (b) of the definition of “Consolidated Adjusted
EBITDA” to the extent paid in Cash, plus
(iv) Taxes (including pursuant to any Tax sharing arrangement or any Tax
distribution) paid and provisions for Taxes, to the extent payable in Cash with
respect to such period, plus
(v) without duplication of amounts deducted from Excess Cash Flow pursuant to
this clause (v) or (ix) below in respect of a prior period, Cash payments made
during such period in respect of Permitted Acquisitions and other Investments
permitted by Section 6.06 or otherwise consented to by the Required Lenders
(other than Investments in (x) Cash and Cash Equivalents and (y) the Lead
Borrower or any of its Restricted Subsidiaries), or, at the option of the Lead
Borrower, any Cash payments in respect of Permitted Acquisitions and other
Investments permitted by Section 6.06 or otherwise consented to by the Required
Lenders (other than Investments in (x) Cash and Cash Equivalents and (y) the
Lead Borrower or any of its Restricted Subsidiaries) made after such period and
prior to the date of the applicable Excess Cash Flow payment (except, in each
case, to the extent financed with long-term Indebtedness (other than revolving
Indebtedness)), plus
(vi) the aggregate amount of all Restricted Payments made under
Sections 6.04(a)(i), (ii), (iv), (x) and (xii) or otherwise consented to by the
Required Lenders, in each case to the extent actually paid in Cash during such
period, or, at the option of the Lead Borrower, made after such period and prior
to the date of the applicable Excess Cash Flow payment (except, in each case, to
the extent financed with long-term Indebtedness (other than revolving
Indebtedness)), plus
(vii) amounts added back under clause (ix) of the definition of “Consolidated
Net Income” to the extent such amounts have not yet been received by the Lead
Borrower or its Restricted Subsidiaries, plus
(viii) an amount equal to all expenses, charges and losses either (A) excluded
in calculating Consolidated Net Income or (B) added back in calculating
Consolidated Adjusted EBITDA, in the case of clauses (A) and (B), to the extent
paid in Cash, plus
(ix) without duplication of amounts deducted from Excess Cash Flow in respect of
a prior period, at the option of the Lead Borrower, the aggregate consideration
required to be paid in Cash by the Lead Borrower or its Restricted Subsidiaries
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such period relating to capital expenditures, acquisitions or
Investments permitted by Section 6.06 (other than Investments in (x) Cash and
Cash Equivalents and (y) the Lead Borrower or any of its Restricted
Subsidiaries) to be consummated or made during the period of four consecutive
Fiscal Quarters of the Lead Borrower following the end of such period (except,
in each case, to the extent financed with long-term Indebtedness (other than
revolving Indebtedness)); provided that to the extent the aggregate amount
actually utilized to finance such capital expenditures, acquisitions or
Investments during such subsequent period of four consecutive Fiscal Quarters is
less than the Contract Consideration,
-29-

--------------------------------------------------------------------------------

the amount of the resulting shortfall shall be added to the calculation of
Excess Cash Flow at the end of such subsequent period of four consecutive Fiscal
Quarters, plus
(x) to the extent not expensed (or exceeding the amount expensed) during such
period or not deducted (or exceeding the amount deducted) in calculating
Consolidated Net Income, the aggregate amount of expenditures, fees, costs and
expenses paid in Cash by the Lead Borrower and its Restricted Subsidiaries
during such period, other than to the extent financed with long-term
Indebtedness (other than revolving Indebtedness), plus
(xi) Cash payments (other than in respect of Taxes, which are governed by
clause (iv) above) made during such period for any liability the accrual of
which in a prior period did not increase Excess Cash Flow in such prior period
(provided there was no other deduction to Consolidated Adjusted EBITDA or Excess
Cash Flow related to such payment), except to the extent financed with long-term
Indebtedness (other than revolving Indebtedness), plus
(xii) Cash expenditures made in respect of any Hedge Agreement or other
Derivative Transaction during such period to the extent (A) not otherwise
deducted in the calculation of Consolidated Net Income or Consolidated Adjusted
EBITDA and (B) not financed with long-term Indebtedness (other than revolving
Indebtedness), plus
(xiii) amounts paid in Cash (except to the extent financed with long-term
Indebtedness (other than revolving Indebtedness)) during such period on account
of (A) items that were accounted for as non-Cash reductions of Consolidated Net
Income or Consolidated Adjusted EBITDA in a prior period and (B) reserves or
amounts established in purchase accounting to the extent such reserves or
amounts are added back to, or not deducted from, Consolidated Net Income, plus
(xiv) without duplication of clause (b)(i) above, Cash payments made by Holdings
or its Restricted Subsidiaries during such period in respect of long-term
liabilities, including for purposes of clarity, the current portion of any such
liabilities (other than Indebtedness) of Holdings or its Restricted
Subsidiaries, except to the extent such Cash payments were (A) deducted in the
calculation of Consolidated Net Income or Consolidated Adjusted EBITDA for such
period or (B) financed with long-term Indebtedness (other than revolving
Indebtedness).
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.
“Exchange Currency” has the meaning assigned to such term in the definition of
“Exchange Rate”.
“Exchange Rate” means on any day with respect to any currency (the “Initial
Currency”), the rate at which such currency may be exchanged into another
currency (the “Exchange Currency”), as set forth at approximately the close of
business on the Business Day that such conversion is to be made (or, if such
conversion is to be made before close of business on such Business Day, then at
approximately the close of business on the immediately preceding Business Day)
on such day on the Reuters World Currency Page for the Initial Currency; in the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Lead Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of the Initial Currency are then
being conducted, at or about the close of business on the Business Day that such
conversion is to be made (or, if such conversion is to be made before close of
business on such Business Day, then at approximately the close of business on
the immediately preceding Business Day) for the purchase of the Exchange
Currency for delivery two Business Days later; provided that if at the time of
any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.
-30-

--------------------------------------------------------------------------------

“Excluded Assets” means each of the following:
(a)          any contract, instrument, lease, licenses, agreement, franchise,
charter, authorization, or other document as to which the grant of a security
interest would (i) constitute a violation of a restriction in favor of a third
party (other than the Lead Borrower or any of its Restricted Subsidiaries) or
result in the abandonment, invalidation or unenforceability of any right of the
relevant Loan Party, unless and until any required consents shall have been
obtained, or (ii) result in a breach, termination (or a right of termination) or
default under such contract, instrument, lease, license, agreement, franchise,
charter, authorization or other document (including pursuant to any “change of
control” or similar provision); provided, however, that any such asset will only
constitute an Excluded Asset under clause (i) or clause (ii) above to the extent
such violation or breach, termination (or right of termination) or default would
not be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law; provided, further, that any such asset shall cease
to constitute an Excluded Asset at such time as the condition causing such
violation, breach, termination (or right of termination) or default or right to
amend or require other actions no longer exists and to the extent severable, the
security interest granted under the applicable Collateral Document shall attach
immediately to any portion of such contract, instrument, lease, license,
agreement, franchise, charter, authorization or document that does not result in
any of the consequences specified in clauses (i) and (ii) above, 

(b)    the Capital Stock of any (i) Immaterial Subsidiary (except to the extent
the security interest in such Capital Stock may be perfected by the filing of a
Form UCC-1 (or similar) financing statement), (ii) Unrestricted Subsidiary
(except to the extent the security interest in such Capital Stock may be
perfected by the filing of a Form UCC-1 (or similar) financing statement),
and/or (iii) not-for-profit subsidiary,
(c)    (i) any intent-to-use (or similar) Trademark application prior to the
filing and acceptance of a “Statement of Use”, “Amendment to Allege Use” or
similar filing with respect thereto, only to the extent, if any, that, and
solely during the period, in which, if any, the grant of a security interest
therein may impair the validity or enforceability of such intent-to-use
Trademark application under applicable law and (ii) unless agreed to by the Lead
Borrower and the Administrative Agent, any IP Rights registered in any foreign
jurisdiction,
(d)       any asset or property, the grant or perfection of a security interest
in which would (A) require any governmental or third party consent, approval,
license or authorization that has not been obtained, (B) be prohibited by
enforceable anti-assignment provisions of applicable Requirements of Law,
except, in the case of this clause (B), to the extent such prohibition would be
rendered ineffective under the UCC or other applicable law notwithstanding such
prohibition, or (C) be prohibited by enforceable anti-assignment provisions of
contracts governing such asset in existence on the Closing Date (or on the date
of acquisition of the relevant asset (and in each case not entered into in
anticipation of the Closing Date or such acquisition and except, in each case,
to the extent that term in such contract providing for such prohibition purports
to prohibit the granting of a security interest over all assets of such Loan
Party or any other Loan Party)) other than to the extent such prohibition would
be rendered in effective under the UCC or other applicable law,
(e)    (i) any leasehold Real Estate Asset, (ii) any owned Real Estate Asset
that is not a Material Real Estate Asset and (iii) any fixtures affixed to any
Real Estate Asset to the extent a security interest in such fixtures may not be
perfected by a Form UCC-1 (or similar) financing statement in the jurisdiction
of organization of the applicable Loan Party or the jurisdiction of location of
such assets, as applicable,
(f)    any interest in any partnership, joint venture or non-Wholly-Owned
Subsidiary which cannot be pledged without (i) the consent of one or more third
parties other than the Lead Borrower or any of its Restricted Subsidiaries
(after giving effect to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) or (ii) giving rise to a “right of first refusal”, a “right of
first offer” or a similar right that may be exercised by any third party,
(g)    any Margin Stock,
(h)    (i) the Capital Stock of any Foreign Subsidiary that is a CFC or of a CFC
Holdco, other than 65% of the issued and outstanding voting Capital Stock
and 100% of the issued and outstanding non-voting Capital Stock of each such
first-tier subsidiary, (ii) the Capital Stock of any Subsidiary of such
first-tier subsidiary and (iii) the
-31-

--------------------------------------------------------------------------------

assets of any (x) Excluded Subsidiary or (y) Subsidiary substantially all of the
assets of which consist of the Capital Stock of an Excluded Subsidiary,
(i)     Commercial Tort Claims with a value (as reasonably estimated by the Lead
Borrower) of less than $15,000,000,
(j)  any Cash or Cash Equivalents comprised of (a) funds specially and
exclusively used or to be used for payroll and payroll taxes and other employee
benefit payments to or for the benefit of any Loan Party’s employees, (b) funds
used or to be used to pay all Taxes required to be collected, remitted or
withheld (including, without limitation, U.S. federal and state withholding
Taxes (including the employer’s share thereof)) and (c) any other funds which
any Loan Party holds as an escrow or fiduciary for the benefit of another
Person,
(k)    any accounts receivable and related assets (or interests therein) that
are (i) sold to any Receivables Subsidiary or (ii) otherwise pledged, factored,
transferred or sold in connection with any Permitted Receivables Financing,
(l)    (i) as-extracted collateral, (ii) timber to be cut, (iii) farm products,
or (iv) manufactured homes, in the case of clauses (l)(iii) and (l)(iv), other
than to the extent constituting inventory,
(m)    assets subject to liens securing permitted securitization financing
(including receivables financings);
(n)    any payroll accounts, tax accounts, accounts or funds held or received on
behalf of third parties,
(o)    any asset subject to a Lien of the type permitted by Section 6.02(m),
6.02(n), or 6.02(o), in each case if, to the extent and for so long as the grant
of a Lien thereon or the assignment thereof to secure any Secured Obligations is
prohibited or requires the consent of any Person (other than any Loan Party) as
a condition to the creation of any other security interest on such asset, and
(p)    any asset with respect to which the Administrative Agent and the Lead
Borrower have reasonably determined that the cost, burden, difficulty or
consequence (including any effect on the ability of the relevant Loan Party to
conduct its operations and business in the ordinary course of business) of
obtaining, perfecting or maintaining a pledge or security interest therein, or
obtaining such title insurance, legal opinions or other deliverables in respect
of such assets, or providing such Guarantees outweighs the benefit of a security
interest to the relevant Secured Parties afforded thereby.
“Excluded Debt Contribution” has the meaning assigned to such term in
Section 6.01(r).
“Excluded Subsidiary” means:
(a)          any Restricted Subsidiary that is not a Wholly-Owned Subsidiary,
(b)    any Immaterial Subsidiary,
(c)    any Restricted Subsidiary that is prohibited by law, regulation or
contractual obligation existing on the Closing Date or at the time such
Restricted Subsidiary becomes a subsidiary (which Contractual Obligation was not
entered into in contemplation of such Restricted Subsidiary becoming a
subsidiary) from providing a Loan Guaranty or that would require a governmental
(including regulatory) consent, approval, license or authorization to provide a
Loan Guaranty,
(d)    any not-for-profit subsidiary,
(e)    any special purpose entity used for any Permitted Receivables Financing,
(f)    any Foreign Subsidiary that is a CFC,
-32-

--------------------------------------------------------------------------------

(g)    (i) any CFC Holdco and/or (ii) any Domestic Subsidiary that is a direct
or indirect subsidiary of any (x) Foreign Subsidiary that is a CFC or (y) CFC
Holdco,
(h)    any Unrestricted Subsidiary; and
(i)     any other Restricted Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent and the Lead Borrower, the burden or cost
of providing a Loan Guaranty outweighs the benefits afforded thereby.
“Excluded Swap Obligation” means, with respect to any Guarantor under the Loan
Guaranty, any Swap Obligation if, and to the extent that, all or a portion of
the Loan Guaranty of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Loan Guaranty thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder (determined after
giving effect to Section 3.20 of the Loan Guaranty and any other “keepwell,”
support or other agreement for the benefit of such Guarantor) at the time the
Loan Guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Loan Guaranty or security interest is or becomes illegal.
“Excluded Taxes” means, (i) with respect to the Administrative Agent, any
Lender, any Ancillary Lender, any Issuing Bank, or any other recipient of any
payment to be made by or on account of any obligation of any Loan Party
hereunder, (a) Taxes imposed on (or measured by) its net income or franchise
Taxes (i) by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender or any Ancillary Lender, in which its applicable lending office is
located or (ii) that are Other Connection Taxes, (b) any branch profits taxes
imposed under Section 884(a) of the Code by the U.S. or any similar tax imposed
by any other jurisdiction described in clause (a), (c) in the case of any Lender
or any Ancillary Lender, any U.S. federal withholding tax that is imposed on
amounts payable to such Lender or such Ancillary Lender pursuant to a
Requirement of Law in effect at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or such Ancillary Lender becomes
an Ancillary Lender, except (i) pursuant to an assignment or designation of a
new lending office under Section 2.19 and (ii) to the extent that such Lender
(or its assignor, if any) was entitled, immediately prior to the designation of
a new lending office (or assignment), to receive additional amounts from any
Loan Party with respect to such withholding tax pursuant to Section 2.17,
(d) any tax imposed as a result of a failure by the Administrative Agent, any
Lender, any Ancillary Lender or any Issuing Bank to comply with Section 2.17(f)
and (e) any U.S. withholding tax under FATCA.
“Existing ABL Credit Facility” means that certain Loan and Security Agreement
dated as of June 16, 2010, among Holdings, the Lead Borrower and certain of its
subsidiaries, as borrowers, lenders thereto from time to time, and Bank of
America, N.A., as administrative agent and collateral agent.
“Existing Letter of Credit” means any letter of credit previously issued that
(a) will remain outstanding on and after the Closing Date and (b) is listed on
Schedule 1.01(b).
“Existing Term Loan Credit Agreement” has the meaning assigned to such term in
Section 5.11.
“Existing Term Loan Lender” means a “Term Loan Lender” under, and as defined in,
the Existing Term Loan Credit Agreement.
“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.23(a)(i).
“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.23(a)(i).
-33-

--------------------------------------------------------------------------------

“Extended Term Loans” has the meaning assigned to such term in
Section 2.23(a)(ii).
“Extension” has the meaning assigned to such term in Section 2.23(a).
“Extension Offer” has the meaning assigned to such term in Section 2.23(a).
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to
Articles 5 and 6, hereof owned, leased, operated or used by the Lead Borrower or
any of its Restricted Subsidiaries.
“Failed Auction” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above), and any treaty, law, regulation or other official guidance
enacted in any other jurisdiction relating to any intergovernmental agreement
between the U.S. and any other jurisdiction that facilitates the implementation
of such Sections of the Code.
“FCPA” has the meaning assigned to such term in Section 3.17(c).
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by Administrative Agent
from three Federal funds brokers of recognized standing selected by it; provided
that, if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Fifth Amendment” means the Fifth Amendment to this Agreement, dated as of March
28, 2018, by and among the Lead Borrower, the Administrative Agent and Royal
Bank, as a Lender.
“Fifth Amendment Effective Date” has the meaning provided in the Fifth
Amendment.
“First Amendment” shall mean the First Amendment to Credit Agreement, dated as
of October 6, 2016, by and among the Lead Borrower, the Administrative Agent and
the 2016 Replacement USD Term Loan Lenders.
“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.
“First Lien Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated First Lien Debt as of such date (net of (i) unrestricted Cash
and Cash Equivalents and (ii) Cash and Cash Equivalents restricted in favor of
the Credit Facilities (which may also include Cash and Cash Equivalents securing
other Indebtedness secured by a Lien on the Collateral)) to (b) Consolidated
Adjusted EBITDA for the Test Period then most recently ended or the Test Period
otherwise specified where the term “First Lien Leverage Ratio” is used in this
Agreement, in each case for the Lead Borrower and its Restricted Subsidiaries on
a consolidated basis.
“First Lien/Second Lien Intercreditor Agreement” means an intercreditor
agreement substantially in the form of Exhibit O hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Lead Borrower, as
such document may be amended, restated, supplemented or otherwise modified from
time to time, and, in the case of any Borrower and/or Subsidiary Guarantor
organized outside of the United States, such intercreditor agreement shall
reflect then customary market terms for non-domestic Borrowers that are
reasonably satisfactory to the Lead Borrower and the Administrative Agent.
-34-

--------------------------------------------------------------------------------

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to any applicable
Intercreditor Agreement such Lien is senior in priority to any other Lien to
which such Collateral is subject, other than any Permitted Lien.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Lead Borrower ending September 30 of
each calendar year.
“Fixed Amounts” has the meaning assigned to such term in Section 1.11(c).
“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Adjusted EBITDA of such Person for such
period to the Fixed Charges of such Person for such period.
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:
(1)           the consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued, including,
without limitation, amortization of debt issuance costs and original issue
discount, non-Cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capital Leases, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, and net of the
effect of all payments made, received or accrued in connection with Hedging
Obligations (but excluding unrealized gains or losses with respect thereto), but
excluding (i) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (ii) any expensing of bridge, commitment and
other financing fees, (iii) any redemption premiums, prepayment fees, or other
charges or penalties incurred in connection with the Transactions or the Prior
Transactions and (iv) any premiums, fees or other charges incurred in connection
with the refinancing of Indebtedness of the Lead Borrower on May 20, 2015, until
such amounts are repaid in each case of (i) through (iv), to the extent included
in any of the foregoing items listed in clause (1)); plus
(2)              the consolidated interest of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus
(3)     any interest expense on Indebtedness of another Person that is
Guaranteed by such Person or one of its Restricted Subsidiaries, or secured by a
Lien on assets of such Person or one of its Restricted Subsidiaries, whether or
not such Guarantee or Lien is called upon; plus
(4)   the product of (a) all dividends, whether paid or accrued and whether or
not in Cash, on any series of Disqualified Capital Stock of such Person or any
of its Restricted Subsidiaries, other than (i) dividends on Capital Stock
payable solely in Capital Stock of the Lead Borrower (other than Disqualified
Capital Stock) or (ii) dividends to the Lead Borrower or a Restricted Subsidiary
of the Lead Borrower, times (b) a fraction, the numerator of which is one and
the denominator of which is one minus the then current combined federal, state
and local statutory tax rate of such Person, expressed as a decimal, in each
case, on a consolidated basis and in accordance with GAAP.
Notwithstanding the foregoing, any additional charges arising from (i) the
application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall Recognition” to any series of
preferred stock other than Disqualified Equity Interests or (ii) the application
of Accounting Standards Codification Topic 470-20-25 “Debt—Debt with Conversion
Options—Recognition,” in each case, shall be disregarded in the calculation of
Fixed Charges.
-35-

--------------------------------------------------------------------------------

“Flood Hazard Property” means any parcel of any Material Real Estate Asset
subject to a Mortgage located in the U.S. in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (iv) Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“Fourth Amendment” shall mean the Fourth Amendment to Credit Agreement, dated as
of May 16, 2017, by and among the Lead Borrower, the Administrative Agent and
the 2017 Incremental USD Term Loan Lenders.
“Fourth Amendment Arrangers” has the meaning assigned to such term in the Fourth
Amendment.
“Fourth Amendment Effective Date” has the meaning assigned to such term in the
Fourth Amendment.
“Funding Account” has the meaning assigned to such term in Section 2.03(f).
“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made.
“German Borrower” has the meaning assigned to such term in the definition of
“Revolving Facility Borrowers”.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the U.S., the U.S., or a foreign
government or any other political subdivision thereof (including any
supra-national bodies such as the European Union or the European Central Bank).
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Granting Lender” has the meaning assigned to such term in Section 9.05(e).
“Gross Outstandings” means, in relation to a Multi-account Overdraft, the
Ancillary Outstandings of that Multi-account Overdraft but calculated on the
basis that the words “net of any credit balance on any account of any Borrower
under any Ancillary Facility with the relevant Ancillary Lender to the extent
that such credit balance is freely available to be set-off by such Ancillary
Lender against liabilities owing by such Borrower under such Ancillary Facility”
in clause (a) of the definition of “Ancillary Outstandings” were deleted.
“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of
-36-

--------------------------------------------------------------------------------

the Guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or monetary other obligation is
assumed by such Guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness or other monetary obligation to obtain any such Lien);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition, Disposition or other transaction permitted
under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.
“Guarantor” has the meaning assigned to such term in the definition of
“Guarantee”.
“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, which is prohibited, limited or regulated as “toxic”,
“hazardous” or as a “pollutant” or “contaminant” or words of similar meaning or
effect by any Environmental Law or any Governmental Authority.
“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Material, including the use, manufacture, possession, storage,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.
“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.
“Holdings” means (a) SB/RH Holdings, LLC, a Delaware limited liability company
and (b) any successor to Holdings following a transaction permitted by
Section 6.14(d).
“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Lead Borrower (a) that does not have assets in excess of 2.5% of Consolidated
Total Assets of the Lead Borrower and its Restricted Subsidiaries and (b) that
does not contribute Consolidated Adjusted EBITDA in excess of 2.5% of the
Consolidated Adjusted EBITDA of the Lead Borrower and its Restricted
Subsidiaries, in each case, as of the last day of the most recently ended Test
Period; provided that the Consolidated Total Assets and Consolidated Adjusted
EBITDA (as so determined) of all Immaterial Subsidiaries shall not exceed 5.0%
of Consolidated Total Assets and 5.0% of Consolidated Adjusted EBITDA, in each
case, of the Lead Borrower and its Restricted Subsidiaries for the relevant Test
Period; provided, further, that, at all times prior to the first delivery of
financial statements pursuant to Section 5.01(a) or (b), this definition shall
be applied based on the pro forma consolidated financial statements of the Lead
Borrower delivered pursuant to Section 4.01.
“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of
-37-

--------------------------------------------------------------------------------

which are any of the foregoing individuals, such individual’s estate (or an
executor or administrator acting on its behalf), heirs or legatees or any
private foundation or fund that is controlled by any of the foregoing
individuals or any donor-advised fund of which any such individual is the donor.
“Incremental Cap” means:
(a)          (i) $900,000,000 less (ii) the aggregate principal amount of all
Incremental Facilities and Incremental Equivalent Debt incurred or issued in
reliance on clause (a)(i) of this definition, plus
(b)    in the case of any Incremental Facility that effectively extends the
Maturity Date with respect to any Class of Loans and/or commitments hereunder,
an amount equal to the portion of the relevant Class of Loans or commitments
that will be replaced by such Incremental Facility, plus
(c)    in the case of any Incremental Facility that effectively replaces any
Revolving Credit Commitment terminated in accordance with Section 2.19, an
amount equal to the relevant terminated Revolving Credit Commitment, plus
(d)    (A) the amount of any optional prepayment of any Loan including any Loan
under any Incremental Facility or any Incremental Equivalent Debt (other than,
in each case, incurred pursuant to clause (e) below) in accordance with
Section 2.11(a) (accompanied, to the extent such prepayments are of Revolving
Loans, by a commitment reduction in the like amount under the applicable
Revolving Facility) and/or the amount of any permanent reduction of any
Revolving Credit Commitment or Additional Revolving Commitment so long as, in
the case of any optional prepayment, such prepayment was not funded (i) with the
proceeds of any long-term Indebtedness (other than revolving Indebtedness) or
(ii) with the proceeds of any Incremental Facility incurred in reliance on
clause (b) or clause (c) above less (B) the aggregate principal amount of all
Incremental Facilities and Incremental Equivalent Debt incurred or issued in
reliance on clause (d)(A) of this definition, plus
(e)    an unlimited amount so long as, in the case of this clause (e), if such
Incremental Facility is secured by a Lien on the Collateral that is pari passu
with the Lien securing the Credit Facilities on the Closing Date, the First Lien
Leverage Ratio would not exceed 3.25:1.00 (it being acknowledged that, solely to
the extent that amounts incurred under clause (a) or (d) and this clause (e) are
incurred simultaneously, in calculating the amount that may be incurred under
clause (e), the First Lien Leverage Ratio may exceed 3.25 to 1.00 as a result of
the incurrence of the amount permitted to be incurred at such time under
clause (a) or (d)), calculated on a Pro Forma Basis, including the application
of the proceeds thereof (without “netting” the Cash proceeds of the applicable
Incremental Facility) (and determined on the basis of the financial statements
for the most recently ended Test Period which have been delivered pursuant to
Section 5.01(a) or 5.01(b)), and, in the case of any Incremental Revolving
Facility, assuming a full drawing under such Incremental Revolving Facility.
Any Incremental Facility shall be deemed to have been incurred in reliance on
clause (d) above prior to any amounts under clause (a) or (e) above.  Any
Incremental Facility shall be deemed to have been incurred in reliance on
clause (e) above prior to any amounts under clause (a) above, unless the Lead
Borrower specifies otherwise.
“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of any Incremental Facility or Incremental Loans.
“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.01(z).
“Incremental Facilities” has the meaning assigned to such term in
Section 2.22(a).
“Incremental Loans” has the meaning assigned to such term in Section 2.22(a).
“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of any Incremental Revolving Facility.
-38-

--------------------------------------------------------------------------------

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).
“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.
“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.22(a).
“Incremental Term Facility” has the meaning assigned to such term in
Section 2.22(a).
“Incremental Term Loans” has the meaning assigned to such term in
Section 2.22(a).
“Incremental Term Loan Borrowing Date” means, with respect to each Class of
Incremental Term Loans, each date on which Incremental Term Loans of such Class
are incurred pursuant to Section 2.01(b) and as otherwise specified in any
amendment providing for Incremental Term Loans in accordance with Section 2.22.
“Incurrence-Based Amounts” has the meaning assigned to such term in
Section 1.11(c).
“Indebtedness” as applied to any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases to the extent recorded as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP; (c) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments to the extent the same would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP; (d) any obligation owed for all or any part of the
deferred purchase price of property or services (excluding (i) any earn out
obligation or purchase price adjustment until such obligation becomes a
liability on the statement of financial position or balance sheet (excluding the
footnotes thereto) in accordance with GAAP, (ii) any such obligations incurred
under ERISA, (iii) accrued expenses and trade accounts payable in the ordinary
course of business (including on an inter-company basis); (iv) liabilities
associated with customer prepayments and deposits; (v) purchase price holdbacks
in respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligation of the applicable seller and (vi) any Indebtedness
defeased by such Person or by any subsidiary of such Person), which purchase
price is (i) due more than six months from the date of incurrence of the
obligation in respect thereof or (ii) evidenced by a note or similar written
instrument; (e) all Indebtedness of others secured by any Lien on any property
or asset owned or held by such Person regardless of whether the Indebtedness
secured thereby shall have been assumed by such Person or is non-recourse to the
credit of such Person; (f) the face amount of any letter of credit issued for
the account of such Person or as to which such Person is otherwise liable for
reimbursement of drawings; (g) the Guarantee by such Person of the Indebtedness
of another; (h) all obligations of such Person in respect of any Disqualified
Capital Stock and (i) all net obligations such Person would incur in the event
of an early termination on the date Indebtedness of such Person is being
determined in respect of any Derivative Transaction, including any Hedge
Agreement, whether or not entered into for hedging or speculative purposes;
provided that (i) in no event shall obligations under any Derivative Transaction
be deemed “Indebtedness” for any calculation of any financial ratio under this
Agreement and (ii) the amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.  For all purposes
hereof, the Indebtedness of any Person shall include the Indebtedness of any
partnership) in which such Person is a general partner, except to the extent
such Person’s liability for such Indebtedness is otherwise limited and only to
the extent such Indebtedness would otherwise be included in the calculation of
Consolidated Total Debt; provided, further, that, notwithstanding anything
herein to the contrary, the term “Indebtedness” shall not include, and shall be
calculated without giving effect to, the effects of Accounting Standards
Codification Topic 815 and related interpretations to the extent such effects
would otherwise increase or decrease an amount of Indebtedness for any purpose
hereunder as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness and any such amounts that would have constituted
Indebtedness hereunder but for the application of this proviso shall not be
deemed an incurrence of Indebtedness hereunder.  Notwithstanding the foregoing,
Indebtedness of the Lead Borrower and its Restricted Subsidiaries shall exclude
(1) liabilities under vendor agreements to the extent such liabilities may be
satisfied exclusively through non-Cash means such as purchase volume earning
credits, (2) reserves for deferred taxes, (3) in the case of the Lead Borrower
or any Restricted Subsidiary, all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of roll over or extensions of term) and made in
the ordinary course of business and, if owed by a Loan
-39-

--------------------------------------------------------------------------------

Party, expressly subordinated to the Secured Obligations and (4) intercompany
liabilities in connection with the treasury and cash management (including
receivables and payables), tax and accounting operations of the Lead Borrower
and its Restricted Subsidiaries in the ordinary course of business.
“Indemnified Taxes” means Taxes, other than Excluded Taxes or Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information Memorandum” means the lender presentation delivered to the Lenders
prior to the Closing Date relating to the Lead Borrower and its subsidiaries and
the Transactions in connection with the initial syndication of the Initial Term
Loans and the Initial Revolving Credit Commitments hereunder.
“Initial Revolving Credit Commitments” means the Revolving Credit Commitments
made available by the Revolving Lenders to the Lead Borrower on the Closing Date
pursuant to Section 2.01(a)(ii).
“Initial Term Loan Commitment” means, with respect to each Term Lender, (i) such
Lender’s USD Term Commitment, CAD Term Commitment and/or Euro Term Commitment or
(ii) an Additional Term Commitment.
“Initial Term Loan Maturity Date” means the date that is seven years after the
Closing Date.
“Initial Term Loans” means (i) prior to the First Amendment Effective Date and
the incurrences of the 2016 Replacement USD Term Loans, the USD Term Loans, Euro
Term Loans and CAD Term Loans made by the Term Lenders on the Closing Date to
the Lead Borrower pursuant to Section 2.01(a), (ii) on or after the First
Amendment Effective Date and upon the making of the 2016 Replacement USD Term
Loans pursuant to the First Amendment Effective Date but prior to the Third
Amendment Effective date, (x) the Euro Term Loans and CAD Term Loans made by the
Term Lenders to the Lead Borrower on the Closing Date and (y) the 2016
Replacement USD Term Loans made on the First Amendment Effective Date pursuant
to the First Amendment and Section 2.01 (including by way of the 2016 USD Term
Loan Conversion), (iii) on or after the Third Amendment Effective Date and upon
the making of the 2017 Replacement USD Term Loans pursuant to the Third
Amendment, (x) the Euro Term Loans and CAD Term Loans made by the Term Lenders
to the Lead Borrower on the Closing Date and (y) the 2017 Replacement USD Term
Loans made on the Third Amendment Effective Date pursuant to the Third Amendment
and Section 2.01 (including by way of the 2017 USD Term Loan Conversion) and
(iv) on or after the Fourth Amendment Effective Date and upon the making of the
2017 Incremental USD Term Loans pursuant to the Fourth Amendment, (x) the Euro
Term Loans and CAD Term Loans made by the Term Lenders to the Lead Borrower on
the Closing Date and (y) the 2017 Replacement USD Term Loans (including the 2017
Incremental USD Term Loans made on the Fourth Amendment Effective Date)
“Intercreditor Agreement” means any Pari First Lien Intercreditor Agreement, any
Permitted Pari Passu Intercreditor Agreement, any First Lien/Second Lien
Intercreditor Agreement or any Permitted Junior Intercreditor Agreement.
“Interest Election Request” means a request by the Lead Borrower in the form of
Exhibit D or another form reasonably acceptable to the Administrative Agent to
convert or continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan or Alternative
Currency Alternate Loan, the last Business Day of each March, June, September
and December (commencing on September 30, 2015) and the Revolving Credit
Maturity Date or the maturity date applicable to such Loan and (b) with respect
to any LIBO Rate Loan, BA Rate Loan or EURIBOR Rate Loan the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a LIBO Rate Borrowing, BA Rate Borrowing or EURIBOR Rate Borrowing
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date had successive Interest Periods of three
months’ duration been applicable to such Borrowing.
-40-

--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurocurrency Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or (other than
with respect to BA Rate Loans) six months (or, if agreed to by all relevant
Lenders, twelve months or, if agreed to by the Administrative Agent, a shorter
period) thereafter, as the Lead Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interest Rate Determination Date” means the date for calculating the interest
rate for a Eurocurrency Rate Loan for an Interest Period, which date shall be
(i) in the case of any Eurocurrency Rate Loan in U.S. Dollars, the second
Business Day prior to first day of the related Interest Period for such Loan or
(ii) in the case of any Eurocurrency Loan in an Alternative Currency, the date
on which quotations would ordinarily be given by prime banks in the relevant
interbank market for deposits in such Alternative Currency for value on the
first day of the related Interest Period for such Eurocurrency Rate Loan but in
any event not earlier than the second Business Day prior to the first day of the
related Interest Period; provided, however, that if for any such Interest Period
with respect to a Eurocurrency Rate Loan in an Alternative Currency other than
Euros or Pounds Sterling, quotations would ordinarily be given on more than one
date, the Interest Rate Determination Date shall be the last of those dates.
“Investment” means (a) any purchase or other acquisition by the Lead Borrower or
any of its Restricted Subsidiaries of any of the Securities of any other Person
(other than any Loan Party), (b) the acquisition by purchase or otherwise (other
than any purchase or other acquisition of inventory, materials, supplies and/or
equipment in the ordinary course of business) of all or a substantial portion of
the business, property or fixed assets of any other Person or any division or
line of business or other business unit of any other Person and (c) any loan,
advance (other than any advance to any current or former employee, officer,
director, member of management, manager, consultant or independent contractor of
the Lead Borrower, any Restricted Subsidiary or any Parent Company for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by the Lead Borrower or
any of its Restricted Subsidiaries to any other Person.  Subject to
Section 5.10, the amount of any Investment shall be the original cost of such
Investment, plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect thereto, but giving effect to any repayments of principal in the case of
any Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of the relevant
initial Investment).  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment but, other than in the case of Section 6.06(ee), giving effect to any
returns or distributions of capital or repayment of principal actually received
in Cash by such Person with respect thereto (but only to the extent that the
aggregate amount of all such returns, distributions and repayments with respect
to such Investment does not exceed the principal amount of such Investment and
less any such amounts which increase the Available Amount) and “Invested” shall
have a corresponding meaning.  Notwithstanding the foregoing, Investment shall
not include (x) intercompany loans or advances in respect of intercompany
current liabilities incurred in connection with the treasury and cash management
(including receivables and payables), tax and accounting operations of the Lead
Borrower and its Restricted Subsidiaries in the ordinary course of business and
(y) in the case of the Lead Borrower or any Restricted Subsidiary, intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business and, if owed by
a Loan Party, expressly subordinated to the Secured Obligations.
“IP Rights” has the meaning assigned to such term in Section 3.05(c).
“IRS” means the U.S. Internal Revenue Service.
-41-

--------------------------------------------------------------------------------

“Issuing Bank” means, as the context may require, (a) DBNY, (b) CS, (c) JPM and
(d) RBC in respect of the Letters of Credit that will be issued from time to
time in accordance with Section 2.05, (each such Issuing Bank specified in
clauses (a) through (d), a “Primary Issuing Bank”), (e) BofA in respect of the
Existing Letters of Credit only and (f) any other Revolving Lender that, at the
request of the Lead Borrower and with the consent of the Administrative Agent
(not to be unreasonably withheld or delayed), agrees to become an Issuing Bank;
provided that DBNY, CS and RBC will not be required to issue Commercial Letters
of Credit. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by any Affiliate of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“JPM” has the meaning assigned to such term in the preamble to this Agreement.
“Judgment Currency” has the meaning assigned to such term in Section 9.20.
“Junior Indebtedness” means any Subordinated Indebtedness (other than
Indebtedness among Holdings and/or its subsidiaries).
“Junior Lien Indebtedness” means any Indebtedness that is secured by a security
interest on the Collateral (other than Indebtedness among Holdings and/or its
subsidiaries) that is expressly junior or subordinated to the Lien securing the
Credit Facilities.
“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any Initial Term
Loan, Additional Term Loan, Revolving Loan, Additional Revolving Loan, Revolving
Credit Commitment or Additional Commitment.
“Latest Revolving Loan Maturity Date” means, as of any date of determination,
the latest maturity or expiration date applicable to any revolving loan or
revolving credit commitment hereunder at such time, including the latest
maturity or expiration date of any Revolving Loan, any Additional Revolving
Loan, the Revolving Credit Commitment or any Additional Revolving Commitment.
“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any term loan or term
commitment hereunder at such time, including the latest maturity or expiration
date of any Term Loan or any Additional Term Commitment.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).
“LC Disbursement” means, at any time, a Dollar LC Disbursement and/or a
Multicurrency LC Disbursement, as the context requires.
“LC Exposure” means, with respect to a Revolving Lender, such Lender’s Dollar LC
Exposure and/or Multicurrency LC Exposure, as the context requires.
“LC Obligations” means, at any time, the sum of the Dollar LC Obligations and
the Multicurrency LC Obligations.
“Lead Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.
“Lenders” means the Term Lenders, the Revolving Lenders, any Additional Lender,
any lender with an Additional Commitment or an outstanding Additional Loan, any
other Person that becomes a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption and, as the context requires, any Ancillary
Lender.
-42-

--------------------------------------------------------------------------------

“Letter of Credit” means any Dollar Letter of Credit and/or any Multicurrency
Letter of Credit.
“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.
“LIBO Rate” means, the Published LIBO Rate, as adjusted to reflect applicable
reserves prescribed by governmental authorities.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien.
“Limited Condition Acquisition” means a Permitted Acquisition or any other
Investment permitted hereunder that constitutes an acquisition (other than
intercompany Investments) by the Lead Borrower or one or more of the Restricted
Subsidiaries, the consummation of which is not conditioned on the availability
of, or on obtaining, third party financing.
“Loan Documents” means this Agreement, the First Amendment, the Third Amendment,
the Fourth Amendment, any Borrowing Joinder Agreement, any Promissory Note, each
Loan Guaranty, the Collateral Documents, each Ancillary Document, any
Intercreditor Agreement required to be entered into pursuant to the terms of
this Agreement and any other document or instrument designated by the Lead
Borrower and the Administrative Agent as a “Loan Document”.  Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto.
“Loan Guaranty” means (a) the Guaranty Agreement, substantially in the form of
Exhibit I, executed by each Loan Party party thereto and the Administrative
Agent for the benefit of the Secured Parties and (b) each other guaranty
agreement executed by any Person pursuant to Section 5.12 in substantially the
form attached as Exhibit I or another form that is otherwise reasonably
satisfactory to the Administrative Agent and the Lead Borrower.
“Loan Installment Date” has the meaning assigned to such term in
Section 2.10(a).
“Loan Parties” means Holdings, the Lead Borrower, each Subsidiary Guarantor,
and, with respect to any Ancillary Document, any applicable Affiliate Ancillary
Borrower(s) and in each case their respective successors and permitted assigns.
“Loans” means any Initial Term Loan, any Additional Term Loan, any Revolving
Loan or any Additional Revolving Loan.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of Holdings,
the Lead Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the
rights and remedies (taken as a whole) of the Administrative Agent under the
applicable Loan Documents or (iii) the ability of the Loan Parties (taken as a
whole) to perform their payment obligations under the applicable Loan Documents.
“Material Debt Instrument” means any physical instrument evidencing any
Indebtedness for borrowed money which is required to be pledged to the
Administrative Agent (or its bailee) pursuant to the Security Agreement.
-43-

--------------------------------------------------------------------------------

“Material Real Estate Asset” means any “fee-owned” Real Estate Asset acquired by
any Loan Party after the Closing Date having a fair market value (as reasonably
determined by the Lead Borrower after taking into account any liabilities with
respect thereto that impact such fair market value) in excess of $30,000,000.
“Maturity Date” means (a) with respect to the Revolving Facility, the Revolving
Credit Maturity Date, (b) with respect to the Initial Term Loans, the Initial
Term Loan Maturity Date, (c) as to any Replacement Term Loans or Replacement
Revolving Facility incurred pursuant to Section 9.02(c), the final maturity date
for such Replacement Term Loan or Replacement Revolving Facility, as the case
may be, as set forth in the applicable Refinancing Amendment; (d) with respect
to any Incremental Term Loans, the final maturity date set forth in the
applicable documentation with respect thereto; (e) with respect to any
Incremental Revolving Facility, the final maturity date set forth in the
applicable documentation with respect thereto and (f) with respect to any
Extended Revolving Credit Commitment or Extended Term Loans, the final maturity
date set forth in the applicable Extension Offer accepted by the respective
Lender or Lenders.
“Maximum Rate” has the meaning assigned to such term in Section 9.19.
“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.23(b).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage Policies” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.
“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the relevant Secured Parties, on any Material Real
Estate Asset constituting Collateral.
“Multi-account Overdraft” means an Ancillary Facility which is an overdraft
facility comprising more than one account.
“Multicurrency LC Disbursement” means a payment or disbursement made by an
Issuing Bank pursuant to a Multicurrency Letter of Credit.
“Multicurrency LC Exposure” means, at any time, the sum of (a) (x) the aggregate
and unexpired undrawn amount of all outstanding Multicurrency Letters of Credit
denominated in U.S. Dollars at such time plus (y) the Dollar Equivalent of the
aggregate undrawn and unexpired amount of all outstanding Multicurrency Letters
of Credit denominated in Alternative Currencies at such time and (b) (x) the
aggregate principal amount of all Multicurrency LC Disbursements denominated in
U.S. Dollars that have not yet been reimbursed at such time plus (y) the Dollar
Equivalent of the aggregate principal amount of all Multicurrency LC
Disbursements denominated in Alternative Currencies that have not yet been
reimbursed at such time.  The Multicurrency LC Exposure of any Revolving Lender
at any time shall equal its Multicurrency Revolving Applicable Percentage of the
aggregate Multicurrency LC Exposure at such time.  For all purposes of this
Agreement, (x) if on any date of determination a Multicurrency Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the International Standby Practices (ISP98),
such Multicurrency Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn and (y) unless otherwise specified
herein, the amount of a Multicurrency Letter of Credit at any time shall be
deemed to be the stated amount of such Multicurrency Letter of Credit in effect
at such time (taking the Dollar Equivalent thereof in the case of any
Multicurrency Letter of  Credit  denominated  in  an  Alternate  Currency); 
provided  that  with  respect  to  any Multicurrency Letter of Credit that, by
its terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such
Multicurrency Letter of Credit shall be deemed to be the maximum stated amount
of such Multicurrency Letter of Credit after giving effect to all such increases
(taking the Dollar Equivalent thereof in the case of any Multicurrency Letter of
Credit denominated in an Alternate Currency), whether or not such maximum stated
amount is in effect at such time.
-44-

--------------------------------------------------------------------------------

“Multicurrency LC Obligations” means, at any time, the sum of (a) (x) the amount
available to be drawn under Multicurrency Letters of Credit denominated in
U.S. Dollars then outstanding plus (y) the Dollar Equivalent of the amount
available to be drawn under Multicurrency Letters of Credit denominated in
Alternative Currencies then outstanding, in each case assuming compliance with
all requirements for drawings referenced therein, plus (b) (x) the aggregate
principal amount of all unreimbursed Multicurrency LC Disbursements denominated
in U.S. Dollars plus (y) the Dollar Equivalent of the aggregate principal amount
of all unreimbursed Multicurrency LC Disbursements denominated in Alternative
Currencies.
“Multicurrency Letter of Credit” means any Standby Letter of Credit or
Commercial Letter of Credit denominated in U.S. Dollars or an Alternative
Currency issued pursuant to this Agreement under the Multicurrency Revolving
Facility.
“Multicurrency Letter of Credit Sublimit” means the Dollar Equivalent of
$30 million.
“Multicurrency Revolving Applicable Percentage” means, with respect to any
Multicurrency Revolving Lender for any Class, the percentage of the Total
Multicurrency Revolving Credit Commitment for such Class represented by such
Lender’s Multicurrency Revolving Credit Commitment for such Class; provided that
for purposes of Section 2.21 and otherwise herein, when there is a Defaulting
Lender, any such Defaulting Lender’s Multicurrency Revolving Credit Commitment
shall be disregarded in the relevant calculations.  In the event the
Multicurrency Revolving Credit Commitments for any Class shall have expired or
been terminated, the Multicurrency Revolving Applicable Percentages of any
Multicurrency Revolving Lender of such Class shall be determined on the basis of
the Multicurrency Revolving Credit Exposure of the applicable Multicurrency
Revolving Lenders of such Class, giving effect to any assignments and to any
Multicurrency Revolving Lender’s status as a Defaulting Lender at the time of
determination.
“Multicurrency Revolving Credit Commitment” means, with respect to each Lender,
the commitment of such Lender to make Multicurrency Revolving Loans (and acquire
participations in Multicurrency Letters of Credit) hereunder as set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender assumed its Multicurrency Revolving Credit Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.09,
Section 2.11, Section 2.19 or Section 9.02(c), (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.05, (c) increased as part of an Incremental Revolving Facility or
(d) other than for purposes of determining the Required Lenders or the Required
Revolving Lenders, if such Lender is an Ancillary Lender, decreased by the
amount of such Lender’s Ancillary Commitment (and increased to the extent such
Ancillary Commitment is subsequently reduced, cancelled or terminated).
“Multicurrency Revolving Credit Exposure” means, with respect to any Lender at
any time, (w) the aggregate Outstanding Amount at such time of all Multicurrency
Revolving Loans of such Lender denominated in U.S. Dollars plus (x) the
aggregate Outstanding Amount at such time of the Dollar Equivalent of all
Multicurrency Revolving Loans of such Lender denominated in Alternative
Currencies, plus (y) the aggregate amount at such time of such Lender’s
Multicurrency LC Exposure, plus (z) (i) the aggregate amount at such time of
such Lender’s Ancillary Outstandings incurred pursuant to an Ancillary Facility
denominated in U.S. Dollars and (ii) the Dollar Equivalent of the aggregate
amount at such time of such Lender’s Ancillary Outstandings incurred pursuant to
an Ancillary Facility denominated in an Alternative Currency.
“Multicurrency Revolving Credit Maturity Date” means the date that is five years
after the Second Amendment Effective Date.
“Multicurrency Revolving Facility” means, at any time, the aggregate amount of
the Multicurrency Revolving Lenders’ Multicurrency Revolving Credit Commitments
at such time, which may be funded (A) in U.S. dollars and (B) in alternative
currencies including (x) Euros, Canadian Dollars and Pounds Sterling and
(y) other LIBO Rate-based and non-LIBO Rate-based currencies approved by the
Administrative Agent and the Multicurrency Revolving Lenders that agree to make
Multicurrency Revolving Loans in such currency in accordance with Section 1.08
(with the interest rate calculations in respect of such currencies to be defined
in a manner mutually satisfactory to the Lead Borrower and the Administrative
Agent), in the case of (y) subject to currency sublimits to be agreed
(collectively, the “Alternative Currencies”).
-45-

--------------------------------------------------------------------------------

“Multicurrency Revolving Lender” means a Lender with a Multicurrency Revolving
Credit Commitment or an Additional Revolving Commitment or an outstanding
Multicurrency Revolving Loan or Additional Revolving Loan.
“Multicurrency Revolving Loans” means the revolving Loans made by the Lenders to
the Lead Borrower under the Multicurrency Revolving Facility pursuant to
Section 2.01(a)(ii), 2.22, 2.23 or 9.02(c)(ii).
“Multicurrency Revolving Outstandings” means, in relation to any Multicurrency
Revolving Lender, the aggregate Dollar Equivalent of its participation in the
Total Multicurrency Revolving Credit Outstandings (together with the aggregate
amount of all accrued interest, fees and commission owed to it as a Lender under
the Multicurrency Revolving Facility and, if it is also an Ancillary Lender,
under any relevant Ancillary Facility).
“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA, that is subject to the provisions of
Title IV of ERISA, and in respect of which the Lead Borrower or any of its
Restricted Subsidiaries, or any of their respective ERISA Affiliates, makes or
is obligated to make contributions or with respect to which any of them has any
ongoing obligation or liability, contingent or otherwise.
“Narrative Report” means, with respect to the financial statements with respect
to which it is delivered, a management discussion and narrative report
describing the operations of the Lead Borrower and its Restricted Subsidiaries
for the applicable Fiscal Quarter or Fiscal Year and for the period from the
beginning of the then-current Fiscal Year to the end of the period to which the
relevant financial statements relate.
“Net Income” means, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however:
(1)          any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with:  (a) any sale of assets outside
the ordinary course of business of such Person; or (b) the disposition of any
securities by such Person or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Restricted
Subsidiaries; and
(2)          any extraordinary gain or loss, together with any related provision
for taxes on such extraordinary gain or loss.
“Net Insurance/Condemnation Proceeds” means an amount equal to:  (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Lead Borrower
or any of its Restricted Subsidiaries (i) under any casualty insurance policy in
respect of a covered loss thereunder of any assets of the Lead Borrower or any
of its Restricted Subsidiaries or (ii) as a result of the taking of any assets
of the Lead Borrower or any of its Restricted Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, minus (b) (i) any actual out-of-pocket costs incurred by the Lead
Borrower or any of its Restricted Subsidiaries in connection with the
adjustment, settlement or collection of any claims of the Lead Borrower or the
relevant Restricted Subsidiary in respect thereof, (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest and
other amounts on any Indebtedness (other than the Loans, and any Indebtedness
secured by a Lien that is pari passu with or expressly subordinated to the Lien
on the Collateral securing the Secured Obligations) that is secured by a Lien on
the assets in question and that is required to be repaid or otherwise comes due
or would be in default under the terms thereof as a result of such loss, taking
or sale, (iii) the reasonable out-of-pocket costs of putting any affected
property in a safe and secure position, (iv) any selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Lead Borrower’s good faith estimate of income
Taxes paid or payable) in connection with any sale or taking of such assets as
described in clause (a) of this definition and (v) any amounts provided as a
reserve in accordance with GAAP against any liabilities under any
indemnification obligation or purchase price adjustments associated with any
sale or taking of
-46-

--------------------------------------------------------------------------------

such assets as referred to in clause (a) of this definition (provided that to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Insurance/Condemnation Proceeds).
“Net Outstandings” means, in relation to a Multi-account Overdraft, the
Ancillary Outstandings of that Multi-account Overdraft.
“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-Cash
consideration initially received), net of (i) selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Lead Borrower’s good faith estimate of income
Taxes paid or payable (including pursuant to Tax sharing arrangements or any Tax
distributions) in connection with such Disposition), (ii) amounts provided as a
reserve in accordance with GAAP against any liabilities under any
indemnification obligation or purchase price adjustment associated with such
Disposition (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds),
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness (other than the Loans, and any other Indebtedness
secured by a Lien that is pari passu with or expressly subordinated to the Lien
on the Collateral securing the Secured Obligations) which is secured by the
asset sold in such Disposition and which is required to be repaid or otherwise
comes due or would be in default and is repaid (other than any such Indebtedness
that is assumed by the purchaser of such asset) and (iv) Cash escrows (until
released from escrow to the Lead Borrower or any of its Restricted Subsidiaries)
from the sale price for such Disposition; and (b) with respect to any issuance
or incurrence of Indebtedness or Capital Stock, the Cash proceeds thereof, net
of all Taxes and customary fees, commissions, costs, underwriting discounts and
other fees and expenses incurred in connection therewith.
“New 2016 Replacement USD term Loan Lender” has the meaning assigned to such
term in the First Amendment.
“New 2017 Replacement USD Term Loan” has the meaning assigned to such term in
the Third Amendment.
“New 2017 Replacement USD Term Loan Lender” has the meaning assigned to such
term in the Third Amendment.
“New USD Term Loans” has the meaning assigned to such term in Section 2.01(a).
“Non-Debt Fund Affiliate” means any Permitted Investor (which is an Affiliate of
the Borrowers) and any Affiliate of any such Permitted Investor, other than any
Debt Fund Affiliate.
“Non-U.S. Borrower” means any Borrower that is not incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.
“Non-U.S. Facility” means (i) any Incremental Facility and/or (ii) any facility
incurred pursuant to a Refinancing, in each case to the extent incurred by a
Non-U.S. Borrower.
“Non-U.S. Obligations” means the Obligations of a non-U.S. Borrower.
“Non-U.S. Sanctions Laws and Regulations” means any economic or financial
sanctions or requirements imposed by the United Nations, the European Union, the
Federal Republic of Germany or the United Kingdom that apply to Holdings, the
Borrowers or any of their respective Restricted Subsidiaries.
“Notice of Intent to Cure” has the meaning assigned to such term in
Section 6.15(b).
“Notices of Grant of Security Interest in Intellectual Property” means the
notices of grant of security interest substantially in the form attached as
Exhibit II to the Security Agreement or such other form as shall be reasonably
acceptable to the Administrative Agent.
-47-

--------------------------------------------------------------------------------

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, all LC Exposures or amounts or
liabilities arising under or in respect of any Ancillary Facility, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and all other
advances to, debts, liabilities and obligations of the Loan Parties to the
Lenders or to any Lender, Ancillary Lender, the Administrative Agent, any
Issuing Bank or any indemnified party arising under the Loan Documents in
respect of any Loan, any Letter of Credit or any Ancillary Facility, whether
direct or indirect (including those acquired by assumption), absolute,
contingent, due or to become due, now existing or hereafter arising.
“OFAC” has the meaning assigned to such term in Section 3.17(a).
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement, and (e) with respect to any other form of entity, such
other organizational documents required by local law or customary under such
jurisdiction to document the formation and governance principles of such type of
entity.  In the event that any term or condition of this Agreement or any other
Loan Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
“Original Refinanced USD Term Loans” has the meaning assigned to such term in
the First Amendment.
“Original USD Term Loans” has the meaning assigned to such term in Section
2.01(a).
“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.11(b)(ii).
“Other Non-U.S. Revolving Borrowers” has the meaning assigned to such term in
the definition of “Revolving Facility Borrowers”.
“Other Connection Taxes” means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means any and all present or future stamp, court or documentary
taxes or any intangible, recording, filing or other excise or property taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement, but not including, for the avoidance of doubt, any Excluded Taxes.
“Outstanding Amount” means (a) with respect to Term Loans and Revolving Loans on
any date, the amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Loans (including any refinancings of (i) unreimbursed LC Disbursements
and/or (ii) Ancillary Outstandings as a Revolving Borrowing), as the case may
be, occurring on such date, (b) with respect to any Letters of Credit, the
aggregate amount available to be drawn under such Letters of Credit after giving
effect to any changes in the aggregate amount available to be drawn under such
Letters of Credit or the issuance or expiry of any Letters of Credit, including
as a result of any LC Disbursements and (c) with respect to any LC Disbursements
on any date, the amount of the aggregate outstanding amount of such LC
Disbursements on such date after giving effect to any disbursements with respect
to any Letter of Credit occurring on such date and
-48-

--------------------------------------------------------------------------------

any other changes in the aggregate amount of the LC Disbursements as of such
date, including as a result of any reimbursements by the Borrowers of
unreimbursed LC Disbursements.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of DBNY in the applicable offshore interbank market
for such currency to major banks in such interbank market.
“Parent Company” means (a) Holdings and (b) any other Person of which the Lead
Borrower is an indirect Wholly-Owned Subsidiary.
“Pari First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit N hereto, or such other customary form
reasonably acceptable to the Administrative Agent and the Lead Borrower, as such
document may be amended, restated, supplemented or otherwise modified from time
to time, and, in the case of any Borrower and/or Subsidiary Guarantor organized
outside of the United States, such intercreditor agreement shall reflect then
customary market terms for non-domestic Borrowers that are reasonably
satisfactory to the Lead Borrower and the Administrative Agent.
“Participant” has the meaning assigned to such term in Section 9.05(c).
“Participant Register” has the meaning assigned to such term in Section 9.05(c).
“Party” means a party to this Agreement or, as applicable, any other Loan
Document.
“Patent” means the following:  (a) any and all patents and patent applications;
(b) all inventions described and claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions and continuations in part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan”, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, which the Borrower or any of its Restricted Subsidiaries, or any of their
respective ERISA Affiliates, maintains or contributes to or has an obligation to
contribute to, or otherwise has any liability, contingent or otherwise.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit E.
“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit F.
“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State or other appropriate office of the
state of organization of each Loan Party, the filing of appropriate assignments
or notices with the U.S. Patent and Trademark Office and the U.S. Copyright
Office, the proper recording or filing, as applicable, of Mortgages and fixture
filings with respect to any Material Real Estate Asset constituting Collateral,
in each case in favor of the Administrative Agent for the benefit of the Secured
Parties and the delivery to the Administrative Agent of any stock certificate or
promissory note required to be delivered pursuant to the applicable Loan
Documents, together with instruments of transfer executed in blank.
-49-

--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition by the Lead Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or any business line, unit or division of,
any Person or of a majority of the outstanding Capital Stock of any Person (but
in any event including any Investment in (x) any Restricted Subsidiary which
serves to increase the Lead Borrower’s or any Restricted Subsidiary’s respective
equity ownership in such Restricted Subsidiary or (y) any joint venture for the
purpose of increasing the Lead Borrower’s or its relevant Restricted
Subsidiary’s ownership interest in such joint venture); provided that:  (a) no
Default or Event of Default exists or would result after giving pro forma effect
to such acquisition (or, solely in the case of a Limited Condition Acquisition,
no Default or event of Default under Section 7.01(a), (f) or (g) exists or would
result after giving pro forma effect to such acquisition); and (b) the Total
Leverage Ratio would not exceed 6.00:1.00 calculated on a Pro Forma Basis as of
the most recently ended Test Period.
“Permitted Investors” means:
(a)          HRG Group, Inc. (f/k/a Harbinger Group Inc.);
(b)    any Affiliate or Related Party HRG Group, Inc., other than another
portfolio company thereof (which means a company actively engaged in providing
goods and services to unaffiliated customers) or a company controlled by a
“portfolio company”; and
(c)    any Person in respect of which both the Capital Stock of such Person and
the aggregate ordinary voting power represented by the issued and outstanding
Capital Stocks of such Person of which (or in the case of a trust, the
beneficial interests in which) are owned 50% or more by Persons specified in
clauses (a) and (b) or any group in which Persons specified in clauses (a) and
(b) own more than a majority of the aggregate ordinary voting power represented
by the issued and outstanding Capital Stocks held by such group.
“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Initial Term
Loans and Initial Revolving Credit Commitments (and other Obligations that are
pari passu with the Initial Term Loans and Initial Revolving Credit
Commitments), either (as the Lead Borrower shall elect) (x) any First
Lien/Second Lien Intercreditor Agreement if such Liens secure “Second-Priority
Obligations” (as defined therein), (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such junior Liens than the
First Lien/Second Lien Intercreditor Agreement (as determined by the Lead
Borrower in good faith) or (z) another intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing of liens on a junior basis at the time such intercreditor agreement is
proposed to be established in light of the type of Indebtedness to be secured by
such liens, as determined by the Administrative Agent and the Lead Borrower in
the exercise of their reasonable commercial judgment.
“Permitted Liens” means Liens permitted pursuant to Section 6.02.
“Permitted Pari Passu Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be pari passu with the Liens securing the
Initial Term Loans and Initial Revolving Credit Commitments (and other
Obligations that are pari passu with the Initial Term Loans and Initial
Revolving Credit Commitments), either (as the Lead Borrower shall elect) (x) the
Pari First Lien Intercreditor Agreement, (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such pari passu Liens than
any Pari First Lien Intercreditor Agreement (as determined by the Lead Borrower
in good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a pari passu basis at the time such intercreditor agreement is proposed
to be established in light of the type of Indebtedness to be secured by such
liens, as determined by the Administrative Agent and the Lead Borrower in the
exercise of their reasonable commercial judgment.
“Permitted Receivables Financing” means receivables securitizations or other
receivables financings (including any factoring, early pay and/or customer
initiated supply chain financing program) that are non-recourse to the Lead
Borrower and the Restricted Subsidiaries (except for (w) recourse to any Foreign
Subsidiaries that own the assets underlying such financing (or have sold such
assets in connection with such financing), (x) any customary limited recourse
or, to the extent applicable only to non-Loan Parties, that is
-50-

--------------------------------------------------------------------------------

customary in the relevant local market, (y) any performance undertaking or
Guarantee, to the extent applicable only to non-Loan Parties, that is customary
in the relevant local market, and (z) an unsecured parent Guarantee by Holdings,
the Lead Borrower or a Restricted Subsidiary that is a parent company of a
Foreign Subsidiary of obligations of Foreign Subsidiaries, and, in each case,
reasonable extensions thereof); provided that, with respect to Permitted
Receivables Financings incurred in the form of a factoring program, the
outstanding amount of such Permitted Receivables Financing for the purposes of
this definition shall be deemed to be equal to the Permitted Receivables Net
Investment for the last Test Period.
“Permitted Receivables Net Investment” means the aggregate Cash amount paid by
the purchasers under any Permitted Receivables Financing in the form of a
factoring program in connection with their purchase of accounts receivable and
customary related assets or interests therein, as the same may be reduced from
time to time by collections with respect to such accounts receivable and related
assets or otherwise in accordance with the terms of such Permitted Receivables
Financing (but excluding any such collections used to make payments of
commissions, discounts, yield and other fees and charges incurred in connection
with any Permitted Receivables Financing in the form of a factoring program
which are payable to any Person other than Holdings, a Borrower or a Restricted
Subsidiary).
“Permitted Reorganization” has the meaning assigned to such term in
Section 6.06(b).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.
“Plan” means any “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) maintained by the Lead Borrower or any of its Restricted
Subsidiaries or, with respect to any such plan that is subject to Section 412 of
the Code or Title IV of ERISA, any of its ERISA Affiliates, other than any
Multiemployer Plan.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Pre-Approved Borrower” has the meaning assigned to such term in the definition
of “Revolving Facility Borrowers”.
“Prepayment Asset Sale” means any Disposition by the Lead Borrower or its
Restricted Subsidiaries made pursuant to Section 6.07(h), Section 6.07(n),
Section 6.07(q), clause (ii) to the proviso to Section 6.07(r) (to the extent
provided therein) and Section 6.07(z).
“Primary Issuing Bank” has the meaning assigned to such term in the definition
of “Issuing Bank”.
“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.
“Prime Rate” means (a) the rate of interest per annum determined by Royal Bank
of Canada from time to time as its prime commercial lending rate for United
States Dollar loans in the United States for such day (such rate is not
necessarily the lowest rate that Royal Bank of Canada is charging any corporate
customer) or (b) if the Administrative Agent has no “prime rate”, the rate of
interest last quoted by The Wall Street Journal as the “Prime Rate” in the
U.S. or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as reasonably determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as reasonably determined by the
Administrative Agent).
“Prior Transaction Costs” means fees and expenses payable or otherwise borne by
the Lead Borrower and its Restricted Subsidiaries in connection with the Prior
Transactions and incurred before the Closing Date, including the costs of legal
and financial advisors to the Lead Borrower.
-51-

--------------------------------------------------------------------------------

“Prior Transactions” means, collectively, (a) the execution, delivery and
performance by the Lead Borrower and the other parties thereto of the new term
loan commitment agreement no. 2 among Holdings, the Lead Borrower, the lenders
party thereto and Deutsche Bank AG New York Branch, as agent, pursuant to which
the Lead Borrower incurred term loans in an aggregate principal amount equal to
€150 million and the making of the borrowings thereunder on December 19, 2014,
(b) the issuance of the Lead Borrower’s 6.125% Senior Notes due 2024, (c) the
issuance of the Lead Borrower’s 5.750% Senior Notes due 2025, (d) the issuance
by Spectrum Brands Holdings, Inc. of its registered equity offering closed on
May 20, 2015 and (e) the consummation of the acquisition of (i) Tell
Manufacturing, Inc., (ii) Proctor and Gamble’s European pet food business,
(iii) Salix Animal Health, LLC and (iv) Armored AutoGroup Parent Inc.
“Pro Forma Basis” or “pro forma effect” means, as to any calculation of any
test, financial ratio or covenant, including the Total Leverage Ratio, the First
Lien Leverage Ratio, the Secured Leverage Ratio, the Fixed Charge Coverage
Ratio, any other financial ratio, Consolidated Adjusted EBITDA or Consolidated
Total Assets (including component definitions thereof), in the event that the
specified Person or any of its Subsidiaries incurs, assumes, guarantees, repays,
retires, extinguishes, repurchases or redeems any Indebtedness or issues,
repurchases or redeems Disqualified Capital Stock subsequent to the commencement
of the period for which any of the Total Leverage Ratio, the First Lien Leverage
Ratio, the Secured Leverage Ratio, the Fixed Charge Coverage Ratio, any other
financial ratio, Consolidated Adjusted EBITDA or Consolidated Total Assets is
being calculated and on or prior to the date on which the event for which the
relevant calculation is made (the “Calculation Date”), then the Total Leverage
Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio, the Fixed
Charge Coverage Ratio, any other financial ratio, Consolidated Adjusted EBITDA
or Consolidated Total Assets, as applicable, shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, repayment, retirement,
extinguishment, repurchase or redemption of Indebtedness, or such issuance,
repurchase or redemption of Disqualified Capital Stock, and the use of the
proceeds therefrom as if the same had occurred at the beginning of the
applicable four-quarter reference period.
In addition, for purposes of calculating the Total Leverage Ratio, the First
Lien Leverage Ratio, the Secured Leverage Ratio, the Fixed Charge Coverage
Ratio, any other financial ratio, Consolidated Adjusted EBITDA or Consolidated
Total Assets:
(a)    Investments or acquisitions and dispositions of business entities or
property and assets constituting a division or line of business of any Person
that have been made by the specified Person or any of its Restricted
Subsidiaries, including through mergers or consolidations and including any
related financing transactions, during the four-quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date
shall be given pro forma effect as if they had occurred on the first day of the
four-quarter reference period and Consolidated Adjusted EBITDA for such
reference period shall be calculated on a pro forma basis, but without giving
effect to clause (3) of the proviso set forth in the definition of Consolidated
Net Income;
(b)    the Consolidated Adjusted EBITDA attributable to discontinued operations,
as determined in accordance with GAAP, shall be excluded;
(c)    the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, shall be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
specified Person or any of its Subsidiaries following the Calculation Date; and
(d)    consolidated interest expense attributable to interest on any
Indebtedness (whether existing or being incurred) computed on a pro forma basis
and bearing a floating interest rate shall be computed as if the rate in effect
on the Calculation Date (taking into account any interest rate option, swap, cap
or similar agreement applicable to such Indebtedness if such agreement has a
remaining term in excess of 12 months or, if shorter, at least equal to the
remaining term of such Indebtedness) had been the applicable rate for the entire
period.
-52-

--------------------------------------------------------------------------------

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Lead
Borrower and, to the extent applicable, in compliance with Section 1.11.  Any
such pro forma calculation may include adjustments appropriate, in the
reasonable good faith determination of the Lead Borrower as set forth in an
Officer’s Certificate, to reflect operating expense reductions and other
operating improvements or synergies reasonably expected to result from the
applicable event.
In the case of any calculation for any event described above that occurs prior
to the date on which financial statements have been (or are required to be)
delivered for the Fiscal Quarter ended June 30, 2015, any such calculation
required to be made on a “Pro Forma Basis” shall use the financial statements
delivered pursuant to Section 4.01(c)(ii) for the Fiscal Quarter ended March 29,
2015.
Notwithstanding anything to the contrary set forth in this definition, for the
avoidance of doubt, when calculating the First Lien Leverage Ratio for purposes
of the definitions of “Applicable Rate” and “Commitment Fee Rate” and for
purposes of Section 6.15(a) (other than for the purpose of determining pro forma
compliance with Section 6.15(a) as a condition to taking any action under this
Agreement), the events described in the immediately preceding paragraphs that
occurred subsequent to the end of the applicable four-quarter reference period
or Test Period, as applicable, shall not be given pro forma effect.
“Projections” means the projections of the Lead Borrower and its subsidiaries
included in the Information Memorandum (or a supplement thereto).
“Promissory Note” means a promissory note of the Lead Borrower payable to any
Lender or its registered assigns, in substantially the form of Exhibit G,
evidencing the aggregate outstanding principal amount of Loans of the Lead
Borrower to such Lender resulting from the Loans made by such Lender.
“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, the rules of national securities exchange
companies with listed equity, directors’, managers’ and/or employees’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees and other costs and/or expenses associated
with being a public company.
“Published LIBO Rate” means, with respect to any Interest Period when used in
reference to any Loan or Borrowing in U.S. Dollars or an Alternative Currency
(other than Canadian Dollars or Euros), (a) the rate of interest (rounded
upwards, if necessary, to the nearest 1/100th) equal to the rate determined by
Administrative Agent to be the offered rate that appears on the appropriate page
of the Reuters screen that displays the ICE Benchmark Administration Limited
rate for deposits in U.S. Dollars or the applicable Alternative Currency (other
than Canadian Dollars or Euros) (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period (or the successor thereto
if ICE Benchmark Administration Limited is no longer making the applicable
interest settlement rate available) (the “Published LIBO Screen Rate”) for a
term comparable to such Interest Period, at approximately 11:00 a.m. (London
time) on the applicable Interest Rate Determination Date; provided that if the
Published LIBO Screen Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement; provided, further, that if more than
one rate is specified on such page, the rate will be an arithmetic average of
all such rates) and (b) if such rate is not available at such time for any
reason, then the “Published LIBO Screen Rate” for such Interest Period shall be
the interest rate per annum reasonably determined by the Administrative Agent in
good faith to be the rate per annum at which deposits in U.S. Dollars or the
applicable Alternative Currency for delivery on the first day of such Interest
Period in immediately available funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by the Administrative
Agent and with a term equivalent to such Interest Period would be offered to the
Administrative Agent (or an affiliate thereof) by major banks in the London or
other offshore interbank market for U.S. Dollars or the applicable Alternative
Currency at their request at approximately 11:00 a.m. (London time) on the
applicable Interest Rate Determination Date.
-53-

--------------------------------------------------------------------------------

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.
“Qualifying Bid” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“RBC” means Royal Bank of Canada.
“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) of any Loan Party in and to real property
(including, but not limited to, land, improvements and fixtures thereon).
“Receivables Subsidiary” means a wholly-owned Subsidiary of the Lead Borrower,
which engages in no activities other than in connection with Permitted
Receivables Financings and which is designated (as provided below) as a
“Receivables Subsidiary”, (a) with which neither the Lead Borrower nor any of
its Subsidiaries has any contract, agreement, arrangement or understanding
(other than pursuant to customary market terms in the documentation relating to
the Permitted Receivables Financing (including with respect to fees payable in
the ordinary course of business in connection with the servicing of accounts
receivable and related assets)) on terms less favorable to the Lead Borrower or
such Subsidiary than those that might be obtained at the time from persons that
are not Affiliates of the Lead Borrower (as determined by the Company in good
faith) and (b) to which neither the Lead Borrower nor any other Subsidiary of
the Lead Borrower has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.  Any such designation shall be evidenced to the Administrative Agent by
filing with the Administrative Agent an officer’s certificate of the Lead
Borrower certifying that, to the best of such officer’s knowledge and belief
after consultation with counsel, such designation complied with the foregoing
conditions.
“Refinancing” has the meaning assigned to such term in Section 4.01(f).
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Lead
Borrower executed by (a) Holdings and the Lead Borrower, (b) the Administrative
Agent and (c) each Lender that agrees to provide all or any portion of the
Replacement Term Loans and/or the Replaced Revolving Facility being incurred
pursuant thereto and in accordance with Section 9.02(c).
“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).
“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).
“Register” has the meaning assigned to such term in Section 9.05(b)(iv).
“Regular Cash Dividend” means a quarterly Cash dividend at the current rate of
$0.33 per share (which is the amount publicly declared and in effect as of the
Closing Date) on the common Capital Stock of Super Holdco, commencing in the
fiscal year beginning October 1, 2014.
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation H” means Regulation H of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
-54-

--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Funds” means with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, agents,
controlling persons and members of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping or
leaching of any Hazardous Material into the Environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material).
“Replaced Revolving Facility” has the meaning assigned to such term in
Section 9.02(c).
“Replaced Term Loans” has the meaning assigned to such term in Section 9.02(c).
“Replacement Revolving Facility” has the meaning assigned to such term in
Section 9.02(c).
“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c).
“Reply Amount” has the meaning assigned to such term in the definition of “Dutch
Auction”.
“Reply Price” has the meaning assigned to such term in the definition of “Dutch
Auction”.
“Representative” has the meaning assigned to such term in Section 9.13.
“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the 2017
Replacement USD Term Loans substantially concurrently with the incurrence by any
Loan Party of any secured term loans (including any Replacement Term Loans)
having an effective interest cost or weighted average yield (with the
comparative determinations to be made by the Administrative Agent in a manner
consistent with generally accepted financial practices, and in any event
consistent with the second proviso to Section 2.22(a)(v)) that is less than the
effective interest cost or weighted average yield (as determined by the
Administrative Agent on the same basis) applicable to the 2017 Replacement USD
Term Loans so prepaid, repaid, refinanced, substituted or replaced and (b) any
amendment, waiver or other modification to this Agreement that would have the
effect of reducing the effective interest cost of, or weighted average yield (to
be determined by the Administrative Agent on the same basis as set forth in
preceding clause (a)) of, the 2017 Replacement USD Term Loans; provided that the
primary purpose (as reasonably determined by the Administrative Agent and the
Lead Borrower) of such prepayment, repayment, refinancing, substitution,
replacement, amendment, waiver or other modification was to reduce the effective
interest cost or weighted average yield of the 2017 Replacement USD Term Loans;
provided, further, that in no event shall any such prepayment, repayment,
refinancing, substitution, replacement, amendment, waiver or other modification
in connection with a Change of Control or Transformational Event constitute a
Repricing Transaction.  Any determination by the Administrative Agent
contemplated by preceding clauses (a) and (b) shall be conclusive and binding on
all Lenders, and the Administrative Agent shall have no liability to any Person
with respect to such determination absent bad faith, gross negligence or willful
misconduct.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the Dollar Equivalent of (a) Total Outstandings (with the
Dollar Equivalent of each Lender’s risk participation and funded participation
in LC Obligations being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate Unused
Revolving Credit Commitments; provided that the unused Term Commitments of,
Unused Revolving Credit Commitments of, and the portion of the
-55-

--------------------------------------------------------------------------------

Total Outstandings held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the Dollar Equivalent of (a) the Revolving
Credit Commitments at such time and (b) after the termination of the Revolving
Credit Commitments, the Total Revolving Credit Outstandings at such time;
provided that the Revolving Credit Commitments of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Responsible Officer” of any Person means the chief executive officer, the
president, the chief financial officer, the treasurer, any assistant treasurer,
any executive vice president, any senior vice president, any vice president or
the chief operating officer of such Person and any other individual or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement, and, as to any document delivered on the
Closing Date, shall include any secretary or assistant secretary or any other
individual or similar official thereof with substantially equivalent
responsibilities of a Loan Party.  Any document delivered hereunder that is
signed by a Responsible Officer of any Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party, and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of the Lead Borrower that such financial statements fairly
present, in all material respects, in accordance with GAAP, the consolidated
financial condition of the Lead Borrower as at the dates indicated and its
consolidated income and cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.
“Restricted Amount” has the meaning set forth in Section 2.11(b)(iv).
“Restricted Debt” has the meaning set forth in Section 6.04(b).
“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).
“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Lead Borrower, except a
dividend payable solely in shares of Qualified Capital Stock to the holders of
such class; (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value of any shares of any class of the
Capital Stock of the Lead Borrower and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of the Capital Stock of the Lead Borrower now or
hereafter outstanding.
“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary.  Unless otherwise specified, “Restricted
Subsidiary” means any Restricted Subsidiary of the Lead Borrower.
“Return Bid” has the meaning assigned to such term in the definition of “Dutch
Auction”.
-56-

--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, with respect to each Lender, such Lender’s
Dollar Revolving Credit Commitment, 2020 Dollar Revolving Credit Commitment
and/or Multicurrency Revolving Credit Commitment.
“Revolving Credit Exposure” means, with respect to any Lender at any time, such
Lender’s Dollar Revolving Credit Exposure, 2020 Dollar Revolving Credit Exposure
and/or Multicurrency Revolving Credit Exposure.
“Revolving Credit Maturity Date” means the date that is five years after the
Second Amendment Effective Date.
“Revolving Facility” means the Dollar Revolving Facility, the 2020 Dollar
Revolving Facility and the Multicurrency Revolving Facility.
“Revolving Facility Borrowers” means on the Closing Date, the Lead Borrower and
after the Closing Date, in addition to the Lead Borrower subject to execution
and delivery of a Borrower Joinder Agreement and the delivery of customary
corporate (and, if appropriate, shareholder) resolutions, officer certificates
(and, if appropriate, solvency certificates) and legal opinions addressed to the
Administrative Agent and the other Secured Parties of counsel for the Loan
Parties (or, if applicable, in the relevant jurisdictions, counsel for the
Secured Parties) reasonably acceptable to the Administrative Agent as to such
matters as the Administrative Agent may reasonably request and such other
instruments and documents as the Administrative Agent may reasonably request in
connection with such Borrower Joinder Agreement, (1) Spectrum Brands Europe
GmbH, a limited liability company organized under the laws of Germany (the
“German Borrower”), (2) Spectrum Brands Canada, Inc., a Canadian corporation
(the “Canadian Borrower”), (3) subject to the Administrative Agent’s and the
Revolving Lenders’ satisfactory receipt of documentation or other information as
required by regulatory authorities under applicable “know your customer” rules
and regulations, a subsidiary of the Lead Borrower organized and domiciled in
England (the “U.K. Borrower” and collectively with the German Borrower and the
Canadian Borrower, the “Pre-Approved Borrowers”) and (4) subject to the consent
of the Administrative Agent, each Revolving Lender and each Issuing Bank that is
requested to make available all or a part of the Revolving Credit Commitments
thereto, and subject to the Administrative Agent’s receipt of documentation or
other information as required by regulatory authorities under applicable “know
your customer” rules and regulations, one or more additional subsidiaries of the
Lead Borrower organized in one or more different jurisdictions to be determined
and as designated by the Lead Borrower as a “Borrower” hereunder, in each case,
after such additional Borrower has executed and delivered to the Administrative
Agent a Borrower Joinder Agreement and the delivery of customary corporate (and,
if appropriate, shareholder) resolutions, officer certificates (and, if
appropriate, solvency certificates) and legal opinions addressed to the
Administrative Agent and the other Secured Parties of counsel for the Loan
Parties (or, if applicable, in the relevant jurisdictions, counsel for the
Secured parties) reasonably acceptable to the Administrative Agent as to such
matters as the Administrative Agent may reasonably request and such other
instruments and documents as the Administrative Agent may reasonably request in
connection with such Borrower Joinder Agreement (collectively, “Other
Non-U.S. Revolving Borrowers”).
“Revolving Lender” means a Lender with a Revolving Credit Commitment or an
Additional Revolving Commitment or, after the termination of all Revolving
Credit Commitments and Additional Revolving Commitments, with an outstanding
Revolving Loan or Additional Revolving Loan.
“Revolving Loans” means Dollar Revolving Loans, 2020 Dollar Revolving Loans
and/or Multicurrency Revolving Loans.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc.
“Sanctions Laws and Regulations” means (i) any sanctions or requirements imposed
by, or based upon the obligations or authorities set forth in, the PATRIOT Act,
the Executive Order No. 13224 of September 23, 2001, entitled Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)), the U.S. International Emergency
Economic Powers
-57-

--------------------------------------------------------------------------------

Act (50 U.S.C. §§ 1701 et seq.), the U.S. Trading with the Enemy Act (50 U.S.C.
App. §§ 1 et seq.), the U.S. Syria Accountability and Lebanese Sovereignty Act,
the U.S. Comprehensive Iran Sanctions, Accountability, and Divestment Act
of 2010 or the Iran Sanctions Act, Section 1245 of the National Defense
Authorization Act of 2012, all as amended, or any of the foreign assets control
regulations (including but not limited to 31 C.F.R., Subtitle B, Chapter V, as
amended) or any other law or executive order relating thereto administered by
the U.S. Department of the Treasury Office of Foreign Assets Control, and any
similar law, regulation, or executive order enacted in the United States after
the date of this Agreement, (ii) any Canadian Anti-Terrorism Laws and (iii) any
Non-U.S. Sanctions Laws and Regulations.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.
“Second Amendment” means the Second Amendment to this Agreement, dated as of
March 6, 2017, by and among the Lead Borrower, the Administrative Agent and the
lenders party thereto.
“Second Amendment Effective Date” has the meaning provided in the Second
Amendment.
“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) under each Hedge Agreement that (a) is in effect on
the Closing Date between any Loan Party and a counterparty that is the
Administrative Agent, a Lender, an Arranger or any Affiliate of the
Administrative Agent, a Lender or an Arranger as of the Closing Date or (b) is
entered into after the Closing Date between any Loan Party and any counterparty
that is (or is an Affiliate of) the Administrative Agent, any Lender or any
Arranger at the time such Hedge Agreement is entered into unless the Lead
Borrower or the applicable counterparty thereto informs the Administrative Agent
in writing that such Hedge Agreement has been excluded from the Secured Hedging
Obligations for purposes of the Loan Documents, it being understood that each
counterparty to any Secured Hedging Obligation shall be deemed (A) to appoint
the Administrative Agent as its agent under the applicable Loan Documents and
(B) to agree to be bound by the provisions of Article 8, Section 9.03 and
Section 9.10 as if it were a Lender.
“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Secured Debt as of such date (net of (i) unrestricted Cash and
Cash Equivalents and (ii) Cash and Cash Equivalents restricted in favor of the
Credit Facilities (which may also include Cash and Cash Equivalents securing
other Indebtedness secured by a Lien on the Collateral)) to (b) Consolidated
Adjusted EBITDA for the Test Period then most recently ended or the Test Period
otherwise specified where the term “Secured Leverage Ratio” is used in this
Agreement, in each case for the Lead Borrower and its Restricted Subsidiaries on
a consolidated basis.
“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations, (b) all Secured Hedging Obligations and (c) all Ancillary
Obligations.
“Secured Parties” means (i) the Lenders, (ii) the Ancillary Lenders, (iii) the
Administrative Agent, (iv) the Collateral Agent, (v) each counterparty to a
Hedge Agreement with a Loan Party the obligations under which constitute Secured
Hedging Obligations, (vi) each provider of Banking Services to any Loan Party
the obligations under which constitute Banking Services Obligations, (vii) the
Arrangers and (viii) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.
-58-

--------------------------------------------------------------------------------

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit J, among the Loan Parties and the Administrative Agent for the benefit
of the Secured Parties.
“Seventh Amendment” means the Seventh Amendment to this Agreement, dated as of
April 3, 2020, by and among the Lead Borrower, the Administrative Agent, Royal
Bank of Canada, as a Lender, and the Lenders party thereto.
“Seventh Amendment Effective Date” has the meaning provided in the Seventh
Amendment.
“SPC” has the meaning assigned to such term in Section 9.05(e).
“specified transaction” has the meaning assigned to such term in
Section 1.09(a).
“Standby Letter of Credit” means any Letter of Credit other than any Commercial
Letter of Credit.
“Stated Amount” means, with respect to any Letter of Credit, at any time, the
maximum amount available to be drawn thereunder, in each case determined (x) as
if any future automatic increases in the maximum available amount provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.
“Subject Proceeds” has the meaning assigned to such term in Section 2.11(b)(ii).
“Subject Transactions” has the meaning ascribed to such term in the definition
of “Pro Forma Basis”.
“Subordinated Indebtedness” means any Indebtedness of the Lead Borrower or any
of its Restricted Subsidiaries that is expressly subordinated in right of
payment to the Obligations.
“Subsidiary” or “Subsidiaries” or “subsidiary” means, with respect to any
Person, any corporation, partnership, limited liability company, association,
joint venture or other business entity of which more than 50% of the total
voting power of stock or other ownership interests entitled (without regard to
the occurrence of any contingency) to vote in the election of the Person or
Persons (whether directors, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly,
by such Person or one or more of the other subsidiaries of such Person or a
combination thereof; provided that in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interests in
the nature of a “qualifying share” of the former Person shall be deemed to be
outstanding.  Unless otherwise specified, “subsidiary” means any subsidiary of
the Lead Borrower.
“Subsidiary Guarantor” means (x) on the Closing Date, each subsidiary of the
Lead Borrower (other than any subsidiary that is an Excluded Subsidiary on the
Closing Date) and (y) thereafter, each subsidiary of the Lead Borrower that
guarantees the Secured Obligations pursuant to the terms of this Agreement, in
each case, until such time as the relevant subsidiary is released from its
obligations under the Loan Guaranty in accordance with the terms and provisions
hereof.
“Successor Borrower” has the meaning assigned to such term in Section 6.07(a).
“Super Holdco” means Spectrum Brands Holdings, Inc., a Delaware corporation.
“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
-59-

--------------------------------------------------------------------------------

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.
“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority.
“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.
“Term Borrower” means (A) on the Closing Date, the Lead Borrower and (b) after
the Closing Date, in addition to the Lead Borrower, subject to the consent of
the Administrative Agent, and subject to the Administrative Agent’s and the
applicable Term Lender’s satisfactory receipt of documentation or other
information as required by regulatory authorities under applicable “know your
customer” rules and regulations, one or more additional subsidiaries of the Lead
Borrower organized in one or more different jurisdictions to be determined and
approved by the Administrative Agent and as designated by the Lead Borrower as a
“Term Borrower” hereunder, in each case, after such additional Term Borrower has
executed and delivered to the Administrative Agent a Borrower Joinder Agreement
and the delivery of customary corporate (and, if appropriate, shareholder)
resolutions, officer certificates (and, if appropriate, solvency certificates)
and legal opinions addressed to the Administrative Agent and the other Secured
Parties of counsel for the Loan Parties (or, if applicable, in the relevant
jurisdictions, counsel for the Secured Parties) reasonably acceptable to the
Administrative Agent as to such matters as the Administrative Agent may
reasonably request and such other instruments and documents as the
Administrative Agent may reasonably request in connection with such Borrower
Joinder Agreement (collectively, the “Additional Term Borrowers”).
“Term Commitments” means the Initial Term Loan Commitments and/or any Additional
Term Commitments, as the context requires.
“Term Facility” means the Term Loans provided to or for the benefit of the
Borrowers pursuant to the terms of this Agreement.
“Term Lender” means a Lender with an Initial Term Loan Commitment (including any
USD Term Lender, Euro Term Lender and CAD Term Lender), or an Additional Term
Commitment, or an outstanding Initial Term Loan or Additional Term Loan.
“Term Loan” means the Initial Term Loans and, if applicable, any Additional Term
Loans.
“Test Period” means, as of any date, the period of four consecutive Fiscal
Quarters then most recently ended for which financial statements under
Section 5.01(a) or Section 5.01(b), as applicable, have been delivered (or are
required to have been delivered); it being understood and agreed that prior to
the first delivery of financial statements of Section 5.01(a), “Test Period”
means the period of four consecutive Fiscal Quarters in respect of which
financial statements were delivered pursuant to Section 4.01(c).
“Third Amendment” shall mean the Third Amendment to Credit Agreement, dated as
of April 7, 2017, by and among the Lead Borrower, the Administrative Agent, the
Third Amendment Arranger and the 2017 Replacement USD Term Loan Lenders.
“Third Amendment Arranger” has the meaning assigned to such term in the Third
Amendment.
“Third Amendment Effective Date” has the meaning assigned to such term in the
Third Amendment.
“Threshold Amount” means $70,000,000.
-60-

--------------------------------------------------------------------------------

“Total 2020 Dollar Revolving Credit Commitment” means, at any time, the
aggregate amount of the 2020 Dollar Revolving Credit Commitments, as in effect
at such time.  The Total 2020 Dollar Revolving Credit Commitment as of the
Seventh Amendment Effective Date is $90,000,000.
“Total Dollar Revolving Credit Commitment” means, at any time, the aggregate
amount of the Dollar Revolving Credit Commitments, as in effect at such time.
The Total Dollar Revolving Credit Commitment as of the ClosingFifth Amendment
Effective Date is $350 million.600,000,000.
“Total Multicurrency Revolving Credit Commitment” means, at any time, the
aggregate amount of the Multicurrency Revolving Credit Commitments, as in effect
at such time.  The Total Multicurrency Revolving Credit Commitment as of the
Fifth Amendment Effective Date is $200,000,000.
“Total Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt outstanding as of such date (net of (i) unrestricted
Cash and Cash Equivalents and (ii) Cash and Cash Equivalents restricted in favor
of the Credit Facilities (which may also include Cash and Cash Equivalents
securing other Indebtedness secured by a Lien on the Collateral)) to
(b) Consolidated Adjusted EBITDA for the Test Period then most recently ended or
the Test Period otherwise specified where the term “Total Leverage Ratio” is
used in this Agreement in each case for the Lead Borrower and its Restricted
Subsidiaries.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
LC Obligations, and all Ancillary Outstandings.
“Total Multicurrency Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Multicurrency Revolving Loans and Multicurrency LC
Obligations, and all Ancillary Outstandings.
“Total Multicurrency Revolving Outstandings” means the aggregate of all
Multicurrency Revolving Outstandings.
“Total Revolving Credit Commitment” means the Total Dollar Revolving Credit
Commitment and, the Total Multicurrency Revolving Credit Commitment and the
Total 2020 Dollar Revolving Credit Commitment. The Total Revolving Credit
Commitment as of the Fifth Seventh Amendment Effective Date
is $800,000,000890,000,000; provided that an amount, as set forth in the
Borrower Joinder Agreement, up to $150,000,000177,000,000 of such
$800,000,000 890,000,000 commitment and up to 30% of the commitments under any
Incremental Revolving Facility entered into after the Closing Seventh Amendment
Effective Date (to the extent that the Lenders under such Incremental Revolving
Facility can provide such commitments) shall be available to the Pre-Approved
Borrowers and/or Other Non-U.S. Revolving Borrowers.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Loans and LC Obligations, and all Ancillary Outstandings.
“Trade Date” has the meaning assigned to such term in Section 9.05(f)(i)
“Trademark” means the following:  (a) all trademarks (including service marks),
common law marks, trade names, trade dress, and logos, slogans and other indicia
of origin under the laws of any jurisdiction in the world, and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (e) all domestic rights
corresponding to any of the foregoing.
“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by the Lead Borrower and its subsidiaries in connection with the Transactions
and the transactions contemplated thereby.
-61-

--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder and (b) the payment of the Transaction Costs.
“Transformational Event” means any acquisition or investment by the Lead
Borrower or any Restricted Subsidiary that is either (a) not permitted by the
terms of this Agreement immediately prior to the consummation of such
acquisition or investment or (b) if permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition or investment, would
not provide the Lead Borrower and its Restricted Subsidiaries with adequate
flexibility under this Agreement for the continuation and/or expansion of their
combined operations following such consummation, as determined by the Lead
Borrower acting in good faith.
“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(viii).
“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate, the EURIBOR
Rate, the Canadian Base Rate and the BA Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue or perfection of security interests.
“U.K. Borrower” has the meaning assigned to such term in the definition of
“Revolving Facility Borrowers”.
“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Lead Borrower on
the assumption that each Lender has made available to the Administrative Agent
such Lender’s share of the applicable Borrowing available to the Administrative
Agent as contemplated by Section 2.07(b) and/or Section 2.18(d) and (ii) with
respect to which a corresponding amount shall not in fact have been returned to
the Administrative Agent by the Lead Borrower or made available to the
Administrative Agent by any such Lender and (b) with respect to any Issuing
Bank, the aggregate amount, if any, of LC Disbursements in respect of which a
Revolving Lender shall have failed to make Revolving Loans to reimburse such
Issuing Bank pursuant to Section 2.05(e).
“Unrestricted Subsidiary” means any subsidiary of the Lead Borrower designated
by the Lead Borrower as an Unrestricted Subsidiary on the Closing Date and
listed on Schedule 5.10 or after the Closing Date pursuant to Section 5.10.
“Unused 2020 Dollar Revolving Credit Commitment” of any Lender, at any time,
means the remainder of the 2020 Dollar Revolving Credit Commitment of such
Lender at such time, if any, less the aggregate Outstanding Amount of 2020
Dollar Revolving Loans made by such Lender.
“Unused Dollar Revolving Credit Commitment” of any Lender, at any time, means
the remainder of the Dollar Revolving Credit Commitment of such Lender at such
time, if any, less the sum of (a) the aggregate Outstanding Amount of Dollar
Revolving Loans made by such Lender and (b) such Lender’s Dollar LC Exposure at
such time.
“Unused Multicurrency Revolving Credit Commitment” of any Lender, at any time,
means the remainder of the Multicurrency Revolving Credit Commitment of such
Lender at such time, if any, less the sum of (a) the aggregate Outstanding
Amount of Multicurrency Revolving Loans made by such Lender, (b) such Lender’s
Multicurrency LC Exposure at such time and (c) the Dollar Equivalent of all
Ancillary Commitments denominated in an Alternative Currency of such Lender (or
its Affiliates) at such time.
-62-

--------------------------------------------------------------------------------

“Unused Revolving Credit Commitment” of any Lender, at any time, means the
Unused Dollar Revolving Credit Commitment, Unused 2020 Dollar Revolving Credit
Commitment and/or Unused Multicurrency Revolving Credit Commitment.
“U.S.” means the United States of America.
“U.S. Credit Facilities” means the Credit Facilities incurred by the Lead
Borrower or any additional Borrower incorporated or organized under the laws of
the U.S., any state thereof or the District of Columbia.
“U.S. Dollars” or “$” refers to lawful money of the U.S.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“USD Term Commitment” means, with respect to (i) any USD Term Lender on the
Closing Date, the commitment, if any, of such Lender to make a USD Term Loan on
the Closing Date, expressed as an amount representing the maximum principal
amount of the USD Term Loan to be made by such Lender as set forth on Schedule
1.01(a), (ii) with respect to the 2016 Replacement USD Term Loan Lenders on the
First Amendment Effective Date, (x) with respect to each New 2016 Replacement
USD Term Loan Lenders, the amount set forth opposite such Lender’s name on
Schedule I to the First Amendment under the caption “Amount of 2016 Replacement
USD Term Commitments” and (y) with respect to each 2016 Converting Lender, such
2016 Converting Lender’s 2016 USD Term Loan Conversion Amount, in each case, as
the same may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.05 and (iii) with respect to the 2017 Replacement
USD Term Loan Lenders on the Third Amendment Effective Date, (x) with respect to
each New 2017 Replacement USD Term Loan Lenders, the amount set forth opposite
such Lender’s name on Schedule I to the Third Amendment under the caption
“Amount of 2017 Replacement USD Term Commitments” and (y) with respect to each
2017 Converting Lender, such 2017 Converting Lender’s 2017 USD Term Loan
Conversion Amount, in each case, as the same may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.05 and (iv)
with respect to the 2017 Incremental USD Term Loan Lenders on the Fourth
Amendment Effective Date, the amount set forth opposite such Lender’s name on
Schedule I to the Fourth Amendment under the caption “Amount of 2017 Incremental
USD Term Loan Commitments”.  The initial amount of each Lender’s USD Term
Commitment is (i) set forth on Schedule 1.01(a) with respect to USD Term Loans
made on the Closing Date, (ii) set forth on Schedule I to the First Amendment
with respect to the USD Term Loans made on the First Amendment Effective Date by
the New 2016 Replacement USD Term Loans Lenders, (iii) the 2016 Replacement USD
Term Loan Conversion Amount of such Lender (in the case such Lender is a 2016
Converting Lender) with respect to the USD Term Loans made by such Lender by way
of the 2016 USD Term Loan Conversion, (iv) set forth on Schedule I to the Third
Amendment with respect to the USD Term Loans made on the Third Amendment
Effective Date by the New 2017 Replacement USD Term Loans Lenders, (v) the 2017
Replacement USD Term Loan Conversion Amount of such Lender (in the case such
Lender is a 2017 Converting Lender) with respect to the USD Term Loans made by
such Lender by way of the 2017 USD Term Loan Conversion, (vi) set forth on
Schedule I to the Fourth Amendment with respect to the USD Term Loans made on
the Fourth Amendment Effective Date by the 2017 Incremental USD Term Loan
Lenders, (vii) in the Assignment and Assumption pursuant to which such Lender
shall have assumed its USD Term Commitment, or (viii) in the amendment or
agreement relating to the respective Incremental Commitment or commitments to
make Replacement Term Loans pursuant to which such Lender shall have assumed its
USD Term Commitment, as the case may be, as such amounts may be adjusted from
time to time in accordance with this Agreement. The aggregate amount of USD Term
Commitments (w) on the Closing Date was $1,450,000,000, (x) on the First
Amendment Effective Date is $1,005,518,866.25, (y) on the Third Amendment
Effective Date is $1,000,427,631.49 and (z) on the Fourth Amendment Effective
Date is $1,250,427,631.49.
-63-

--------------------------------------------------------------------------------

“USD Term Lender” means each Lender that has a USD Term Commitment or that
extends USD Term Loans to the Lead Borrower.
“USD Term Loan” has the meaning assigned to such term in Section 2.01(a).
“USD Term Loan Facility” means the U.S. Dollar term loan facility established
pursuant to Section 2.01(a)(i)(a).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by law to be owned by a resident of the relevant jurisdiction) shall be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.
Section 1.02          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., an “ABR Loan” or a “Eurocurrency Rate Loan”) or by
Class and Type (e.g., a “Eurocurrency Rate Term Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Term Borrowing”) or by Type (e.g.,
an “ABR Borrowing” or a “Eurocurrency Rate Borrowing”) or by Class and Type
(e.g., an “ABR Rate Term Borrowing” or a “Eurocurrency Rate Term Borrowing”).
Section 1.03          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein or in any Loan
Document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, amended and restated,
supplemented or otherwise modified or extended, replaced or refinanced (subject
to any restrictions or qualifications on such amendments, restatements,
amendment and restatements, supplements or modifications or extensions,
replacements or refinancings set forth herein), (b) any reference to any law in
any Loan Document shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law,
(c) any reference herein or in any Loan Document to any Person shall be
construed to include such Person’s successors and permitted assigns, (d) the
words “herein,” “hereof” and “hereunder,” and words of similar import, when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision hereof, (e) all references herein
or in any Loan Document to Articles, Sections, clauses, paragraphs, Exhibits and
Schedules shall be construed to refer to Articles, Sections, clauses and
paragraphs of, and Exhibits and Schedules to, such Loan Document, (f) in the
computation of periods of time in any Loan Document from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” mean “to but excluding” and the word “through” means “to and
including” and (g) the words “asset” and “property”, when used in any Loan
Document, shall be construed to have the same meaning and effect and to refer to
any and all tangible and intangible assets and properties, including Cash,
securities, accounts and contract rights.  For purposes of determining
compliance at any time with Sections 6.01, 6.02, 6.04, 6.05, 6.06, 6.07
and 6.09, in the event that any Indebtedness, Lien, Restricted Payment,
Restricted Debt Payment, Investment, Disposition or Affiliate transaction, as
applicable, meets the criteria of more than one of the categories of
transactions or items permitted pursuant to any clause of such Sections 6.01
(other than Sections 6.01(a), (c), (i), (q), (w) and (z)), 6.02 (other than
Sections 6.02(a) and (t)), 6.04, 6.05, 6.06, 6.07 and 6.09, the Lead Borrower,
in its sole discretion, may, from time to time, classify or reclassify such
transaction or item (or portion thereof) and will only be required to include
the amount and type of such transaction (or portion thereof) in any one
category.  It is understood and agreed that any Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition and/or Affiliate
transaction need not be
-64-

--------------------------------------------------------------------------------

permitted solely by reference to one category of permitted Indebtedness, Lien,
Restricted Payment, Restricted Debt Payment, Investment, Disposition and/or
Affiliate transaction under Sections 6.01, 6.02, 6.04, 6.05, 6.06, 6.07 or 6.09,
respectively, but may instead be permitted in part under any combination
thereof.
Section 1.04          Accounting Terms; GAAP.
(a)    All financial statements to be delivered pursuant to this Agreement shall
be prepared in accordance with GAAP as in effect from time to time and, except
as otherwise expressly provided herein, all terms of an accounting or financial
nature that are used in calculating the Total Leverage Ratio, the First Lien
Leverage Ratio, the Secured Leverage Ratio, the Fixed Charge Coverage Ratio,
Consolidated Adjusted EBITDA or Consolidated Total Assets shall be construed and
interpreted in accordance with GAAP, as in effect from time to time; provided
that if the Lead Borrower notifies the Administrative Agent that the Lead
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date of delivery of the financial statements
described in Section 3.04(a) in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Lead
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change becomes effective until such notice shall have been withdrawn
or such provision amended in accordance herewith; provided, further, that if
such an amendment is requested by the Lead Borrower or the Required Lenders,
then the Lead Borrower and the Administrative Agent shall negotiate in good
faith to enter into an amendment of the relevant affected provisions (without
the payment of any amendment or similar fee to the Lenders) to preserve the
original intent thereof in light of such change in GAAP or the application
thereof; provided, further, that all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Lead Borrower or any
subsidiary at “fair value”, as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.
(b)    Notwithstanding anything to the contrary herein, but subject to
Section 1.11, all financial ratios and tests (including the Total Leverage
Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio, the Fixed
Charge Coverage Ratio and the amount of Consolidated Total Assets and
Consolidated Adjusted EBITDA) contained in this Agreement that are calculated
with respect to any Test Period during which any Subject Transaction occurs
shall be calculated with respect to such Test Period and such Subject
Transaction on a Pro Forma Basis.  Further, if since the beginning of any such
Test Period and on or prior to the date of any required calculation of any
financial ratio or test (x) any Subject Transaction has occurred or (y) any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Lead Borrower or any of its
Restricted Subsidiaries or any joint venture since the beginning of such Test
Period has consummated any Subject Transaction, then, in each case, any
applicable financial ratio or test shall be calculated on a Pro Forma Basis for
such Test Period as if such Subject Transaction had occurred at the beginning of
the applicable Test Period (it being understood, for the avoidance of doubt,
that solely for purposes of (x) calculating quarterly compliance with Section
6.15 and (y) calculating the First Lien Leverage Ratio and the Total Leverage
Ratio for purposes of the definitions of “Applicable Rate” and/or “Commitment
Fee Rate”, in each case, the date of the required calculation shall be the last
day of the Test Period, and no Subject Transaction occurring thereafter shall be
taken into account).
(c)    Notwithstanding anything to the contrary contained in paragraph (a) above
or in the definition of “Capital Lease”, in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that such leases were in existence on the date hereof) that would
constitute Capital Leases in conformity with GAAP on the date hereof shall be
considered Capital Leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith (provided that together with all financial statements
delivered to the Administrative Agent in accordance with the terms of this
Agreement after the date of any such accounting change, the Lead Borrower shall
-65-

--------------------------------------------------------------------------------

deliver a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such accounting change).
Section 1.05          Effectuation of Transactions.  Each of the representations
and warranties contained in this Agreement (and all corresponding definitions)
is made after giving effect to the Transactions, unless the context otherwise
requires.
Section 1.06          Timing of Payment of Performance.  When payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
Section 1.07          Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).
Section 1.08          Additional Alternative Currencies.
(a)    The Lead Borrower may from time to time request that Revolving Loans
constituting Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currencies”; provided that such requested currency is a lawful
currency (other than U.S. Dollars) that is readily available and freely
transferable and convertible into U.S. Dollars.  In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and each Lender that would
be obligated to make Credit Extensions denominated in such requested currency;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the Issuing Bank that has been requested to issue such Letters of
Credit.
(b)    Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 15 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable Issuing Bank(s), in its or their sole discretion).  In the case of
any such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable Issuing Bank(s).  Each Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the applicable Issuing Bank(s) (in the
case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.
(c)    Any failure by a Lender or the applicable Issuing Bank(s), as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender or the
applicable Issuing Bank(s), as the case may be, to permit Eurocurrency Rate
Loans to be made or Letters of Credit to be issued in such requested currency. 
If the Administrative Agent and all the Lenders that would be obligated to make
Credit Extensions denominated in such requested currency consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Lead Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent and the
applicable Issuing Bank(s) consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Lead Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances. 
If the Administrative Agent shall fail to obtain the requisite consent to any
request for an additional currency under this Section 1.08, the Administrative
Agent shall promptly so notify the Lead Borrower.
Section 1.09          Currency Generally.
-66-

--------------------------------------------------------------------------------

(a)    For purposes of any determination under Article 5, Article 6 (other than
Section 6.15(a) and the calculation of compliance with any financial ratio for
purposes of taking any action hereunder) or Article 7 with respect to the amount
of any Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
Investment, Disposition, affiliate transaction or other transaction, event or
circumstance, or any determination under any other provision of this Agreement,
(any of the foregoing, a “specified transaction”), in a currency other than
U.S. Dollars, (i) the U.S. Dollar equivalent amount of a specified transaction
in a currency other than U.S. Dollars shall be calculated based on the rate of
exchange quoted by the Bloomberg Foreign Exchange Rates & World Currencies Page
(or any successor page thereto, or in the event such rate does not appear on any
Bloomberg Page, by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Lead Borrower) for such foreign currency, as in effect at 11:00 a.m. (London
time) on the date of such specified transaction (which, in the case of any
Restricted Payment, shall be deemed to be the date of the declaration thereof
and, in the case of the incurrence of Indebtedness, shall be deemed to be on the
date first committed); provided that if any Indebtedness is incurred (and, if
applicable, associated Lien granted) to refinance or replace other Indebtedness
denominated in a currency other than U.S. Dollars, and the relevant refinancing
or replacement would cause the applicable U.S. Dollar-denominated restriction to
be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing or replacement, such U.S. Dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing or replacement Indebtedness (and, if applicable,
associated Lien granted) does not exceed an amount sufficient to repay the
principal amount of such Indebtedness being refinanced or replaced, except by an
amount equal to (x) unpaid accrued interest and premiums (including tender
premiums) thereon plus other reasonable and customary fees and expenses
(including upfront fees and original issue discount) incurred in connection with
such refinancing or replacement, (y) any existing commitments unutilized
thereunder and (z) additional amounts permitted to be incurred under
Section 6.01 and (ii) for the avoidance of doubt, no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in the rate of
currency exchange occurring after the time of any specified transaction so long
as such specified transaction was permitted at the time incurred, made,
acquired, committed, entered or declared as set forth in clause (i).  For
purposes of Section 6.15(a) and the calculation of compliance with any financial
ratio for purposes of taking any action hereunder, on any relevant date of
determination, amounts denominated in currencies other than U.S. Dollars shall
be translated into U.S. Dollars at the applicable currency exchange rate used in
preparing the financial statements delivered pursuant to Section 5.01(a) or (b),
as applicable, for the relevant Test Period and will, with respect to any
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of any Hedge Agreement permitted hereunder in respect of currency
exchange risks with respect to the applicable currency in effect on the date of
determination for the U.S. Dollar equivalent amount of such Indebtedness.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify with the Lead Borrower’s consent to appropriately reflect a change in
currency of any country and any relevant market convention or practice relating
to such change in currency.
Section 1.10          Cashless Rollovers.  Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then- existing Loans with Incremental Loans, Replacement
Term Loans, Loans in connection with any Replacement Revolving Facility,
Extended Term Loans, Extended Revolving Loans or loans incurred under a new
credit facility, in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in U.S. Dollars”, “in Alternative Currencies”, “in immediately available
funds”, “in Cash” or any other similar requirement.  Notwithstanding anything to
the contrary set forth in this Agreement, any Lender may exchange, continue or
rollover all or a portion of its Loans in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement pursuant to a cashless settlement mechanism approved by the
Borrowers, the Administrative Agent and such Lender.
Section 1.11          Certain Calculations and Tests.
(a)    Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (i) compliance with any financial ratio or test
(including, without limitation, Section 6.15(a), any First Lien
-67-

--------------------------------------------------------------------------------

Leverage Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio
test, any Fixed Charge Coverage Ratio test) and/or the amount of Consolidated
Adjusted EBITDA or Consolidated Total Assets or (ii) the absence of a Default or
Event of Default (or any type of Default or Event of Default) as a condition to
(A) the making of any Restricted Payment and/or (B) the making of any Restricted
Debt Payment, the determination of whether the relevant condition is satisfied
may be made, at the election of the Lead Borrower, (1) in the case of any
Restricted Payment, at the time of (or on the basis of the financial statements
for the most recently ended Test Period at the time of) (x) the declaration of
such Restricted Payment or (y) the making of such Restricted Payment and (2) in
the case of any Restricted Debt Payment, at the time of (or on the basis of the
financial statements for the most recently ended Test Period at the time of)
(x) delivery of irrevocable (which may be conditional) notice with respect to
such Restricted Debt Payment or (y) the making of such Restricted Debt Payment,
in each case, after giving effect to the relevant acquisition, Restricted
Payment and/or Restricted Debt Payment on a Pro Forma Basis.
(b)    For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 6.15(a), any First Lien Leverage Ratio
test, any Secured Leverage Ratio test, any Total Leverage Ratio test and/or any
Fixed Charge Coverage Ratio test and/or the amount of Consolidated Adjusted
EBITDA or Consolidated Total Assets), such financial ratio or test shall be
calculated at the time such action is taken (subject to clause (a) above), such
change is made, such transaction is consummated or such event occurs, as the
case may be, and no Default or Event of Default shall be deemed to have occurred
solely as a result of a change in such financial ratio or test occurring after
the time such action is taken, such change is made, such transaction is
consummated or such event occurs, as the case may be.
(c)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, Section 6.15(a), any First Lien
Leverage Ratio test, any Secured Leverage Ratio test, any Total Leverage Ratio
test and/or any Fixed Charge Coverage Ratio test) (any such amounts, the “Fixed
Amounts”) substantially concurrently with any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement that
requires compliance with a financial ratio or test (including, without
limitation, Section 6.15(a), any First Lien Leverage Ratio test, any Secured
Leverage Ratio test, any Total Leverage Ratio test and/or any Fixed Charge
Coverage Ratio test) (any such amounts, the “Incurrence-Based Amounts”), it is
understood and agreed that the Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts.
Section 1.12          Rounding.  Any financial ratios required to be maintained
by the Lead Borrower pursuant to this Agreement (or required to be satisfied in
order for a specific action to be permitted under this Agreement) shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up for five).
Section 1.13          Available Amount Threshold.  If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Available Amount immediately prior
to the taking of such action, the permissibility of the taking of each such
action shall be determined independently.
ARTICLE 2
THE CREDITS
Section 2.01          Commitments.
(a)    (i)(a)(1) Subject to the terms and conditions set forth herein, each USD
Term Lender on the Closing Date severally, and not jointly, agreed to make term
loans to the Lead Borrower on the Closing Date in U.S. Dollars in a principal
amount not to exceed (x) its USD Term Commitment on the Closing Date minus (y)
the amount of term loans made to the Lead Borrower on the Closing Date in U.S.
Dollars by certain Existing Term Loan Lenders pursuant to the Cashless
Settlement Letter (such term loans made by such USD Term Lender and such
Existing Term Loan Lenders, the “Original USD Term Loans”), (2) on the First
Amendment Effective Date, (x)
-68-

--------------------------------------------------------------------------------

each New 2016 Replacement USD Term Loan Lender severally, and not jointly,
agrees to make, on the terms and conditions set forth in the First Amendment and
in reliance upon the representations and warranties set forth in the First
Amendment, New 2016 Replacement USD Term Loans on the First Amendment Effective
Date to the Lead Borrower in an amount equal to the 2016 Replacement USD Term
Commitment of such New 2016 Replacement USD Term Loan Lender (and the Lead
Borrower hereby agrees to apply the proceeds of such New 2016 Replacement USD
Term Loans to refinance the Original Refinanced USD Term Loans in accordance
with the First Amendment) and (y) each 2016 Converting Lender agrees severally,
and not jointly, that, pursuant to the 2016 USD Term Loan Conversion as set
forth in the First Amendment, without any further action by any party to this
Agreement, a portion of such 2016 Converting Lender’s Original Refinanced USD
Term Loans equal to such 2016 Converting Lender’s 2016 Replacement USD Term Loan
Conversion Amount shall automatically be converted into 2016 Replacement USD
Term Loans in a like principal amount in accordance with the terms and
conditions of the First Amendment (such term loans made on the First Amendment
Effective Date by the New 2016 Replacement USD Term Loan Lenders and the 2016
Converting Lenders, the “New USD Term Loans”), (3) on the Third Amendment
Effective Date, (x) each New 2017 Replacement USD Term Loan Lender severally,
and not jointly, agrees to make, on the terms and conditions set forth in the
Third Amendment and in reliance upon the representations and warranties set
forth in the Third Amendment, New 2017 Replacement USD Term Loans on the Third
Amendment Effective Date to the Lead Borrower in an amount equal to the 2017
Replacement USD Term Commitment of such New 2017 Replacement USD Term Loan
Lender (and the Lead Borrower hereby agrees to apply the proceeds of such New
2017 Replacement USD Term Loans to refinance the 2017 Refinanced USD Term Loans
in accordance with the Third Amendment) and (y) each 2017 Converting Lender
agrees severally, and not jointly, that, pursuant to the 2017 USD Term Loan
Conversion as set forth in the Third Amendment, without any further action by
any party to this Agreement, a portion of such 2017 Converting Lender’s 2017
Refinanced USD Term Loans equal to such 2017 Converting Lender’s 2017
Replacement USD Term Loan Conversion Amount shall automatically be converted
into 2017 Replacement USD Term Loans in a like principal amount in accordance
with the terms and conditions of the Third Amendment (such term loans made on
the Third Amendment Effective Date by the New 2017 Replacement USD Term Loan
Lenders and the 2017 Converting Lenders, the “2017 New USD Term Loans”) and (4)
on the Fourth Amendment Effective Date, each 2017 Incremental USD Term Loan
Lender severally, and not jointly, agrees to make, on the terms and conditions
set forth in the Fourth Amendment and in reliance upon the representations and
warranties set forth in the Fourth Amendment, 2017 Incremental USD Term Loans on
the Fourth Amendment Effective Date to the Lead Borrower in an amount equal to
the 2017 Replacement USD Term Commitment of such New 2017 Replacement USD Term
Loan Lender (such term loans made on the Fourth Amendment Effective Date by the
2017 Incremental USD Term Loan Lenders and, the “2017 Incremental USD Term
Loans” and, together with the Original USD Term Loans, the New USD Term Loans
and the 2017 New USD Term Loans, the “USD Term Loans”), (b) subject to the terms
and conditions set forth herein, each Euro Term Lender on the Closing Date
severally, and not jointly, agreed to make term loans to the Lead Borrower on
the Closing Date in Euros in a principal amount not to exceed its Euro Term
Commitment on the Closing Date (such term loans made by the Euro Term Lender,
the “Euro Term Loans”), and (c) subject to the terms and conditions set forth
herein, each CAD Term Lender on the Closing Date severally, and not jointly,
agreed to make term loans to the Lead Borrower on the Closing Date in Canadian
Dollars in a principal amount not to exceed its CAD Term Commitment on the
Closing Date (the “CAD Term Loans”) and (ii) subject to the terms and conditions
set forth herein, (x) each Dollar Revolving Lender severally, and not jointly,
agrees to make Dollar Revolving Loans denominated in U.S. Dollars to the
Revolving Facility Borrowers in U.S. Dollars at any time and from time to time
on and after the Closing Date, and until the earlier of the Dollar Revolving
Credit Maturity Date and the termination of the Dollar Revolving Credit
Commitment of such Dollar Revolving Lender in accordance with the terms hereof;
provided that after giving effect to any Borrowing of Dollar Revolving Loans,
the Outstanding Amount of such Lender’s Dollar Revolving Credit Exposure shall
not exceed such Lender’s Dollar Revolving Credit Commitment and (y, (y) each
2020 Dollar Revolving Lender severally, and not jointly, agrees to make 2020
Dollar Revolving Loans denominated in U.S. Dollars to the Revolving Facility
Borrowers in U.S. Dollars at any time and from time to time on and after the
Closing Date, and until the earlier of the 2020 Dollar Revolving Credit Maturity
Date and the termination of the 2020 Dollar Revolving Credit Commitment of such
2020 Dollar Revolving Lender in accordance with the terms hereof; provided that
after giving effect to any Borrowing of 2020 Dollar Revolving Loans, the
Outstanding Amount of such Lender’s 2020 Dollar Revolving Credit Exposure shall
not exceed such Lender’s 2020
-69-

--------------------------------------------------------------------------------

Dollar Revolving Credit Commitment and (z) each Multicurrency Revolving Lender
severally, and not jointly, agrees to make Multicurrency Revolving Loans
denominated in U.S. Dollars or Alternative Currencies to the Revolving Facility
Borrowers in U.S. Dollars or Alternative Currencies at any time and from time to
time on and after the Closing Date, and until the earlier of the Multicurrency
Revolving Credit Maturity Date and the termination of the Multicurrency
Revolving Credit Commitment of such Multicurrency Revolving Lender in accordance
with the terms hereof; provided that after giving effect to any Borrowing of
Multicurrency Revolving Loans, the Dollar Equivalent of the Outstanding Amount
of such Lender’s Multicurrency Revolving Credit Exposure shall not exceed the
Dollar Equivalent of such Lender’s Multicurrency Revolving Credit Commitment.
Within the foregoing limits and subject to the terms, conditions and limitations
set forth herein, the Revolving Facility Borrowers may borrow, pay or prepay and
reborrow Revolving Loans. Amounts paid or prepaid in respect of the Term Loans
may not be reborrowed. Subject to the terms of this Agreement and the Ancillary
Documents, an Ancillary Lender may make available an Ancillary Facility to any
Revolving Facility Borrower in place of all or part of its Multicurrency
Revolving Credit Commitment.
(b)    Subject to the terms and conditions of this Agreement, each Lender and
each Additional Lender with an Additional Term Commitment for a given Class of
Incremental Term Loans severally, and not jointly, agrees to make Incremental
Term Loans to the Lead Borrower or any Additional Term Borrower, which
Incremental Term Loans shall not exceed for any such Lender or Additional Lender
at the time of any incurrence thereof, the Additional Term Commitment of such
Lender or Additional Lender for such Class on the respective Incremental Term
Loan Borrowing Date.  Notwithstanding the foregoing, if the applicable
Additional Term Commitment in respect of any Incremental Term Loan Borrowing
Date is not drawn on such Incremental Term Loan Borrowing Date, the undrawn
amount shall automatically be cancelled.  Amounts repaid or prepaid in respect
of such Incremental Term Loans may not be reborrowed.
(c)   Subject to the terms and conditions of this Agreement, each Lender and
each Additional Lender with an Additional Revolving Commitment for a given Class
of Incremental Revolving Loans severally, and not jointly, agrees to make
Incremental Revolving Loans to any Revolving Facility Borrower at any time and
from time to time on and after the initial incurrence thereof, and until the
earlier of the maturity thereof and the termination of the Additional Revolving
Commitment of such in accordance with the terms hereof; provided that after
giving effect to any Borrowing of Incremental Revolving Loans, the Outstanding
Amount of such Lender’s Revolving Credit Exposure in respect of Additional
Revolving Loans shall not exceed such Lender’s Additional Revolving Commitment
in respect of Additional Revolving Loans.
Section 2.02          Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.
(b)    Subject to Section 2.01 and Section 2.14, each Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Rate Loans as the Lead Borrower
may request in accordance herewith or in the case of Revolver Loans in
Alternative Currencies (to the extent not provided for herein, with interest
rate calculations in respect of such Alternative Currencies provided for in a
manner mutually satisfactory to the Lead Borrower and the Administrative
Agent).  Each Lender at its option may make any Eurocurrency Rate Loan or
Canadian Base Rate Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that (i) any exercise of such option
shall not affect the obligation of the Lead Borrower to repay such Loan in
accordance with the terms of this Agreement, (ii) such Eurocurrency Rate Loan or
Canadian Base Rate Loan shall be deemed to have been made and held by such
Lender, and the obligation of the Lead Borrower to repay such Eurocurrency Rate
Loan and Canadian Base Rate Loan shall nevertheless be to such Lender for the
account of such domestic or foreign branch or Affiliate of such Lender and
(iii) in exercising such option, such Lender shall use reasonable efforts to
minimize increased costs to the Lead Borrower resulting therefrom (which
obligation of such Lender shall not require it to take, or refrain from taking,
actions that it determines would result in increased costs for which it will not
be compensated hereunder or that it otherwise determines would be
disadvantageous to it and in the event of such request for costs for which
compensation is provided under this Agreement, the provisions of Section 2.15
shall apply); provided, further that any such domestic or foreign branch or
Affiliate of such Lender shall not be entitled to any greater indemnification
under Section 2.17 with respect to such Eurocurrency Rate Loan or Canadian Base
Rate Loan, as applicable than that to which the applicable Lender was entitled
on the date on which such Loan was made (except in connection with any
indemnification entitlement arising as a result of a Change in Law after the
date on which such Loan was made).
-70-

--------------------------------------------------------------------------------

(c)    At the commencement of each Interest Period for any Borrowing of
Revolving Loans, such Borrowing shall comprise an aggregate principal amount
that is an integral multiple of the Dollar Equivalent of $100,000 and not less
than Dollar Equivalent of $1,000,000; provided that an ABR Revolving Borrowing
may be made in a lesser aggregate amount that is (x) equal to the entire
aggregate Unused Revolving Credit Commitments or (y) required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 different
Interest Periods in effect for Eurocurrency Rate Borrowings at any time
outstanding (or such greater number of different Interest Periods as the
Administrative Agent may agree from time to time).
(d)    Notwithstanding any other provision of this Agreement, the Borrowers
shall not, nor shall it be entitled to, request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable to such Loans or, in the case of an
election to convert or continue any Borrowing, would not be in the same
currency.
Section 2.03          Requests for Borrowings.  Each Term Borrowing, each
Revolving Borrowing, each conversion of Term Loans or Revolving Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon irrevocable notice by the applicable Borrower to the Administrative
Agent.  Each such notice must be in writing or by telephone (and promptly
confirmed in writing) and must be received by the Administrative Agent (by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tif”))
(w) in the case of a Borrowing denominated in U.S. Dollars, (1) not later
than 12:00 p.m. New York City time three Business Days prior to the requested
day of any Borrowing, conversion or continuation of Eurocurrency Rate Loans(or
one Business Day in the case of any Borrowing of Eurocurrency Rate Loans to be
made on the Closing Date) or (2) not later than 11:00 a.m. New York City time on
the requested date of any Borrowing of ABR Loans (or, in each case, such later
time as shall be acceptable to the Administrative Agent), (x) in the case of a
Borrowing denominated in Canadian Dollars, (1) not later than 12:00 p.m. New
York City time three Business Days prior to the requested day of any Borrowing,
conversion or continuation of Eurocurrency Rate Loans (or one Business Day in
the case of any Borrowing of Eurocurrency Rate Loans to be made on the Closing
Date) or (2) not later than 10:00 a.m. New York City time one Business Day prior
to the requested day of any Borrowing of ABR Loans (or, in each case, such later
time as shall be acceptable to the Administrative Agent and the Multicurrency
Revolving Lenders), (y) in the case of a Borrowing denominated in Euros or
Pounds Sterling, not later than 11 a.m. London time, three Business Days prior
to the requested day of any Borrowing, conversion or continuation of
Eurocurrency Rate Loans (or one Business Day in the case of any Borrowing of
such Eurocurrency Rate Loans to be made on the Closing Date) and (z) in the case
of a Borrowing denominated in an Alternative Currency other than Euros or Pounds
Sterling, not later than the Applicable Time (or one Business Day in the case of
any Borrowing of such Eurocurrency Rate Loans to be made on the Closing Date);
provided, however, that if the applicable Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period of other than one, two, three
or six months in duration as provided in the definition of “Interest Period,”
(A) the applicable notice from the applicable Borrower must be received by the
Administrative Agent (x) with respect to Loans denominated in U.S. Dollars or
Canadian Dollars, not later than 12:00 p.m. New York City time, five Business
Days prior to the requested date of such Borrowing, conversion or continuation,
(y) with respect to Loans denominated in Euros or Pounds Sterling, not later
than 11 a.m. London time, five Business Days prior to the requested date of such
Borrowing, conversion or continuation and (z) with respect to Loans denominated
in an Alternative Currency other than Euros or Pounds Sterling, not later than
the Applicable Time, whereupon the Administrative Agent shall give prompt notice
to the appropriate Lenders of such request and determine whether the requested
Interest Period is acceptable to them and (B) (x) with respect to Loans
denominated in U.S. Dollars or Canadian Dollars, not later than 10:00 a.m. New
York City time four Business Days before the requested date of such Borrowing,
(y) with respect to Loans denominated in Euros or Pounds Sterling, not later
than 10:00 a.m. London time four Business Days before the requested date of such
Borrowing conversion or continuation and (z) with respect to with respect to
Loans denominated in an Alternative Currency other than Euros or Pounds
Sterling, not later than the Applicable Time, the Administrative Agent shall
notify the applicable Borrower whether or not the requested Interest Period has
been consented by all the appropriate Lenders.  Each written notice (or
confirmation of telephonic notice) with respect to a Borrowing by the applicable
Borrower pursuant to this Section 2.03 shall be delivered to the Administrative
Agent in the form of a written Borrowing Request, appropriately completed and
signed by a Responsible Officer of the applicable Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
-71-

--------------------------------------------------------------------------------

(a)    the Class and currency of such Borrowing;
(b)    the aggregate amount of the requested Borrowing;
(c)    the date of such Borrowing, which shall be a Business Day;
(d)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Rate
Borrowing;
(e)    in the case of a Eurocurrency Rate Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
(f)     the location and number of the applicable Borrower’s account or any
other designated account(s) to which funds are to be disbursed (the “Funding
Account”).
If no election as to the Type of Borrowing is specified with respect to Term
Loans denominated in U.S. Dollars or Canadian Dollars, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Rate Borrowing, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  If no election regarding the currency of such Borrowing is specified
with respect to any Multicurrency Revolving Loan, then the Loans so required
shall be made in U.S. Dollars.  The Administrative Agent shall advise each
Lender of the details thereof and of the amount of the Loan to be made as part
of the requested Borrowing (x) in the case of any ABR Borrowing, on the same
Business Day of receipt of a Borrowing Request in accordance with this
Section 2.03 or (y) in the case of any Eurocurrency Rate Borrowing, no later
than one Business Day following receipt of a Borrowing Request in accordance
with this Section 2.03.
Section 2.04          [Reserved].
Section 2.05          Letters of Credit.
(a)    General.
(i)   Dollar Letters of Credit.  Subject to the terms and conditions set forth
herein, (i) each Issuing Bank agrees, in each case in reliance upon the
agreements of the other Revolving Lenders set forth in this Section 2.05,
(A) from time to time on any Business Day during the period from the Closing
Date to the fifth Business Day prior to the Revolving Credit Maturity Date, upon
the request of the Lead Borrower, to issue Dollar Letters of Credit issued only
for the account of the Lead Borrower (or any Restricted Subsidiary; provided
that to the extent that any such Restricted Subsidiary is not a Loan Party, such
Letter of Credit shall be deemed an Investment in such Restricted Subsidiary and
shall only be issued so long as it is permitted under Section 6.06) (provided
that any Commercial Letter of Credit under the Dollar Revolving Facility shall
only be issued by JPM (or a successor thereto appointed pursuant to clause (i)
of this Section 2.05 and which agrees to issue such Commercial Letters of
Credit) and shall not exceed at any time an amount equal to (x) $10,000,000
minus (y)  the aggregate amount of any outstanding Commercial Letters of Credit
issued under the Multicurrency Revolving Facility; provided, further, that the
Lead Borrower will be the applicant) and to amend or renew Dollar Letters of
Credit previously issued by it, in accordance with Section 2.05(b), and (B) to
honor drafts under the Dollar Letters of Credit, and (ii) the Dollar Revolving
Lenders severally agree to participate in the Dollar Letters of Credit issued
pursuant to Section 2.05(d).  On and after the Closing Date, each Existing
Letter of Credit shall be deemed to be a Dollar Letter of Credit issued
hereunder on the Closing Date for all purposes under this Agreement and the
other Loan Documents, subject to the last sentence of Section 2.05(b).  Dollar
Letters of Credit will be issued on a serial basis by each Primary Issuing Bank,
in each case, at the direction of the Administrative Agent, with (i) such
issuance to result in the Primary Issuing Banks sharing (to the extent
reasonably practicable) ratably in the aggregate exposure with respect to
Letters of Credit and (ii) the Dollar Letter of Credit exposure of each Primary
Issuing Bank to be subject to an individual sub-limit, which shall be
$17,500,000 for
-72-

--------------------------------------------------------------------------------

DBNY, $17,500,000 for CS, $17,500,000 for JPM and $17,500,000 for RBC or in such
other amounts from time to time as otherwise mutually agreed to by each such
Primary Issuing Bank and the Lead Borrower.
(ii)   Multicurrency Letters of Credit.  Subject to the terms and conditions set
forth herein, (i) each Issuing Bank agrees, in each case in reliance upon the
agreements of the other Revolving Lenders set forth in this Section 2.05,
(A) from time to time on any Business Day during the period from the Closing
Date to the fifth Business Day prior to the Revolving Credit Maturity Date, upon
the request of the Lead Borrower, to issue Multicurrency Letters of Credit
issued only for the account of the Lead Borrower (or any Restricted Subsidiary;
provided that to the extent that any such Restricted Subsidiary is not a Loan
Party, such Letter of Credit shall be deemed an Investment in such Restricted
Subsidiary and shall only be issued so long as it is permitted under
Section 6.06) (provided that any Commercial Letter of Credit under the
Multicurrency Revolving Facility shall only be issued by JPM (or a successor
thereto appointed pursuant to clause (i) of this Section 2.05 and which agrees
to issue such Commercial Letters of Credit) and shall not exceed at any time an
amount equal to (x) $10,000,000 minus (y) the aggregate amount of any
outstanding Commercial Letters of Credit issued under the Dollar Revolving
Facility ; provided, further, that the Lead Borrower will be the applicant) and
to amend or renew Multicurrency Letters of Credit previously issued by it, in
accordance with Section 2.05(b), and (B) to honor drafts under the Multicurrency
Letters of Credit, and (ii) the Multicurrency Revolving Lenders severally agree
to participate in the Multicurrency Letters of Credit issued pursuant to
Section 2.05(d).  Multicurrency Letters of Credit will be issued on a serial
basis by each Primary Issuing Bank, in each case, at the direction of the
Administrative Agent, with (i) such issuance to result in the Primary Issuing
Banks sharing (to the extent reasonably practicable) ratably in the aggregate
exposure with respect to Multicurrency Letters of Credit and (ii) the
Multicurrency Letter of Credit exposure of each Primary Issuing Bank to be
subject to an individual sub-limit, the Dollar Equivalent of which shall be
$7,500,000 for DBNY, $7,500,000 for CS, $7,500,000 for JPM and $7,500,000 for
RBC or in such other amounts from time to time as otherwise mutually agreed to
by each such Primary Issuing Bank and the Lead Borrower.
(iii) The Lead Borrower shall identify in the request for the issuance of a
Letter of Credit under which of the Multicurrency Revolving Facility or the
Dollar Revolving Facility such Letter of Credit shall be issued; provided that
Letters of Credit denominated in a currency other than U.S. Dollars may only be
requested to be issued under the Multicurrency Revolving Facility (and, for the
avoidance of doubt, Letters of Credit in U.S. Dollars may be issued under either
the Dollar Revolving Facility or the Multicurrency Revolving Facility).
(iv) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;
(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;
-73-

--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial stated amount less than the Dollar
Equivalent of $100,000;
(D) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is to be denominated in a currency other than
U.S. Dollars or an Alternative Currency; or
(E) such Issuing Bank does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. 
To request the issuance of a Letter of Credit, the Lead Borrower shall deliver
to the applicable Issuing Bank and the Administrative Agent, at least three
Business Days in advance of the requested date of issuance (or such shorter
period as is acceptable to the applicable Issuing Bank), a request to issue a
Letter of Credit, which shall specify that it is being issued under this
Agreement, in the form of Exhibit K attached hereto.  To request an amendment,
extension or renewal of an outstanding Letter of Credit, (other than any
automatic extension of a Letter of Credit permitted under Section 2.05(c)) the
Lead Borrower shall submit such a request to the applicable Issuing Bank (with a
copy to the Administrative Agent) at least three Business Days in advance of the
requested date of amendment, extension or renewal (or such shorter period as is
acceptable to the applicable Issuing Bank), identifying the Letter of Credit to
be amended, extended or renewed, and specifying the proposed date (which shall
be a Business Day) and other details of the amendment, extension or renewal. 
Requests for the issuance, amendment, extension or renewal of any Letter of
Credit must be accompanied by such other information (including information as
required by regulatory authorities under applicable “know your customer” rules
and regulations) as shall be necessary to issue, amend, extend or renew such
Letter of Credit.  If requested by the applicable Issuing Bank, the Lead
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Lead Borrower to, or entered into by the Lead
Borrower with, the applicable Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.  No Letter of Credit,
letter of credit application or other document entered into by the Lead Borrower
with the applicable Issuing Bank relating to any Letter of Credit shall contain
any representations or warranties, covenants or events of default not set forth
in this Agreement (and to the extent inconsistent herewith shall be rendered
null and void), and all representations and warranties, covenants and events of
default set forth therein shall contain standards, qualifications, thresholds
and exceptions for materiality or otherwise consistent with those set forth in
this Agreement (and, to the extent inconsistent herewith, shall be deemed to
automatically incorporate the applicable standards, qualifications, thresholds
and exceptions set forth herein without action by any Person).  A Dollar Letter
of Credit may be issued, amended, extended or renewed only if (and on the
issuance, amendment, extension or renewal of each Letter of Credit the Lead
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, or renewal, (i) the Dollar LC Exposure does
not exceed the Dollar Letter of Credit Sublimit, (ii) the sum of (x) the
aggregate outstanding principal amount of all Dollar Revolving Loans made under
the Dollar Revolving Facility plus (y) the aggregate amount of all Dollar LC
Obligations under the Dollar Revolving Facility would not exceed the Total
Dollar Revolving Credit Commitment and (iii) the sum of (x) the aggregate
outstanding principal amount of all Dollar Revolving Loans of any Dollar
Revolving Lender made under the Dollar Revolving Facility plus (y) the Dollar
Revolving Applicable Percentage of the Dollar LC Obligations of any Dollar
Revolving Lender under the Dollar Revolving Facility would not exceed such
Dollar Revolving Lender’s Dollar Revolving Credit Commitments.  A Multicurrency
Letter of Credit may be issued, amended, extended or renewed only if (and on the
issuance, amendment, extension or renewal of each Letter of Credit the Lead
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, or renewal, (i) the Multicurrency LC
Exposure does not exceed the Multicurrency Letter of Credit Sublimit, (ii) the
sum of (x) the Dollar Equivalent of the aggregate outstanding principal amount
of all Multicurrency Revolving Loans plus (y) the aggregate amount of all
Multicurrency LC Obligations would not exceed the Total Multicurrency Revolving
Credit Commitment and (iii) the sum of (x) the Dollar Equivalent of the
aggregate outstanding principal amount of all Multicurrency Revolving Loans of
any Multicurrency Revolving Lender made under the Multicurrency Revolving
Facility plus (y) the Multicurrency Revolving Applicable Percentage of the
Multicurrency LC Obligations of any Multicurrency Revolving Lender under the
Multicurrency Revolving Facility would not exceed such Multicurrency Revolving
Lender’s Multicurrency Revolving Credit
-74-

--------------------------------------------------------------------------------

Commitments.  Promptly after the delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Lead Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.  Notwithstanding anything to the contrary
contained herein, there shall be no extensions or renewals of the Existing
Letters of Credit, which shall expire in accordance with the terms thereof as in
effect on the Closing Date.
(c)    Expiration Date.  (i) No Standby Letter of Credit shall expire later than
the earlier of (A) the date that is one year after the date of the issuance of
such Letter of Credit and (B) the date that is five Business Days prior to the
Revolving Credit Maturity Date; provided that any Standby Letter of Credit may
provide for the automatic extension thereof for any number of additional periods
each of up to one year in duration (none of which, in any event, shall extend
beyond the date referred to in the preceding clause (B) unless 100% of the
then-available face amount thereof is Cash collateralized or backstopped on or
before the date that such Letter of Credit is extended beyond the date referred
to in clause (B) above pursuant to arrangements reasonably satisfactory to the
relevant Issuing Bank.
(ii) No Commercial Letter of Credit shall expire later than the earlier to occur
of (A) 180 days after the issuance thereof (or in each case such longer period
as may be agreed by the relevant Issuing Bank and the applicable Borrower) and
(B) the date that is five Business Days prior to the Revolving Credit Maturity
Date.
(d)    Participations.
(i) By the issuance of a Dollar Letter of Credit (or an amendment to a Dollar
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Dollar Revolving Lenders, the
applicable Issuing Bank hereby grants to each Dollar Revolving Lender, and each
Dollar Revolving Lender hereby acquires from such Issuing Bank, a participation
in such Dollar Letter of Credit equal to such Dollar Revolving Lender’s Dollar
Revolving Applicable Percentage of the aggregate amount available to be drawn
under such Dollar Letter of Credit.  In consideration and in furtherance of the
foregoing, each Dollar Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Dollar Revolving Lender’s Dollar Revolving Applicable
Percentage of each Dollar LC Disbursement made by such Issuing Bank and not
reimbursed by the Lead Borrower on the date due as provided in paragraph (e) of
this Section 2.05, or of any reimbursement payment required to be refunded to
the applicable Borrower for any reason.  Each Dollar Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Dollar Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Dollar Letter of Credit or
the occurrence and continuance of a Default or Event of Default or reduction or
termination of the Dollar Revolving Credit Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
(ii)   By the issuance of a Multicurrency Letter of Credit (or an amendment to a
Multicurrency Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Multicurrency
Revolving Lenders, the applicable Issuing Bank hereby grants to each
Multicurrency Revolving Lender, and each Multicurrency Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Multicurrency Letter of
Credit equal to such Multicurrency Revolving Lender’s Multicurrency Revolving
Applicable Percentage of the Dollar Equivalent of the aggregate amount available
to be drawn under such Multicurrency Letter of Credit.  In consideration and in
furtherance of the foregoing, each Multicurrency Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Multicurrency Revolving
Lender’s Multicurrency Revolving Applicable Percentage of each Multicurrency LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section 2.05, or
of any reimbursement payment required to be refunded to the applicable Borrower
for any reason.  Each Multicurrency Revolving Lender acknowledges and
-75-

--------------------------------------------------------------------------------

agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Multicurrency Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Multicurrency Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement.
(i)   (A) If the applicable Issuing Bank makes any Dollar LC Disbursement in
respect of a Dollar Letter of Credit, the Lead Borrower shall reimburse such
Dollar LC Disbursement by paying to the Administrative Agent an amount equal to
such Dollar LC Disbursement not later than 1:00 p.m. on the Business Day
immediately following the date on which the Lead Borrower receives notice under
paragraph (g) of this Section 2.05 of such Dollar LC Disbursement (or, in the
case of Dollar Letters of Credit, if such notice is received less than two hours
prior to the deadline for requesting ABR Revolving Borrowings pursuant to
Section 2.03, on the second Business Day immediately following the date on which
the Lead Borrower receives such notice); provided that the Lead Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment, in the case of Dollar Letters of Credit, be
financed with an ABR Revolving Borrowing in an equivalent amount and, to the
extent so financed, the Lead Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing.  If the Lead
Borrower fails to make such payment or otherwise reimburse such Dollar LC
Disbursement when due, the Administrative Agent shall notify each Dollar
Revolving Lender of the applicable Dollar LC Disbursement, the payment then due
from the Lead Borrower in respect thereof and such Dollar Revolving Lender’s
Dollar Revolving Applicable Percentage thereof.  Promptly following receipt of
such notice, each Dollar Revolving Lender shall pay to the Administrative Agent
its Dollar Revolving Applicable Percentage of the payment then due from the Lead
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Dollar Revolving Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Dollar Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Lead Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Dollar Revolving
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Dollar Revolving Lenders and such Issuing Bank as their
interests may appear.
(B) If the applicable Issuing Bank makes any Multicurrency LC Disbursement in
respect of a Multicurrency Letter of Credit, the Lead Borrower shall reimburse
such Multicurrency LC Disbursement and in the same currency issued unless
otherwise agreed by the relevant Issuing Bank and the Lead Borrower by paying to
the Administrative Agent an amount equal to such Multicurrency LC Disbursement
not later than 1:00 p.m. on the Business Day immediately following the date on
which the Lead Borrower receives notice under paragraph (g) of this Section 2.05
of such Multicurrency LC Disbursement (or, in the case of Multicurrency Letters
of Credit denominated in U.S. Dollars or Canadian Dollars, if such notice is
received less than two hours prior to the deadline for requesting ABR Revolving
Borrowings pursuant to Section 2.03, on the second Business Day immediately
following the date on which the Lead Borrower receives such notice); provided
that the Lead Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment, in the case
of Multicurrency Letters of Credit denominated in U.S. Dollars or Canadian
Dollars, be financed with an ABR Revolving Borrowing in an equivalent amount
and, to the extent so financed, the Lead Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing.  If the Lead Borrower fails to make such payment or otherwise
reimburse such Multicurrency LC Disbursement when due, the Administrative Agent
shall notify each Multicurrency Revolving Lender of the applicable Multicurrency
LC Disbursement, the payment then due from the Lead Borrower in respect thereof
and such
-76-

--------------------------------------------------------------------------------

Revolving Lender’s Multicurrency Revolving Applicable Percentage of (x) in the
case of a Letter of Credit denominated in U.S. Dollars, such amount in
U.S. Dollars, (y) in the case of a Letter of Credit denominated in Canadian
Dollars, Euros or Pounds Sterling, such amount in Canadian Dollars, Euros or
Pounds Sterling and (z) in the case of a Letter of Credit denominated in any
Alternative Currency (other than Canadian Dollars, Euros or Pounds Sterling)
either (1) such amount in the Alternative Currency or (2) if such Revolving
Lender has not agreed to make or cannot make Loans available in such Alternative
Currency, the Dollar Equivalent of such amount in U.S. Dollars plus an
additional amount equal to the amount required to convert U.S. Dollars into the
currency of the unreimbursed Multicurrency LC Disbursement (and the Lead
Borrower shall, in the event that the circumstances in clause (2) apply in
respect of any Letter of Credit denominated in an Alternative Currency other
than Canadian Dollars, Euros or Pounds Sterling, reimburse the applicable
Revolving Lender(s) for such additional amount equal to the amount required to
convert U.S. Dollars received into the currency of the unreimbursed
Multicurrency LC Disbursement).  Promptly following receipt of such notice, each
Multicurrency Revolving Lender shall pay to the Administrative Agent its
Multicurrency Revolving Applicable Percentage of such payment then due from the
Lead Borrower (including, if the circumstances in clause (2) apply, the
applicable additional amount), in the same manner as provided in Section 2.07
with respect to Loans made by such Multicurrency Revolving Lender in the
applicable currency (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Multicurrency Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Multicurrency Revolving Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Lead
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Multicurrency
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Multicurrency Revolving Lenders and such Issuing
Bank as their interests may appear.
(ii) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(e) by the time specified therein, such Issuing Bank shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
greater of the Overnight Rate from time to time in effect and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.  A certificate of the applicable Issuing Bank submitted
to any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (ii) shall be conclusive absent manifest error.
(f)    Obligations Absolute.  The Lead Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Bank under any Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.05,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Lead Borrower’s obligations hereunder.  Neither the Administrative
Agent, the Revolving Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
such Issuing Bank
-77-

--------------------------------------------------------------------------------

from liability to the Lead Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Lead Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of applicable Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Dollar Letter of Credit or a Multicurrency Letter of
Credit.  Such Issuing Bank shall promptly notify the Administrative Agent and
the Lead Borrower in writing or by telephone (promptly confirmed in writing) of
such demand for payment and whether such Issuing Bank has made or will make ana
Dollar LC Disbursement or Multicurrency LC Disbursement, as applicable,
thereunder; provided that no failure to give or delay in giving such notice
shall relieve the Lead Borrower of its obligation to reimburse (x) such Issuing
Bank and the Dollar Revolving Lenders with respect to any such Dollar LC
Disbursement or (y) such Issuing Bank and the Multicurrency Revolving Lenders
with respect to any such Multicurrency LC Disbursement, as applicable.
(h)    Interim Interest.
(i) If any Issuing Bank makes any Dollar LC Disbursement, then, unless the Lead
Borrower reimburses such Dollar LC Disbursement in full on the date such Dollar
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such Dollar LC Disbursement is made to but
excluding the date that the Lead Borrower reimburses such Dollar LC
Disbursement, at the rate per annum that would apply to such amount if such
amount were a Revolving ABR Loan; provided that if the Lead Borrower fails to
reimburse such Dollar LC Disbursement when due pursuant to paragraph (e) of this
Section 2.05, then Section 2.13(f) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Dollar Revolving
Lender pursuant to paragraph (e) of this Section 2.05 to reimburse such Issuing
Bank shall be for the account of such Dollar Revolving Lender to the extent of
such payment and shall be payable on the date on which the Lead Borrower is
required to reimburse the applicable Dollar LC Disbursement in full (and,
thereafter, on demand).
(ii) If any Issuing Bank makes any Multicurrency LC Disbursement, then, unless
the Lead Borrower reimburses such Multicurrency LC Disbursement in full on the
date such Multicurrency LC Disbursement is made, the unpaid amount thereof plus,
in respect of any Letter of Credit denominated in an Alternative Currency other
than Canadian Dollars, Euros or Pounds Sterling, an additional amount equal to
the amount required to convert U.S. Dollars received into the currency of the
unreimbursed Multicurrency LC Disbursement, shall bear interest, for each day
from and including the date such Multicurrency LC Disbursement is made to but
excluding the date that the Lead Borrower reimburses such Multicurrency LC
Disbursement, at the rate per annum that would apply to such amount if such
amount were a Revolving ABR Loan; provided that if the Lead Borrower fails to
reimburse such Multicurrency LC Disbursement when due pursuant to paragraph (e)
of this Section 2.05, then Section 2.13(f) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Multicurrency Revolving Lender pursuant to paragraph (e) of this Section 2.05 to
reimburse such Issuing Bank shall be for the account of such Multicurrency
Revolving Lender to the extent of such payment and shall be payable on the date
on which the Lead Borrower is required to reimburse the applicable Multicurrency
LC Disbursement in full (and, thereafter, on demand),
-78-

--------------------------------------------------------------------------------

(i)   Replacement or Resignation of an Issuing Bank or Addition of New Issuing
Banks.
(i) Any Issuing Bank may be replaced with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed) at any time by written
agreement among the Lead Borrower, the Administrative Agent and the successor
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of an Issuing Bank.  At the time any such replacement
becomes effective, the Lead Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b)(ii).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of the replaced Issuing Bank under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
any Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.  The Lead Borrower may, at any time and from time to time with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) and the relevant Revolving Lenders, designate one or more
additional Revolving Lenders to act as an issuing bank under the terms of this
Agreement.  Any Revolving Lender designated as an issuing bank pursuant to this
paragraph (i) who agrees in writing to such designation shall be deemed to be an
“Issuing Bank” (in addition to being a Revolving Lender) in respect of Letters
of Credit issued or to be issued by such Revolving Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Revolving Lender.
(ii) Notwithstanding anything to the contrary contained herein, each Issuing
Bank may, upon ten days’ prior written notice to the Lead Borrower, each other
Issuing Bank and the Lenders, resign as Issuing Bank, which resignation shall be
effective as of the date referenced in such notice (but in no event less than
ten days after the delivery of such written notice); it being understood that in
the event of any such resignation, any Letter of Credit then outstanding shall
remain outstanding (irrespective of whether any amounts have been drawn at such
time).  In the event of any such resignation as an Issuing Bank, the Lead
Borrower shall be entitled to appoint any Revolving Lender that accepts such
appointment in writing as successor Issuing Bank.  Upon the acceptance of any
appointment as Issuing Bank hereunder, the successor Issuing Bank shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Issuing Bank, and the retiring Issuing Bank shall be
discharged from its duties and obligations in such capacity hereunder.
(j)     Cash Collateralization.
(i) If any Event of Default exists, then on the Business Day that the Lead
Borrower receives notice from the Administrative Agent at the direction of the
Required Revolving Lenders demanding the deposit of Cash collateral pursuant to
this paragraph (j), the Lead Borrower shall deposit, in an interest-bearing
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders (the “LC Collateral Account”), an
amount in Cash equal to 101% of the Dollar Equivalent of the LC Exposure as of
such date (minus the amount then on deposit in the LC Collateral Account);
provided that the obligation to deposit such Cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Lead Borrower described in Section 7.01(f)
or (g).
(ii) Any such deposit under clause (i) above shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations
in accordance with the provisions of this paragraph (j).  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account, and the Lead Borrower
-79-

--------------------------------------------------------------------------------

hereby grants the Administrative Agent, for the benefit of the Secured Parties,
a First Priority security interest in the LC Collateral Account.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse the
applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Lead Borrower for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of the Required Revolving Lenders) be applied to satisfy other
Secured Obligations.  If the Lead Borrower is required to provide an amount of
Cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (together with all interest and other earnings with respect thereto,
to the extent not applied as aforesaid) shall be returned to the Lead Borrower
promptly but in no event later than three Business Days after such Event of
Default has been cured or waived.
Section 2.06         [Reserved].
Section 2.07          Funding of Borrowings.
(a)    Except as otherwise agreed by the Lead Borrower and the Administrative
Agent, each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m. to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders in an amount equal to such Lender’s
respective Applicable Percentage.  The Administrative Agent will make such Loans
available to the Lead Borrower by promptly crediting the amounts so received, in
like funds, to the Funding Account or as otherwise directed by the Lead
Borrower; provided that ABR Revolving Loans made to finance the reimbursement of
any LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
(b)    Unless the Administrative Agent has received notice from any Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the Lead Borrower a
corresponding amount.  In such event, if any Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Lead Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Lead Borrower to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the Overnight Rate or (ii) in the case of the Lead Borrower, the interest rate
applicable to Loans comprising such Borrowing at such time.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the Lead Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.07(b) shall cease.  If the Lead Borrower pays such amount to the
Administrative Agent, the amount so paid shall constitute a repayment of such
Borrowing by such amount.  Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Commitment or to prejudice any rights which
the Administrative Agent or the Lead Borrower or any other Loan Party may have
against any Lender as a result of any default by such Lender hereunder.
Section 2.08          Type; Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Rate Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request.  Thereafter,
the Lead Borrower may elect to convert any Borrowing to a Borrowing of a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Rate Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.08.
The Lead Borrower may elect different options with respect to different portions
of the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders based upon their Applicable Percentages and the Loans
comprising each such portion shall be considered a separate Borrowing.
-80-

--------------------------------------------------------------------------------

(b)    To make an election pursuant to this Section 2.08, the Lead Borrower
shall notify the Administrative Agent of such election either in writing (by
hand delivery, fax or other electronic transmission (including “.pdf” or
“.tif”)) or by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Lead Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, fax or other electronic transmission
(including “.pdf” or “.tif”) to the Administrative Agent of a written Interest
Election Request signed by a Responsible Officer of the Lead Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)   the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Rate Borrowing; and
(iv)   if the resulting Borrowing is a Eurocurrency Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Rate Borrowing but
does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Rate Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, such Borrowing shall be converted at the end of such Interest
Period to a Eurocurrency Rate Borrowing with an Interest Period of one month. 
Notwithstanding any contrary provision hereof, if an Event of Default exists and
the Administrative Agent, at the request of the Required Lenders, so notifies
the Lead Borrower, then, so long as such Event of Default exists (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency Rate
Borrowing and (ii) unless repaid, (x) each Eurocurrency Rate Borrowing
denominated in U.S. Dollars or Canadian Dollars shall be converted to an ABR
Borrowing at the end of the then-current Interest Period applicable thereto and
(y) each Eurocurrency Rate Borrowing denominated in any other currency shall be
continued as a Eurocurrency Rate Borrowing with an Interest Period of one month.
Section 2.09          Termination and Reduction of Commitments.
(a)    Unless previously terminated, (i) the Initial Term Loan Commitments
(other than the 2016 Replacement USD Term Commitments which shall terminate as
provided in clause (iii) below, the 2017 Replacement USD Term Commitments which
shall terminate as provided in clause (iv) below and the 2017 Incremental USD
Term Commitments which shall terminate as provided in clause (v) below) shall
automatically terminate upon the making of the Initial Term Loans on the Closing
Date, (ii) the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date, (iii) the 2016 Replacement USD Term Commitments shall
automatically terminate on the First Amendment Effective Date upon the making of
the 2016 Replacement USD Term Loans on the First Amendment Effective Date, (iv)
the 2017 Replacement USD Term Commitments shall automatically terminate on the
Third Amendment Effective Date upon the making of the 2017 Replacement USD Term
Loans on the Third Amendment Effective Date and (v) the 2017 Incremental USD
Term Commitments shall
-81-

--------------------------------------------------------------------------------

automatically terminate on the Fourth Amendment Effective Date upon the making
of the 2017 Incremental USD Term Loans on the Fourth Amendment Effective Date.
(b)    Upon delivering the notice required by Section 2.09(d), the Lead Borrower
may at any time terminate the Revolving Credit Commitments upon (i) the payment
in full in Cash of all outstanding Revolving Loans, together with accrued and
unpaid interest thereon, (ii) the cancellation and return of all outstanding
Letters of Credit (or alternatively, with respect to each outstanding Letter of
Credit, the furnishing to the Administrative Agent of a Cash deposit (or, if
reasonably satisfactory to the applicable Issuing Bank, a backup standby letter
of credit) equal to 100% of the LC Exposure (minus the amount then on deposit in
the LC Collateral Account) as of such date), (iii) the payment in full in Cash
of all Ancillary Outstandings or, alternatively the furnishing to the relevant
Ancillary Lender of a Cash deposit equal to 100% of the Ancillary Outstandings
as of such date, in each case, together with accrued and unpaid interest, fees
and reimbursement expenses in respect thereof and (iv) the payment in full of
all accrued and unpaid fees and all reimbursable expenses and other
non-contingent Obligations with respect to the Revolving Facility then due,
together with accrued and unpaid interest (if any) thereon.
(c)    Upon delivering the notice required by Section 2.09(d), the Lead Borrower
may from time to time reduce the Revolving Credit Commitments; provided that
(i) each reduction of the Revolving Credit Commitments shall be in an amount
that is an integral multiple of the Dollar Equivalent of $1,000,000 and not less
than the Dollar Equivalent of $1,000,000 and (ii) the Lead Borrower shall not
reduce the Revolving Credit Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10 or
Section 2.11, the Aggregate Revolving Credit Exposure would exceed the Total
Revolving Credit Commitment.
(d)   The Lead Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments under paragraph (b) or
(c) of this Section 2.09 in writing at least three Business Days prior to the
effective date of such termination or reduction (or such later date to which the
Administrative Agent may agree), specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Lenders of the contents thereof.  Each notice
delivered by the Lead Borrower pursuant to this Section 2.09 shall be
irrevocable; provided that a notice of termination of the Revolving Credit
Commitments delivered by the Lead Borrower may state that such notice is
conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked by the Lead Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Revolving Credit Commitments
pursuant to this Section 2.09 shall be permanent.  Upon any reduction of the
Revolving Credit Commitments, the Revolving Credit Commitment of each Revolving
Lender shall be reduced by such Revolving Lender’s Applicable Percentage of such
reduction amount.
Section 2.10          Repayment of Loans; Evidence of Debt.
(a)    The Lead Borrower hereby unconditionally promises to repay Initial Term
Loans to the Administrative Agent for the account of each Term Lender (i)
commencing September 30, 2015 (or, (x) with respect to the USD Term Loans made
on the First Amendment Effective Date, September 30, 2016 and (y) with respect
to the USD Term Loans made on the Third Amendment Effective Date and the Fourth
Amendment Effective Date, June 30, 2017) on the last Business Day of each March,
June, September and December prior to the Initial Term Loan Maturity Date (each
such date being referred to as a “Loan Installment Date”), in each case, in an
amount equal to 0.25% of the original principal amount of the Initial Term Loans
(which, for the avoidance of doubt, with respect to (x) the USD Term Loans made
on the First Amendment Effective Date, shall be based on the original principal
amount of 2016 Replacement USD Term Loans and (y) the USD Term Loans made on the
Third Amendment Effective Date and the Fourth Amendment Effective Date shall be
based on the sum of the original principal amounts of 2017 Replacement USD Term
Loans and the 2017 Incremental USD Term Loans) (as such payment installment
amounts may be reduced from time to time as a result of the application of
prepayments in accordance with Section 2.11 and repurchases in accordance with
Section 9.05(g) or increased as a result of any increase in the amount of such
Initial Term Loans pursuant to Section 2.22(a)), and (ii) on the Initial Term
Loan Maturity Date, in an amount equal to the remainder of the principal amount
of the Initial Term Loans, outstanding on such date, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.
-82-

--------------------------------------------------------------------------------

(b)   The Lead Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Revolving Credit Maturity Date. 
In addition, on the Revolving Credit Maturity Date, the Lead Borrower shall
(A) cancel and return all outstanding Letters of Credit (or alternatively, with
respect to any outstanding Letter of Credit, furnish to the Administrative Agent
a Cash deposit (or if reasonably acceptable to the relevant Issuing Bank, a
backup standby letter of credit) equal to 100% of the LC Exposure (minus the
Dollar Equivalent of the amount then on deposit in the LC Collateral Account) as
of such date) and (B) make payment in full in Cash of all accrued and unpaid
fees and all reimbursable expenses and other Obligations with respect to the
Revolving Facility then due, together with accrued and unpaid interest (if any)
thereon.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Lead Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Lead Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any manifest error therein shall not in any manner affect the
obligation of the Lead Borrower to repay the Loans in accordance with the terms
of this Agreement; provided, further, that in the event of any inconsistency
between the accounts maintained by the Administrative Agent pursuant to
paragraph (d) of this Section 2.10 and any Lender’s records, the accounts of the
Administrative Agent shall govern.
(f)    Any Lender may request that Loans made by it be evidenced by a Promissory
Note.  In such event, the Lead Borrower shall prepare, execute and deliver to
such Lender a Promissory Note payable to such Lender and its registered assigns;
it being understood and agreed that such Lender (and/or its applicable assign)
shall be required to return such Promissory Note to the Lead Borrower in
accordance with Section 9.05(b)(iii) and upon the occurrence of the Termination
Date (or as promptly thereafter as practicable).
Section 2.11          Prepayment of Loans.
(a)    Optional Prepayments.
(i) Upon prior notice in accordance with paragraph (a)(iii) of this
Section 2.11, the Lead Borrower shall have the right at any time and from time
to time to prepay any Borrowing of Term Loans in whole or in part without
premium or penalty (but subject to Sections 2.12(f) and 2.16).  Each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages.
(ii)   Upon prior notice in accordance with paragraph (a)(iii) of this
Section 2.11, the Lead Borrower shall have the right at any time and from time
to time to prepay any Borrowing of Revolving Loans, including any Additional
Revolving Loans, in whole or in part without premium or penalty (but subject to
Section 2.16).  Prepayments made pursuant to this Section 2.11(a)(ii), first,
shall be applied to outstanding LC Disbursements and, second, shall be applied
ratably to the outstanding Revolving Loans, including any Additional Revolving
Loans.  Each such prepayment shall be paid to the Revolving Lenders in
accordance with their respective Applicable Percentages.
(iii) The Lead Borrower shall notify the Administrative Agent in writing or by
telephone (promptly confirmed in writing) of any prepayment under this
Section 2.11(a) (A) in the case of a prepayment of a Eurocurrency Rate
Borrowing, not later than 1:00 p.m. three Business Days
-83-

--------------------------------------------------------------------------------

before the date of prepayment or (B) in the case of a prepayment of an ABR
Borrowing or a Canadian Base Rate Borrowing, not later than 1:00 p.m. one
Business Day before the date of prepayment (or, in the case of clauses (A) and
(B), such later date to which the Administrative Agent may agree).  Each such
notice shall be in the form of Exhibit H hereto and shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment delivered by
the Lead Borrower may state that such notice is conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the Lead Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Promptly
following receipt of any such notice relating to any Borrowing, the
Administrative Agent shall advise the relevant Lenders of the contents thereof. 
Each partial prepayment of any Borrowing shall be in an amount at least equal to
the amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02(c).  Each prepayment of Term Loans
made pursuant to this Section 2.11(a) shall be applied against the remaining
scheduled installments of principal due in respect of the Term Loans of such
Class in the manner specified by the Lead Borrower or, if not so specified on or
prior to the date of such optional prepayment, in direct order of maturity. 
Each prepayment of Loans shall be made in the currency in which such Loans are
denominated.
(b)    Mandatory Prepayments.
(i) No later than the fifth Business Day after the date on which the financial
statements with respect to each Fiscal Year of the Lead Borrower are required to
be delivered pursuant to Section 5.01(b), commencing with the Fiscal Year ending
September 30, 2016, the Lead Borrower shall prepay the outstanding principal
amount of Initial Term Loans and Additional Term Loans in accordance with
clause (vi) of this Section 2.11(b) below in an aggregate principal amount equal
to (A) 50% of Excess Cash Flow of the Lead Borrower and its Restricted
Subsidiaries for the Fiscal Year then ended, minus (B) at the option of the Lead
Borrower, the aggregate principal amount of (x) any Initial Term Loans,
Additional Term Loans, Revolving Loans or Additional Revolving Loans prepaid
pursuant to Section 2.11(a) prior to such date, and (y) the amount of any
reduction in the outstanding amount of any Initial Term Loans or Additional Term
Loans resulting from any assignment made in accordance with Section 9.05(g) of
this Agreement (including in connection with any Dutch Auction), in each case
under this clause (y) prior to such date and based upon the actual amount of
Cash paid in connection with the relevant assignment, in each case, excluding
any such optional prepayments made during such Fiscal Year that reduced the
amount required to be prepaid pursuant to this Section 2.11(b)(i) in the prior
Fiscal Year (in the case of any prepayment of Revolving Loans and/or Additional
Revolving Loans, to the extent accompanied by a permanent reduction in the
relevant commitment, and in the case of all such prepayments, to the extent that
such prepayments were not financed with the proceeds of other Indebtedness
(other than revolving Indebtedness) of the Lead Borrower or its Restricted
Subsidiaries); provided that (1) such percentage of Excess Cash Flow shall be
reduced to (I) 25% of Excess Cash Flow if the First Lien Leverage Ratio
calculated on a Pro Forma Basis as of the last day of the relevant Fiscal Year
(but without giving effect to the payment required hereby) is less than or equal
to 2.00 to 1.00, but greater than 1.50 to 1.00 and (II) 0% of Excess Cash Flow
if the First Lien Leverage Ratio calculated on a Pro Forma Basis as of the last
day of the relevant Fiscal Year (but without giving effect to the payment
required hereby) is less than or equal to 1.50 to 1.00 and (2) no prepayment
under this Section 2.11(b)(i) shall be required to the extent that the amount
thereof would not exceed $50,000,000.
(ii) No later than the fifth Business Day following the receipt of Net Proceeds
in respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds,
in each case, in excess of $50,000,000 in any Fiscal Year (provided, however,
that the aggregate principal amount of excluded Prepayment Asset Sales shall not
exceed $175,000,000 in any Fiscal Year), the Lead Borrower shall apply an amount
equal to 100% of the Net Proceeds or Net Insurance/Condemnation Proceeds
received with respect thereto in excess of such thresholds (the “Subject
Proceeds”) to prepay the outstanding principal amount of Initial Term Loans and
-84-

--------------------------------------------------------------------------------

Additional Term Loans in accordance with clause (vi) below; provided that if,
prior to the date any such prepayment is required to be made, the Lead Borrower
notifies the Administrative Agent of its intention to reinvest the Subject
Proceeds in assets used or useful in the business (other than Cash or Cash
Equivalents) of the Lead Borrower or any of its subsidiaries, then so long as no
Event of Default then exists, the Lead Borrower shall not be required to make a
mandatory prepayment under this clause (ii) in respect of the Subject Proceeds
to the extent (A) the Subject Proceeds are so reinvested within 15 months
following receipt thereof or (B) the Lead Borrower or any of its subsidiaries
has committed to so reinvest the Subject Proceeds during such 15-month period
and the Subject Proceeds are so reinvested within six months after the
expiration of such 15-month period; provided, however, that if the Subject
Proceeds have not been so reinvested prior to the expiration of the applicable
period, the Lead Borrower shall promptly prepay the outstanding principal amount
of Initial Term Loans and Additional Term Loans with the Subject Proceeds not so
reinvested as set forth above (without regard to the immediately preceding
proviso); provided, further, that if, at the time that any such prepayment would
be required hereunder, the Lead Borrower or any of its Restricted Subsidiaries
is required to offer to repay or repurchase any other Indebtedness permitted
hereunder to be secured on a pari passu basis with the Obligations pursuant to
the terms of the documentation governing such Indebtedness with the Subject
Proceeds (such Indebtedness required to be offered to be so repaid or
repurchased, the “Other Applicable Indebtedness”), then the relevant Person may
apply the Subject Proceeds on a pro rata basis to the prepayment of the Initial
Term Loans and Additional Term Loans and to the repurchase or repayment of the
Other Applicable Indebtedness (determined on the basis of the aggregate
outstanding principal amount of the Initial Term Loans, Additional Term Loans
and Other Applicable Indebtedness (or accreted amount if such Other Applicable
Indebtedness is issued with original issue discount) at such time; provided that
the portion of the Subject Proceeds allocated to the Other Applicable
Indebtedness shall not exceed the amount of the Subject Proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of the Subject Proceeds shall be allocated to
the Initial Term Loans and Additional Term Loans in accordance with the terms
hereof), and the amount of the prepayment of the Initial Term Loans and
Additional Term Loans that would have otherwise been required pursuant to this
Section 2.11(b)(ii) shall be reduced accordingly; provided, further, that to the
extent the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly (and in
any event within ten Business Days after the date of such rejection) be applied
to prepay the Initial Term Loans and Additional Term Loans in accordance with
the terms hereof.
(iii) In the event that the Lead Borrower or any of its Restricted Subsidiaries
receives Net Proceeds from the issuance or incurrence of Indebtedness by the
Lead Borrower or any of its Restricted Subsidiaries (other than with respect to
Indebtedness permitted under Section 6.01, except to the extent the relevant
Indebtedness constitutes Refinancing Indebtedness incurred to refinance all or a
portion of the Initial Term Loans or Additional Term Loans pursuant to
Section 6.01(p) or Replacement Term Loans incurred to refinance Initial Term
Loans or Additional Term Loans in accordance with the requirements of
Section 9.02(c)), the Lead Borrower shall, substantially simultaneously with
(and in any event not later than the next succeeding Business Day) the receipt
of such Net Proceeds by the Lead Borrower or its applicable Restricted
Subsidiary, apply an amount equal to 100% of such Net Proceeds to prepay the
outstanding principal amount of Initial Term Loans and Additional Term Loans in
accordance with clause (vi) below.
(iv) Notwithstanding anything in this Section 2.11(b) to the contrary, (A) the
Lead Borrower shall not be required to prepay any amount that would otherwise be
required to be paid pursuant to Section 2.11(b)(i) or (ii) above to the extent
that the relevant Excess Cash Flow is generated by any Foreign Subsidiary, the
relevant Prepayment Asset Sale is consummated by any Foreign Subsidiary or the
relevant Net Insurance/Condemnation Proceeds are received by any Foreign
Subsidiary, as the case may be, for so long as the repatriation to the Lead
Borrower of any such amount would be prohibited under any Requirement of Law or
conflict with the fiduciary duties of such Foreign Subsidiary’s directors, or
result in, or could reasonably be expected to result in, a
-85-

--------------------------------------------------------------------------------

material risk of personal or criminal liability for any officer, director,
employee, manager, member of management or consultant of such Foreign Subsidiary
(the Lead Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all commercially reasonable actions required by applicable
Requirements of Law to permit such repatriation); it being understood that once
the repatriation of the relevant affected Subject Proceeds or Excess Cash Flow,
as the case may be, is permitted under the applicable Requirement of Law and, to
the extent applicable, would no longer conflict with the fiduciary duties of
such director, or result in, or could reasonably be expected to result in, a
material risk of personal or criminal liability for the Persons described above,
the relevant Foreign Subsidiary will promptly repatriate the relevant Subject
Proceeds or Excess Cash Flow, as the case may be, and the repatriated Subject
Proceeds or Excess Cash Flow, as the case may be, will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional Taxes payable or reserved against as a result thereof) to the
repayment of the Initial Term Loans and Additional Term Loans pursuant to this
Section 2.11(b) to the extent required herein (without regard to this
clause (iv)) and (B) if the Lead Borrower determines in good faith that the
repatriation to the Lead Borrower of any amounts required to mandatorily prepay
the Initial Term Loans and Additional Term Loans pursuant to Section 2.11(b)(i)
or (ii) above would result in material and adverse tax consequences, taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation (such amount, a “Restricted Amount”), as reasonably determined
by the Lead Borrower, the amount the Lead Borrower shall be required to
mandatorily prepay pursuant to Section 2.11(b)(i) or (ii) above, as applicable,
shall be reduced by the Restricted Amount until such time as it may repatriate
to the Lead Borrower the Restricted Amount without incurring such material and
adverse tax liability; provided that to the extent that the repatriation of any
Subject Proceeds or Excess Cash Flow from the relevant Foreign Subsidiary would
no longer have an adverse tax consequence, an amount equal to the Subject
Proceeds or Excess Cash Flow, as applicable, not previously applied pursuant to
preceding clause (B), shall be promptly applied to the repayment of the Initial
Term Loans and Additional Term Loans pursuant to Section 2.11(b) as otherwise
required above (without regard to this clause (iv));
(v) Each Lender may elect, by notice to the Administrative Agent at or prior to
the time and in the manner specified by the Administrative Agent, prior to any
prepayment of Initial Term Loans and Additional Term Loans required to be made
by the Lead Borrower pursuant to this Section 2.11(b), to decline all (but not a
portion) of its Applicable Percentage of such prepayment (such declined amounts,
solely to the extent not applied to any other Indebtedness of the Lead Borrower
or its subsidiaries as a mandatory prepayment of such Indebtedness, the
“Declined Proceeds”), in which case such Declined Proceeds may be retained by
the Lead Borrower; provided that, for the avoidance of doubt, no Lender may
reject any prepayment made under Section 2.11(b)(iii) above to the extent that
such prepayment is made with the Net Proceeds of Refinancing Indebtedness
incurred to refinance all or a portion of the Initial Term Loans or Additional
Term Loans pursuant to Section 6.01(p) or Replacement Term Loans incurred to
refinance Initial Term Loans or Additional Term Loans in accordance with the
requirements of Section 9.02(c).  If any Lender fails to deliver a notice to the
Administrative Agent of its election to decline receipt of its Applicable
Percentage of any mandatory prepayment within the time frame specified by the
Administrative Agent, such failure will be deemed to constitute an acceptance of
such Lender’s Applicable Percentage of the total amount of such mandatory
prepayment of Initial Term Loans and Additional Term Loans.
(vi) Except as may otherwise be set forth in any amendment to this Agreement in
connection with any Additional Term Loan, (A) each prepayment of Initial Term
Loans and Additional Term Loans pursuant to this Section 2.11(b) shall be
applied ratably to each Class of Term Loans (based upon the then outstanding
principal amounts of the respective Classes of Term Loans) (provided that
(x) any prepayment of Initial Term Loans or Additional Term Loans constituting
Refinancing Indebtedness incurred to refinance all or a portion of the Initial
Term Loans or Additional Term Loans pursuant to Section 6.01(p) or Replacement
Term Loans incurred to refinance Initial Term Loans or Additional Term Loans in
accordance with the requirements of Section 9.02(c) shall be applied solely to
each applicable Class of refinanced or replaced Term Loans and (y) at the
-86-

--------------------------------------------------------------------------------

election of the Lead Borrower, notwithstanding the foregoing, each prepayment of
Initial Term Loans and Additional Term Loans with the proceeds of any Prepayment
Asset Sale or Net Insurance/Condemnation Proceeds pursuant to
Section 2.11(b)(ii) may be applied first, to prepayments of each Class of Term
Loans other than Euro Term Loans made available pursuant to the Euro Term Loan
Facility on the Closing Date and second, to prepayments of Euro Term Loans made
available pursuant to the Euro Term Loan Facility on the Closing Date), (B) with
respect to each Class of Initial Term Loans and Additional Term Loans, all
accepted prepayments under Section 2.11(b)(i), (ii) or (iii) shall be applied
against the remaining scheduled installments of principal due in respect of the
Initial Term Loans and Additional Term Loans as directed by the Lead Borrower
(or, in the absence of direction from the Lead Borrower, to the remaining
scheduled amortization payments in respect of the Initial Term Loans and
Additional Term Loans in direct order of maturity), and (C) each such prepayment
shall be paid to the Term Lenders in accordance with their respective Applicable
Percentages.  The amount of such mandatory prepayments shall be applied on a pro
rata basis to the then outstanding Initial Term Loans and Additional Term Loans
being prepaid irrespective of whether such outstanding Loans are ABR Loans or
Eurocurrency Rate Loans; provided that the amount thereof shall be applied first
to ABR Loans to the full extent thereof before application to the Eurocurrency
Rate Loans in a manner that minimizes the amount of any payments required to be
made by the Lead Borrower pursuant to Section 2.16.  Any prepayment 2017
Replacement USD Term Loans made on or prior to the date that is six months after
the Third Amendment Effective Date pursuant to Section 2.11(b)(iii) as part of a
Repricing Transaction shall be accompanied by the fee set forth in
Section 2.12(f).
(vii)   In the event that the Aggregate Dollar Revolving Credit Exposure exceeds
the Total Dollar Revolving Credit Commitment then in effect, the Lead Borrower
shall, within five Business Days of receipt of notice from the Administrative
Agent, prepay the Dollar Revolving Loans and/or reduce the Dollar LC Exposure in
an aggregate amount sufficient to reduce such Aggregate Dollar Revolving Credit
Exposure as of the date of such payment to an amount not to exceed the Total
Dollar Revolving Credit Commitment then in effect by taking any of the following
actions as it shall determine at its sole discretion:  (A) prepayment of Dollar
Revolving Loans or (B) with respect to the excess Dollar LC Exposure, deposit of
Cash in the LC Collateral Account or “backstopping” or replacement of the
relevant Dollar Letters of Credit, in each case, in an amount equal to 100% of
such excess Dollar LC Exposure (minus the amount then on deposit in the LC
Collateral Account).  In the event that the Aggregate 2020 Dollar Revolving
Credit Exposure exceeds the Total 2020 Dollar Revolving Credit Commitment then
in effect, the Lead Borrower shall, within five Business Days of receipt of
notice from the Administrative Agent, prepay the 2020 Dollar Revolving Loans in
an aggregate amount sufficient to reduce such Aggregate 2020 Dollar Revolving
Credit Exposure as of the date of such payment to an amount not to exceed the
Total 2020 Dollar Revolving Credit Commitment then in effect by prepayment of
2020 Dollar Revolving Loans.  In the event that the Aggregate Multicurrency
Revolving Credit Exposure exceeds the Total Multicurrency Revolving Credit
Commitment then in effect, the Lead Borrower shall, within five Business Days of
receipt of notice from the Administrative Agent, prepay the Multicurrency
Revolving Loans and/or reduce the Multicurrency LC Exposure in an aggregate
amount sufficient to reduce such Aggregate Multicurrency Revolving Credit
Exposure as of the date of such payment to an amount not to exceed the Total
Multicurrency Revolving Credit Commitment then in effect by taking any of the
following actions as it shall determine at its sole discretion:  (A) prepayment
of Multicurrency Revolving Loans or (B) with respect to the excess Multicurrency
LC Exposure, deposit of Cash in the Multicurrency LC Collateral Account or
“backstopping” or replacement of the relevant Multicurrency Letters of Credit,
in each case, in an amount equal to 100% of such excess Multicurrency LC
Exposure (minus the amount then on deposit in the LC Collateral Account).
(viii) At the time of each prepayment required under Section 2.11(b)(i), (ii) or
(iii), the Lead Borrower shall deliver to the Administrative Agent a certificate
in the form of Exhibit H hereto signed by a Responsible Officer of the Lead
Borrower setting forth in reasonable detail the calculation of the amount of
such prepayment.  Each such certificate shall specify the Borrowings being
prepaid and the principal amount of each Borrowing (or portion thereof) to be
prepaid.
-87-

--------------------------------------------------------------------------------

Prepayments shall be accompanied by accrued interest as required by
Section 2.13.  All prepayments of Borrowings under this Section 2.11(b) shall be
subject to Section 2.16 and, in the case of prepayments under clause (iii) above
as part of a Repricing Transaction, Section 2.12(f), but shall otherwise be
without premium or penalty.
Section 2.12          Fees.
(a)    The Lead Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender (other than any Defaulting Lender) a commitment
fee, which shall accrue at a rate equal to the applicable Commitment Fee Rate
per annum on the average daily amount of the Unused Dollar Revolving Credit
Commitment, Unused 2020 Dollar Revolving Credit Commitment and Unused
Multicurrency Revolving Credit Commitment of such Revolving Lender during the
period from and including the Closing Date to the date on which such Lender’s
Revolving Credit Commitments terminate.  Accrued commitment fees shall be
payable in arrears on the last Business Day of each March, June, September and
December for the quarterly period then ended (commencing on September 30, 2015)
and on the date on which the Revolving Credit Commitments terminate.
(b)    Subject to Section 2.21, the Lead Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participation in each Letter of Credit, which shall
accrue at the Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans denominated in U.S. Dollars or the Dollar
Equivalent of the daily face amount of such Lender’s LC Exposure in respect of
such Letter of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements), during the period from and including the Closing
Date to the later of the date on which such Revolving Lender’s Revolving Credit
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure in respect of such Letter of Credit and (ii) to each Issuing
Bank, for its own account, a fronting fee, in respect of each Letter of Credit
issued by such Issuing Bank for the period from the date of issuance of such
Letter of Credit to the expiration date of such Letter of Credit (or if
terminated on an earlier date, to the termination date of such Letter of
Credit), computed at a rate equal to 0.125% per annum or such lower rate agreed
by such Issuing Bank and the Lead Borrower of the Dollar Equivalent of the daily
face amount of such Letter of Credit, as well as such Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.  Participation fees and fronting
fees accrued to and including the last Business Day of each March, June,
September and December shall be payable in arrears for the quarterly period then
ended on the last Business Day of such calendar quarter; provided that all such
fees shall be payable on the date on which the Revolving Credit Commitments
terminate, and any such fees accruing after the date on which the Revolving
Credit Commitments terminate shall be payable on demand.  Any other fees payable
to any Issuing Bank pursuant to this paragraph shall be payable within 30 days
after receipt of a written demand (accompanied by reasonable back-up
documentation) therefor.
(c)    The amount and timing of payments of fees in respect of any Ancillary
Facility will be agreed by the relevant Ancillary Lender and the Lead Borrower
under such Ancillary Facility based on market rates and terms.
(d)    The Lead Borrower agrees to pay to the Administrative Agent, for its own
account, the fees in the amounts and at the times separately agreed upon by the
Lead Borrower and the Administrative Agent in writing.
(e)    All fees payable hereunder shall be paid on the dates due, in
U.S. Dollars and in immediately available funds, to the Administrative Agent (or
to the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Revolving Lenders.  Fees paid shall not be refundable under any circumstances. 
Fees payable hereunder shall accrue through and including the last day of the
month immediately preceding the applicable fee payment date.
(f)    In the event that, on or prior to the date that is six months after the
Third Amendment Effective Date, the Lead Borrower (x) prepays, repays,
refinances, substitutes or replaces any 2017 Replacement USD Term Loans in
connection with a Repricing Transaction (including, for the avoidance of doubt,
any prepayment made pursuant to Section 2.11(b)(iii) that constitutes a
Repricing Transaction), or (y) effects any amendment, modification or waiver of,
or consent under, this Agreement resulting in a Repricing Transaction, the Lead
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Term Lenders, (I) in the case of clause (x), a premium
of 1.00% of the aggregate principal amount of the 2017 Replacement USD Term
Loans so
-88-

--------------------------------------------------------------------------------

prepaid, repaid, refinanced, substituted or replaced and (II) in the case of
clause (y), a fee equal to 1.00% of the aggregate principal amount of the 2017
Replacement USD Term Loans that are the subject of such Repricing Transaction
outstanding immediately prior to such amendment.  If, on or prior to the date
that is six months after the Third Amendment Effective Date, all or any portion
of the 2017 Replacement USD Term Loans held by any Term Lender are prepaid,
repaid, refinanced, substituted or replaced pursuant to Section 2.19(b)(iv) as a
result of, or in connection with, such Term Lender not agreeing or otherwise
consenting to any waiver, consent, modification or amendment referred to in
clause (y) above (or otherwise in connection with a Repricing Transaction), such
prepayment, repayment, refinancing, substitution or replacement will be made
at 101% of the principal amount so prepaid, repaid, refinanced, substituted or
replaced.  All such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction.
(g)    Unless otherwise indicated herein, all computations of fees shall be made
on the basis of a 360-day year and shall be payable for the actual days elapsed
(including the first day but excluding the last day).  Each determination by the
Administrative Agent of a fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
Section 2.13          Interest.
(a)    The USD Term Loans and Revolving Loans denominated in U.S. Dollars
comprising each ABR Borrowing shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The USD Term Loans and Revolving Loans denominated in U.S. Dollars or any
Alternative Currency (other than Canadian Dollars or Euros) comprising each LIBO
Rate Borrowing shall bear interest at the LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.
(c)    The Euro Term Loans and Revolving Loans denominated in Euros shall bear
interest at the EURIBOR Rate plus the Applicable Rate.
(d)    The CAD Term Loans and Revolving Loans denominated in Canadian Dollars
comprising each Canadian Base Rate Borrowing shall bear interest at the Canadian
Base Rate plus the Applicable Rate.
(e)    The CAD Term Loans and Revolving Loans denominated in Canadian Dollars
comprising Canadian BA Rate Borrowing shall bear interest at the BA Rate plus
the Applicable Rate.
(f)    Notwithstanding the foregoing and subject to Section 2.21, if any
principal of or interest on any Initial Term Loan, Revolving Loan or Additional
Loan, any LC Disbursement or any fee payable by the Lead Borrower hereunder is
not, in each case, paid or reimbursed when due, whether at stated maturity, upon
acceleration or otherwise, the relevant overdue amount shall bear interest, to
the fullest extent permitted by law, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Initial Term
Loan, Revolving Loan, Additional Loan, 2.00% plus the Eurocurrency Rate
otherwise applicable to such Initial Term Loan, Revolving Loan or Additional
Loan as provided in the preceding paragraphs of this Section 2.13,
Section 2.05(h) or in the amendment to this Agreement relating thereto or
(ii) in the case of any other amount, 2.00% plus the rate applicable to
Revolving Loans denominated in U.S. Dollars that are ABR Loans as provided in
paragraph (a) of this Section 2.13; provided that no amount shall accrue
pursuant to this Section 2.13(f) on any overdue amount, reimbursement obligation
in respect of any LC Disbursement or other amount payable to a Defaulting Lender
so long as such Lender is a Defaulting Lender.
(g)    Accrued interest on each Initial Term Loan, Revolving Loan or Additional
Loan shall be payable in arrears on each Interest Payment Date for such Initial
Term Loan, Revolving Loan or Additional Loan and on the Maturity Date or upon
the termination of the Revolving Credit Commitments or any Additional
Commitments, as applicable; provided that (i) interest accrued pursuant to
paragraph (f) of this Section 2.13 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Initial Term Loan, Revolving Loan or
Additional Loan (other than a prepayment of an ABR Revolving Loan prior to the
termination of the relevant revolving commitments), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Rate Loan prior to the end of
-89-

--------------------------------------------------------------------------------

the current Interest Period therefor, accrued interest on such Initial Term
Loan, Revolving Loan or Additional Loan shall be payable on the effective date
of such conversion.
(h)    All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed for ABR Loans denominated in
U.S. Dollars based on the Prime Rate and/or Canadian Base Rate Loans based on
the prime rate for Canadian Dollar Loans specified in paragraph (x) of the
definition thereof and/or Eurocurrency Rate Loans denominated in Pounds Sterling
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Canadian Base Rate or Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall bear interest for one day; provided,
further that, in the case of any Alternate Base Rate Loan, and/or Canadian Base
Rate Loan, interest shall accrue through and including the last day of the month
preceding the applicable Interest Payment Date.
(i)    For purposes of the Interest Act (Canada), (i) whenever any interest or
fee under this Agreement or in any other Loan Document and payable by the Lead
Borrower with respect to Loans denominated in Canadian Dollars is calculated
using a rate based on a year of 360 days, 365 days or 366 days, as the case may
be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year
of 360 days, 365 days or 366 days, as the case may be, (y) multiplied by the
actual number of days in the calendar year in which the period for which such
interest or fee is payable (or compounded) ends, and (z) divided by 360, 365
or 366, as the case may be, (ii) the principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement, and
(iii) the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.
(j)    The rate and time of payment of interest with respect to any Ancillary
Facility shall be determined by agreement between the relevant Ancillary Lender
and the relevant Revolving Facility Borrower under such Ancillary Facility based
on normal market rates and terms.
Section 2.14          Alternate Rate of Interest.  If at least two Business Days
prior to the commencement of any Interest Period for a Eurocurrency Rate
Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, EURIBOR Rate or the BA Rate, as
applicable, for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the LIBO
Rate, the EURIBOR Rate or the BA Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall promptly give notice thereof to the Lead
Borrower and the Lenders by telephone or facsimile or other electronic
transmission as promptly as practicable thereafter and, until the Administrative
Agent notifies the Lead Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, which the Administrative Agent agrees
promptly to do, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as a Eurocurrency Rate
Borrowing shall be ineffective and such Borrowing shall (x) if denominated in
U.S. Dollars or Canadian Dollars, be converted to an ABR Borrowing on the last
day of the Interest Period applicable thereto or (y) if denominated in any other
currency, be converted into a Daily Rate Borrowing on the last day of the
Interest Period applicable thereto, and (ii) if any Borrowing Request requests a
Eurocurrency Rate Borrowing, such Borrowing shall (x) if denominated in
U.S. Dollars or Canadian Dollars, be made as an ABR Borrowing or a Canadian Base
Rate Borrowing, as applicable or (y) if denominated in any other currency, be
made as a Daily Rate Borrowing.
Section 2.15          Increased Costs.
-90-

--------------------------------------------------------------------------------

(a)    If any Change in Law:
(i)  imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurocurrency Rate) or Issuing Bank,
(ii)   subjects any Lender or Issuing Bank to any Taxes (other than Indemnified
Taxes, Other Taxes and Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or
(iii)   imposes on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Rate Loans made by any
Lender or any Letter of Credit or participation therein,
and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
funding or maintaining any Ancillary Commitment or to reduce the amount of any
sum received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise) in respect of any Eurocurrency Rate Loan or
Letter of Credit in an amount deemed by such Lender or Issuing Bank to be
material, then, within 30 days after the Lead Borrower’s receipt of the
certificate contemplated by paragraph (c) of this Section 2.15, the Lead
Borrower will pay to such Lender or Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as applicable,
for such additional costs incurred or reduction suffered; provided that the Lead
Borrower shall not be liable for such compensation if (x) the relevant Change in
Law occurs on a date prior to the date such Lender becomes a party hereto,
(y) such Lender invokes Section 2.20 or (z) in the case of requests for
reimbursement under clause (ii) above resulting from a market disruption,
(A) the relevant circumstances are not generally affecting the banking market or
(B) the applicable request has not been made by Lenders constituting Required
Lenders.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
other than due to Taxes, which shall be dealt with exclusively pursuant to
Section 2.17 (taking into consideration such Lender’s or Issuing Bank’s policies
and the policies of such Lender’s or such Issuing Bank’s holding company with
respect to liquidity and capital adequacy), then within 30 days of receipt by
the Lead Borrower of the certificate contemplated by paragraph (c) of this
Section 2.15 the Lead Borrower will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section 2.15 and setting forth in reasonable detail the manner in which such
amount or amounts were determined and certifying that such Lender is generally
charging such amounts to similarly situated borrowers shall be delivered to the
Lead Borrower and shall be conclusive absent manifest error.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Lead Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Bank notifies
the Lead Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
-91-

--------------------------------------------------------------------------------

Section 2.16          Break Funding Payments.  In the event of (a) the
conversion or prepayment of any principal of any Eurocurrency Rate Loan other
than on the last day of an Interest Period applicable thereto (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise),
(b) the failure to borrow, convert, continue or prepay any Eurocurrency Rate
Loan on the date or in the amount specified in any notice delivered pursuant
hereto, (c) the assignment of any Eurocurrency Rate Loan of any Lender other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Lead Borrower pursuant to Section 2.19 or (d) analogous loss,
cost or expense arising with respect to any Ancillary Facility on the basis of
the nature of the credit extensions provided for thereunder, then, in any such
event, the Lead Borrower shall compensate each Lender for the loss, cost and
expense incurred by such Lender that is attributable to such event (other than
loss of profit).  In the case of a Eurocurrency Rate Loan, the loss, cost or
expense of any Lender shall be the amount reasonably determined by such Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the Eurodollar market; it being
understood that such loss, cost or expense shall in any case exclude any
interest rate floor and all administrative, processing or similar fees.  A
certificate of any Lender (i) setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.16, the basis therefor
and, in reasonable detail, the manner in which such amount or amounts were
determined and (ii) certifying that such Lender is generally charging the
relevant amounts to similarly situated borrowers shall be delivered to the Lead
Borrower and shall be conclusive absent manifest error.  The Lead Borrower shall
pay such Lender the amount shown as due on any such certificate within 30 days
after receipt thereof.
Section 2.17          Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by applicable Requirements of Law.  If any
applicable Requirement of Law requires the deduction or withholding of any Tax
from any such payment, then (i) if such Tax is an Indemnified Tax and/or Other
Tax, the amount payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions and withholdings applicable to additional sums payable
under this Section 2.17), each Lender and each Issuing Bank (as applicable), or,
in the case of any payment made to the Administrative Agent for its own account,
the Administrative Agent, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
(b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
(c)    Each Loan Party shall jointly and severally indemnify the Administrative
Agent, each Lender and each Issuing Bank within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes payable or
paid by the Administrative Agent, such Lender or Issuing Bank, as applicable, on
or with respect to any payment by or any payment on account of any obligation of
any Loan Party hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) and any
penalties (other than any penalties attributable to the gross negligence, bad
faith or willful misconduct of the Administrative Agent or such Lender or
Issuing Bank), interest and, in each case, any reasonable expenses arising
therefrom or with respect thereto; provided that if such Loan Party reasonably
believes that such Taxes were not correctly or legally asserted, the
Administrative Agent or such Lender or Issuing Bank, as applicable, will use
reasonable efforts to cooperate with such Loan Party to obtain a refund of such
Taxes (which shall be repaid to such Loan Party in accordance with
Section 2.17(g)) so long as such efforts would not, in the sole determination of
the Administrative Agent or such Lender or Issuing Bank, result in any
additional out-of-pocket costs or expenses not reimbursed by such Loan Party or
be otherwise materially disadvantageous to the Administrative Agent or such
Lender or Issuing Bank, as applicable.  In connection with any request for
-92-

--------------------------------------------------------------------------------

reimbursement under this Section 2.17(c), the relevant Lender, Issuing Bank or
the Administrative Agent, as applicable, shall deliver a certificate to the Lead
Borrower (i) setting forth, in reasonable detail, the basis and calculation of
the amount of the relevant payment or liability and (ii) certifying that it is
generally charging the relevant amounts to similarly situated borrowers, which
certificate shall be conclusive absent manifest error.  Notwithstanding anything
to the contrary contained in this Section 2.17(c), the Loan Parties shall not be
required to indemnify the Administrative Agent or any Lender pursuant to this
Section 2.17 for any Indemnified Taxes or Other Taxes incurred more
than 180 days prior to the date that the Administrative Agent or such Lender
makes such written demand to the Loan Parties; provided, further, that if such
Indemnified Taxes or Other Taxes are imposed retroactively, the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(d)    Each Lender and each Issuing Bank shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes imposed on or with respect to any payment under
any Loan Document that is attributable to such Lender or Issuing Bank (but only
to the extent that no Loan Party has already indemnified the Administrative
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s or Issuing Bank’s failure to comply with the provisions of
Section 9.05(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender or Issuing Bank, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender or Issuing Bank by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender and
Issuing Bank hereby authorize the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or Issuing Bank under any Loan
Document or otherwise payable by the Administrative Agent to any Lender or
Issuing Bank under any Loan Document or otherwise payable by the Administrative
Agent to any Lender or Issuing Bank from any other source against any amount due
to the Administrative Agent under this clause (d).
(e)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment that is
reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders.
(i)   Any Lender that is entitled to an exemption from or reduction of any
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation as the Lead Borrower or the
Administrative Agent may reasonably request to permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable
Requirements of Law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (B) and (D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)   Without limiting the generality of the foregoing:
(A)   each Lender that is not a Foreign Lender shall deliver to the Lead
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the
-93-

--------------------------------------------------------------------------------

Lead Borrower or the Administrative Agent), two executed original copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)   each Foreign Lender shall deliver to the Lead Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Lead Borrower or the Administrative Agent), whichever of the
following is applicable:
(1) in the case of any Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed original copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2) executed original copies of IRS Form W-8ECI;
(3) in the case of any Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Lead Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed original copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or
(4) to the extent any Foreign Lender is not the beneficial owner, executed
original copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if such Foreign Lender is a partnership and one or more partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit L-4 on behalf of each such partner;
(C) each Foreign Lender shall deliver to the Lead Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Lead Borrower or the Administrative Agent), executed original
copies of any other form prescribed by applicable Requirements of Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Requirements of Law to permit the Lead Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D) if a payment made to any Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in
-94-

--------------------------------------------------------------------------------

Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Lead Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Lead Borrower or the Administrative Agent such
documentation as is prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and may be necessary for the
Lead Borrower and the Administrative Agent to comply with their obligations
under FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA, or to determine the amount, if any, to deduct and
withhold from such payment.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Lead Borrower and the
Administrative Agent in writing of its legal inability to do so. 
Notwithstanding anything to the contrary in this Section 2.17(f), no Lender
shall be required to provide any documentation that such Lender is not legally
eligible to deliver.
(g)   If the Administrative Agent or any Lender or Issuing Bank determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or Issuing Bank (including any Taxes
imposed with respect to such refund), and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Loan Party, upon the request of the Administrative
Agent, such Lender or Issuing Bank, agrees to repay the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
Issuing Bank in the event the Administrative Agent, such Lender or Issuing Bank
is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this paragraph (g), in no event
shall the Administrative Agent, any Issuing Bank or any Lender be required to
pay any amount to a Loan Party pursuant to this paragraph (g) to the extent that
the payment thereof would place the Administrative Agent, such Issuing Bank or
such Lender in a less favorable net after-Tax position than the position that
the Administrative Agent, such Issuing Bank or such Lender would have been in if
the Tax subject to indemnification had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts giving rise to
such refund had never been paid.  This Section 2.17 shall not be construed to
require the Administrative Agent, any Lender or any Issuing Bank to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the relevant Loan Party or any other Person.
(h)    Survival.  Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)   For the purposes of this Section 2.17, the term “Lender” shall include any
Ancillary Lender.
Section 2.18          Payments Generally; Allocation of Proceeds; Sharing of
Payments.
(a)    Unless otherwise specified, the Lead Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements or of amounts payable under Section 2.15, 2.16
or 2.17, or otherwise) prior to the time expressed hereunder or under such Loan
Document (or, if no time is expressly required, by 2:00 p.m.) on the date when
due or, with respect to any borrowings and payments in any Alternative Currency,
by the Applicable Time, in immediately available funds, without set-off (except
as otherwise provided in Section 2.17) or counterclaim.  Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon.  All such payments shall be made to the
Administrative Agent to the applicable account designated to the Lead Borrower
by the Administrative Agent, except payments to be made directly to the
applicable Issuing Bank as expressly provided herein and except that payments
pursuant to
-95-

--------------------------------------------------------------------------------

Sections 2.15, 2.16 or 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round such Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount.  Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments (including accrued
interest) hereunder shall be made in U.S. Dollars.  Except to the extent
expressly provided for herein, all payments with respect to principal of and
interest on Loans in an applicable Alternative Currency shall be made in the
applicable Alternative Currency.  Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
(b)    Subject in all respects to the provision of any applicable Intercreditor
Agreement, all proceeds of Collateral received by the Administrative Agent at
any time when an Event of Default exists and all or any portion of the Loans
have been accelerated hereunder pursuant to Section 7.01 shall, upon election by
the Administrative Agent or at the direction of the Required Lenders, be applied
first, to the payment of all costs and expenses then due incurred by the
Administrative Agent in connection with any collection, sale or realization on
Collateral or otherwise in connection with this Agreement, any other Loan
Document or any of the Secured Obligations, including all court costs and the
fees and expenses of agents and legal counsel, the repayment of all advances
made by the Administrative Agent hereunder or under any other Loan Document on
behalf of any Loan Party and any other costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Loan
Document, second, on a pro rata basis, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agent (other than those covered in
clause first above) or any Issuing Bank from the Lead Borrower constituting
Secured Obligations, third, to payment in full of Unfunded
Advances/Participations (the amounts so applied to be distributed between or
among, as applicable, the Administrative Agent and the Issuing Banks pro rata in
accordance with the amounts of Unfunded Advances/Participations owed to them on
the date of any such distribution), fourth, on a pro rata basis in accordance
with the amounts of the Secured Obligations (other than contingent
indemnification obligations for which no claim has yet been made) owed to the
Secured Parties on the date of any such distribution, to the payment in full of
the Secured Obligations (including, with respect to LC Exposure, an amount to be
paid to the Administrative Agent equal to 100% of the Dollar Equivalent of the
LC Exposure (minus the Dollar Equivalent of the amount then on deposit in the LC
Collateral Account and any amount applied pursuant to clause “second” above) on
such date, to be held in the LC Collateral Account as Cash collateral for such
Obligations); provided that if any Letter of Credit expires undrawn, then any
Cash collateral held to secure the related LC Exposure shall be applied in
accordance with this Section 2.17(b), beginning with clause “first” above,
fifth, as provided for under the First Lien/Second Lien Intercreditor Agreement,
and sixth, to, or at the direction of, the Lead Borrower or as a court of
competent jurisdiction may otherwise direct.
(c)    If any Lender obtains payment (whether voluntary, involuntary, through
the exercise of any right of set-off or otherwise) in respect of any principal
of or interest on any of its Loans of any Class or participations in LC
Disbursements held by it resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans of such Class and participations
in LC Disbursements and accrued interest thereon than the proportion received by
any other Lender with Loans of such Class and participations in LC
Disbursements, then the Lender receiving such greater proportion shall purchase
(for Cash at face value) participations in the Loans of such Class and
sub-participations in LC Disbursements of other Lenders of such Class at such
time outstanding to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders of such Class ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans of such Class and participations in LC Disbursements; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not apply to (x) any payment made by
the Lead Borrower pursuant to and in accordance with the express terms of this
Agreement or (y) any payment obtained by any Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any permitted
assignee or participant, including any payment made or deemed made in connection
with Sections 2.22, 2.23 and 9.02(c).  The Lead Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Lead Borrower rights of set-off and
counterclaim with respect to
-96-

--------------------------------------------------------------------------------

such participation as fully as if such Lender were a direct creditor of the Lead
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.18(c) and will, in each
case, notify the Lenders following any such purchases or repayments.  Each
Lender that purchases a participation pursuant to this Section 2.18(c) shall
from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased. 
Notwithstanding the foregoing, with respect to any payment received by a Lender
in its capacity as an Ancillary Lender at any time prior to service of notice
under Section 7.01 or, if applicable, such time as the remedies provided
thereunder automatically come into effect, if, after giving effect to the
provisions of Section 7.01, an Ancillary Lender is subject to sharing
obligations under this Section 2.18, such obligations shall not apply to any
payment received by such Ancillary Lender to the extent that such payment is
applied to reduce the Gross Outstandings under the applicable Ancillary Facility
to the net limit on which such Ancillary Facility is provided.
(d)    Unless the Administrative Agent has received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lender or any Issuing Bank hereunder that the Lead
Borrower will not make such payment, the Administrative Agent may assume that
the Lead Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the applicable Lender or
Issuing Bank the amount due.  In such event, if the Lead Borrower has not in
fact made such payment, then each Lender or the applicable Issuing Bank
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.
(e)    If any Lender fails to make any payment required to be made by it
pursuant to Section 2.07(b) or Section 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
Section 2.19          Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain Eurocurrency Rate Loans pursuant to
Section 2.20, or the Lead Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or its
participation in any Letter of Credit affected by such event, or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future or mitigate the impact of
Section 2.20, as the case may be, and (ii) would not subject such Lender to any
material unreimbursed out-of-pocket cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect.  The Lead Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain Eurocurrency Rate Loans pursuant to
Section 2.20, (ii) if the Lead Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, (iii) if any Lender is a Defaulting Lender, (iv) if in
connection with any proposed amendment, waiver or consent requiring the consent
of “each Lender”, “each Revolving Lender” or “each Lender directly affected
thereby” (or any other Class or group of Lenders other than the Required
Lenders) with respect to which Required Lender or Required Revolving Lender
consent (or the consent of Lenders holding loans or commitments of such Class or
lesser group representing more than 50% of the sum of the total loans and unused
commitments of such Class or lesser group at such time) has been obtained or
(v) in connection with any Extension Offer set forth in Section 2.23 below, as
applicable, any Lender is a non-consenting Lender, then the Lead Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (x) terminate the applicable Commitments and/or Additional
Commitments of such Lender, and repay all Obligations of the Lead Borrower owing
to such Lender relating to the applicable Loans and participations held by such
Lender as of such termination
-97-

--------------------------------------------------------------------------------

date (provided that if, after giving effect such termination and repayment, the
aggregate amount of the Revolving Credit Exposure exceeds the aggregate amount
of the Revolving Credit Commitments then in effect, then the Lead Borrower
shall, not later than the next Business Day, prepay one or more Revolving
Borrowings (and, if no Revolving Borrowings are outstanding, deposit Cash
collateral in the LC Collateral Account) in an amount necessary to eliminate
such excess) or (y) replace such Lender by requiring such Lender to assign and
delegate (and such Lender shall be obligated to assign and delegate), without
recourse (in accordance with and subject to the restrictions contained in
Section 9.05), all of its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender, if any Lender accepts such assignment); provided
that (A) such Lender shall have received payment of an amount equal to the
outstanding principal amount of its Loans and, if applicable, participations in
LC Disbursements, in each case of such Class of Loans, Commitments and/or
Additional Commitments, accrued interest thereon, accrued fees and all other
amounts payable to it under any Loan Document with respect to such Class of
Loans, Commitments and/or Additional Commitments, (B) in the case of any
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments and (C) such assignment
does not conflict with applicable law.  No Lender (other than a Defaulting
Lender) shall be required to make any such assignment and delegation, and the
Lead Borrower may not repay the Obligations of such Lender or terminate its
Commitments or Additional Commitments, if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Lead
Borrower to require such assignment and delegation cease to apply.  Each Lender
agrees that if it is replaced pursuant to this Section 2.19, it shall execute
and deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase and shall deliver to the Administrative Agent any
Promissory Note (if the assigning Lender’s Loans are evidenced by one or more
Promissory Notes) subject to such Assignment and Assumption (provided that the
failure of any Lender replaced pursuant to this Section 2.19 to execute an
Assignment and Assumption or deliver any such Promissory Note shall not render
such sale and purchase (and the corresponding assignment) invalid), such
assignment shall be recorded in the Register, any such Promissory Note shall be
deemed cancelled.  Each Lender hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in the Administrative Agent’s
discretion, with prior written notice to such Lender, to take any action and to
execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (b).  To the extent that any Lender is replaced pursuant to
Section 2.19(b)(iv) in connection with a Repricing Transaction requiring payment
of a fee pursuant to Section 2.12(f), the Lead Borrower shall pay to each Lender
being replaced as a result of such Repricing Transaction the fee set forth in
Section 2.12(f).
Section 2.20          Illegality.
(a) If any Lender reasonably determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted after the Closing Date
that it is unlawful, for such Lender or its applicable lending office to make,
maintain or fund Loans whose interest is determined by reference to any
Eurocurrency Rate or to determine or charge interest rates based upon any
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of U.S. Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Lead Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue LIBO
Rate Loans in U.S. Dollars or make or continue BA Rate Loans in Canadian Dollars
or to convert ABR Loans to LIBO Rate Loans or to convert Canadian Base Rate
Loans to BA Rate Loans shall be suspended, (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans or Canadian Base Rate
Loans the interest rate on which is determined by reference to the Published
LIBO Rate component of the Alternate Base Rate or the BA Rate component of the
Canadian Base Rate, respectively, the interest rate on which ABR Loans or
Canadian Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Published LIBO Rate component of the Alternate Base Rate or the BA Rate
component of the Canadian Base Rate, respectively, in each case until such
Lender notifies the Administrative Agent and the Lead Borrower that the
circumstances giving rise to such determination no longer exist (which notice
such Lender agrees to give promptly) and (iii) any obligation of such Lender to
make or continue LIBO Rate Loans in an Alternative Currency (other than Euros or
Canadian Dollars) or to make or continue EURIBOR Rate Loans in Euros shall be
suspended.
-98-

--------------------------------------------------------------------------------

(b) Upon receipt of such notice, (i) the Lead Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or convert all of
such Lender’s LIBO Rate Loans denominated in U.S. Dollars and/or BA Rate Loans
to ABR Loans or Canadian Base Rate Loans respectively either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurocurrency Rate Loans, as applicable to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans (in
which case the Lead Borrower shall not be required to make payments pursuant to
Section 2.16 in connection with such payment), (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Published LIBO Rate or the BA Rate, the Administrative Agent shall during the
period of such suspension compute the Alternate Base Rate or the Canadian Base
Rate applicable to such Lender without reference to the Published LIBO Rate
component or BA Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Published LIBO Rate or the BA
Rate and (iii) such Lender may declare that such LIBO Rate Loans in an
Alternative Currency (other than Euros or Canadian Dollars) or EURIBOR Rate
Loans in Euros will not thereafter for the duration of such unlawfulness be made
by such Lender (or be continued for additional Interest Periods) and thereafter
(x) any request for any such Eurocurrency Rate Borrowing (or to convert an ABR
Borrowing to such a Eurocurrency Rate Borrowing or to continue such a
Eurocurrency Rate Borrowing for an additional Interest Period) shall, as to such
Lender only, be deemed a request for a Daily Rate Loan (or a request to continue
a Daily Rate Loan as such or to convert such a Eurocurrency Rate Loan into a
Daily Rate Loan, as the case may be), unless such declaration shall be
subsequently withdrawn and (y) such Lender may require that all such outstanding
Eurocurrency Rate Loans made by it be converted to Daily Rate Loans, in which
event all such Eurocurrency Rate Loans shall be automatically converted to Daily
Rate Loans, in the case of (x) or (y) either on the last day of the Interest
Period for such Eurocurrency Rate Loans, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans, as applicable to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans (in which case the Lead Borrower shall not be required
to make payments pursuant to Section 2.16 in connection with such payment). 
Upon any such prepayment or conversion, the Lead Borrower shall also pay accrued
interest on the amount so prepaid or converted.  Each Lender agrees to designate
a different lending office if such designation will avoid the need for such
notice and will not, in the determination of such Lender, otherwise be
materially disadvantageous to such Lender.  In the event any Lender shall
exercise its rights under (iii)(x) or (y) above, all payments and prepayments of
principal that would otherwise have been applied to repay the Eurocurrency Rate
Loans that would have been made by such Lender or the converted Eurocurrency
Rate Loans of such Lender shall instead be applied to repay the Daily Rate Loans
made by such Lender in lieu of, or resulting from the conversion of, such
Eurocurrency Rate Loans.
(c) If it becomes unlawful under any Sanctions Laws and Regulations applicable
to any Lender for that Lender to perform any of its obligations to the German
Borrower as contemplated by this Agreement or to fund, issue or maintain its
participation in any Loan to the German Borrower, (i) that Lender, shall
promptly notify the Administrative Agent upon becoming aware of that event,
(ii) the affected Commitments of that Lender will be immediately suspended,
(iii) the Administrative Agent shall notify the Lead Borrower who may replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 9.05(b) (with the assignment fee to be paid by the
Borrowers in such instance unless waived by the Administrative Agent) all of its
affected rights and obligations under this Agreement to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrowers to find a replacement Lender or other such
Person, on the last day of the Interest Period for each affected Loan occurring
after receipt by the Lead Borrower of notice pursuant to clause (iii) or, if
earlier, the date specified by the Lender in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by law).
(d) If it becomes unlawful under any Sanctions Laws and Regulations for an
Issuing Bank to issue or leave outstanding any Letter of Credit then, (i) that
Issuing Bank shall promptly notify the Administrative Agent upon becoming aware
of that event and (ii) upon the Administrative Agent notifying the Lead
Borrower, the Lead Borrower shall procure that each Loan Party shall use its
best endeavors to procure the release of each Letter of Credit issued by that
Issuing Bank and outstanding at such time.
Section 2.21          Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
-99-

--------------------------------------------------------------------------------

(a) Fees shall cease to accrue on the unfunded portion of any Commitment of such
Defaulting Lender pursuant to Section 2.12(a) and, subject to clause (d)(iv)
below, on the participation of such Defaulting Lender in Letters of Credit
pursuant to Section 2.12(b) and pursuant to any other provisions of this
Agreement or other Loan Document.
(b) The Commitments and the Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders, each affected Lender,
the Required Lenders, the Required Revolving Lenders or such other number of
Lenders as may be required hereby or under any other Loan Document have taken or
may take any action hereunder (including any consent to any waiver, amendment or
modification pursuant to Section 9.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender disproportionately and adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender.
(c) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Section 2.11, Section 2.15, Section 2.16,
Section 2.17, Section 2.18, Article 7, Section 9.05 or otherwise, and including
any amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 9.09), shall be applied at such time or times as may be
determined by the Administrative Agent and, where relevant, the Lead Borrower as
follows:  first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any applicable Issuing
Bank hereunder; third, if so reasonably determined by the Administrative Agent
or reasonably requested by the applicable Issuing Bank, to be held as Cash
collateral for future funding obligations of such Defaulting Lender in respect
of any participation in any Letter of Credit; fourth, so long as no Default or
Event of Default exists as the Lead Borrower may request, to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; fifth, as the Administrative Agent or the
Lead Borrower may elect, to be held in a deposit account and released in order
to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the non-Defaulting
Lenders or Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any non-Defaulting Lender or any Issuing Bank against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, to the payment of any amounts owing
to the Lead Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Lead Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loan or LC Exposure in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loan
or LC Exposure was made or created, as applicable, at a time when the conditions
set forth in Section 4.02 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and LC Exposure owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Exposure owed to, such Defaulting Lender.  Any payments, prepayments
or other amounts paid or payable to any Defaulting Lender that are applied (or
held) to pay amounts owed by any Defaulting Lender or to post Cash collateral
pursuant to this Section 2.21(c) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(d) If any LC Exposure exists at the time any Lender becomes a Defaulting Lender
then:
(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the Revolving Lenders of each applicable Class that are
non-Defaulting Lenders in accordance with their respective Dollar Revolving
Applicable Percentages and/or Multicurrency Revolving Applicable Percentages, as
applicable, but only to the extent that (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus all non-Defaulting Lenders’ Ancillary
Commitments does not exceed the total of all non-Defaulting Lenders’ Revolving
Credit Commitments and (y) the sum of each non-Defaulting Lender’s Revolving
Credit Exposure plus such non-Defaulting Lender’s Ancillary Commitments does not
exceed the total of such non-Defaulting Lender’s Revolving Credit Commitments;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Lead Borrower shall, without prejudice to any other
right or remedy available to it hereunder
-100-

--------------------------------------------------------------------------------

or under law, within two Business Days following notice by the Administrative
Agent, Cash collateralize 100% of such Defaulting Lender’s LC Exposure and any
obligations of such Defaulting Lender to fund participations (after giving
effect to any partial reallocation pursuant to paragraph (i) above and any Cash
collateral provided by such Defaulting Lender or pursuant to Section 2.21(c)
above) or make other arrangements reasonably satisfactory to the Administrative
Agent and to the applicable Issuing Bank with respect to such LC Exposure and
obligations to fund participations.  Cash collateral (or the appropriate portion
thereof) provided to reduce LC Exposure or other obligations shall be released
promptly following (A) the elimination of the applicable LC Exposure or other
obligations giving rise thereto (including by the termination of the Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 2.19)) or (B) the Administrative Agent’s good
faith determination that there exists excess Cash collateral (including as a
result of any subsequent reallocation of LC Exposure among non-Defaulting
Lenders described in clause (i) above);
(iii) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to this Section 2.21(d), then the fees payable to the Revolving Lenders pursuant
to Sections 2.12(a) and (b), as the case may be, shall be adjusted to give
effect to such reallocation; and
(iv) if any Defaulting Lender’s LC Exposure is not Cash collateralized, prepaid
or reallocated pursuant to this Section 2.21(d), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Revolving Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until such Defaulting Lender’s LC Exposure is Cash collateralized
or reallocated.
(e) So long as any Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, extend, create, incur, amend or increase any Letter
of Credit unless it is reasonably satisfied that the related exposure will
be 100% covered by the Revolving Credit Commitments of the non-Defaulting
Lenders, Cash collateral provided pursuant to Section 2.21(c) and/or Cash
collateral provided by the Lead Borrower in accordance with Section 2.21(d), and
participating interests in any such or newly issued, extended or created Letter
of Credit shall be allocated among Revolving Lenders that are non-Defaulting
Lenders in a manner consistent with Section 2.21(d)(i) (it being understood that
Defaulting Lenders shall not participate therein).
(f) In the event that the Administrative Agent and the Lead Borrower agree that
any Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the LC Exposure of the Revolving Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment, and on such date such Revolving Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders or participations in
Revolving Loans as the Administrative Agent shall determine as are necessary in
order for such Revolving Lender to hold such Revolving Loans or participations
in accordance with its Dollar Revolving Applicable Percentage and/or
Multicurrency Revolving Applicable Percentage.  Notwithstanding the fact that
any Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, (x) no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Lead
Borrower while such Lender was a Defaulting Lender and (y) except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.
Section 2.22          Incremental Credit Extensions.
(a) The Lead Borrower may, at any time, on one or more occasions deliver a
written request to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy of such request to each of the Lenders) to (i) add
one or more new tranches of term facilities and/or increase the principal amount
of the Initial Term Loans or any Additional Term Loans by requesting new term
loan commitments to be added to such Loans (any such new tranche or increase, an
“Incremental Term Facility” and any loans made pursuant to an Incremental Term
Facility, “Incremental Term Loans”) and/or (ii) add one or more new tranches of
revolving commitments and/or increase the Total Revolving Credit Commitment or
any Additional Revolving Commitment (any such new tranche or increase, an
“Incremental Revolving Facility” and, together with any Incremental Term
Facility,
-101-

--------------------------------------------------------------------------------

“Incremental Facilities”; and the loans thereunder, “Incremental Revolving
Loans” and, together with any Incremental Term Loans, “Incremental Loans”) in an
aggregate principal amount, when aggregated with the aggregate principal amount
of all Incremental Equivalent Debt issued or incurred pursuant to
Section 6.01(z), not to exceed the Incremental Cap, which Incremental Facilities
may be denominated in in U.S. Dollars or Alternative Currencies (with the
interest rate calculations in respect of Alternative Currencies not already
provided for in this Agreement to be defined in a manner mutually satisfactory
to the Lead Borrower and the Administrative Agent); provided that:
(i) no Incremental Commitment may be less than $10,000,000,
(ii) except as separately agreed from time to time between the Lead Borrower and
any Lender, no Lender shall be obligated to provide any Incremental Commitment,
and the determination to provide such commitments shall be within the sole and
absolute discretion of such Lender,
(iii) no Incremental Facility or Incremental Loan (or the creation, provision or
implementation thereof) shall require the approval of any existing Lender other
than in its capacity, if any, as a Lender providing all or part of any
Incremental Commitment or Incremental Loan,
(iv) (A) except as otherwise provided herein, the terms of each Incremental
Revolving Facility (other than any terms which are applicable only after the
then-existing maturity date with respect to the Revolving Facility or any
Additional Revolving Facility, as applicable, and other than as permitted under
clause (v) below), will be substantially identical to those applicable to the
Revolving Facility or otherwise reasonably satisfactory to the Lead Borrower and
the Administrative Agent and (B) no Incremental Revolving Facility will mature
earlier than the then-applicable Latest Revolving Loan Maturity Date or require
any scheduled amortization or mandatory commitment reduction prior to such
Maturity Date,
(v) the interest rate applicable to any Incremental Facility or Incremental
Loans will be determined by the Lead Borrower and the lenders providing such
Incremental Facility or Incremental Loans; provided that in the case of any
Incremental Term Facility or Incremental Term Loans which are pari passu with
the Initial Term Loans in right of payment and with respect to security, such
interest rate will not be more than 0.50% higher than the corresponding interest
rate applicable to the Initial Term Loans of the same currency unless the
interest rate margin with respect to the Initial Term Loans in the same currency
is adjusted to be equal to the interest rate with respect to the relevant
Incremental Term Facility or Incremental Term Loans, minus 0.50%; provided,
further, that in determining the applicable interest rate under this
clause (v):  (w) original issue discount or upfront fees paid by the Lead
Borrower in connection with the Initial Term Loans or any Incremental Term
Facility in the same currency (based on a four-year average life to maturity),
shall be included, (x) any amendments to the Applicable Rate in respect of the
Initial Term Loans that became effective subsequent to the Closing Date but
prior to the time of the addition of the relevant Incremental Term Facility or
Incremental Term Loans in the same currency shall be included, (y) arrangement,
commitment, structuring and underwriting fees and any amendment fees (regardless
of whether such fees are paid to or shared in whole or in part with any lender)
paid or payable to the Arrangers (or their Affiliates) in their respective
capacities as such in connection with the Initial Term Loans or any Incremental
Term Facility in the same currency or to one or more arrangers (or their
affiliates) in their capacities as such applicable to the relevant Incremental
Term Facility or Incremental Term Loans and any other fees not paid to all
relevant lenders generally shall be excluded and (z) if the relevant Incremental
Term Facility or Incremental Term Loans in the same currency include any
interest rate floor that is greater than that applicable to the existing Initial
Term Loans in the same currency, and such floor is applicable to such existing
Initial Term Loans on the date of determination, the excess amount shall be
equated to interest margin for determining the applicable interest rate,
(vi) the final maturity date with respect to any Incremental Term Loans shall be
no earlier than the Latest Term Loan Maturity Date at the time of the incurrence
thereof,
-102-

--------------------------------------------------------------------------------

(vii) the amortization requirements for such Incremental Term Loans may differ
so long as the Weighted Average Life to Maturity of any Incremental Term
Facility shall be no shorter than the remaining Weighted Average Life to
Maturity of the then-existing tranche(s) of Term Loans (without giving effect to
any prepayments thereof),
(viii) (A) any Incremental Term Facility shall rank pari passu with any
then-existing tranche of Term Loans in right of payment and may rank pari passu
with any then-existing tranche of Term Loans with respect to security and (B) no
Incremental Facility may be (x) guaranteed by any Person which is not a Loan
Party or (y) secured by any assets other than the Collateral (other than, in the
case of any Incremental Facility incurred by an Additional Borrower as a
Non-U.S. Facility, a Non-U.S. Facility which may be guaranteed by Persons that
are not Loan Parties on the date when such Non-U.S. Facility is established and
secured by any collateral in a non-U.S. jurisdiction provided that such
Additional Borrower, the additional Persons that provide guarantees and
collateral and the Administrative Agent on behalf of the Lenders (including the
Lenders that provide such Incremental Facility) enter into an agreement that
contains customary collateral allocation mechanism sharing provisions between
such Non-U.S. Facility and the U.S. Credit Facilities),
(ix) ny prepayment (other than any scheduled amortization payment) of
Incremental Term Loans that are pari passu with any then-existing Term Loans in
right of payment and security shall be made on a pro rata basis with such
existing Term Loans, except that the Lead Borrower and the lenders providing the
relevant Incremental Term Loans shall be permitted, in their sole discretion, to
elect to prepay or receive, as applicable, any prepayments on a less than pro
rata basis (but not on a greater than pro rata basis),
(x) [Reserved],
(xi) except as otherwise agreed by the lenders providing the relevant
Incremental Facility in connection with any Limited Condition Acquisition (which
shall be subject to Section 2.22(i)), no Event of Default shall exist
immediately prior to or after giving effect to such incremental facility,
(xii) except as otherwise agreed by the lenders providing the relevant
Incremental Facility in connection with any Limited Condition Acquisition (which
shall be subject to Section 2.22(i)), all representations and warranties set
forth in Article 3 and in each other Loan Document shall be true and correct in
all material respects (or, if qualified by materiality, in all respects) on and
as of the applicable closing date in respect of such Incremental Facility with
the same effect as though made on and as of such date, except to the extent such
representations and warrants expressly relate to an earlier day, in which case
they shall be true and correct in all material respects (or, if qualified by
materiality, in all respects) as of such earlier date.
(xiii) (x) except as otherwise required or permitted in clauses (v) through
(ix) above, all other terms of any Incremental Term Facility, if not consistent
with the terms of the Initial Term Loans, shall be reasonably satisfactory to
the Lead Borrower and the Administrative Agent (it being understood that any
terms which are not consistent with the terms of the Initial Term Loans and are
applicable only after the then-existing Latest Term Loan Maturity Date are
deemed to be reasonably acceptable to the Administrative Agent) or (y) if the
terms of such Incremental Term Facility are more favorable (when taken as whole)
to the Lenders providing such Incremental Term Facility than the applicable
terms and conditions of this Agreement, (A) the applicable Borrower shall have
the right to unilaterally provide the existing Lenders with additional rights
and benefits (such rights and benefits “Additional Incremental Rights”) and the
“consistent” requirement of this clause (xii) and compliance therewith shall be
determined after giving effect to such Additional Incremental Rights and (B) to
the extent that any financial maintenance covenant is added for the benefit of
any such Incremental Term Facility, no consent shall be required by any of the
Lenders if such financial maintenance covenant is either (i) also added for the
benefit of any corresponding Term Facility remaining outstanding after the
issuance or incurrence of such Incremental Term Facility (to the extent not
already benefitting from any similar financial
-103-

--------------------------------------------------------------------------------

maintenance covenant) or (ii) only applicable solely to periods after the latest
final maturity date of the applicable Term Facilities at the time of incurrence
of such Incremental Term Facility;
(xiv) the proceeds of any Incremental Facility may be used for working capital
and other general corporate purposes and any other use not prohibited by this
Agreement;
(xv) on the date of the making of any Incremental Term Loans that will be added
to any Class of Initial Term Loans or Additional Term Loans, and notwithstanding
anything to the contrary set forth in Section 2.08 or 2.13, such Incremental
Term Loans shall be added to (and constitute a part of) each borrowing of
outstanding Initial Term Loans or Additional Term Loans, as applicable, of the
same type with the same Interest Period of the respective Class on a pro rata
basis (based on the relative sizes of the various outstanding Borrowings), so
that each Term Lender providing such Incremental Term Loans will participate
proportionately in each then outstanding borrowing of Initial Term Loans or
Additional Term Loans, as applicable, of the same type with the same Interest
Period of the respective Class; and
(xvi) unless the Administrative Agent agrees otherwise, at no time shall there
be more than three separate Maturity Dates in effect with respect to the
Revolving Facility and any existing Additional Revolving Facility at any time.
(b) Incremental Commitments may be provided by any existing Lender, or by any
other lender (other than any Disqualified Institution) (any such other lender
being called an “Additional Lender”); provided that the Administrative Agent
(and, in the case of any Incremental Revolving Facility and any Issuing Bank)
shall have consented (such consent not to be unreasonably withheld) to the
relevant Additional Lender’s provision of Incremental Commitments if such
consent would be required under Section 9.05(b) for an assignment of Loans to
such Additional Lender; provided, further, that any Additional Lender that is an
Affiliated Lender shall be subject to the provisions of Section 9.05(g), mutatis
mutandis, to the same extent as if Incremental Commitments and related
Obligations had been obtained by such Lender by way of assignment.
(c) Each Lender or Additional Lender providing a portion of any Incremental
Commitment shall execute and deliver to the Administrative Agent and the Lead
Borrower all such documentation (including an amendment to this Agreement or any
other Loan Document) as may be reasonably required by the Administrative Agent
to evidence and effectuate such Incremental Commitment.  On the effective date
of such Incremental Commitment, each Additional Lender shall become a Lender for
all purposes in connection with this Agreement.
(d) As a condition precedent to the effectiveness of any Incremental Facility or
the making of any Incremental Loans, (i) upon its reasonable request, the
Administrative Agent shall have received customary written opinions of counsel,
as well as such reaffirmation agreements, supplements and/or amendments as it
shall reasonably require, (ii) the Administrative Agent shall have received,
from each Additional Lender, an administrative questionnaire, in the form
provided to such Additional Lender by the Administrative Agent (the
“Administrative Questionnaire”) and such other documents as it shall reasonably
require from such Additional Lender, and the Administrative Agent and Lenders
shall have received all fees required to be paid in respect of such Incremental
Facility or Incremental Loans and (iii) the Administrative Agent shall have
received a certificate of the Lead Borrower signed by a Responsible Officer
thereof:
(A) certifying and attaching a copy of the resolutions adopted by the governing
body of the Lead Borrower approving or consenting to such Incremental Facility
or Incremental Loans, and
(B) to the extent applicable, certifying that the condition set forth in
clause (a)(x) above has been satisfied.
(e) Upon the implementation of any Incremental Revolving Facility pursuant to
this Section 2.22:
(i) if such Incremental Revolving Facility is implemented by increasing the
amount of then-existing Total Revolving Credit Commitments (rather than by
implementing a new tranche of
-104-

--------------------------------------------------------------------------------

Revolving Loans), (i) each Revolving Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
relevant Incremental Revolving Facility Lender, and each relevant Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each deemed
assignment and assumption of participations (and after taking into account the
Ancillary Commitments of each Multicurrency Revolving Lender), all of the
Revolving Lenders’ (including each Incremental Revolving Facility Lender)
participations hereunder in Letters of Credit and (ii) the existing Revolving
Lenders of the applicable Class shall assign Revolving Loans to certain other
Revolving Lenders of such Class (including the Revolving Lenders providing the
relevant Incremental Revolving Facility), and such other Revolving Lenders
(including the Revolving Lenders providing the relevant Incremental Revolving
Facility) shall purchase such Revolving Loans, in each case to the extent
necessary so that all of the Revolving Lenders of such Class participate in each
outstanding borrowing of Revolving Loans and participate hereunder in Letters of
Credit pro rata on the basis of their respective Revolving Credit Commitments of
such Class (after giving effect to any increase in the Revolving Credit
Commitment pursuant to this Section 2.22); it being understood and agreed that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this clause (i); and

(ii) if such Incremental Revolving Facility is implemented pursuant to a request
to add one or more new tranches of revolving commitments of the same Class as
the Revolving Facilities, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on the existing Revolving
Facilities and such Incremental Revolving Facility, (B) repayments required upon
the Maturity Date of the then-existing Revolving Facility and such Incremental
Revolving Facility and (C) repayments made in connection with any permanent
repayment and termination of commitments (subject to clause (3) below)) of
Incremental Revolving Loans after the effective date of such Incremental
Revolving Commitments shall be made on a pro rata basis with the then-existing
Revolving Facility and any other then outstanding Incremental Revolving
Facility, (2) all letters of credit made or issued, as applicable, under such
Incremental Revolving Facility shall be participated on a pro rata basis by all
Revolving Lenders within such Class and (3) the permanent repayment of Loans
with respect to, and termination of commitments under, such Incremental
Revolving Facility shall be made on a pro rata basis with the then-existing
Revolving Facility and any other then outstanding Incremental Revolving
Facility, except that the Lead Borrower shall be permitted to permanently repay
and terminate commitments under such Incremental Revolving Facility on a greater
than pro rata basis as compared with any other revolving facility with a later
Maturity Date than such revolving facility; and
(iii) if such Incremental Revolving Facility is implemented pursuant to a
request to add one or more new tranches of revolving commitments of a different
Class as the Revolving Facilities, (1) the borrowing and repayment of
Incremental Revolving Loans after the effective date of such Incremental
Revolving Commitments may be made on a pro rata basis, lesser than pro rata
basis or greater than pro rata basis with the then-existing Revolving Facility
and any other then outstanding Incremental Revolving Facility in accordance with
the terms of such Incremental Revolving Facility, (2) all letters of credit made
or issued, as applicable, under such Incremental Revolving Facility may be
participated on a pro rata basis, lesser than pro rata basis or greater than pro
rata basis by all Revolving Lenders within such Class in accordance with the
terms of such Incremental Revolving Facility and (3) the permanent repayment of
Loans with respect to, and termination of commitments under, such Incremental
Revolving Facility may be made on a pro rata basis, lesser than pro rata basis
or greater than pro rata basis with the then-existing Revolving Facility and any
other then outstanding Incremental Revolving Facility in accordance with the
terms of such Incremental Revolving Facility.
(f) Effective on the date of effectiveness of each Incremental Revolving
Facility, the maximum amount of LC Exposure, Dollar LC Exposure and
Multicurrency LC Exposure permitted hereunder shall increase by an amount, if
any, agreed upon by Administrative Agent, the Issuing Banks and the Lead
Borrower.
-105-

--------------------------------------------------------------------------------

(g) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into such amendments to this Agreement and the other Loan Documents with the
Lead Borrower as may be necessary in order to establish new tranches or
sub-tranches in respect of Loans or commitments increased or extended pursuant
to this Section 2.22 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the Lead
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.22.
(h) To the extent the provisions of clause (a)(xiii) above require that Term
Lenders making new Incremental Term Loans add such Incremental Term Loans to the
then outstanding borrowings of Eurocurrency Rate Loans of the respective Class
of Initial Term Loans or Additional Term Loans, as applicable, it is
acknowledged that the effect thereof may result in such new Incremental Term
Loans having short Interest Periods (i.e., an Interest Period that began during
an Interest Period then applicable to outstanding Eurocurrency Rate Loans of the
respective Class and which will end on the last day of such Interest Period).
(i) Limited Condition Acquisitions.  Notwithstanding the foregoing provisions of
this Section 2.22 or in any other provision of any Loan Document:
(i) if the proceeds of any Incremental Facility are intended to be applied to
finance a Limited Condition Acquisition, the conditions precedent to Lead
Borrower’s right to request such Incremental Facility for a Limited Condition
Acquisition shall be limited to the following:  (a) on the date of the signing
of the definitive acquisition agreement for such Limited Condition Acquisition,
(x) no Event of Default shall have occurred and be continuing (y) each of the
representations and warranties contained in the Loan Documents shall be true and
correct in all material respects (except (I) with respect to representations and
warranties expressly made as of an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date and (II) that if any such representation or warranty
contains any materiality qualifier, such representation or warranty shall be
true and correct in all respects); and (b) at the date of closing of such
Limited Condition Acquisition and the funding of the applicable Incremental
Facility, (A) no Event of Default under Section 7.01(a), (f) or (g) shall have
occurred and be continuing, (B) the only representations and warranties the
accuracy of which shall be a condition to funding such advance shall be the
customary specified representations and the customary specified acquisition
agreement representations agreed between the Lead Borrower and the Lenders
providing such Incremental Facility; and
(ii) in the case of the incurrence of any indebtedness or liens or the making of
any investments, restricted payments, prepayments of subordinated or junior
debt, asset sales or fundamental changes or the designation of any restricted
subsidiaries or unrestricted subsidiaries in connection with a Limited Condition
Acquisition, at the Lead Borrower’s option, the relevant ratios and baskets
shall be determined, and any default or event of default blocker shall be
tested, as of the date the definitive acquisition agreements for such Limited
Condition Acquisition are entered into and, subject to the second proviso
contained in this clause (ii), calculated as if the acquisition and other pro
forma events in connection therewith were consummated on such date; provided
that if the Lead Borrower has made such an election, in connection with the
calculation of any ratio or basket with respect to the incurrence of any debt or
liens, or the making of any investments, restricted payments, prepayments of
subordinated, junior or unsecured debt, asset sales, fundamental changes or the
designation of a restricted subsidiary or unrestricted subsidiary r following
such election and prior to the earlier of the date on which such acquisition is
consummated or the definitive agreement for such acquisition is terminated, any
such ratio shall, subject to the proviso below, be calculated on a pro forma
basis assuming such acquisition and other pro forma events in connection
therewith (including any incurrence of indebtedness) have been consummated;
provided that the consolidated net income (and any other financial defined term
derived therefrom) shall not include any consolidated net income of or
attributable to the target company or assets associated with any such Limited
Condition Acquisition unless and until the closing of such Limited Condition
Acquisition shall have actually occurred.
(j) This Section 2.22 shall supersede any provision in Section 2.18 or 9.02 to
the contrary.
-106-

--------------------------------------------------------------------------------

Section 2.23          Extensions of Loans and Revolving Commitments.
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the Lead
Borrower to all Lenders holding Loans of any Class with a like Maturity Date and
in the same currency or commitments with a like Maturity Date, in each case on a
pro rata basis (based on the aggregate outstanding principal amount of the
respective Loans in the same currency with a like Maturity Date or commitments
with a like Maturity Date) and on the same terms to each such Lender, the Lead
Borrower is hereby permitted from time to time to consummate transactions with
any individual Lender who accepts the terms contained in any such Extension
Offer to extend the Maturity Date of such Lender’s Loans and/or commitments and
otherwise modify the terms of such Loans and/or commitments pursuant to the
terms of the relevant Extension Offer (including by increasing the interest rate
or fees payable in respect of such Loans and/or commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Loans) (each, an “Extension”, and each group of Loans or commitments, as
applicable, in each case as so extended, as well as the original Loans and the
original commitments (in each case not so extended), being a “tranche”; any
Extended Term Loans shall constitute a separate tranche of Loans from the
tranche of Loans from which they were converted and any Extended Revolving
Credit Commitments shall constitute a separate tranche of revolving commitments
from the tranche of revolving commitments from which they were converted), so
long as the following terms are satisfied:
(i) except as to (x) interest rates, fees, any other pricing terms and final
maturity (which shall, subject to immediately succeeding clause (iii)(y), be
determined by the Lead Borrower and any Lender who agrees to an Extension and
set forth in the relevant Extension Offer) and (y) any covenants or other
provisions applicable only to periods after the Latest Revolving Loan Maturity
Date (in each case, as of the date of such Extension), the commitment of any
Revolving Lender that agrees to an Extension (an “Extended Revolving Credit
Commitment”; and the Loans thereunder, “Extended Revolving Loans”), and the
related outstandings, shall be a revolving commitment (or related outstandings,
as the case may be) with the same terms (or terms not less favorable to existing
Revolving Lenders) as the original revolving commitments (and related
outstandings) provided hereunder or such other terms as shall be reasonably
satisfactory to the Administrative Agent; it being agreed that the applicable
Borrower shall have the right to unilaterally provide the extending Revolving
Lenders with additional rights and benefits (such rights and benefits
“Additional Rights to Extending Revolving Lenders”) and the “not less favorable”
requirement of this clause (i) and compliance therewith shall be determined
after giving effect to such Additional Rights to Extending Revolving Lenders;
provided that (x) to the extent any non-extended portion of the Revolving
Facility or any Additional Revolving Facility then exists, (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
such revolving facilities (and related outstandings), (B) repayments required
upon the Maturity Date of such revolving facilities and (C) repayments made in
connection with any permanent repayment and termination of commitments (subject
to clause (3) below)) of Extended Revolving Loans after the effective date of
such Extended Revolving Credit Commitments shall be made on a pro rata basis
with such portion of the Revolving Facility or the relevant Additional Revolving
Facility, as applicable, (2) all letters of credit made or issued, as
applicable, under any Extended Revolving Credit Commitment shall be participated
on a pro rata basis by all Revolving Lenders and (3) the permanent repayment of
Loans with respect to, and termination of commitments under, any such Extended
Revolving Credit Commitment after the effective date of such Extended Revolving
Credit Commitments shall be made on a pro rata basis with such portion of the
Revolving Facility and/or any Additional Revolving Facility, except that the
Lead Borrower shall be permitted to permanently repay and terminate commitments
of any such revolving facility on a greater than pro rata basis as compared with
any other revolving facility with a later Maturity Date than such revolving
facility and (y) unless the Administrative Agent agrees otherwise, at no time
shall there be more than three separate Classes of revolving commitments
hereunder (including Revolving Credit Commitments, Incremental Revolving
Commitments, Extended Revolving Credit Commitments and Replacement Revolving
Facilities);
(ii) except as to (x) interest rates, fees, any other pricing terms,
amortization, final maturity date, premiums, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii)(x), (v) and (vi), be determined by the Lead Borrower and
-107-

--------------------------------------------------------------------------------

any Lender who agrees to an Extension and set forth in the relevant Extension
Offer) and (y) any covenants or other provisions applicable only to periods
after the Latest Term Loan Maturity Date (in each case, as of the date of such
Extension), the Term Loans of any Lender extended pursuant to any Extension (any
such extended term Loans, the “Extended Term Loans”) shall have the same terms
as the tranche of Term Loans subject to the relevant Extension Offer or such
other terms as shall be reasonably satisfactory to the Administrative Agent;
provided, however, that with respect to representations and warranties,
affirmative and negative covenants (including financial covenants) and events of
default that are applicable to any such tranche of Extended Term Loans, such
provisions may be more favorable to the lenders of the applicable tranche of
Extended Term Loans than those originally applicable to the tranche of Term
Loans subject to the relevant Extension Offer, so long as (and only so long as)
such provisions also expressly apply to (and for the benefit of) the tranche of
Term Loans subject to the relevant Extension Offer and each other Class of Term
Loans hereunder ; it being agreed that the applicable Borrower shall have the
right to unilaterally provide the existing Term Lenders with additional rights
and benefits;
(iii) (x) the final maturity date of any Extended Term Loans shall be no earlier
than the then applicable Latest Term Loan Maturity Date at the time of extension
and (y) no Extended Revolving Credit Commitments or Extended Revolving Loans
shall have a final maturity date earlier than (or require commitment reductions
prior to) the then applicable Latest Revolving Loan Maturity Date;
(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans or any other Extended Term Loans extended thereby;
(v) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments (but, for purposes of clarity, not scheduled
amortization payments) in respect of the Initial Term Loans (and any Additional
Term Loans then subject to ratable repayment requirements), in each case as
specified in the respective Extension Offer;
(vi) if the aggregate principal amount of Loans or commitments, as the case may
be, in respect of which Lenders shall have accepted the relevant Extension Offer
exceeds the maximum aggregate principal amount of Loans or commitments, as the
case may be, offered to be extended by the Lead Borrower pursuant to such
Extension Offer, then the Loans or commitments, as the case may be, of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer;
(vii) each Extension shall be in a minimum amount of the Dollar Equivalent of
$20,000,000;
(viii) any applicable Minimum Extension Condition shall be satisfied or waived
by the Lead Borrower; and
(ix) all documentation in respect of such Extension shall be consistent with the
foregoing.
(b) With respect to any Extension consummated pursuant to this Section 2.23,
(i) no such Extension shall constitute a voluntary or mandatory prepayment for
purposes of Section 2.11, (ii) the scheduled amortization payments (in so far as
such schedule affects payments due to Lenders participating in the relevant
Class) set forth in Section 2.10 shall be adjusted to give effect to such
Extension of the relevant Class and (iii) except as set forth in clause (a)(vii)
above, no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Lead Borrower may, at its election, specify as a
condition (a “Minimum Extension Condition”) to consummating such Extension that
a minimum amount (to be determined and specified in the relevant Extension Offer
in the Lead Borrower’s sole discretion and which may be waived by the Lead
Borrower) of Loans or commitments (as applicable) of any or all applicable
tranches be tendered.  The Administrative Agent and the Lenders hereby consent
to the transactions contemplated by this Section 2.23 (including, for the
avoidance of doubt,
-108-

--------------------------------------------------------------------------------

any payment of any interest, fees or premium in respect of any tranche of
Extended Term Loans and/or Extended Revolving Credit Commitments on such terms
as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including Section 2.10, 2.11
or 2.18) or any other Loan Document that may otherwise prohibit any Extension or
any other transaction contemplated by this Section 2.23.
(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Loans and/or commitments under
any Class (or a portion thereof) and (B) with respect to any Extension of the
Revolving Credit Commitments, the consent of each Issuing Bank to the extent the
commitment to provide Letters of Credit is to be extended.  All Extended Term
Loans and Extended Revolving Credit Commitments and all obligations in respect
thereof shall constitute Secured Obligations under this Agreement and the other
Loan Documents that are secured by the Collateral and guaranteed on a pari passu
basis with all other applicable Secured Obligations under this Agreement and the
other Loan Documents.  The Lenders hereby irrevocably authorize the
Administrative Agent to enter into such amendments to this Agreement and the
other Loan Documents with the Lead Borrower as may be necessary in order to
establish new tranches or sub-tranches in respect of Loans or commitments so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Lead Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this Section 2.23.
(d) In connection with any Extension, the Lead Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.23.
Section 2.24          Lead Borrower as Borrower Representative.  Each Borrower
(other than the Lead Borrower) hereby designates the Lead Borrower as its
representative and agent for all purposes under the Loan Documents, including
designation of interest rates, delivery or receipt of communications,
preparation and delivery of financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Administrative Agent or any Lender.  The Lead
Borrower hereby accepts such appointment.  The Administrative Agent and the
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication delivered by the Lead Borrower on behalf of
any Borrower.  The Administrative Agent and the Lenders may give any notice or
communication with a Borrower hereunder to the Lead Borrower on behalf of such
Borrower.  Each of the Administrative Agent and the Lenders shall have the
right, in its discretion, to deal exclusively with the Lead Borrower for any or
all purposes under the Loan Documents.  Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by the Lead Borrower shall be binding upon and enforceable against it.
Section 2.25          Currency Equivalents.
(a) The Administrative Agent shall determine the Dollar Equivalent of each
Revolving Loan denominated in an Alternative Currency, each LC Obligation in
respect of Letters of Credit denominated in an Alternative Currency and each
Ancillary Commitment denominated in an Alternative Currency (i) as of the first
day of each Interest Period applicable to a Revolving Loan or on the date of
such initial extension in respect of an LC Obligation and (ii) as of the end of
each fiscal quarter of the Lead Borrower, and shall promptly notify the Lead
Borrower and the Lenders of each Dollar Equivalent so determined by it.  Each
such determination shall be based on the Exchange Rate (x) on the date of the
related Borrowing Request for the purposes of the initial such determination for
any Revolving Loan or Letter of Credit (y) on the fourth Business Day prior to
the date as of which such Dollar Equivalent is to be determined, for purposes of
any subsequent determination in respect of a Revolving Loan or Letter of Credit
and (z) in respect of any Ancillary Commitment, on the fourth Business Day prior
to the relevant Ancillary Commencement Date or, if later, the date on which the
Administrative Agent received the notice of such Ancillary Commitment pursuant
to Section 2.26(a)(ii).
-109-

--------------------------------------------------------------------------------

(b) If after giving effect to any such determination of a Dollar Equivalent, the
Total Revolving Credit Outstandings exceed the sum of the (i) the aggregate
amount of Revolving Credit Commitments then in effect plus (ii) the aggregate
amount of Ancillary Commitments then in effect by 5.0% or more, the Borrower
shall prepay on such date of determination the applicable outstanding Dollar
Equivalent of the Revolving Loans denominated in Alternative Currencies or take
other action as the Administrative Agent, in its discretion, may direct
(including Cash Collateralization of the applicable LC Obligations and/or
Ancillary Outstandings (without duplication of any requirements under the
applicable Ancillary Facility) in amounts from time to time equal to such
excess) to the extent necessary to eliminate any such excess.
Section 2.26          Ancillary Facilities.
(a) Availability of Ancillary Facilities.
(i) Any Multicurrency Revolving Lender may, upon the agreement of any Revolving
Facility Borrower and such Revolving Lender, provide, directly or indirectly
through one or more of its Affiliates (other than any Disqualified Institution),
to such Revolving Facility Borrower or any Affiliate Ancillary Borrower one or
more Ancillary Facilities on a bilateral basis in place of all or a portion of
such Multicurrency Revolving Lender’s Unused Multicurrency Revolving Credit
Commitment (which shall (subject to Section 2.26(c)(ii)) be reduced by the
amount of the Ancillary Commitment under that Ancillary Facility).
(ii) No Revolving Facility Borrower may implement any Ancillary Facility unless,
not less than five Business Days prior to the Ancillary Commencement Date with
respect thereto, the Administrative Agent has received written notice from such
Revolving Facility Borrower that such Ancillary Facility has been established
and specifying:
(1) the Ancillary Commencement Date for such Ancillary Facility and the
scheduled expiration date thereof;
(2) the type of such Ancillary Facility;
(3) the Ancillary Commitment (including the maximum amount of such Ancillary
Facility) and, if such Ancillary Facility is Multi-account Overdraft its
Designated Gross Amount and “Designated Net Amount;
(4) the proposed currency or currencies of such Ancillary Facility (if not
denominated in U.S. Dollars); and
(5) the identity of the relevant Ancillary Lender(s) (including whether such
Ancillary Lender is a Multicurrency Revolving Lender or an Affiliate of a
Multicurrency Revolving Lender).
(iii) The applicable Revolving Facility Borrower (or the Lead Borrower on its
behalf) shall provide such other customary information as the Administrative
Agent may reasonably request in connection with any Ancillary Facility.
(iv) The Administrative Agent shall promptly notify the Multicurrency Revolving
Lender proposing to provide such Ancillary Facility and the other Lenders of the
establishment of any Ancillary Facility and, subject to the satisfaction of the
requirements set forth in Section 2.26(b) below, (A) the relevant Multicurrency
Revolving Lender will constitute an Ancillary Lender and (B) such Ancillary
Facility will be deemed to be made available hereunder, in each case as of the
Ancillary Commencement Date.
(v) Notwithstanding anything to the contrary herein or in any other Loan
Document (including Section 9.02 hereof), no amendment or waiver of any term of
any Ancillary Facility
-110-

--------------------------------------------------------------------------------

shall require the consent of any Lender other than the relevant Ancillary Lender
except to the extent that such amendment or waiver otherwise gives rise to a
matter that would require an amendment of or waiver under this Agreement
(including, for the avoidance of doubt, under this Section 2.26), in which case
the provisions of Section 9.02 shall apply thereto.
(b) Terms of Ancillary Facilities.  (i) Except as provided below in this
Section 2.26, the terms of any Ancillary Facility will be agreed by the relevant
Ancillary Lender and the relevant Revolving Facility Borrower; provided that
such terms (A) may only allow the relevant Revolving Facility Borrower or an
Affiliate Ancillary Borrower identified by such Revolving Facility Borrower to
use the Ancillary Facility, (B) may not permit the amount of Ancillary
Outstandings to exceed the Available Ancillary Commitment with respect to such
Ancillary Facility, (C) may not allow the Ancillary Commitment of any Ancillary
Lender to exceed the Unused Multicurrency Revolving Credit Commitment of such
Ancillary Lender (before taking into account the effect of such Ancillary
Facility on such Unused Multicurrency Revolving Credit Commitment), (D) shall
require that the Ancillary Commitment in respect of such Ancillary Facility will
be reduced to zero, and that all Ancillary Outstandings will be repaid (or Cash
collateralized or back-stopped by a letter of credit or otherwise in a manner
reasonably satisfactory to the relevant Ancillary Lender, in each case, in an
amount equal to 100% of such Ancillary Outstandings) on or prior to the
applicable Maturity Date for such Multicurrency Revolving Lender’s tranche of
Multicurrency Revolving Credit Commitments (or such date as the Multicurrency
Revolving Credit Commitment of the relevant Ancillary Lender (or its Affiliates)
is reduced to zero) and (E) shall otherwise be based upon normal commercial
terms as determined by the board of the relevant Revolving Facility Borrower (or
of the Lead Borrower) and such Ancillary Lender, at the time such Ancillary
Facility is entered into (except as varied by this Agreement).
(ii) If there is an inconsistency between any term of any Ancillary Facility and
any term of this Agreement, this Agreement shall prevail, except for (A) those
terms relating to the calculation of fees, interest, or commission relating to
any Ancillary Facility, (B) any Ancillary Facility comprising more than one
account, where the terms of the relevant Ancillary Documents shall prevail to
the extent required to permit the netting of balances in respect of the relevant
accounts and (C) where the relevant term of this Agreement would be contrary to,
or inconsistent with, the law governing the relevant Ancillary Document, in
which case the relevant term of this Agreement shall be superseded by the terms
of the relevant Ancillary Document to the extent necessary to eliminate the
subject conflict or inconsistency; provided, however, that notwithstanding
anything to the contrary herein, (x) no Ancillary Document shall contain any
representation or warranty, covenant or event of default that is not set forth
in this Agreement (and any such representation or warranty, covenant or event of
default not set forth in this Agreement shall be rendered null and void) and
(y) all representations and warranties, covenants, events of default,
indemnification and similar obligations set forth in any Ancillary Document
shall contain standards, qualifications, thresholds and exceptions for
materiality or otherwise consistent with those set forth in this Agreement (and,
to the extent inconsistent therewith, the relevant Ancillary Documents shall be
deemed to automatically incorporate the applicable standards, qualifications,
thresholds and exceptions set forth herein without action by any Person).
(iii) Notwithstanding anything to the contrary herein, in any other Loan
Document or in any Ancillary Document, no breach of any representation,
warranty, undertaking or other term of (or default or event of default under)
any Ancillary Document shall be deemed to constitute, or result in, a breach of
any representation, warranty, undertaking or other term of, or Default or Event
of Default under, this Agreement or any other Loan Document.
(c) Repayment of Ancillary Facilities.
(i) ach Ancillary Commitment shall terminate on the applicable Maturity Date for
such Multicurrency Revolving Lender’s tranche of Multicurrency Revolving Credit
Commitments or such earlier date on which its expiry date occurs or in which it
is cancelled, in each case, in accordance with the terms of this Agreement.
(ii) Upon the expiration of any Ancillary Facility in accordance with its terms,
the Ancillary Commitment of the relevant Ancillary Lender shall be reduced to
zero (and the Unused
-111-

--------------------------------------------------------------------------------

Multicurrency Revolving Credit Commitment of such Ancillary Lender shall be
increased accordingly).  Upon the making of one or more Multicurrency Revolving
Loans as provided below in an amount sufficient to repay the Ancillary
Outstandings under any Ancillary Facility, such Ancillary Facility shall be
cancelled upon receipt by the relevant Ancillary Lender of the proceeds thereof.
(iii) No Ancillary Lender may demand repayment, prepayment or Cash
collateralization of any amounts made available or liabilities incurred by it
under any Ancillary Facility (except where the relevant Ancillary Facility is
provided on a net limit basis to the extent required to reduce any gross
outstandings to the net limit) unless (A) the applicable Maturity Date for such
Multicurrency Revolving Lender’s tranche of Multicurrency Revolving Credit
Commitments has occurred, (B) the Multicurrency Revolving Loans have been
declared immediately due and payable and all Multicurrency Revolving Credit
Commitments terminated in accordance with Section 7.01, (C) the expiration date
of the relevant Ancillary Facility occurs, (D) it becomes unlawful in any
applicable jurisdiction for the relevant Ancillary Lender to perform its
obligations under this Agreement or to fund, issue or maintain its participation
in the relevant Ancillary Facility or (E) the Ancillary Outstandings (if any)
under the relevant Ancillary Facility may be refinanced in an equivalent amount
by a Multicurrency Revolving Loan and the relevant Ancillary Lender provides
sufficient notice to permit the refinancing of such Ancillary Outstandings with
a Multicurrency Revolving Loan.
(iv) Notwithstanding anything to the contrary herein, for the purposes of
determining whether or not the Ancillary Outstandings under any Ancillary
Facility referenced in clause (c)(iii)(E) above may be refinanced by a
Multicurrency Revolving Loan, (A) the Multicurrency Revolving Credit Commitment
of the relevant Ancillary Lender will be increased by the amount of its
Ancillary Commitment in respect of such Ancillary Facility and (B) unless the
circumstances described in clauses (c)(iii)(A) or (B) then exist, each
Multicurrency Revolving Lender shall be obligated to make a Multicurrency
Revolving Loan to the applicable Revolving Facility Borrower for the purpose of
refinancing the relevant Ancillary Outstandings on a pro rata basis in
accordance with its Multicurrency Revolving Applicable Percentage whether or not
a Default or Event of Default exists or any other applicable condition precedent
is not satisfied and irrespective of whether any Borrower has delivered a
Borrowing Request.
(v) With respect to any Ancillary Facility that comprises an overdraft facility
in which a Designated Net Amount has been established, for the purposes of
calculating compliance with the Designated Net Amount, the Ancillary Lender
providing such Ancillary Facility shall only be obligated to take into account
the credit balances which it is permitted to take into account by then
applicable law and regulations relating to its reporting of exposures to
applicable regulatory authorities as netted for capital adequacy purposes.
(d) Ancillary Outstandings.  The applicable Revolving Facility Borrower and each
Ancillary Lender agree with and for the benefit of each Multicurrency Revolving
Lender that (i) the Ancillary Outstandings under any Ancillary Facility provided
by such Ancillary Lender shall not exceed the Ancillary Commitment applicable to
such Ancillary Facility and (ii) in relation to a Multi-account Overdraft,
(x) the Ancillary Outstandings under such Ancillary Facility shall not exceed
the Designated Net Amount in respect of such Multi-account Overdraft and (y) the
Gross Outstandings shall not exceed the Designated Gross Amount applicable to
such Multi-account Overdraft.
(e) Adjustment for Ancillary Facilities upon Acceleration.
(i) If a notice is served under Section 7.01 (other than a notice declaring all
Obligations to be due and payable), each Multicurrency Revolving Lender
(including each Ancillary Lender) shall promptly adjust (by making or receiving
(as the case may be) corresponding transfers of rights and obligations under the
Loan Documents relating to Multicurrency Revolving Credit Exposure) their claims
in respect of amounts outstanding to them under the Multicurrency Revolving
Facility and each Ancillary Facility to the extent necessary to ensure that
after such transfers, the
-112-

--------------------------------------------------------------------------------

Multicurrency Revolving Outstandings of each Multicurrency Revolving Lender bear
the same proportion to the Total Multicurrency Revolving Outstandings as such
Multicurrency Revolving Lender’s Multicurrency Revolving Applicable Percentage,
each as at the date the notice is served under Section 7.01.
(ii) If an amount outstanding under an Ancillary Facility is a contingent
liability and that contingent liability becomes an actual liability or is
reduced to zero after the original adjustment is made under paragraph (i) above,
then each Multicurrency Revolving Lender (including each Ancillary Lender) will
make a further adjustment (by making or receiving (as the case may be)
corresponding transfers of rights and obligations under the Loan Documents
relating to Multicurrency Revolving Outstandings to the extent necessary) to put
themselves in the position they would have been in had the original adjustment
been determined by reference to the actual liability or, as the case may be,
zero liability and not the contingent liability.
(iii) Any transfer of rights and obligations relating to Multicurrency Revolving
Outstandings made pursuant to this Section 2.26(e) shall be made for a purchase
price in Cash, payable at the time of transfer in the applicable currency of
such Multicurrency Revolving Outstanding, in an amount equal to such
Multicurrency Revolving Outstandings.
(iv) All calculations to be made pursuant to this Section 2.26(e) shall be made
by the Administrative Agent based upon information provided to it by the
Multicurrency Revolving Lenders (including Ancillary Lenders) and the Exchange
Rate.
(f) Pro Rata Adjustments of Participations in Revolving Letters of Credit upon
Establishment or Termination of Ancillary Facilities.
(i) Upon the implementation, increase, reduction, cancellation or termination of
any Ancillary Facility pursuant to this Section 2.26:
(A) the Multicurrency Revolving Lenders (including the Multicurrency Revolving
Lender providing, reducing, canceling or terminating such Ancillary Facility)
shall assign Multicurrency Revolving Loans to certain other Multicurrency
Revolving Lenders, and such other Multicurrency Revolving Lenders (and the
Multicurrency Revolving Lender providing, reducing, canceling or terminating
such Ancillary Facility) shall purchase such Multicurrency Revolving Loans, in
each case to the extent necessary so that all of the Multicurrency Revolving
Lenders participate in each outstanding Borrowing of Multicurrency Revolving
Loans pro rata on the basis of their respective Multicurrency Revolving Credit
Commitments (after giving effect to any increase or decrease in the
Multicurrency Revolving Credit Commitments pursuant to Section 2.26); it being
understood and agreed that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence; and
(B) each Multicurrency Revolving Lender (including the Multicurrency Revolving
Lender providing, reducing, canceling or terminating such Ancillary Facility)
will automatically and without further act be deemed to have assigned to each
other Multicurrency Revolving Lender and each other Multicurrency Revolving
Lender (including the Multicurrency Revolving Lender providing, reducing,
canceling or terminating such Ancillary Facility) will automatically and without
further act be deemed to have assumed a portion of such Multicurrency Revolving
Lender’s participations hereunder in outstanding Letters of Credit such that,
after giving effect to each deemed assignment and assumption of participations,
all of the Multicurrency Revolving Lenders’ participations hereunder in Letters
of Credit shall be held on a pro rata basis on the basis of their respective
Multicurrency Revolving Credit Commitments (after giving effect to any increase
or decrease in the Multicurrency Revolving Credit Commitments pursuant to
Section 2.26).
-113-

--------------------------------------------------------------------------------

(g) Information.  The applicable Revolving Facility Borrower and each Ancillary
Lender shall, promptly upon the request of the Administrative Agent, provide the
Administrative Agent with any information relating to the operation of such
Ancillary Facility (including the amount of Ancillary Outstandings) as the
Administrative Agent may from time to time reasonably request (which information
shall be subject to compliance with Section 9.13).
(h) Affiliates of Multicurrency Revolving Lenders as Ancillary Lenders.
(i) Subject to the terms of this Agreement, an Affiliate of any Multicurrency
Revolving Lender may become an Ancillary Lender (other than a Disqualified
Institution), in which case Multicurrency such Revolving Lender and such
Affiliate shall be treated as a single Multicurrency Revolving Lender whose
Multicurrency Revolving Credit Commitment is as set forth in Schedule 1.01(a) or
in the Assignment and Assumption pursuant to which such Multicurrency Revolving
Lender assumed its Multicurrency Revolving Credit Commitment, as the same may be
modified in accordance with the terms of the definition of “Multicurrency
Revolving Credit Commitment”; it being understood that the relevant
Multicurrency Revolving Lender’s Multicurrency Revolving Credit Commitment will
be reduced to the extent of the Ancillary Commitment of such Affiliate.
(ii) To the extent that this Agreement or any other Loan Document imposes any
obligation on any Ancillary Lender and such Ancillary Lender is an Affiliate of
a Multicurrency Revolving Lender and not a party thereto, the relevant
Multicurrency Revolving Lender shall ensure that such obligation is performed by
such Affiliate in compliance with the terms hereof or such other Loan Document.
(iii) Each Ancillary Lender, in its capacity as such, hereby appoints the
Administrative Agent as its agent for purposes of the Loan Documents.
(i) Subsidiaries of the Lead Borrower as Ancillary Borrowers.
(i) Subject to the terms of this Agreement, any Restricted Subsidiary of the
Lead Borrower may, with the approval of the relevant Ancillary Lender, become an
Affiliate Ancillary Borrower with respect to an Ancillary Facility.
(ii) The Lead Borrower shall specify any of its Restricted Subsidiaries in any
notice delivered by the Lead Borrower to the Administrative Agent pursuant to
Section 2.26(a).
(iii) Where this Agreement or any other Loan Document imposes an obligation on a
borrower under an Ancillary Facility and the relevant borrower is a Restricted
Subsidiary of the Lead Borrower which is not a party to such document, the Lead
Borrower shall ensure that the obligation is performed by its Restricted
Subsidiary.
(iv) Any reference in this Agreement or any other Loan Document to the Lead
Borrower being under no obligations (whether actual or contingent) as a Borrower
under such Loan Document shall be construed to include a reference to any
Restricted Subsidiary of the Lead Borrower being under no obligations under any
Loan Document or Ancillary Document.
(j) Each Ancillary Lender, in its capacity as such, hereby appoints the
Administrative Agent and the Collateral Agent as its agents for purposes of the
Loan Documents.
(k) The rate and time of payment and interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the relevant Ancillary Lender and the applicable Revolving
Facility Borrower of that Ancillary Facility based upon normal market rates and
terms.
-114-

--------------------------------------------------------------------------------


ARTICLE 3
REPRESENTATIONS AND WARRANTIES
On the Closing Date, and thereafter on the dates and to the extent required
pursuant to Section 4.02, each of (i) Holdings, solely with respect to
Sections 3.01, 3.02, 3.03, 3.07, 3.08, 3.09, 3.13, 3.14, 3.16 and 3.17 and
(ii) the Lead Borrower hereby represent and warrant to the Lenders that:
Section 3.01          Organization; Powers.  Each of the Loan Parties and each
of their Restricted Subsidiaries (a) is (i) duly organized and validly existing
and (ii) in good standing (to the extent such concept exists in the relevant
jurisdiction) under the laws of its jurisdiction of organization, (b) has all
requisite organizational power and authority to own its property and assets and
to carry on its business as now conducted and (c) is qualified to do business
in, and is in good standing (to the extent such concept exists in the relevant
jurisdiction) in, every jurisdiction where its ownership, lease or operation of
properties or conduct of its business requires such qualification; except, in
each case referred to in this Section 3.01 (other than clause (a)(i) with
respect to each Borrower and clause (b) with respect to the Loan Parties) where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
Section 3.02          Authorization; Enforceability.  The execution, delivery
and performance of each of the Loan Documents are within each applicable Loan
Party’s corporate or other organizational power and have been duly authorized by
all necessary corporate or other organizational action of such Loan Party.  Each
Loan Document to which any Loan Party is a party has been duly executed and
delivered by such Loan Party and is a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to the Legal
Reservations.
Section 3.03          Governmental Approvals; No Conflicts.  The execution and
delivery of the Loan Documents by each Loan Party party thereto and the
performance by such Loan Party thereof (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) in connection with the Perfection Requirements and
(iii) such consents, approvals, registrations, filings, or other actions the
failure to obtain or make which would not be reasonably expected to have a
Material Adverse Effect, (b) will not violate any (i) of such Loan Party’s
Organizational Documents or (ii) Requirements of Law applicable to such Loan
Party which violation, in the case of this clause (b)(ii), could reasonably be
expected to have a Material Adverse Effect and (c) will not violate or result in
a default under any material Contractual Obligation to which such Loan Party is
a party which violation, in the case of this clause (c), could reasonably be
expected to result in a Material Adverse Effect.
Section 3.04          Financial Condition; No Material Adverse Effect.
(a) The financial statements most recently provided pursuant to Section 5.01(a)
or (b), as applicable, present fairly, in all material respects, the financial
position and results of operations and cash flows of the Lead Borrower on a
consolidated basis as of such dates and for such periods in accordance with
GAAP, subject, in the case of financial statements provided pursuant to
Section 5.01(a), to the absence of footnotes and normal year-end adjustments.
(b) Since the Closing Date, there have been no events, developments or
circumstances that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
Section 3.05          Properties; Intellectual Property.
(a) As of the Closing Date, Schedule 3.05 sets forth the address of each
Material Real Estate Asset (or each set of such assets that collectively
comprise one operating property) that is owned in fee simple by any Loan Party.
(b) The Borrowers and each of their Restricted Subsidiaries have good and valid
fee simple title to or rights to purchase, or valid leasehold interests in, or
easements or other limited property interests in, all of their respective Real
Estate Assets and have good title to their personal property and assets, in each
case, except (i) for
-115-

--------------------------------------------------------------------------------

defects in title that do not materially interfere with their ability to conduct
their business as currently conducted or to utilize such properties and assets
for their intended purposes or (ii) where the failure to have such title would
not reasonably be expected to have a Material Adverse Effect.  All such
properties and assets are free and clear of Liens, other than Permitted Liens.
(c) The Borrowers and their Restricted Subsidiaries own or otherwise have a
license or right to use all rights in Patents, Trademarks, Copyrights and other
rights in works of authorship (including all copyrights embodied in software),
domain names, trade secrets and all other intellectual property rights (“IP
Rights”) used to conduct the businesses of the Borrowers and their Restricted
Subsidiaries as presently conducted without, to the knowledge of the Borrowers,
any infringement or misappropriation of the IP Rights of third parties, except
to the extent such failure to own or license or have rights to use would not, or
where such infringement or misappropriation would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
Section 3.06          Litigation and Environmental Matters.
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened in writing against or affecting the Loan Parties or any of their
Restricted Subsidiaries which would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.
(b) Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) no Loan Party
nor any of its Restricted Subsidiaries is subject to or has received notice of
any Environmental Claim or any Environmental Liability and (ii) no Loan Party
nor any of its Restricted Subsidiaries has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law.
(c) Neither any Loan Party nor any of its Restricted Subsidiaries has treated,
stored, transported or Released any Hazardous Materials on, at or from any
currently or formerly operated real estate or facility in a manner that would
reasonably be expected to have a Material Adverse Effect.
Section 3.07          Compliance with Laws.  Each of Holdings, each Borrower and
each of the Borrowers’ Restricted Subsidiary is in compliance with all
Requirements of Law applicable to it or its property, except, in each case where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
Section 3.08          Investment Company Status.  No Loan Party is an
“investment company” as defined in, or is required to be registered under, the
Investment Company Act of 1940.
Section 3.09          Taxes.  Each of Holdings, the Borrowers and each of their
Restricted Subsidiaries has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it that are due and payable, including in
its capacity as a withholding agent, except (a) Taxes that are being contested
in good faith by appropriate proceedings and for which such Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
Section 3.10          ERISA.
(a) ach Plan is in compliance in form and operation with its terms and with
ERISA and the Code and all other applicable laws and regulations, except where
any failure to comply would not reasonably be expected to result in a Material
Adverse Effect.
(b) No ERISA Event has occurred and is continuing or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
-116-

--------------------------------------------------------------------------------

Section 3.11          Disclosure.
(a) As of the Closing Date, all written information (other than the Projections,
other forward-looking information and information of a general economic or
industry-specific nature) concerning the Lead Borrower and its Restricted
Subsidiaries and the Transactions and that was included in the Information
Memorandum or otherwise prepared by or on behalf of the Lead Borrower or its
subsidiaries or their respective representatives and made available to any
Lender or the Administrative Agent in connection with the Transactions on or
before the Closing Date, when taken as a whole, did not, when furnished, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(after giving effect to all supplements and updates thereto from time to time).
(b) The Projections have been prepared in good faith based upon assumptions
believed by the Lead Borrower to be reasonable at the time furnished (it being
recognized that such Projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies many of which are beyond the Lead
Borrower’s control, that no assurance can be given that any particular financial
projections (including the Projections) will be realized, that actual results
may differ from projected results and that such differences may be material).
Section 3.12          Solvency.  As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date and the incurrence
of indebtedness and obligations on the Closing Date in connection with this
Agreement and the other Transactions, (i) the sum of the debt (including
contingent liabilities) of the Lead Borrower and its Restricted Subsidiaries,
taken as a whole, does not exceed the fair value of the assets of the Lead
Borrower and its Restricted Subsidiaries, taken as a whole; (ii) the present
fair saleable value of the assets of the Lead Borrower and its Restricted
Subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liabilities (including contingent liabilities) of
the Lead Borrower and its Restricted Subsidiaries, taken as a whole, on their
debts as they become absolute and matured; (iii) the capital of the Lead
Borrower and its Restricted Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of the Lead Borrower and its Restricted
Subsidiaries, taken as a whole, contemplated as of the Closing Date; and
(iv) the Lead Borrower and its Restricted Subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business.  For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liability meets the
criteria for accrual under Statement of Financial Accounting Standards No. 5).
Section 3.13          Capitalization and Subsidiaries.  Schedule 3.13 sets
forth, in each case as of the Closing Date, (a) a correct and complete list of
the name of each subsidiary of Holdings and the ownership interest therein held
by Holdings or its applicable subsidiary, and (b) the type of entity of Holdings
and each of its subsidiaries.
Section 3.14          Security Interest in Collateral.  Subject to the terms of
the last paragraph of Section 4.01, the Legal Reservations, the Perfection
Requirements, the provisions of this Agreement and the other relevant Loan
Documents, the Collateral Documents create legal, valid and enforceable Liens on
all of the Collateral in favor of the Administrative Agent, for the benefit of
itself and the other Secured Parties, and upon the satisfaction of the
Perfection Requirements, such Liens constitute perfected Liens (with the
priority that such Liens are expressed to have under the relevant Collateral
Documents) on the Collateral (to the extent such Liens are required to be
perfected under the terms of the Loan Documents) securing the Secured
Obligations, in each case as and to the extent set forth therein.
Section 3.15          Labor Disputes.  Except as individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect: 
(a) there are no strikes, lockouts or slowdowns against the Lead Borrower or any
of its Restricted Subsidiaries pending or, to the knowledge of the Lead Borrower
or any of its Restricted Subsidiaries, threatened and (b) the hours worked by
and payments made to employees of the Lead Borrower and its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters.
-117-

--------------------------------------------------------------------------------

Section 3.16          Federal Reserve Regulations.
(a) On the Closing Date, not more than 25% of the value of the assets of
Holdings, the Lead Borrower and its Restricted Subsidiaries taken as a whole is
represented by Margin Stock.
(b) None of Holdings, the Borrowers nor any of their Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.
(c) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that results in a violation of the provisions of
Regulation T, U or X.
Section 3.17          Economic and Trade Sanctions and Anti-Corruption Laws.
(a) (i) None of Holdings and none of the Borrowers nor any of their Restricted
Subsidiaries nor, to the knowledge of any Borrower, any director, officer,
agent, employee or Affiliate of any of the foregoing is (A) a person on the list
of “Specially Designated Nationals and Blocked Persons” or (B) currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”) or the U.S. State Department or sanctions
administered by the United Nations, European Union, the Federal Republic of
German or Her Majesty’s Treasury of the United Kingdom; and (ii) no Borrower
will directly or, to its knowledge, indirectly, use the proceeds of the Loans or
Letters of Credit or otherwise make available such proceeds to any Person, for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC or by the U.S. Department of State or
sanctions administered by the United Nations, European Union, the Federal
Republic of German or Her Majesty’s Treasury of the United Kingdom, except to
the extent licensed or otherwise not prohibited by OFAC or by the
U.S. Department of State or by the United Nations, European Union, the Federal
Republic of German or Her Majesty’s Treasury of the United Kingdom.
(b) To the extent applicable, each Loan Party is in compliance in all material
respects with (i) each of the foreign assets control regulations of the
U.S. Treasury Department (31 CFR, Subtitle B, Chapter V), and any other enabling
legislation or executive order relating thereto, (ii) the USA PATRIOT Act and
(iii) the Sanctions Laws and Regulations.
(c) No part of the proceeds of any Loan or any Letter of Credit will be used,
directly or, to the knowledge of the Borrowers, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to improperly obtain, retain or direct business or obtain any
improper advantage, in violation of the U.S. Foreign Corrupt Practices Act
of 1977 (the “FCPA”), the U.K. Bribery Act of 2010, as amended, or any other
applicable anti-bribery or anti-corruption law.
(d) The representations and warranties in this Section 3.17 are made only to the
extent that they do not result in a violation of or conflict with Section 7 of
the German Foreign Trade and Payments Regulation (Außenwirtschaftsverordnung) or
Art. 5(1) of Council Regulation (EC) 2271/96; provided that, to the extent that
any person cannot make any of the representations or warranties contained in
this paragraph, such person shall be in compliance, in all material respects,
with the equivalent requirements of law, if any, that are applicable to or
binding upon such person or any of its property or to which such person or any
of its property is subject in its local jurisdiction.
Section 3.18          Senior Indebtedness.  The Obligations constitute “Senior
Indebtedness” (or any comparable term) under and as defined in the documentation
governing any Junior Indebtedness.
Section 3.19          Use of Proceeds.  The Borrowers will use the proceeds of
the Loans in accordance with Section 5.11.
-118-

--------------------------------------------------------------------------------

Section 3.20          Insurance.  As of the Closing Date, the Lead Borrower and
its Restricted Subsidiaries have insurance required by Section 5.05 of this
Agreement and such insurance is in full force and effect.
Section 3.21          Central Administration; COMI.  After the Closing Date and
if applicable and unless otherwise consented to by the Administrative Agent, the
German Borrower and the U.K. Borrower each has its central administration
(administration centrale) and, for the purposes of the European Insolvency
Regulation, the center of its main interests (centre des intérêts principaux) at
the place of its registered office (siège statutaire) in Germany or, as the case
may be, England and Wales, and, has no establishment (as defined in the European
Insolvency Regulation) outside Germany or, as the case may be, England and
Wales.


ARTICLE 4
CONDITIONS
Section 4.01          Closing Date.  The obligations of (i) any Lender to make
Loans and (ii) any Issuing Bank to issue Letters of Credit shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a) Credit Agreement and Loan Documents.  The Administrative Agent (or its
counsel) shall have received from each Loan Party, the Administrative Agent, the
Collateral Agent and the Lenders party thereto a counterpart of (A) this
Agreement, (B) the Security Agreement, (C) any Promissory Note requested by a
Lender at least three Business Days prior to the Closing Date signed on behalf
of such party and (D) a Borrowing Request as required by Section 2.03.
(b) Legal Opinions.  The Administrative Agent shall have received a customary
written opinion of Paul Weiss Rifkind Wharton & Garrison LLP, in its capacity as
New York special counsel for Holdings, the Borrowers and the Subsidiary
Guarantors, dated the Closing Date and addressed to the Administrative Agent,
the Lenders and each Issuing Bank.
(c) [Reserved].
(d) Closing Certificates; Certified Charters; Good Standing Certificates.  The
Administrative Agent shall have received (i) a certificate of each Loan Party,
dated the Closing Date and executed by a secretary, assistant secretary or other
senior officer (as the case may be) thereof, which shall (A) certify that
attached thereto is a true and complete copy of the resolutions or written
consents of its shareholders, board of directors, board of managers, members or
other governing body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Lead Borrower, the
borrowings hereunder, and that such resolutions or written consents have not
been modified, rescinded or amended and are in full force and effect,
(B) identify by name and title and bear the signatures of the officers,
managers, directors or authorized signatories of such Loan Party authorized to
sign the Loan Documents to which it is a party on the Closing Date and
(C) certify (x) that attached thereto is a true and complete copy of the
certificate or articles of incorporation or organization (or memorandum of
association or other equivalent thereof) of such Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management, partnership or
similar agreement and (y) that such documents or agreements have not been
amended (except as otherwise attached to such certificate and certified therein
as being the only amendments thereto as of such date) and (ii) a good standing
(or equivalent) certificate as of a recent date for such Loan Party from its
jurisdiction of organization.
(e) Fees.  Prior to or substantially concurrently with the funding of the
Initial Term Loans hereunder, the Administrative Agent shall have received
(i) all fees required to be paid by the Lead Borrower on the Closing Date
pursuant to the Engagement Letter and (ii) all expenses required to be paid by
the Lead Borrower for which invoices have been presented at least three Business
Days prior to the Closing Date or such later date to which the Lead Borrower may
agree (including the reasonable fees and expenses of legal counsel), in each
case on or before the Closing Date, which amounts may be offset against the
proceeds of the Loans.
-119-

--------------------------------------------------------------------------------

(f) Refinancing.  Prior to or substantially concurrently with the initial
funding of the Loans hereunder, all obligations of the Lead Borrower and its
Restricted Subsidiaries under the Existing Term Loan Credit Agreement and the
Existing ABL Credit Facility will be repaid in accordance with the terms of the
applicable agreement and all related guaranties and security interests will be
terminated and released to the reasonable satisfaction of the Administrative
Agent (the actions described in this Section 4.01(f), the “Refinancing”).
(g) Solvency.  The Administrative Agent shall have received a certificate dated
as of the Closing Date in substantially the form of Exhibit M from the chief
financial officer (or other officer with reasonably equivalent responsibilities)
of the Lead Borrower certifying as to the matters set forth therein.
(h) Perfection Certificate.  The Administrative Agent shall have received a
completed Perfection Certificate dated the Closing Date and signed by a
Responsible Officer of the Lead Borrower, together with all attachments
contemplated thereby.
(i) Pledged Stock; Stock Powers; Pledged Notes.  The Administrative Agent (or
its bailee) shall have received (i) the certificates representing the Capital
Stock required to be pledged pursuant to the Security Agreement, together with
an undated stock or similar power for each such certificate executed in blank by
a duly authorized officer of the pledgor thereof, and (ii) each Material Debt
Instrument (if any) endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
(j) Filings Registrations and Recordings.  Each document (including any UCC (or
similar) financing statement) required by any Collateral Document or under law
to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral required to be delivered pursuant to such Collateral Document,
prior and superior in right to any other Person (other than with respect to
Permitted Liens), shall be in proper form for filing, registration or
recordation.
(k) USA PATRIOT Act.  No later than three Business Days in advance of the
Closing Date, the Administrative Agent shall have received all documentation and
other information requested by any Lender in writing with respect to any Loan
Party at least ten days in advance of the Closing Date, which documentation or
other information is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.
(l) Officer’s Certificate.  The Administrative Agent shall have received a
certificate signed by a Responsible Officer or director of the Lead Borrower
certifying as of the Closing Date as to the matters set forth in
Sections 4.02(b) and 4.02(c).
For purposes of determining whether the conditions specified in this
Section 4.01 have been satisfied on the Closing Date, by funding the Loans
hereunder, the Administrative Agent and each Lender that has executed this
Agreement (or an Assignment and Assumption on the Closing Date) shall be deemed
to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be.
Section 4.02          Each Credit Extension.  The obligation of each Lender to
make a Credit Extension (which, for the avoidance of doubt, shall not include
any Incremental Loans advanced in connection with an acquisition to the extent
not otherwise required by the Lenders of such Incremental Loans) is subject to
the satisfaction of the following conditions:
(a) (i) In the case of a Borrowing, the Administrative Agent shall have received
a Borrowing Request as required by Section 2.03 or (ii) in the case of the
issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).
(b) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (or, if qualified by materiality, in all respects) on
-120-

--------------------------------------------------------------------------------

and as of the date of any such Credit Extension with the same effect as though
such representations and warranties had been made on and as of the date of such
Credit Extension; provided that to the extent that any representation and
warranty specifically refers to a given date or period, it shall be true and
correct in all material respects (or, if qualified by materiality, in all
respects) as of such date or for such period.
(c) At the time of and immediately after giving effect to the applicable Credit
Extension, no Event of Default or Default exists.
Each Credit Extension after the Closing Date shall be deemed to constitute a
representation and warranty by the applicable Borrower on the date thereof as to
the matters specified in paragraphs (b) and (c) of this Section 4.02.

ARTICLE 5
AFFIRMATIVE COVENANTS
From the Closing Date until the date that all the Revolving Credit Commitments
and any Additional Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent indemnification obligations for which
no claim or demand has been made) have been paid in full in Cash and all Letters
of Credit have expired or have been terminated (or have been collateralized or
back-stopped by a letter of credit or otherwise in a manner reasonably
satisfactory to the Administrative Agent and the Issuing Banks) and all LC
Disbursements have been reimbursed (such date, the “Termination Date”), (i) in
the case of Holdings, solely with respect to Sections 5.02, 5.03 and 5.08 and
(ii) the Borrowers hereby covenant and agree with the Lenders that:
Section 5.01          Financial Statements and Other Reports.  The Lead Borrower
will deliver to the Administrative Agent for delivery to each Lender:
(a) Quarterly Financial Statements.  Within the later of (i) 45 days after the
end of each of the first three Fiscal Quarters of each fiscal year and (ii) the
date the following statements would have been required to be filed under the
rules and regulations of the SEC, giving effect to any automatic extension
available under Rule 12b-25 of the Securities Exchange Act of 1934 for the
filing of such statements, the consolidated balance sheet of the Lead Borrower
as at the end of such Fiscal Quarter and the related consolidated statements of
income and cash flows of the Lead Borrower for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, and setting forth, in reasonable detail, in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail, together with a Responsible Officer Certification with
respect thereto and a Narrative Report with respect thereto (it being understood
that the delivery by the Lead Borrower of quarterly reports on Form 10-Q of the
Lead Borrower or any Parent Company of the Lead Borrower shall satisfy the
requirements of this Section 5.01(a) to the extent such quarterly reports
include the information specified herein);
(b) Annual Financial Statements.  Within the later of (i) 90 days after the end
of each Fiscal Year and (ii) the date the statements would have been required to
be filed under the rules and regulations of the SEC, giving effect to any
automatic extension available under Rule 12b-25 of the Securities Exchange Act
of 1934 for the filing of such statements, (i) the consolidated balance sheet of
the Lead Borrower as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of the Lead Borrower
for such Fiscal Year and setting forth, in reasonable detail, in comparative
form the corresponding figures for the previous Fiscal Year and (ii) with
respect to such consolidated financial statements, (A) a report thereon of an
independent certified public accountant of recognized national standing (which
report shall be unqualified as to scope of audit and as to “going concern” other
than solely with respect to, or resulting solely from the maturity of any Credit
Facility occurring within one year from the time of such report), and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Lead Borrower as
at the dates indicated and its income and cash flows for the periods indicated
in conformity with GAAP and (B) a Narrative Report with respect to such Fiscal
Year (it being understood that the delivery by the Lead Borrower of annual
reports on Form 10-K of the Lead Borrower or any Parent Company of the Lead
Borrower shall satisfy the requirements of this Section 5.01(b) to the extent
such annual reports include the information specified herein);
-121-

--------------------------------------------------------------------------------

(c) Compliance Certificate.  Together with each delivery of financial statements
of the Lead Borrower pursuant to Sections 5.01(a) and 5.01(b), (i) a duly
executed and completed Compliance Certificate, (A) certifying that no Default or
Event of Default exists (or if a Default or Event of Default exists, describing
in reasonable detail such Default or Event of Default and the steps being taken
to cure, remedy or waive the same), (B) in the case of financial statements
delivered pursuant to Section 5.01(b), setting forth reasonably detailed
calculations of Excess Cash Flow of the Lead Borrower and its Restricted
Subsidiaries for each Fiscal Year beginning with the financial statements for
the Fiscal Year ending September 30, 2016 and (C) setting forth in reasonable
detail calculations necessary for determining compliance with Section 6.15(a),
and (ii) (A) a summary of the pro forma adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such financial statements
and (B) a list identifying each subsidiary of the Borrowers as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate or confirming that there is no change in such information
since the later of the Closing Date and the date of the last such list;
(d) [Reserved];
(e) Notice of Default.  Promptly upon any Responsible Officer of the Lead
Borrower obtaining knowledge of (i) any Default or Event of Default or (ii) the
occurrence of any event or change that has caused or evidences or would
reasonably be expected to cause or evidence, either individually or in the
aggregate, a Material Adverse Effect, a reasonably- detailed notice specifying
the nature and period of existence of such condition, event or change and what
action the applicable Borrower has taken, is taking and proposes to take with
respect thereto;
(f) Notice of Litigation.  Promptly upon any Responsible Officer of the Lead
Borrower obtaining knowledge of (i) the institution of, or threat of, any
Adverse Proceeding not previously disclosed in writing by the Borrowers,
Holdings or its Parent Company to the Administrative Agent, or (ii) any material
development in any Adverse Proceeding that, in the case of either of clause (i)
or (ii), could reasonably be expected to have a Material Adverse Effect, written
notice thereof from the Lead Borrower;
(g) ERISA.  Promptly upon any Responsible Officer of the Lead Borrower becoming
aware of the occurrence of any ERISA Event that would reasonably be expected to
have a Material Adverse Effect, a written notice specifying the nature thereof;
(h) [Reserved];
(i) Information Regarding Collateral.  Prompt (and in any event, within 45 days
of the relevant change or such longer period as consented by the Administrative
Agent in its sole discretion) written notice of any change (i) in any Loan
Party’s legal name, (ii) in any Loan Party’s type of organization, (iii) in any
Loan Party’s jurisdiction of organization or (iv) in any Loan Party’s
organizational identification number, in each case to the extent such
information is necessary to enable the Administrative Agent to perfect or
maintain the perfection and priority of its security interest in the Collateral
of the relevant Loan Party, together with a certified copy of the applicable
Organizational Document reflecting the relevant change;
(j) Annual Collateral Verification.  Together with the delivery of each
Compliance Certificate provided with the financial statements required to be
delivered pursuant to Section 5.01(b), a Perfection Certificate Supplement.
(k) Certain Reports.  Promptly upon their becoming available and without
duplication of any obligations with respect to any such information that is
otherwise required to be delivered under the provisions of any Loan Document,
copies of, or links to copies of, all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by the Lead Borrower, Holdings or its applicable
Parent Company with any securities exchange or with the SEC or any analogous
governmental or private regulatory authority with jurisdiction over matters
relating to securities; and
(l) Other Information.  Such other certificates, reports and information
(financial or otherwise) as the Administrative Agent may reasonably request from
time to time in connection with the financial condition or business of the
Borrowers and their Restricted Subsidiaries.
-122-

--------------------------------------------------------------------------------

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which such documents are delivered by the Lead
Borrower to the Administrative Agent for posting on behalf of the Lead Borrower
on Intralinks, SyndTrak or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); (ii) on
which executed certificates or other documents are faxed to the Administrative
Agent (or electronically mailed to an address provided by the Administrative
Agent); or (iii) in respect of the items required to be delivered pursuant to
Section 5.01(k) in respect of information filed by the Lead Borrower or its
direct or indirect Parent Company with any securities exchange or with the SEC
or any analogous governmental or private regulatory authority with jurisdiction
over matters relating to securities (other than Form 10-Q reports and Form 10-K
reports described in Sections 5.01(a) and (b), respectively), on which such
items have been made available on the SEC website or the website of the relevant
analogous governmental or private regulatory authority or securities exchange.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to any financial statements of the
Lead Borrower, at the option of the Lead Borrower, by furnishing (A) the
applicable financial statements of any Parent Company of the Lead Borrower or
(B) any other Parent Company’s, as applicable, Form 10-K or 10-Q, as applicable,
filed with the SEC or any securities exchange, in each case, within the time
periods specified in such paragraphs; provided that, with respect to each of
clauses (A) and (B), (i) to the extent such financial statements relate to any
Parent Company, such financial statements shall be accompanied by consolidating
information that summarizes in reasonable detail any material differences
between the information relating to such Parent Company, on the one hand, and
the information relating to Lead Borrower on a standalone basis, on the other
hand (it being understood that consolidating information consistent with the
presentation in Note 19 to Holdings’ financial statements included in its S-4
(registration statement 333-192634) shall be deemed to satisfy the foregoing
requirement for consolidating information) and (ii) to the extent such
statements are in lieu of statements required to be provided under
Section 5.01(b), such statements shall be accompanied by a report and opinion of
an independent registered public accounting firm of nationally recognized
standing, which report and opinion shall satisfy the applicable requirements set
forth in Section 5.01(b).
The Lead Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Lead Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Lead Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Lead Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Lead
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the Issuing Banks and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Lead Borrower or its Affiliates or any of
their respective securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 9.13); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.
Section 5.02          Existence.  Except as otherwise permitted under
Section 6.07, Holdings and the Borrowers will, and Borrowers will cause each of
their Restricted Subsidiaries to, at all times preserve and keep in full force
and effect its existence and all rights, franchises, licenses and permits
material to its business except, other than with respect to the preservation of
the existence of the Borrowers, to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; provided that
neither Holdings nor the Borrowers nor any of the Borrowers’ Restricted
Subsidiaries shall be required to preserve any such existence (other than with
respect to the preservation of existence of the Borrowers), right, franchise,
license or permit if a Responsible Officer of such Person or such Person’s board
of directors (or similar governing body) determines that the preservation
-123-

--------------------------------------------------------------------------------

thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to the Lenders.
Section 5.03          Payment of Taxes.  Holdings and the Borrowers will, and
will cause each of their Restricted Subsidiaries to, pay all Taxes imposed upon
it or any of its properties or assets or in respect of any of its income or
businesses or franchises before any penalty or fine accrues thereon; provided
that no such Tax need be paid if (a) it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i) adequate reserves or other appropriate provisions, as are required in
conformity with GAAP, have been made therefor, and (ii) in the case of a Tax
which has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or (b) failure to pay or discharge the same could
not reasonably be expected to result in a Material Adverse Effect.
Section 5.04          Maintenance of Properties.  The Borrowers will, and will
cause each of their Restricted Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
and casualty and condemnation excepted, all property reasonably necessary to the
normal conduct of business of the Borrowers and their Restricted Subsidiaries
and from time to time will make or cause to be made all needed and appropriate
repairs, renewals and replacements thereof except as expressly permitted by this
Agreement or where the failure to maintain such properties or make such repairs,
renewals or replacements could not reasonably be expected to have a Material
Adverse Effect.
Section 5.05          Insurance.  Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Borrowers will
maintain or cause to be maintained, with financially sound and reputable
insurers, such insurance coverage with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Borrowers and their
Restricted Subsidiaries as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons, including flood insurance with respect
to each Flood Hazard Property, in each case in compliance with the Flood
Insurance Laws (where applicable).  Each such policy of insurance covering any
Collateral shall (i) name the Administrative Agent on behalf of the Lenders as
an additional insured thereunder as its interests may appear and (ii) to the
extent available from the relevant insurance carrier, in the case of each
casualty insurance policy (excluding any business interruption insurance
policy), contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Lenders as the loss payee thereunder and,
to the extent available, provide for at least 30 days’ prior written notice to
the Administrative Agent of any modification or cancellation of such policy
(or 10 days’ prior written notice in the case of the failure to pay any premiums
thereunder).
Section 5.06          Inspections.  The Borrowers will, and will cause each of
their Restricted Subsidiaries to, permit any authorized representative
designated by the Administrative Agent to visit and inspect any of the
properties of the Borrowers and any of their Restricted Subsidiaries at which
the principal financial records and executive officers of the applicable Person
are located, to inspect, copy and take extracts from its and their respective
financial and accounting records, and to discuss its and their respective
affairs, finances and accounts with its and their Responsible Officers and
independent public accountants (provided that each of the Borrowers (or any of
their subsidiaries) may, if it so chooses, be present at or participate in any
such discussion), all upon reasonable notice and at reasonable times during
normal business hours; provided that, excluding such visits and inspections
during the continuation of an Event of Default, (x) only the Administrative
Agent on behalf of the Lenders may exercise the rights of the Administrative
Agent and the Lenders under this Section 5.06, (y) the Administrative Agent
shall not exercise such rights more often than one time during any calendar year
and (z) only one such time per calendar year shall be at the expense of the
Borrowers; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and upon reasonable advance notice; provided, further
that, notwithstanding anything to the contrary herein, neither the Borrowers nor
any Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making of copies of or taking abstracts from, or discuss any
document, information, or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information of the Borrowers and their
subsidiaries and/or any of its customers and/or suppliers, (ii) in respect of
which disclosure to the Administrative Agent or any Lender (or any of their
-124-

--------------------------------------------------------------------------------

respective representatives or contractors) is prohibited by applicable law or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.
Section 5.07          Maintenance of Book and Records.  The Borrowers will, and
will cause their Restricted Subsidiaries to maintain all financial records in
accordance with GAAP.
Section 5.08          Compliance with Laws.  Holdings and the Borrowers will,
and will cause each of their Restricted Subsidiaries to, comply with the
requirements of (i) the Sanctions Laws and Regulations, the FCPA, the U.K.
Bribery Act of 2010, as amended, and any other applicable anti-bribery or
anti-corruption law and (ii) all applicable laws, rules, regulations and orders
of any Governmental Authority (including ERISA, all Environmental Laws and the
USA PATRIOT Act), except, in the case of clause (ii), to the extent the failure
to so comply could not reasonably be expected to have a Material Adverse
Effect.  The covenants in this paragraph are made only to the extent that they
do not result in a violation of or conflict with Section 7 of the German Foreign
Trade and Payments Regulation (Außenwirtschaftsverordnung) or Art. 5(1) of
Council Regulation (EC) 2271/96; provided that, to the extent that any person
cannot make any of the covenants contained in this paragraph, such person shall
be in compliance, in all material respects, with the equivalent requirements of
law, if any, that are applicable to or binding upon such person or any of its
property or to which such person or any of its property is subject in its local
jurisdiction.
Section 5.09          Environmental.
(a) Hazardous Materials Activities, Etc.  The Borrowers will, and will cause
each of their Restricted Subsidiaries to promptly take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by the
Borrowers or their Restricted Subsidiaries, and address with any corrective or
remedial action required by Environmental Law any Release or threatened Release
of Hazardous Materials at or from any Facility, in each case, that would
reasonably be expected to have a Material Adverse Effect and (ii) make an
appropriate response to any Environmental Claim against the Borrowers or any of
their Restricted Subsidiaries and discharge any obligations it may have to any
Person thereunder, in each case, where failure to do so would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 5.10          Designation of Subsidiaries.  The Lead Borrower may at any
time after the Closing Date designate (or redesignate) any subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default exists (including after giving effect to the
reclassification of Investments in, Indebtedness of and Liens on the assets of,
the applicable Restricted Subsidiary or Unrestricted Subsidiary), (ii) no
Borrower may be designated as an Unrestricted Subsidiary, (iii) as of the date
of the designation thereof, no Unrestricted Subsidiary shall own any Capital
Stock in any Restricted Subsidiary of any Borrower or hold any Indebtedness of
or any Lien on any property of any Borrower or their Restricted Subsidiaries and
(iv) no subsidiary may be designated as an Unrestricted Subsidiary hereunder if
it is a Restricted Subsidiary that Guarantees any Incremental Facilities,
Incremental Equivalent Debt, Indebtedness permitted under Section 6.01(w), any
senior Indebtedness or Junior Lien Indebtedness.  The designation of any
subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrowers therein at the date of designation in an amount equal to the portion
of the fair market value of the net assets of such Restricted Subsidiary
attributable to the applicable Borrower’s equity interest therein as reasonably
estimated by the applicable Borrower (and such designation shall only be
permitted to the extent such Investment is permitted under Section 6.06).  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence or making, as applicable, at the time of designation
of any then-existing Investment, Indebtedness or Lien of such Restricted
Subsidiary, as applicable; provided that upon a re-designation of any
Unrestricted Subsidiary as a Restricted Subsidiary, the applicable Borrower
shall be deemed to continue to have an Investment in the resulting Restricted
Subsidiary in an amount (if positive) equal to (a) the Borrower’s “Investment”
in such Restricted Subsidiary at the time of such re-designation, less (b) the
portion of the fair market value of the net assets of such Restricted Subsidiary
attributable to the Borrower’s equity therein at the time of such
re-designation.  As of the Closing Date, the subsidiaries listed on
Schedule 5.10 have been designated as Unrestricted Subsidiaries.
Section 5.11          Use of Proceeds.  The Borrowers shall use the proceeds of
(x) the Revolving Loans (other than 2020 Dollar Revolving Loans) and any
Ancillary Facility, to finance the working capital needs and other
-125-

--------------------------------------------------------------------------------

general corporate purposes of the Borrowers and their subsidiaries (including
for capital expenditures, acquisitions, working capital and/or purchase price
adjustments, the payment of any transaction costs, fees and expenses (in each
case, including the Transaction Costs), other Investments, Restricted Payments
and any other purpose not prohibited by the terms of the Loan Documents) and (y)
2020 Dollar Revolving Loans for purposes of core liquidity and to finance
operating needs of the Borrowers and their subsidiaries (and not for purposes of
making Restricted Payments or placing excess cash on the balance sheet of the
Loan Parties).  The Lead Borrower shall use proceeds of the Initial Term Loans,
(a) to refinance all obligations under that certain Credit Agreement dated as of
December 17, 2012 (as amended, amended and restated or otherwise modified from
time to time to the date hereof, the “Existing Term Loan Credit Agreement”),
among the Lead Borrower, Holdings, the Canadian Borrower, the German Borrower,
the Lenders party thereto from time to time and Deutsche Bank AG New York
Branch, as administrative agent on the Closing Date, (b) to fund the redemption
of the Lead Borrower’s 2020 Notes, (c) to pay for the Transaction Costs and
(d) for general corporate purposes.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that would entail a
violation of Regulation T, U or X.  The Borrowers shall use the proceeds of the
Incremental Term Loans for working capital, capital expenditures and other
general corporate purposes of the Borrowers and its subsidiaries (including for
capital expenditures, acquisitions, working capital and/or purchase price
adjustments, the payment of any transaction costs, fees and expenses, other
Investments, Restricted Payments and any other purpose not prohibited by the
terms of the Loan Documents).
Section 5.12          Covenant to Guarantee Obligations and Give Security.
(a) Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary that is not an Immaterial
Subsidiary, (ii) the designation of any Unrestricted Subsidiary that is a
Domestic Subsidiary as a Restricted Subsidiary, (iii) any Restricted Subsidiary
that is a Domestic Subsidiary ceasing to be an Immaterial Subsidiary or (iv) any
Restricted Subsidiary that is an Immaterial Subsidiary ceasing to be an Excluded
Subsidiary, (x) if the event giving rise to the obligation under this
Section 5.12(a) occurs during the first three Fiscal Quarters of any Fiscal
Year, on or before the date on which financial statements are required to be
delivered pursuant to Section 5.01(a) for the Fiscal Quarter in which the
relevant formation, acquisition, designation or cessation occurred or (y) if the
event giving rise to the obligation under this Section 5.12(a) occurs during the
fourth Fiscal Quarter of any Fiscal Year, on or before the date that is 60 days
after the end of such Fiscal Quarter (or, in the cases of clauses (x) and (y),
such longer period as the Administrative Agent may reasonably agree), each
Borrower shall (A) cause such Restricted Subsidiary (other than any Excluded
Subsidiary) to comply with the requirements set forth in clause (a) of the
definition of “Collateral and Guarantee Requirement” and (B) upon the reasonable
request of the Administrative Agent, cause the relevant Restricted Subsidiary to
deliver to the Administrative Agent a signed copy of a customary opinion of
counsel for such Restricted Subsidiary, addressed to the Administrative Agent
and the other relevant Secured Parties.
(b) Within 90 days after the acquisition by any Loan Party of any Material Real
Estate Asset other than any Excluded Asset (or such longer period as the
Administrative Agent may reasonably agree), each Borrower shall cause such Loan
Party to comply with the requirements set forth in clause (b) of the definition
of “Collateral and Guarantee Requirement”, it being understood and agreed that,
with respect to any Material Real Estate Asset owned by any Restricted
Subsidiary at the time such Restricted Subsidiary is required to become a Loan
Party under Section 5.12(a), such Material Real Estate Asset shall be deemed to
have been acquired by such Restricted Subsidiary on the first day of the time
period within which such Restricted Subsidiary is required to become a Loan
Party under Section 5.12(a).
Notwithstanding anything to the contrary herein or in any other Loan Document,
(i) the Administrative Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining of title insurance, legal
opinions, surveys or other deliverables with respect to, particular assets or
the provision of any Loan Guaranty by any Restricted Subsidiary (in connection
with assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date) where it reasonably determines, in consultation with the Lead
Borrower, that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Collateral Documents, and each Lender
hereby consents to any such extension of time, (ii) any Lien required to be
granted from time to time pursuant to the definition of “Collateral and
Guarantee Requirement” shall be subject to the exceptions and limitations set
forth in the Collateral Documents, (iii) perfection by control shall not be
required with respect to assets requiring perfection through control agreements
or other control arrangements, including deposit accounts,
-126-

--------------------------------------------------------------------------------

securities accounts and commodities accounts (other than control of pledged
Capital Stock and/or Material Debt Instruments), (iv) no Loan Party shall be
required to seek any landlord lien waiver, bailee letter, estoppel, warehouseman
waiver or other collateral access or similar letter or agreement, and notices
shall not be required to be sent to account debtors or other contractual third
parties; (v) no Loan Party that is a Domestic Subsidiary will be required to
(1) take any action outside of the U.S. to perfect any security interest in any
asset located outside of the U.S. or (2) execute any foreign law security
agreement, pledge agreement, mortgage, deed or charge (except, where the Lead
Borrower and the Administrative Agent otherwise agree, in respect of security
over the equity interests that a Grantor (as defined in the Security Agreement)
holds in a subsidiary incorporated in a different jurisdiction); (vi) in no
event will the Collateral include any Excluded Assets, (vii) no action shall be
required to perfect any Lien with respect to (x) any motor vehicles and other
assets subject to certificates of title or ownership, including, without
limitation, aircraft, airframes, aircraft engines or helicopters, or any
equipment or other assets constituting a part thereof, in each case to the
extent subject to Federal Aviation Act registration requirements (or equivalent
applicable foreign law), and rolling stock and/or (y) Letters of Credit and
Letter-of-Credit Rights not in excess of $15,0000,000 to the extent that a
security interest therein cannot be perfected by filing a Form UCC-1 (or
similar) financing statement and (viii) the Administrative Agent shall not
require the taking of a Lien on, or require the perfection of any Lien granted
in, those assets as to which the cost of obtaining or perfecting such Lien
(including any mortgage, stamp, intangibles or other tax or expenses relating to
such Lien) is excessive in relation to the benefit to the Lenders of the
security afforded thereby as reasonably determined by the Lead Borrower and the
Administrative Agent.
(c) Notwithstanding any of the foregoing, for the avoidance of doubt, in no
event shall an Excluded Subsidiary guarantee the Loan of a U.S. Borrower.
Section 5.13          Maintenance of Ratings.  The Lead Borrower will use
commercially reasonable efforts to maintain public corporate credit facility
ratings for the Credit Facilities from each of S&P and Moody’s and a public
corporate family rating from Moody’s and a public corporate rating from S&P, in
each case in respect of the Lead Borrower; provided that in no event shall the
Lead Borrower be required to maintain any specific rating with any such agency.
Section 5.14          [Reserved].
Section 5.15          Further Assurances.  Promptly upon request of the
Administrative Agent and subject to the limitations described in Section 5.12:
(a) The Borrowers will, and will cause each other Loan Party to, execute any and
all further documents, financing statements, agreements, instruments,
certificates, notices and acknowledgments and take all such further actions
(including the filing and recordation of financing statements, Mortgages and/or
amendments thereto and other documents), that may be required under any
applicable law and which the Administrative Agent may request to ensure the
creation, perfection and priority of the Liens created or intended to be created
under the Collateral Documents, all at the expense of the relevant Loan Parties.
(b) The Borrowers will, and will cause each other Loan Party to, (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-
register any and all such further acts (including notices to third parties),
deeds, certificates, assurances and other instruments as the Administrative
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of the Collateral Documents.
Section 5.16          Closing Date Post-Closing Deliverables.  The Lead Borrower
will, and will cause each Subsidiary Guarantor to, comply with the requirements
set forth on Schedule 5.16.

ARTICLE 6
NEGATIVE COVENANTS
-127-

--------------------------------------------------------------------------------

From the Closing Date and until the Termination Date has occurred, (i) in the
case of Holdings, solely with respect to Section 6.14 and (ii) the Borrowers
covenant and agree with the Lenders that:
Section 6.01          Indebtedness.  The Borrowers shall not, nor shall they
permit any of their Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or otherwise become or remain liable with respect to any
Indebtedness, except:
(a) the Secured Obligations (including any Additional Term Loans and any
Additional Revolving Loans);
(b) Indebtedness of the Borrowers to Holdings and/or any Restricted Subsidiary
and/or of any Restricted Subsidiary to Holdings and/or the Borrowers or any
other Restricted Subsidiary; provided that in the case of any Indebtedness of
any Restricted Subsidiary that is not a Loan Party owing to a Loan Party, such
Indebtedness shall be permitted as an Investment by Section 6.06; provided,
further, that any Indebtedness of any Loan Party to any Restricted Subsidiary
that is not a Loan Party must be expressly subordinated to the Obligations of
such Loan Party on terms that are reasonably acceptable to the Administrative
Agent;
(c) any Indebtedness of Restricted Subsidiaries that are not Loan Parties owing
to a Loan Party and incurred on or about the Closing Date in connection with the
refinancing of the Existing Term Loan Credit Agreement;
(d) Indebtedness arising from any agreement providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out obligations) incurred in connection with any Disposition permitted
hereunder, any acquisition permitted hereunder or consummated prior to the
Closing Date or any other purchase of assets or Capital Stock, and Indebtedness
arising from guaranties, letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments securing the performance of the
Borrowers or any such Restricted Subsidiary pursuant to any such agreement;
(e) Indebtedness of the Borrowers and/or any Restricted Subsidiary (i) pursuant
to tenders, statutory obligations, bids, leases, governmental contracts, trade
contracts, surety, stay, customs, appeal, performance, completion and/or return
of money bonds or other similar obligations incurred in the ordinary course of
business, in connection with the enforcement of rights or claims of the
Borrowers or the Subsidiaries, or in connection with judgments that have not
resulted in an Event of Default under Section 7.01(h); and (ii) in respect of
letters of credit, bank guaranties, surety bonds, performance bonds or similar
instruments to support any of the foregoing items;
(f) Indebtedness of the Borrowers and/or any Restricted Subsidiary in respect of
commercial credit cards, stored value cards, purchasing cards, treasury
management services, netting services, overdraft protections, check drawing
services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with cash management and Deposit Accounts, including
Banking Services Obligations and dealer incentive, supplier finance or similar
programs;
(g) (i) guaranties by the Borrowers and/or any Restricted Subsidiary of the
obligations of suppliers, customers and licensees in the ordinary course of
business, (ii) Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrowers and/or any Restricted Subsidiary to pay
the deferred purchase price of goods or services or progress payments in
connection with such goods and services and (iii) Indebtedness in respect of
letters of credit, bankers’ acceptances, bank guaranties or similar instruments
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;
(h) (i) Guarantees by the Borrowers and/or any Restricted Subsidiary of
Indebtedness or other obligations of the Borrowers, any Restricted Subsidiary
and/or any joint venture with respect to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.01 or other obligations not prohibited by
this Agreement; provided that in the case of any Guarantee by any Loan Party of
the obligations of any non-Loan Party,
-128-

--------------------------------------------------------------------------------

the related Investment is permitted under Section 6.06 and/or (ii) Guarantees
resulting from endorsement of negotiable instruments in the ordinary course of
business;
(i) Indebtedness of the Borrowers and/or any Restricted Subsidiary existing, or
pursuant to commitments existing, on the Closing Date and described on
Schedule 6.01;
(j) (i) Indebtedness of Restricted Subsidiaries that are not Loan Parties;
provided that the aggregate outstanding principal amount of such Indebtedness
shall not exceed the greater of $175,000,000 and 20% of Consolidated Adjusted
EBITDA as of the last day of the most recently ended Test Period and/or
(ii) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Closing Date; provided that (A) such Indebtedness exists at the time such
Persons becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary, (B) neither the
Lead Borrower nor any of its respective Restricted Subsidiaries (other than such
Person) shall have any liability or other obligation with respect to such
Indebtedness and (C) immediately after such Person becomes a Restricted
Subsidiary, no Default or Event of Default shall have occurred and be
continuing;
(k) Indebtedness of the Borrowers and/or any Restricted Subsidiary consisting of
obligations owing under incentive, supply, license or similar agreements entered
into in the ordinary course of business;
(l) Indebtedness of the Borrowers and/or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums, (ii) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business and/or
(iii) obligations to reacquire assets or inventory in connection with customer
financing arrangements in the ordinary course of business;
(m) Indebtedness of the Borrowers and/or any Restricted Subsidiary (including
Capital Leases, mortgage financings or purchase money obligations), incurred for
the purpose of financing or reimbursing all or any part of the purchase price or
cost of the acquisition, development, construction, purchase, lease, repair,
replacement, installation, addition or improvement of property (real or
personal), plant, equipment or other fixed or capital assets that are used or
useful by such Person, whether through the direct purchase of assets or the
purchase of equity interests of any Person owning such assets (in each case,
incurred within 365 days of such acquisition, development, construction,
purchase, lease, repair, addition or improvement) in an aggregate outstanding
principal amount not to exceed the greater of $300,000,000 and 30% of
Consolidated Adjusted EBITDA as of the last day of the most recently ended Test
Period;
(n) Indebtedness incurred by Foreign Subsidiaries that are Restricted
Subsidiaries in an aggregate principal amount not exceeding $600,000,000 minus
(A) the amount of Indebtedness incurred by Restricted Subsidiaries that are not
Loan Parties in reliance on Section 6.01(q), minus (B) the amount of
Indebtedness incurred by Restricted Subsidiaries that are not Loan Parties in
reliance on Section 6.01(w) and minus (C) the amount of Indebtedness incurred by
Non-U.S. Borrowers in reliance on Section 6.01(z);
(o) Indebtedness consisting of promissory notes issued by the Borrowers or any
Restricted Subsidiary to any stockholder of any Parent Company or any current or
former director, officer, employee, member of management, manager, advisor or
consultant of any Parent Company, the Borrowers or any subsidiary (or their
respective Immediate Family Members) to finance the purchase or redemption of
Capital Stock of any Parent Company, the Borrowers or any subsidiary or any of
their respective Affiliates permitted by Section 6.04(a);
(p) the Borrowers and their Restricted Subsidiaries may become and remain liable
for any Indebtedness refinancing, refunding or replacing any Indebtedness
permitted under clauses (a), (c), (i) (excluding the 2020 Notes set forth on
Schedule 6.01), (j), (m), (n), (q), (r), (t), (u), (w), (y) and (z) of this
Section 6.01 (in any case, including any refinancing Indebtedness incurred in
respect thereof, “Refinancing Indebtedness”) and any subsequent Refinancing
Indebtedness in respect thereof; provided that (i) the principal amount of such
Indebtedness does not exceed the principal amount of the Indebtedness being
refinanced, refunded or replaced, except by (A) an amount equal to unpaid
accrued interest and premiums (including tender premiums) thereon plus
underwriting discounts, other reasonable and customary fees, commissions and
expenses (including upfront fees, original issue discount or initial yield
payments) incurred in connection with the relevant refinancing, refunding or
replacement, (B) an amount equal to any existing commitments unutilized
thereunder and (C) additional amounts permitted to be
-129-

--------------------------------------------------------------------------------

incurred pursuant to this Section 6.01 (provided that (1) any additional
Indebtedness referenced in this clause (C) satisfies the other applicable
requirements of this definition (with additional amounts incurred in reliance on
this clause (C) constituting a utilization of the relevant basket or exception
under Section 6.01 pursuant to which such additional amount is permitted) and
(2) if such additional Indebtedness is secured, the Lien securing such
Indebtedness satisfies the applicable requirements of Section 6.02 and
constitutes a utilization of the relevant basket or exception), (ii) other than
in the case of Refinancing Indebtedness with respect to clause (i), (m), (t) or
(u), (A) such Indebtedness has a final maturity on or later than (and, in the
case of revolving Indebtedness, does not require mandatory commitment
reductions, if any, prior to) the final maturity of the Indebtedness being
refinanced, refunded or replaced (with customary exceptions for bridge
financings) and (B) other than with respect to revolving Indebtedness, a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Indebtedness being refinanced, refunded or replaced
(with customary exceptions for bridge financings), (iii) the terms of any
Refinancing Indebtedness with an original principal amount in excess of the
Threshold Amount (excluding pricing, fees, premiums, rate floors, optional
prepayment or redemption terms (and, if applicable, subordination terms) and,
with respect to Refinancing Indebtedness incurred in respect of Indebtedness
permitted under clause (a) above, security), are, taken as a whole (as
reasonably determined by the Lead Borrower), not materially less favorable to
the Borrowers and their Restricted Subsidiaries (excluding any covenants or any
other provisions applicable only to periods after the Latest Maturity Date as of
such date or any covenants or provisions which are then-current market terms for
the applicable type of Indebtedness); it being agreed that the applicable
Borrower shall have the right to unilaterally provide the existing Lenders with
additional rights and benefits (such rights and benefits “Additional Rights”)
and the “not materially less favorable” requirement of this clause (iii) and
compliance therewith shall be determined after giving effect to such Additional
Rights, (iv) in the case of Refinancing Indebtedness with respect to
Indebtedness permitted under clauses (j), (m), (t), (u), (w) (solely as it
relates to clause (1) of the proviso thereto) and (y) of this Section 6.01, the
incurrence thereof shall be without duplication of any amounts outstanding in
reliance on the relevant clause, (v) except in the case of Refinancing
Indebtedness incurred in respect of Indebtedness permitted under clause (a) of
this Section 6.01 (it being understood that Holdings may not be the primary
obligor of the applicable Refinancing Indebtedness if Holdings was not the
primary obligor on the relevant refinanced Indebtedness), (A) such Indebtedness
is secured only by Permitted Liens securing the Indebtedness being refinanced,
refunded or replaced at the time of such refinancing, refunding or replacement
(it being understood that secured Indebtedness may be refinanced with unsecured
Indebtedness), (B) such Indebtedness is incurred by the obligors in respect of
the Indebtedness being refinanced, refunded or replaced, except to the extent
otherwise permitted pursuant to Section 6.01 and (C) if the Indebtedness being
refinanced, refunded or replaced was originally contractually subordinated to
the Obligations in right of payment (or the Liens securing such Indebtedness
were originally contractually subordinated to the Liens on the Collateral
securing the Secured Obligations), such Indebtedness is contractually
subordinated to the Obligations in right of payment (or the Liens securing such
Indebtedness are subordinated to the Liens on the Collateral securing the
Secured Obligations) on terms not materially less favorable (as reasonably
determined by the Lead Borrower), taken as a whole, to the Lenders than those
applicable to the Indebtedness (or Liens, as applicable) being refinanced,
refunded or replaced, taken as a whole, (vi) except in the case of Refinancing
Indebtedness with respect to clause (a) of this Section 6.01, as of the date of
the incurrence of such Indebtedness and after giving effect thereto, no Event of
Default exists, (vii) in the case of Refinancing Indebtedness incurred in
respect of Indebtedness permitted under clause (a) of this Section 6.01,
(A) such Refinancing Indebtedness is pari passu or junior in right of payment
and secured by the Collateral on a pari passu or junior basis with respect to
the remaining Obligations hereunder, or is unsecured; provided that any such
Refinancing Indebtedness that is pari passu or junior with respect to the
Collateral shall be subject to a Permitted Pari Passu Intercreditor Agreement or
a Permitted Junior Intercreditor Agreement, as applicable and in the case of any
such Indebtedness in the form of secured notes that are pari passu with the
remaining Obligations under this Agreement incurred or guaranteed by a Loan
Party organized outside of the United States, subject to equalization agreements
to be agreed by the Lead Borrower and the Administrative Agent; provided,
further, that, in the case of any such Refinancing Indebtedness that is
unsecured and incurred or guaranteed by a Loan Party organized outside of the
United States, subject to customary market intercreditor agreements to be agreed
by the Lead Borrower and the Administrative Agent, (B) if the Indebtedness being
refinanced, refunded or replaced is secured, it is not secured by any assets
other than the Collateral, (C) if the Indebtedness being refinanced, refunded or
replaced is Guaranteed, it shall not be Guaranteed by any Person other than a
Loan Party, (D) such Refinancing Indebtedness shall be incurred under (and
pursuant to) documentation other than this Agreement to the extent that such
Indebtedness (x) is secured by the Collateral on a pari passu basis in the form
of secured notes or (y) is secured by the Collateral on a junior basis or is
unsecured, (E) any such Refinancing Indebtedness that is pari passu with the
Initial Term Loans hereunder in right of payment and secured by the
-130-

--------------------------------------------------------------------------------

Collateral on a pari passu basis with respect to the Secured Obligations
hereunder that are secured on a first lien basis may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory prepayment in respect of the Initial Term Loans (and
any Additional Term Loans then subject to ratable repayment requirements), in
each case as the Lead Borrower and the relevant lender may agree, (F) the
Indebtedness being refinanced, refunded or replaced shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith, shall be paid substantially concurrently with the
issuance of such Refinancing Indebtedness and (G) such Refinancing Indebtedness
shall be incurred by the same Borrower that incurred the Indebtedness being
refinanced, refunded or replaced; provided that, solely to the extent that the
Indebtedness being refinanced was incurred by a Non-U.S. Borrower, such
Refinancing Indebtedness may be incurred by any Borrower and (viii) neither the
Borrowers nor any of their Restricted Subsidiaries may refinance any
Indebtedness incurred by an Unrestricted Subsidiary pursuant to this clause;
(q) Indebtedness (other than loans secured by a Lien on the Collateral on a pari
passu basis) incurred by the Lead Borrower or any Restricted Subsidiary to
finance acquisitions permitted hereunder after the Closing Date or Indebtedness
assumed by the Lead Borrower and/or wholly-owned Domestic Subsidiary that is a
Restricted Subsidiary in connection with an acquisition permitted hereunder
after the Closing Date; provided that (i) before and after giving effect to such
acquisition on a Pro Forma Basis, no Event of Default exists, (ii) after giving
effect to such acquisition on a Pro Forma Basis, (A) if such Indebtedness is
secured by a Lien on the Collateral that is pari passu with the Lien securing
the Credit Facilities, the First Lien Leverage Ratio would not exceed 3.25:1.00
calculated on a Pro Forma Basis as of the last day of the most recently ended
Test Period, (B) if such Indebtedness is secured by a Lien on the Collateral
that is junior to the Lien securing the Credit Facilities, the Secured Leverage
Ratio would not exceed 4.00:1.00 calculated on a Pro Forma Basis as of the last
day of the most recently ended Test Period or (C) if such Indebtedness is
unsecured, the Fixed Charge Coverage Ratio would not be less than 2.00:1.00
calculated on a Pro Forma Basis as of the last day of the most recently ended
Test Period, (iii) any such Indebtedness under clause (ii)(A) hereof (which
shall be limited to secured notes) shall be subject to a Permitted Pari Passu
Intercreditor Agreement (and if incurred or guaranteed by a Foreign Subsidiary,
subject to equalization agreements to be agreed by the Lead Borrower and the
Administrative Agent), (iv) any such Indebtedness under clause (ii)(B) hereof
shall be subject to a Permitted Junior Intercreditor Agreement, (v) any such
Indebtedness that is subordinated to the Obligations in right of payment shall
be subject to intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent, (vi) such Indebtedness does not mature or require any
scheduled amortization or scheduled payment of principal or require any
mandatory redemption, repurchase, repayment or sinking fund obligation (other
than (A) payments as part of an “applicable high yield discount obligation”
catch-up payment, (B) customary offers to repurchase in connection with any
change of control, Disposition or casualty event and (C) customary acceleration
rights after an event of default), in each case, prior to the date which
is 91 days after the Latest Maturity Date as of the date of incurrence thereof
and (vii) the aggregate outstanding principal amount of such Indebtedness of
Restricted Subsidiaries that are not Loan Parties shall not exceed $600 million
minus (A) the amount of Indebtedness incurred by Foreign Subsidiaries in
reliance on Section 6.01(n), minus (B) the amount of Indebtedness incurred by
Restricted Subsidiaries that are not Loan Parties in reliance on Section 6.01(w)
and minus (C) the amount of Indebtedness incurred by Non-U.S. Borrowers in
reliance on Section 6.01(z);
(r) Indebtedness of the Borrowers and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed 100% of the amount of Net
Proceeds received by the Lead Borrower (an “Excluded Debt Contribution”) from
(i) the issuance or sale of Qualified Capital Stock or (ii) any Cash
contribution to its common equity with the Net Proceeds from the issuance and
sale by any Parent Company of its Qualified Capital Stock or a contribution to
the common equity of any Parent Company, in each case, (A) other than any Net
Proceeds received from the sale of Capital Stock to, or contributions from, the
Lead Borrower or any of their Restricted Subsidiaries, (B) to the extent the
relevant Net Proceeds have not otherwise been applied to make Investments,
Restricted Payments or Restricted Debt Payments hereunder and (C) other than
Cure Amounts;
(s) Indebtedness of the Borrowers and/or any Restricted Subsidiary under any
Derivative Transaction not entered into for speculative purposes;
(t) Indebtedness in respect of Permitted Receivables Financings not to exceed
$500 million;
-131-

--------------------------------------------------------------------------------

(u) Indebtedness of the Borrowers and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed the greater of $400,000,000
and 40% of Consolidated Adjusted EBITDA as of the last day of the most recently
ended Test Period;
(v) to the extent constituting Indebtedness, any payable owing to a Borrower or
a Restricted Subsidiary by a Subsidiary permitted under Section 6.06(i)(ii);
(w) additional Indebtedness (other than Loans secured by a Lien on the
Collateral on a pari passu basis) of a Borrower so long as, on a Pro Forma Basis
as of the last day of the most recently ended Test Period, (i) if such
Indebtedness is secured by a Lien on the Collateral that is pari passu with the
Lien securing the Credit Facilities, the First Lien Leverage Ratio would not
exceed 3.25:1.00, (ii) if such Indebtedness is secured by a Lien on the
Collateral that is junior to the Lien securing the Credit Facilities, the
Secured Leverage Ratio would not exceed 4.00:1.00 or (iii) if such Indebtedness
is unsecured, the Fixed Charge Coverage Ratio would be no less than 2.00:1.00;
provided that (1) the aggregate outstanding principal amount of such
Indebtedness of Restricted Subsidiaries that are not Loan Parties shall not
exceed $600,000,000 minus (A) the amount of Indebtedness incurred by Foreign
Subsidiaries in reliance on Section 6.01(n), minus (B) the amount of
Indebtedness incurred by Restricted Subsidiaries that are not Loan Parties in
reliance on Section 6.01(q) and minus (C) the amount of Indebtedness incurred by
Non-U.S. Borrowers in reliance on Section 6.01(z); (2) any such Indebtedness
under clause (i) hereof (which shall be limited to secured notes only) shall be
subject to a Permitted Pari Passu Intercreditor Agreement (and if incurred or
guaranteed by a Foreign Subsidiary, subject to equalization agreements to be
agreed by the Lead Borrower and the Administrative Agent), (3) any such
Indebtedness under clause (ii) hereof shall be subject to a Permitted Junior
Intercreditor Agreement, (4) any such Indebtedness that is subordinated to the
Obligations in right of payment shall be subject to intercreditor arrangements
that are reasonably satisfactory to the Administrative Agent, (5) the final
maturity date with respect to any such Indebtedness shall be no earlier than the
Latest Term Loan Maturity Date at the time of the incurrence thereof and shall
not be subject to any mandatory redemption, repurchase, repayment or sinking
fund obligation (other than (A) payments as part of an “applicable high yield
discount obligation” catch-up payment, (B) customary offers to repurchase in
connection with any change of control, Disposition or casualty event,
(C) customary acceleration rights after an event of default and (D) with
customary exceptions for bridge financings) and (6) the Weighted Average Life to
Maturity of any such Indebtedness shall be no shorter than the remaining
Weighted Average Life to Maturity of the then-existing tranche(s) of Term Loans
(without giving effect to any prepayments thereof), with customary exceptions
for bridge financings;
(x) Indebtedness consisting of Replacement Term Loans or any Replacement
Revolving Facility, in each case to the extent permitted under Section 9.02(c);
(y) Indebtedness of the Borrowers and/or any Restricted Subsidiary incurred in
connection with any sale and lease- back transaction to the extent permitted
under Section 6.07(z);
(z) secured or unsecured notes and/or loans (and/or commitments in respect
thereof) (other than loans secured by a Lien on the Collateral on a pari passu
basis) issued or incurred by the Borrowers in lieu of Incremental Loans (such
notes or loans, “Incremental Equivalent Debt”); provided that (i) the aggregate
outstanding principal amount (or committed amount, if applicable) of all
Incremental Equivalent Debt, together with the aggregate outstanding principal
amount (or committed amount, if applicable) of all Incremental Loans and
Incremental Commitments provided pursuant to Section 2.22, shall not exceed the
Incremental Cap; provided that if such Incremental Equivalent Debt is incurred
under clause (e) of the Incremental Cap definition and is (1) secured by a Lien
on the Collateral on a pari passu basis, the First Lien Leverage Ratio would not
exceed 3.25:1.00 calculated on a Pro Forma Basis as of the last day of the most
recently ended Test Period, (2) secured by a Lien on the Collateral that is
junior to the Lien securing the Credit Facilities, the Secured Leverage Ratio
would not exceed 4.00:1.00 calculated on a Pro Forma Basis as of the last day of
the most recently ended Test Period and/or (3) unsecured, the Fixed Charge
Coverage Ratio would be no less than 2.00:1.00 calculated on a Pro Forma Basis
as of the last day of the most recently ended Test Period, (ii) any Incremental
Equivalent Debt shall be subject to clauses (vi), (vii), (ix) and (x) (except,
in the case of clause (x), as otherwise agreed by the Persons providing such
Incremental Equivalent Debt) of the proviso to Section 2.22(a), (iii) any
Incremental Equivalent Debt that is secured shall be secured only by the
Collateral and on a pari passu basis in the case of secured notes only or junior
basis in the case of secured notes and/or loans with the Collateral securing the
Secured Obligations, (iv) the aggregate principal
-132-

--------------------------------------------------------------------------------

amount of Incremental Equivalent Debt that may be incurred by a
Non-U.S. Borrower shall not exceed $600 million minus (A) the amount of
Indebtedness incurred by Foreign Subsidiaries in reliance on Section 6.01(n),
minus (B) the amount of Indebtedness incurred by Restricted Subsidiaries that
are not Loan Parties in reliance on Section 6.01(q) and (C) minus the amount of
Indebtedness incurred by Restricted Subsidiaries that are not Loan Parties in
reliance on Section 6.01(w), (v) any Incremental Equivalent Debt that ranks pari
passu in right of security (which shall be limited to secured notes only) shall
be subject to a Permitted Pari Passu Intercreditor Agreement (and, if incurred
or guaranteed by a Foreign Subsidiary, subject to equalization agreements to be
agreed by the Lead Borrower and the Administrative Agent); (vi) any Incremental
Equivalent Debt that is secured by a lien that ranks junior in right of security
shall be subject to a Permitted Junior Intercreditor Agreement; (vii) any
Incremental Equivalent Debt that is subordinated in right of payment shall be
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent, (viii) no Incremental Equivalent Debt may be guaranteed by
any Person that is not a Loan Party (but need not be guaranteed by all such
Persons) or secured by any assets other than the Collateral and (ix) any
Incremental Equivalent Debt shall have terms and conditions (excluding pricing,
interest rate margins, rate floors, discounts, fees, premiums and prepayment or
redemption provisions) that are not materially less favorable (when taken as a
whole) to the Borrowers and their Restricted Subsidiaries than the terms and
conditions of this Agreement (when taken as a whole) (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of such refinancing) (it being understood that, to the extent that any
financial maintenance covenant is added for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such financial maintenance covenant is either (i) also added for
the benefit of any corresponding Loans remaining outstanding after the issuance
or incurrence of such Indebtedness or (ii) only applicable after the Latest
Maturity Date of the Loans at the time of such incurrence); it being agreed that
the applicable Borrower shall have the right to unilaterally provide to existing
Lenders such additional rights and benefits (such rights and benefits
“Additional Rights to Incremental Equivalent Debt Lenders”) and the “not
materially less favorable” requirement of this clause (ix) and compliance
therewith shall be determined after giving effect to such Additional Rights to
Incremental Equivalent Debt Lenders;
(aa) Indebtedness (including obligations in respect of letters of credit, bank
guaranties, banker’s acceptance, surety bonds, performance bonds, warehouse
receipts, or similar instruments with respect to such Indebtedness) incurred by
the Borrowers and/or any Restricted Subsidiary in respect of workers
compensation claims, unemployment insurance (including premiums related
thereto), other types of social security, pension obligations, vacation pay,
health, disability, other employee benefits, property, casualty or liability
insurance, or self-insurance;
(bb) Indebtedness of the Borrowers and/or any Restricted Subsidiary representing
(i) deferred compensation or equity based compensation to current or former
directors, officers, advisors, employees, members of management, managers, and
consultants of any Parent Company, the Borrowers and/or any Restricted
Subsidiary or any of their respective Affiliates in the ordinary course of
business and (ii) deferred compensation or other similar arrangements in
connection with the Transactions, any Permitted Acquisition or any other
Investment permitted hereby;
(cc) Indebtedness of the Borrowers and/or any Restricted Subsidiary in respect
of any letter of credit or bank guarantee issued in favor of any Issuing Bank to
support any Defaulting Lender’s participation in Letters of Credit issued
hereunder;
(dd) Indebtedness of the Borrowers or any Restricted Subsidiary supported by any
Letter of Credit;
(ee) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by the Borrowers and/or any Restricted Subsidiary in the
ordinary course of business to the extent that the unfunded amounts would not
otherwise cause an Event of Default under Section 7.01(i);
(ff) without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of the Borrowers and/or any Restricted Subsidiary
hereunder;
(gg) [Reserved];
-133-

--------------------------------------------------------------------------------

(hh) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business; and
(ii) obligations incurred in connection with AAG Integration Transaction
permitted under Section 6.07(s); provided that any such obligations of a Loan
Party must be expressly subordinated to the Obligations of the Loan Parties on
terms that are reasonably acceptable to the Administrative Agent.
Section 6.02          Liens.  The Borrowers shall not, nor shall they permit any
of their Restricted Subsidiaries to, create, incur, assume or permit or suffer
to exist any Lien on or with respect to any property of any kind owned by it,
whether now owned or hereafter acquired, or any income or profits therefrom,
except:
(a) Liens securing the Secured Obligations created pursuant to the Loan
Documents;
(b) Liens for Taxes which are (i) for amounts not yet overdue by more
than 30 days or (ii) being contested in accordance with Section 5.03(a);
(c) statutory Liens (and rights of set-off) of landlords, laborers, employees,
banks, carriers, warehousemen, mechanics, repairmen, workmen and materialmen,
and other Liens arising by operation of law in the ordinary course of business,
(i) for amounts not yet overdue by more than 30 days or (ii) for amounts that
are overdue by more than 30 days and that are being contested in good faith by
appropriate proceedings, so long as adequate reserves or other appropriate
provisions required by GAAP shall have been made for any such contested amounts;
(d) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), (iii) pursuant to pledges and deposits of
Cash or Cash Equivalents in the ordinary course of business securing (x) any
liability for, premiums, reimbursement or indemnification obligations of
insurance carriers providing property, casualty, liability or other insurance to
Holdings and its subsidiaries or (y) leases or licenses of property otherwise
permitted by this Agreement, (iv) pledges that may be required under applicable
foreign laws relating to claims by terminated employees and other employee
claims; and (v) to secure obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments posted with
respect to the items described in clauses (i) through (iv) above;
(e) Liens consisting of survey exceptions, covenants, conditions, restrictions,
easements, reservations, rights-of-way, encroachments, and other encumbrances
and defects or irregularities in title, in each case which do not, in the
aggregate, materially interfere with the ordinary conduct of the business of the
Borrowers and/or their Restricted Subsidiaries, taken as a whole, or the use of
the affected property for its intended purpose;
(f) Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate permitted hereunder or any other party with an
interest in real estate of which the interest of the Borrowers and/or their
Restricted Subsidiaries therein is derivative, (ii) landlord lien permitted by
the terms of any lease, (iii) restriction or encumbrance to which the interest
or title of such lessor, sub-lessor or other party may be subject or
(iv) subordination of the interest of the lessee, sub-lessee or other party to
any restriction or encumbrance referred to in the preceding clause (iii);
(g) Liens consisting of (i) agreements to sell any property in a Disposition
permitted under Section 6.07 and (ii) earnest money deposits made by the
Borrowers and/or any of their Restricted Subsidiaries in connection with any
letter of intent or purchase agreement with respect to any Investment permitted
hereunder;
(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases or consignment or bailee
arrangements entered into in the ordinary course of business;
-134-

--------------------------------------------------------------------------------

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(j) Liens in connection with any zoning, building or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any or dimensions of real property or the structure thereon;
(k) Liens securing Indebtedness permitted pursuant to Section 6.01(p) (solely
with respect to the permitted refinancing of Indebtedness permitted pursuant to
Sections 6.01(a), (c), (i), (j), (m), (q), (t), (u), (w) and (z)); provided that
(i) no such Lien extends to any asset not covered by the Lien securing the
Indebtedness that is being refinanced and (ii) if the Indebtedness being
refinanced was subject to intercreditor arrangements, then any refinancing
Indebtedness in respect thereof shall be subject to intercreditor arrangements
not materially less favorable to the Secured Parties, taken as a whole, than the
intercreditor arrangements governing the Indebtedness that is refinanced or the
intercreditor arrangements governing the relevant refinancing Indebtedness shall
be otherwise reasonably acceptable to the Administrative Agent;
(l) Liens described on Schedule 6.02 and any modification, replacement,
refinancing, renewal or extension thereof; provided that (i) no such Lien
extends to any additional property other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 6.01 and (B) proceeds and products thereof,
accessions thereto and improvements thereon (it being understood that individual
financings of the type permitted under Section 6.01(m) provided by any lender
may be cross-collateralized to other financings of such type provided by such
lender or its affiliates) and (ii) such modification, replacement, refinancing,
renewal or extension of the obligations secured or benefited by such Liens, if
constituting Indebtedness, is permitted by Section 6.01;
(m) Liens arising out of any sale and lease-back transaction to the extent
permitted under Section 6.07(z);
(n) Liens securing Indebtedness permitted pursuant to Section 6.01(m); provided
that any such Lien shall encumber only the asset acquired with the proceeds of
such Indebtedness and proceeds and products thereof, accessions thereto and
improvements thereon (it being understood that individual financings of the type
permitted under Section 6.01(m) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);
(o) Liens securing Indebtedness incurred pursuant to Section 6.01(q); provided
that, with respect to any such Liens on the Collateral, such Liens shall be pari
passu, or junior to, the Liens securing the Secured Obligations pursuant to a
Permitted Pari Passu Intercreditor Agreement or Permitted Junior Intercreditor
Agreement, as applicable; provided, further, that with respect to Liens securing
Indebtedness of Persons that become, or Indebtedness assumed by, a Restricted
Subsidiary, no such Lien (x) extends to or covers any other assets (other than
the proceeds or products thereof, accessions or additions thereto and
improvements thereon) or (y) was created in contemplation of the applicable
acquisition of assets or Capital Stock;
(p) Liens (i) that are statutory or common law or contractual rights of set-off
or similar rights and remedies as to deposit or commodity trading or brokerage
accounts or other funds maintained with a creditor depository institution
(including, without limitation, any Lien arising by entering into standard
banking arrangements (AGB-Banken oder AGB-Sparkassen) in Germany), or netting
arrangements relating to (A) the establishment of depositary relations with
banks not granted in connection with the issuance of Indebtedness, (B) pooled
deposit or sweep accounts of the Borrowers and/or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower sand/or any Restricted Subsidiary,
(C) purchase orders and other agreements entered into with customers of the
Borrowers and/or any Restricted Subsidiary in the ordinary course of business
and (D) commodity trading or other brokerage accounts incurred in the ordinary
course of business and (ii) encumbering reasonable customary initial deposits
and margin deposits;
(q) Liens on assets and Capital Stock of Restricted Subsidiaries that are not
Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
pursuant to Section 6.01;
-135-

--------------------------------------------------------------------------------

(r) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrowers and/or their
Restricted Subsidiaries;
(s) Liens disclosed in any Mortgage Policy delivered pursuant to Section 5.12
with respect to any Material Real Estate Asset and any replacement, extension or
renewal of any such Lien; provided that (i) no such replacement, extension or
renewal Lien shall cover any property other than the property that was subject
to such Lien prior to such replacement, extension or renewal (and additions
thereto, improvements thereon and the proceeds thereof) and (ii) such Liens do
not, in the aggregate, materially interfere with the ordinary conduct of the
business of the Borrowers and/or their Restricted Subsidiaries, taken as a
whole, or the use of the affected property for its intended purpose;
(t) Liens securing Indebtedness incurred pursuant to Section 6.01(j) and/or
Section 6.01(z); provided that with respect to any Liens that secure
Indebtedness incurred by a non-Loan Party pursuant to Section 6.01(j)(i),
(i) such Liens do not extend to, or encumber, assets that constitute Collateral
and (ii) such Liens extending to the assets of any non-Loan Party secure only
Indebtedness incurred by such non-Loan Party pursuant to Section 6.01(j)(i);
provided, further, that, with respect to Liens securing Indebtedness incurred
pursuant to Section 6.01(j)(ii), (i) such Lien is not created in contemplation
of or in connection with such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not apply to any other property or assets of the
Lead Borrower or any of its Restricted Subsidiaries and (iii) such Lien secures
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Restricted Subsidiary, as the case may be;
(u) other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
$200,000,000 and 20% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period;
(v) Liens on assets securing judgments, awards, attachments and/or decrees and
notices of lis pendens and associated rights relating to litigation being
contested in good faith not constituting an Event of Default under
Section 7.01(h);
(w) (i) leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business (including any license or sublicense of IP Rights)
which do not (x) interfere in any material respect with the business of the
Borrowers and their Restricted Subsidiaries (other than any Immaterial
Subsidiary) or (y) secure any Indebtedness for borrowed money and (ii) the
rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Lead Borrower or any of its respective
Restricted Subsidiaries, or by law to terminate any such lease, license,
franchise, grant or permit or to require annual or periodic payments as a
condition to the continuance thereof;
(x) Liens on Cash Equivalents or Securities that are the subject of repurchase
agreements constituting Investments permitted under Section 6.06 arising out of
such repurchase transaction;
(y) Liens securing obligations in respect letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under
Section 6.01(d), (e), (g), (aa) and (cc);
(z) Liens arising (i) out of conditional sale, title retention (including
extended retention of title), consignment or similar arrangements for the sale
of any assets or property in the ordinary course of business and permitted by
this Agreement or (ii) by operation of law under Article 2 of the UCC (or
similar law of any jurisdiction);
(aa) Liens (i) in favor of any Loan Party and/or (ii) granted by any non-Loan
Party in favor of any Restricted Subsidiary that is not a Loan Party, in the
case of each of clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 6.01;
(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
-136-

--------------------------------------------------------------------------------

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing the relevant Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;
(dd) Liens securing (i) obligations under Hedge Agreements in connection with
any Derivative Transaction of the type described in Section 6.01(s) and/or
(ii) obligations of the type described in Section 6.01(f);
(ee) (i) Liens on Capital Stock of joint ventures or Unrestricted Subsidiaries
securing capital contributions to, or obligations of, such Persons and
(ii) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Wholly-Owned Subsidiaries;
(ff) Liens on Cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;
(gg) Liens evidenced by the filing of UCC financing statements relating to
factoring or similar arrangements entered into in the ordinary course of
business;
(hh) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do
not extend to, or encumber, assets that constitute Collateral, and (ii) such
Liens extending to the assets of any such Foreign Subsidiary secure only
Indebtedness incurred by such Foreign Subsidiary pursuant to Section 6.01(n);
(ii) Liens securing Indebtedness incurred in reliance on Section 6.01(w) so long
as the condition described in clause (i) of Section 6.01(w) has been satisfied;
(jj) in respect of any property located in Canada, reservations contained in the
original grant from the Crown;
(kk) any Lien required to be granted under mandatory German law (§§ 22, 204 of
the German Transformation Act (Umwandlungsgesetz)) in favor of creditors as a
consequence of amalgamation, demerger, merger, consolidation, corporate
reconstruction or conversion of legal form permitted under this Agreement; and
(ll) Liens on receivables and related assets incurred in connection with
Permitted Receivables Financings permitted in reliance on Section 6.01(t).
Section 6.03          No Further Negative Pledges.  The Borrowers shall not, nor
shall they permit any of their Restricted Subsidiaries to, enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties, whether now owned or hereafter acquired, for the benefit of the
Secured Parties with respect to the Obligations, except with respect to:
(a) specific property to be sold pursuant to any Disposition permitted by
Section 6.07;
(b) restrictions contained in any agreement with respect to Indebtedness
permitted by Section 6.01 that is secured by a Permitted Lien, but only if such
restrictions apply only to the Person or Persons obligated under such
Indebtedness and its or their Restricted Subsidiaries or the property or assets
securing such Indebtedness;
(c) restrictions contained in the documentation governing Indebtedness permitted
by (i) clauses (c), (d), (j), (m), (n), (q), (t), (u), (w), (x), (y) and/or
(z) of Section 6.01 (and clause (p) of Section 6.01 to the extent relating to
any refinancing, refunding or replacement of Indebtedness incurred in reliance
on clauses (c), (d), (j), (m), (n), (q), (t), (u), (w), (x), (y) and/or (z) of
Section 6.01) and (ii) this Agreement if such restrictions or conditions apply
only to the property or assets securing such Indebtedness;
(d) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses and other agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the relevant leases,
-137-

--------------------------------------------------------------------------------

subleases, licenses, sublicenses or other agreements and/or the property or
assets secured by such Liens or the property or assets subject to such leases,
subleases, licenses, sublicenses or other agreements, as the case may be);
(e) Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the Borrowers or any of their Restricted Subsidiaries to
Dispose of, or encumber the assets subject to such Liens;
(f) provisions limiting the Disposition or distribution of assets or property in
joint venture agreements, sale- leaseback agreements, stock sale agreements and
other similar agreements, which limitation is applicable only to the assets that
are the subject of such agreements (or the Persons the Capital Stock of which is
the subject of such agreement);
(g) any encumbrance or restriction assumed in connection with an acquisition of
the property or Capital Stock of any Person, so long as such encumbrance or
restriction relates solely to the property so acquired (or to the Person or
Persons (and its or their subsidiaries) bound thereby) and was not created in
connection with or in anticipation of such acquisition;
(h) restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements that restrict the transfer of the assets
of, or ownership interests in, the relevant partnership, limited liability
company, joint venture or any similar Person;
(i) restrictions on Cash or other deposits imposed by Persons under contracts
entered into in the ordinary course of business or for whose benefit such Cash
or other deposits exist;
(j) restrictions set forth in documents which exist on the Closing Date;
(k) restrictions set forth in any Loan Document, any Hedge Agreement and/or any
agreement relating to any Banking Services Obligation;
(l) restrictions contained in documents governing Indebtedness permitted
hereunder of any Restricted Subsidiary that is not a Loan Party;
(m) software and other licenses of IP Rights pursuant to which the Lead Borrower
or any Restricted Subsidiary is the licensee of the relevant software or IP
Rights, as the case may be (in which case, any prohibition or limitation shall
relate only to the assets that are the subject of the applicable license); and
(n) other restrictions or encumbrances imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the contracts, instruments or obligations referred to in
clauses (a) through (l) above; provided that no such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of the Lead Borrower, more
restrictive with respect to such encumbrances and other restrictions, taken as a
whole, than those in effect prior to the relevant amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
Section 6.04          Restricted Payments; Certain Payments of Indebtedness.
(a) The Lead Borrower shall not pay or make, directly or indirectly, any
Restricted Payment, except that:
(i) the Lead Borrower may make Restricted Payments to the extent necessary to
permit any Parent Company:
(A) to pay general administrative costs and expenses (including corporate
overhead, legal or similar expenses and customary salary, fees, bonus and other
benefits payable to directors, officers, employees, members of management,
managers and/or consultants of
-138-

--------------------------------------------------------------------------------

any Parent Company) and franchise fees and Taxes and similar fees, Taxes and
expenses required to enable such Parent Company to maintain its organizational
existence or qualification to do business, in each case, which are reasonable
and customary and incurred in the ordinary course of business, plus any
reasonable and customary indemnification claims made by directors, officers,
members of management, managers, employees or consultants of any Parent Company,
in each case, to the extent attributable to the ownership or operations of any
Parent Company and its subsidiaries (but excluding the portion of such amount
that is attributable to the ownership or operations of any subsidiary of any
Parent Company other than the Borrowers and their subsidiaries);
(B) to discharge the consolidated, combined, unitary or similar Tax liabilities
of such Parent Company and its subsidiaries when and as due, to the extent such
liabilities are attributable to the operations of any Parent Company (but
excluding, for the avoidance of doubt, the portion of any such Tax liabilities,
if any, that is attributable to the operations of any subsidiary of any Parent
Company other than the Lead Borrower and/or its subsidiaries), the Lead Borrower
and its subsidiaries; provided that the amount paid by the Lead Borrower
pursuant to this paragraph (B) shall not exceed the amount of Tax liabilities
that would be due if the Lead Borrower and each Restricted Subsidiary were
separate corporations filing income and similar Tax returns on a consolidated,
combined, unitary or similar basis with the Lead Borrower as the common parent
of such affiliated group (calculated at the highest combined applicable federal,
state, local and foreign Tax rate); provided further that Restricted Payments
under this Section 6.04(a)(i)(B) that are attributable to any Unrestricted
Subsidiary or any joint venture shall be permitted only to the extent that
either (x) such Unrestricted Subsidiary has made one or more Cash distributions,
advances or loans to the Lead Borrower or any of its Restricted Subsidiaries for
such purpose in an amount up to the amount of such Unrestricted Subsidiary’s or
joint venture’s, as applicable, proportionate share of such Tax liabilities or
(y) the amount of any such Restricted Payment made by the Lead Borrower on
behalf of such Unrestricted Subsidiary or joint venture is treated as an
Investment subject to Section 6.06 hereof;
(C) to pay audit and other accounting and reporting expenses of such Parent
Company to the extent attributable to any Parent Company (but excluding, for the
avoidance of doubt, the portion of any such expenses, if any, attributable to
the ownership or operations of any subsidiary of any Parent Company other than
the Borrowers and/or their subsidiaries), the Borrowers and their subsidiaries;
(D) for the payment of insurance premiums and deductibles to the extent
attributable to any Parent Company (but excluding, for the avoidance of doubt,
the portion of any such premiums, if any, attributable to the ownership or
operations of any subsidiary of any Parent Company other than the Borrowers
and/or their subsidiaries), the Borrowers and their subsidiaries;
(E) pay (x) fees and expenses related to debt or equity offerings, investments
or acquisitions permitted or not restricted by this Agreement (whether or not
consummated) relating to the Borrowers and their Restricted Subsidiaries and
(y) Public Company Costs;
(F) to finance any Investment permitted under Section 6.06 (provided that
(x) any Restricted Payment under this clause (a)(i)(F) shall be made
substantially concurrently with the closing of such Investment and (y) the
relevant Parent Company shall, promptly following the closing thereof, cause
(I) all property acquired to be contributed to the Borrowers or one or more of
their Restricted Subsidiaries, or (II) the merger, consolidation or amalgamation
of the Person formed or acquired into the Borrowers or one or more of their
Restricted Subsidiaries, in order to consummate such Investment in
-139-

--------------------------------------------------------------------------------

compliance with the applicable requirements of Section 6.06 as if undertaken as
a direct Investment by the Borrowers or the relevant Restricted Subsidiary); and
(G) to pay customary salary, bonus, severance and other benefits payable to
current or former directors, officers, members of management, managers,
employees or consultants of any Parent Company (or any Immediate Family Member
of any of the foregoing) to the extent such salary, bonuses and other benefits
are attributable and reasonably allocated to the operations of the Borrowers
and/or their subsidiaries, in each case, so long as such Parent Company applies
the amount of any such Restricted Payment for such purpose;
provided that with respect to Restricted Payments under clauses (A), (B), (C),
(D) and (G) above, such Restricted Payments that are attributable to any
Unrestricted Subsidiary shall be permitted only to the extent that either
(x) such Unrestricted Subsidiary has made one or more Cash distributions,
advances or loans to the Borrowers or any of their Restricted Subsidiaries for
such purpose in an amount up to the amount of such Unrestricted Subsidiary’s
proportionate share of such Restricted Payment or (y) the amount of any such
Restricted Payment made by the applicable Borrower on behalf of such
Unrestricted Subsidiary is treated as an Investment subject to Section 6.06
hereof;
(ii) the Lead Borrower may pay (or make Restricted Payments to allow any Parent
Company to pay) for the repurchase, redemption, retirement or other acquisition
or retirement for value of Capital Stock of any Parent Company, any subsidiary
or any of their respective Affiliates held by any future, present or former
employee, director, member of management, officer, manager, advisor or
consultant (or any Affiliate or Immediate Family Member thereof) of any Parent
Company, the Borrowers, any subsidiary or any of their respective Affiliates:
(A) in accordance with the terms of promissory notes issued pursuant to
Section 6.01(o), so long as the aggregate amount of all Cash payments made in
respect of such promissory notes, together with the aggregate amount of
Restricted Payments made pursuant to sub-clause (D) of this clause (ii) below,
does not exceed $5,000,000 in any Fiscal Year, which, if not used in any Fiscal
Year, may be carried forward to the next subsequent Fiscal Year (provided that
no more than $10 million may be carried forward in any Fiscal Year);
(B) with the proceeds of any sale or issuance of the Capital Stock of the
Borrowers or any Parent Company (to the extent such proceeds are contributed in
respect of Qualified Capital Stock to the Borrowers or any Restricted
Subsidiary);
(C) with the net proceeds of any key-man life insurance policies; or
(D) with Cash and Cash Equivalents in an amount not to exceed, together with the
aggregate amount of all Cash payments made pursuant to sub-clause (A) of this
clause (ii) in respect of promissory notes issued pursuant to Section 6.01(o),
$5,000,000 in any Fiscal Year, which, if not used in any Fiscal Year, may be
carried forward to the next subsequent Fiscal Year (provided that no more than
$10 million may be carried forward in any Fiscal Year);
(iii) the Lead Borrower may make additional Restricted Payments in an amount not
to exceed (A) the portion, if any, of the Available Amount on such date that the
Lead Borrower elects to apply to this clause (iii)(A); provided that (A) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (B) the Fixed Charge Coverage Ratio, calculated on a Pro Forma
Basis, would not be less than 2.00:1.00 as of the last day of the Test Period
most recently ended prior to such Restricted Payment for which the financial
statements required by Section 5.01(a) or 5.01(b), as the case may be, have been
delivered plus (B) the portion, if any, of
-140-

--------------------------------------------------------------------------------

the Available Excluded Contribution Amount on such date that the Lead Borrower
elects to apply to this clause (iii)(B);
(iv) the Lead Borrower may make Restricted Payments (i) to any Parent Company to
enable such Parent Company to make Cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of such Parent
Company and (ii) consisting of (A) payments made or expected to be made in
respect of withholding or similar Taxes payable by any future, present or former
officers, directors, employees, members of management, managers or consultants
of the Borrowers, any Restricted Subsidiary or any Parent Company or any of
their respective Immediate Family Members and/or (B) repurchases of Capital
Stock in consideration of the payments described in sub-clause (A) above,
including demand repurchases in connection with the exercise of stock options;
(v) the Lead Borrower may repurchase (or make Restricted Payments to any Parent
Company to enable it to repurchase) Capital Stock upon the exercise of warrants,
options or other securities convertible into or exchangeable for Capital Stock
if such Capital Stock represents all or a portion of the exercise price of such
warrants, options or other securities convertible into or exchangeable for
Capital Stock as part of a “cashless” exercise;
(vi) the Lead Borrower may make Restricted Payments, the proceeds of which are
applied on the Closing Date, solely to effect the consummation of the
Transactions;
(vii) the Lead Borrower may make Restricted Payments to Holdings (and Holdings
may in turn make such Restricted Payments to Super Holdco) from time to time in
an amount sufficient to enable Super Holdco to fund each scheduled payment of
the Regular Cash Dividend; provided that (A) no Default or Event of Default
exists or would result therefrom and (B) the Fixed Charge Coverage Ratio,
calculated on a Pro Forma Basis, would not be less than 2.00:1.00 as of the last
day of the Test Period most recently ended prior to such Restricted Payment for
which the financial statements required by Section 5.01(a) or 5.01(b), as the
case may be, have been delivered;
(viii) the Lead Borrower may make Restricted Payments to (i) redeem, repurchase,
retire or otherwise acquire any (A) Capital Stock (“Treasury Capital Stock”) of
the Borrowers and/or any Restricted Subsidiary, (B) Capital Stock of any Parent
Company, in the case of each of subclauses (A) and (B), in exchange for, or out
of the proceeds of the substantially concurrent sale (other than to the Lead
Borrower and/or any Restricted Subsidiary) of, Qualified Capital Stock of the
Borrowers or any Parent Company to the extent any such proceeds are contributed
to the capital of the Borrowers and/or any Restricted Subsidiary in respect of
Qualified Capital Stock (“Refunding Capital Stock”), and/or (C) Capital Stock of
any Parent Company owned by any present or former employees, directors, members
of management, officers, managers or consultants or independent contractors (or
their respective Immediate Family Members) of any Parent Company in an amount
equal to any tax liability paid on behalf of such employee, director, member of
management, officer, manager or consultant or independent contractor (or their
respective Immediate Family Members) arising from the vesting of such Capital
Stock and (ii) declare and pay dividends on any Treasury Capital Stock out of
the proceeds of the substantially concurrent sale (other than to the applicable
Lead Borrower or a Restricted Subsidiary) of any Refunding Capital Stock;
(ix) to the extent constituting a Restricted Payment, the Lead Borrower may
consummate any transaction permitted by Section 6.06 (other than
Sections 6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and
Section 6.09 (other than Section 6.09(d));
(x) the Lead Borrower may make additional Restricted Payments in an aggregate
amount not to exceed the greater of $100,000,000 and 11% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period minus
(A) the amount of Restricted Debt Payments
-141-

--------------------------------------------------------------------------------

made by the Borrowers or any Restricted Subsidiary in reliance on
Section 6.04(b)(iv), minus (B) the outstanding amount of Investments made by a
Borrower or any Restricted Subsidiary in reliance on Section 6.06(q)(ii);
(xi) the Lead Borrower may pay any dividend or consummate any redemption
within 60 days after the date of the declaration thereof or the provision of a
redemption notice with respect thereto, as the case may be, if at the date of
such declaration or notice, the dividend or redemption notice would have
complied with the provisions hereof;
(xii) the Lead Borrower may purchase, redeem or otherwise acquire its common
Capital Stock with the proceeds received from the substantially concurrent
issuance of new common Capital Stock of the Borrowers; and
(xiii) the Lead Borrower may make additional Restricted Payments so long as
(A) no Default or Event of Default exists or would result therefrom and (B) the
Total Leverage Ratio would not exceed 3.00:1.00. calculated on a Pro Forma Basis
as of the last day of the most recently ended Test Period.
(b) The Borrowers shall not, nor shall they permit any Restricted Subsidiary to,
make any payment (whether in Cash, securities or other property) on or in
respect of principal of or interest on (x) any Indebtedness permitted under
Section 6.01(c), (y) any Junior Lien Indebtedness or (z) any Junior Indebtedness
(such Indebtedness under clauses (x), (y) and (z), the “Restricted Debt”),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Restricted Debt prior to its scheduled maturity (collectively, “Restricted Debt
Payments”), except:
(i) any purchase, defeasance, redemption, repurchase, repayment or other
acquisition or retirement of any Restricted Debt made by exchange for, or out of
the proceeds of, Refinancing Indebtedness permitted by Section 6.01;
(ii) payments as part of an “applicable high yield discount obligation” catch-up
payment;
(iii) payments of regularly scheduled interest as and when due in respect of any
Restricted Debt, except for any payments with respect to any Subordinated
Indebtedness that are prohibited by the subordination provisions thereof;
(iv) so long as, at the time of delivery of irrevocable notice with respect
thereto, no Event of Default exists or would result therefrom, additional
Restricted Debt Payments in an aggregate amount not to exceed the greater of
$100,000,000 and 11% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period, minus (A) the outstanding amount of Investments
made in reliance on Section 6.06(q)(ii), minus (B) the amount of Restricted
Payments made in reliance on Section 6.04(a)(x);
(v) (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of the Borrowers and/or any Restricted
Subsidiary and/or any capital contribution in respect of Qualified Capital Stock
of the Borrowers or any Restricted Subsidiary, (B) Restricted Debt Payments as a
result of the conversion of all or any portion of any Restricted Debt into
Qualified Capital Stock of the Borrowers and/or any Restricted Subsidiary and
(C) to the extent constituting a Restricted Debt Payment, payment-in-kind
interest with respect to any Restricted Debt that is permitted under
Section 6.01;
(vi) Restricted Debt Payments in an aggregate amount not to exceed (A) the
portion, if any, of the Available Amount on such date that the Borrowers elect
to apply to this clause (vi)(A); provided, that (A) no Default or Event of
Default has occurred and is continuing or would result therefrom and (B) the
Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis, would not be less
than 2.00:1.00 as of the last day of the Test Period most recently ended prior
to such
-142-

--------------------------------------------------------------------------------

Restricted Debt Payment for which the financial statements required by
Section 5.01(a) or 5.01(b), as the case may be, have been delivered plus (B) the
portion, if any, of the Available Excluded Contribution Amount on such date that
the Borrowers elect to apply to this clause (vi)(B); and
(vii) additional Restricted Debt Payments; provided that (A) no Default or Event
of Default exists or would result therefrom and (B) the Total Leverage Ratio
would not exceed 3.00 to 1.00 calculated on a Pro Forma Basis as of the last day
of the most recently ended Test Period.
Section 6.05          Restrictions on Subsidiary Distributions.  Except as
provided herein or in any other Loan Document, any document with respect to any
Incremental Equivalent Debt and/or in agreements with respect to refinancings,
renewals or replacements of such Indebtedness that are permitted by
Section 6.01, the Borrowers shall not, nor shall they permit any of their
Restricted Subsidiaries to, enter into or cause to exist any agreement
restricting the ability of (i) any subsidiary of the Borrowers to pay dividends
or other distributions to the Borrowers or any Loan Party or (ii) any Restricted
Subsidiary to make Cash loans or advances to the Borrowers or any Loan Party,
except:
(a) in any agreement evidencing (i) Indebtedness of a Restricted Subsidiary that
is not a Loan Party permitted by Section 6.01, (ii) Indebtedness permitted by
Section 6.01 that is secured by a Permitted Lien if the relevant restriction
applies only to the Person obligated under such Indebtedness and their
Restricted Subsidiaries or the property or assets intended to secure such
Indebtedness and (iii) Indebtedness permitted pursuant to clauses (j), (m), (n),
(p) (as it relates to Indebtedness in respect of clauses (j), (m), (n), (q),
(u), (w), (x) and/or (z) of Section 6.01), (q), (u), (w), (x) and/or (z) of
Section 6.01;
(b) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, subleases, licenses, sublicenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business;
(c) that are or were created by virtue of any Lien granted upon, transfer of,
agreement to transfer or grant of, any option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement;
(d) assumed in connection with any acquisition of property or the Capital Stock
of any Person, so long as the relevant encumbrance or restriction relates solely
to the Person and its subsidiaries (including the Capital Stock of the relevant
Person or Persons) and/or property so acquired and was not created in connection
with or in anticipation of such acquisition;
(e) in any agreement for any Disposition of any Restricted Subsidiary (or all or
substantially all of the property and/or assets thereof) that restricts the
payment of dividends or other distributions or the making of Cash loans or
advances by such Restricted Subsidiary pending such Disposition;
(f) in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;
(g) imposed by customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements and other
similar agreements;
(h) on Cash, other deposits or net worth or similar restrictions imposed by any
Person under any contract entered into in the ordinary course of business or for
whose benefit such Cash, other deposits or net worth or similar restrictions
exist;
(i) set forth in documents which exist on the Closing Date and not created in
contemplation thereof;
(j) those arising pursuant to an agreement or instrument relating to any
Indebtedness permitted to be incurred after the Closing Date if the relevant
restrictions, taken as a whole, are not materially less favorable to the
-143-

--------------------------------------------------------------------------------

Lenders than the restrictions contained in this Agreement, taken as a whole (as
determined in good faith by a Borrower);
(k) those arising under or as a result of applicable law, rule, regulation or
order or the terms of any license, authorization, concession or permit;
(l) those arising in any Hedge Agreement and/or any agreement relating to any
Banking Services Obligation; and/or
(m) those imposed by any amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing of any contract,
instrument or obligation referred to in clauses (a) through (l) above; provided
that no such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of the Lead Borrower, more restrictive with respect to such restrictions, taken
as a whole, than those in existence prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
Section 6.06          Investments.  The Borrowers shall not, nor shall they
permit any of their Restricted Subsidiaries to, make or own any Investment in
any other Person except:
(a) Cash or Investments that were Cash Equivalents at the time made;
(b) (i) Investments existing on the Closing Date in any subsidiary,
(ii) Investments made after the Closing Date among the Borrowers and/or one or
more Restricted Subsidiaries that are Loan Parties, (iii) (x) Investments made
after the Closing Date by any Loan Party in any Restricted Subsidiary that is
not a Loan Party in an aggregate outstanding amount not to exceed the sum of
(1) the Available Amount (provided, that no Default or Event of Default has
occurred and is continuing or would result therefrom) plus (2) the greater of
$300,000,000 and 30% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period and/or (y) Investments to permit reorganization
transactions for efficiency or operational improvements (I) so long as no
Default or Event of Default shall have occurred and be continuing after giving
effect to such reorganization, to the extent such reorganization only involves
Foreign Subsidiaries that represent less than 5% of each of Consolidated Total
Assets and consolidated revenues of the Lead Borrower and its Restricted
Subsidiaries or (II) so long as such reorganization is not materially adverse to
the Lenders as certified by a chief financial officer, treasurer or equivalent
officer of the Lead Borrower (which certification shall include such information
reasonable requested by the Administrative Agent regarding such reorganization),
as consented to in advance by the Administrative Agent (any such transaction, a
“Permitted Reorganization”), (iv) Investments made by any Loan Party and/or any
Restricted Subsidiary that is not a Loan Party in the form of any contribution
or Disposition of the Capital Stock of any Person that is not a Loan Party;
provided that, prior to such contribution or Disposition or series of
transactions resulting in such contribution or Disposition, such Capital Stock
was not owned directly by a Loan Party (v) Investments made by any Restricted
Subsidiary that is not a Loan Party in any Loan Party or in any other Restricted
Subsidiary that is not a Loan Party, and (vi) any Investment by a Loan Party
made in any Restricted Subsidiary that is not a Loan Party on or about the
Closing Date in connection with the refinancing of the Existing Term Loan Credit
Agreement;
(c) Investments (i) constituting deposits, prepayments and/or other credits to
suppliers, (ii) in the form of advances made to distributors, suppliers,
licensors and licensees, in each case, in the ordinary course of business or, in
the case of clause (ii), to the extent necessary to maintain the ordinary course
of supplies to the Borrowers or any Restricted Subsidiary and/or
(iii) constituting bank deposits made in the ordinary course of business;
(d) Investments in Unrestricted Subsidiaries; provided that immediately after
giving effect to any such Investment, the amount invested in the applicable
Unrestricted Subsidiary pursuant to this clause (d), when aggregated with the
amounts then invested in all other Unrestricted Subsidiaries pursuant to this
clause (d), shall not exceed the greater of $100,000,000 and 11% of Consolidated
Adjusted EBITDA as of the last day of the most recently ended Test Period at any
one time outstanding;
(e) Permitted Acquisitions;
-144-

--------------------------------------------------------------------------------

(f) Investments (i) existing on, or contractually committed to or contemplated
as of, the Closing Date and described on Schedule 6.06 and/or (ii) any
modification, replacement, renewal or extension of any Investment described in
clause (i) above so long as no such modification, renewal or extension thereof
increases the amount of such Investment except by the terms thereof or as
otherwise permitted by this Section 6.06);
(g) Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07;
(h) loans or advances to present or former employees, directors, members of
management, officers, managers or consultants or independent contractors (or
their respective Immediate Family Members) of any Parent Company, the Borrowers
and their subsidiaries to the extent permitted by Requirements of Law, in
connection with such Person’s purchase of Capital Stock of any Parent Company,
either (i) in an aggregate principal amount not to exceed $5,000,000 at any one
time outstanding or (ii) so long as the proceeds of such loan or advance are
substantially contemporaneously contributed to the Borrowers for the purchase of
such Capital Stock;
(i) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and (ii) to the extent constituting Investments, any
receivable that is distributed by a Subsidiary to its equity holders in lieu of
a Cash dividend that is otherwise permitted by Section 6.05;
(j) Investments consisting of Indebtedness permitted under Section 6.01 (other
than Indebtedness permitted under Sections 6.01(b) and (h)), Permitted Liens,
Restricted Payments permitted under Section 6.04 (other than
Section 6.04(a)(ix)), Restricted Debt Payments permitted by Section 6.04 and
mergers, consolidations, amalgamations, liquidations, windings up, dissolutions
or Dispositions permitted by Section 6.07 (other than Section 6.07(a) (if made
in reliance on subclause (ii)(y) of the proviso thereto), Section 6.07(b) (if
made in reliance on clause (ii) therein), Section 6.07(c)(ii) (if made in
reliance on clause (B) therein) and Section 6.07(g));
(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;
(l) (i) Investments (including debt obligations and Capital Stock) received
(A) in connection with the bankruptcy or reorganization of any Person, (B) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business,
(C) upon foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment and/or (D) as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes
and/or (ii) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers made in the ordinary course of business;
(m) loans and advances of payroll payments or other compensation to present or
former employees, directors, members of management, officers, managers or
consultants of any Parent Company (to the extent such payments or other
compensation relate to services provided to such Parent Company (but excluding,
for the avoidance of doubt, the portion of any such amount, if any, attributable
to the ownership or operations of any subsidiary of any Parent Company other
than the Borrowers and/or their subsidiaries)), the Borrowers and/or any
subsidiary in the ordinary course of business;
(n) Investments to the extent that payment therefor is made solely with Capital
Stock of any Parent Company or Capital Stock (other than Disqualified Capital
Stock) of the Borrowers or any Restricted Subsidiary, in each case, to the
extent not resulting in a Change of Control;
(o) (i) Investments of any Restricted Subsidiary acquired after the Closing
Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, the Borrowers or any Restricted Subsidiary after the Closing
Date, in each case as part of an Investment otherwise permitted by this
Section 6.06 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of the relevant acquisition, merger,
amalgamation or
-145-

--------------------------------------------------------------------------------

consolidation and (ii) any modification, replacement, renewal or extension of
any Investment permitted under clause (i) of this Section 6.06(o) so long as no
such modification, replacement, renewal or extension thereof increases the
amount of such Investment except as otherwise permitted by this Section 6.06;
(p) Investments made in connection with the Transactions;
(q) Investments made after the Closing Date by the Borrowers and/or any of their
Restricted Subsidiaries in an aggregate amount at any time outstanding not to
exceed:
(i) the greater of $250,000,000 and 27% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period, plus
(ii) the greater of $100,000,000 and 11% of Consolidated Adjusted EBITDA as of
the last day of the most recently ended Test Period, minus (A) the amount of
Restricted Debt Payments made by any Borrower or a Restricted Subsidiary in
reliance on Section 6.04(b)(iv)(A) and minus (B) the amount of Restricted
Payments made by the Borrowers or any Restricted Subsidiary in reliance on
Section 6.04(a)(x), plus
(iii) in the event that (A) the Borrowers or any of their Restricted
Subsidiaries makes any Investment after the Closing Date in any Person that is
not a Restricted Subsidiary otherwise permitted hereunder and (B) such Person
subsequently becomes a Restricted Subsidiary, an amount equal to the lesser of
(x) 100.0% of the fair market value of such Investment as of the date on which
such Person becomes a Restricted Subsidiary and (y) the original amount of such
Investment;
(r) Investments made after the Closing Date by the Borrowers and/or any of their
Restricted Subsidiaries in an aggregate outstanding amount not to exceed (i) the
portion, if any, of the Available Amount on such date that such Borrower elects
to apply to this clause (r)(i) plus (ii) the portion, if any, of the Available
Excluded Contribution Amount on such date that such Borrower elects to apply to
this clause (r)(ii); provided, that (A) no Default or Event of Default has
occurred and is continuing or would result therefrom and (B) the Fixed Charge
Coverage Ratio, calculated on a Pro Forma Basis, would not be less
than 2.00:1.00 as of the last day of the Test Period most recently ended prior
to such Investment for which the financial statements required by
Section 5.01(a) or 5.01(b), as the case may be, have been delivered;
(s) (i) Guarantees of leases (other than Capital Leases) or of other obligations
not constituting Indebtedness and (ii) Guarantees of the lease obligations of
suppliers, customers, franchisees and licensees of the Borrowers and/or their
Restricted Subsidiaries, in each case, in the ordinary course of business;
(t) Investments in any Parent Company in amounts and for purposes for which
Restricted Payments to such Parent Company are permitted under Section 6.04(a);
provided that any Investment made as provided above in lieu of any such
Restricted Payment shall reduce availability under the applicable Restricted
Payment basket under Section 6.04(a);
(u) Investments made by any Restricted Subsidiary that is not a Loan Party with
the proceeds received by such Restricted Subsidiary from an Investment made by
any Loan Party in such Restricted Subsidiary pursuant to this Section 6.06
(other than Investments made pursuant to clause (ii) of Section 6.06(e) or
Section 6.06(x));
(v) [reserved];
(w) Investments under any Derivative Transaction of the type permitted under
Section 6.01(s);
(x) Investments made in connection with the creation, formation and/or
acquisition of any joint venture, or in any Restricted Subsidiary to enable such
Restricted Subsidiary to create, form and/or acquire any joint venture, in an
aggregate outstanding amount not to exceed the greater of $100,000,000 and 11%
of Consolidated
-146-

--------------------------------------------------------------------------------

Adjusted EBITDA as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), as applicable;
(y) Investments made in any joint venture existing on the Closing Date as
required by, or made pursuant to, buy/sell arrangements between the joint
venture parties set forth in joint venture agreements and similar binding
arrangements in effect on the Closing Date (other than any modification,
replacement, renewal or extension of such Investments so long as no such
modification, renewal or extension thereof increases the amount of any such
Investment except by the terms thereof or as otherwise permitted by this
Section 6.06);
(z) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law;
(aa) Investments in the Borrowers, any Restricted Subsidiary and/or any joint
venture in connection with intercompany cash management arrangements and related
activities in the ordinary course of business;
(bb) Investments consisting of the licensing or contribution of IP Rights
pursuant to joint marketing arrangements with other Persons;
(cc) purchases of contract rights or licenses or leases of IP Rights, in each
case in the ordinary course of business, to the extent such purchases and
acquisitions constitute Investments;
(dd) Investments in Receivables Subsidiaries in the form of receivables and
related assets required in connection with a Permitted Receivables Financing
(including the contribution or lending of Cash and Cash Equivalents to
Subsidiaries to finance the purchase of such assets from Holdings, a Borrower or
other Restricted Subsidiaries or to otherwise fund required customary reserves);
(ee) additional Investments so long as the Total Leverage Ratio does not
exceed 4.00:1.00 calculated on a Pro Forma Basis as of the last day of the most
recently ended Test Period; and
(ff) (i) any contribution by any Loan Party that is a Domestic Subsidiary of the
assets of a first tier Foreign Subsidiary to any other first tier Foreign
Subsidiary and (ii) the AAG Integration Transactions.
Section 6.07         Fundamental Changes; Disposition of Assets.  The Borrowers
shall not, nor shall it permit any of their Restricted Subsidiaries to, enter
into any transaction of merger, consolidation or amalgamation, or liquidate,
wind up or dissolve themselves (or suffer any liquidation or dissolution), or
make any Disposition, in a single transaction or in a series of related
transactions, except:
(a) any Restricted Subsidiary may be merged, consolidated or amalgamated with or
into the Lead Borrower or any other Restricted Subsidiary; provided that (i) in
the case of any such merger, consolidation or amalgamation with or into the Lead
Borrower, (A) the Lead Borrower shall be the continuing or surviving Person or
(B) if the Person formed by or surviving any such merger, consolidation or
amalgamation is not the Lead Borrower (any such Person, the “Successor
Borrower”), (x) the Successor Borrower shall be an entity organized or existing
under the law of the U.S., any state thereof or the District of Columbia,
(y) the Successor Borrower shall expressly assume the Obligations of the Lead
Borrower in a manner reasonably satisfactory to the Administrative Agent and
(z) except as the Administrative Agent may otherwise agree, each Guarantor,
unless it is the other party to such merger, consolidation or amalgamation,
shall have executed and delivered a reaffirmation agreement with respect to its
obligations under the Loan Guaranty and the other Loan Documents; it being
understood and agreed that if the foregoing conditions under clauses (x) through
(z) are satisfied, the Successor Borrower will succeed to, and be substituted
for, the Lead Borrower under this Agreement and the other Loan Documents,
(ii) in the case of any such merger, consolidation or amalgamation involving any
Subsidiary Guarantor, either (x) (i) such Subsidiary Guarantor shall be the
continuing or surviving Person or (ii) the continuing or surviving Person shall
(A) expressly assume the guarantee obligations of the Subsidiary Guarantor in a
manner reasonably satisfactory to the Administrative Agent and (B) be an entity
organized or existing under the law of the U.S., any state thereof or the
District of Columbia or (y) the relevant transaction shall be treated as an
Investment and shall comply with Section 6.06 and (iii) in the case of any such
merger, consolidation or amalgamation by a Restricted Subsidiary that is not a
Loan Party into any other
-147-

--------------------------------------------------------------------------------

Restricted Subsidiary that is a Loan Party, any related intercompany
Indebtedness assumed by such Restricted Subsidiary that is a Loan Party shall be
expressly subordinated to the Obligations of such Loan Party on terms that are
reasonably acceptable to the Administrative Agent;
(b) Dispositions (including of Capital Stock) among the Lead Borrower and/or any
Restricted Subsidiary (upon voluntary liquidation or otherwise); provided that
any such Disposition by any Loan Party to any Person that is not a Loan Party
shall be for fair market value (as reasonably determined by such Person) with at
least 75% of the consideration for such Disposition consisting of Cash or Cash
Equivalents at the time of such Disposition or treated as an Investment and
otherwise made in compliance with Section 6.06 (other than in reliance on
clause (j) thereof); provided, further, that any Indebtedness of any Loan Party
owed to any Restricted Subsidiary that is not a Loan Party as a result of such
Disposition must be expressly subordinated to the Obligations of such Loan Party
on terms that are reasonably acceptable to the Administrative Agent;
(c) (i) the liquidation or dissolution of any Restricted Subsidiary provided
that such liquidation or dissolution, as applicable, would not reasonably be
expected to have a Material Adverse Effect and is not materially disadvantageous
to the Lenders; provided that in the case of any liquidation or dissolution of
any Loan Party that results in a distribution of assets to any Restricted
Subsidiary that is not a Loan Party, such distribution shall be treated as an
Investment and shall comply with Section 6.06 (other than in reliance on
clause (j) thereof); (ii) any merger, amalgamation, dissolution, liquidation or
consolidation, the purpose of which is to effect (A) any Disposition otherwise
permitted under this Section 6.07 (other than clause (a), clause (b) or this
clause (c)) or (B) any Investment permitted under Section 6.06; and (iii) any
Borrower or any Restricted Subsidiary may be converted into another form of
entity, in each case, so long as such conversion does not adversely affect the
value of the Loan Guaranty or Collateral, if any;
(d) (x) Dispositions of inventory, current assets, or equipment in the ordinary
course of business (including on an intercompany basis), (y) the leasing or
subleasing of real property in the ordinary course of business and
(z) Dispositions of (A) accounts receivable in connection with the collection or
compromise thereof (including sales to factors or other third parties) and
(B) receivables and related assets pursuant to any Permitted Receivables
Financing;
(e) Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of any Borrower, is (A) no longer
useful in its business (or in the business of any Restricted Subsidiary of any
Borrower) or (B) otherwise economically impracticable to maintain;
(f) Dispositions of Cash Equivalents or other assets that were Cash Equivalents
when the relevant original Investment was made;
(g) Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to Section 6.06 (other than
Section 6.06(j)), Permitted Liens and Restricted Payments permitted by
Section 6.04(a) (other than Section 6.04(a)(ix));
(h) Dispositions for fair market value; provided that with respect to any such
Disposition with a purchase price in excess of the greater of $35,000,000 and 4%
of Consolidated Adjusted EBITDA as of the last day of the most recently ended
Test Period, as applicable, at least 75% of the consideration for such
Disposition shall consist of Cash or Cash Equivalents (provided that for
purposes of the 75% Cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are subordinated to the Obligations or that are owed to the Borrowers or
any Restricted Subsidiary) of the Borrowers or any Restricted Subsidiary (as
shown on such Person’s most recent balance sheet or statement of financial
position (or in the notes thereto) that are assumed by the transferee of any
such assets and for which the Borrowers and/or their applicable Restricted
Subsidiary have been validly released by all relevant creditors in writing,
(x) the amount of any trade-in value applied to the purchase price of any
replacement assets acquired in connection with such Disposition, (y) any
Securities received by the Borrowers or any Restricted Subsidiary from such
transferee that are converted by such Person into Cash or Cash Equivalents (to
the extent of the Cash or Cash Equivalents received) within 180 days following
the closing of the applicable Disposition and (z) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (z) that is at that time outstanding, not in
excess of the
-148-

--------------------------------------------------------------------------------

greater of $20,000,000 and 2% of Consolidated Adjusted EBITDA as of the last day
of the most recently ended Test Period, in each case, shall be deemed to be
Cash); provided, further, that (x) immediately prior to and after giving effect
to such Disposition, as determined on the date on which the agreement governing
such Disposition is executed, no Event of Default shall exist and (y) the Net
Proceeds of such Disposition shall be applied and/or reinvested as (and to the
extent) required by Section 2.11(b)(ii);
(i) to the extent that (i) the relevant property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of the
relevant Disposition are reasonably promptly applied to the purchase price of
such replacement property;
(j) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, buy/sell arrangements between joint venture or similar parties
set forth in the relevant joint venture arrangements and/or similar binding
arrangements;
(k) Dispositions of accounts receivable in the ordinary course of business
(including any discount and/or forgiveness thereof and any factoring, early pay
or similar supply chain financing arrangement) or in connection with the
collection or compromise thereof;
(l) Dispositions and/or terminations of leases, subleases, licenses or
sublicenses (including the provision of software under any open source license)
in the ordinary course of business, which do not materially interfere with the
business of the Lead Borrower and its Restricted Subsidiaries;
(m) (i) any termination of any lease in the ordinary course of business,
(ii) any expiration of any option agreement in respect of real or personal
property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims
(including in tort) in the ordinary course of business;
(n) Dispositions of property subject to foreclosure, casualty, eminent domain or
condemnation proceedings (including in lieu thereof or any similar proceeding);
(o) Dispositions or consignments of equipment, inventory or other assets
(including leasehold interests in real property) with respect to facilities that
are temporarily not in use, held for sale or closed;
(p) [Reserved];
(q) Dispositions of non-core assets acquired in connection with any acquisition
permitted hereunder and sales of Real Estate Assets acquired in any acquisition
permitted hereunder which, within 90 days of the date of such acquisition, are
designated in writing to the Administrative Agent as being held for sale and not
for the continued operation of the Borrowers or any of their Restricted
Subsidiaries or any of their respective businesses; provided that (i) the Net
Proceeds received in connection with any such Disposition shall be applied
and/or reinvested as (and to the extent required) by Section 2.11(b)(ii) and
(ii) no Event of Default exists on the date on which the definitive agreement
governing the relevant Disposition is executed;
(r) exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as any such exchange or swap is made for fair value (as
reasonably determined by the applicable Borrower) for like property or assets;
provided that (i) upon the consummation of any such exchange or swap by any Loan
Party, to the extent the property received does not constitute an Excluded
Asset, the Administrative Agent has a perfected Lien with the same priority as
the Lien held on the Real Estate Assets so exchanged or swapped and (ii) any Net
Proceeds received as “cash boot” in connection with any such transaction shall
be applied and/or reinvested as (and to the extent required) by
Section 2.11(b)(ii);
(s) (i) any AAG Integration Transaction and (ii) any Permitted Reorganization;
-149-

--------------------------------------------------------------------------------

(t) (i) licensing and cross-licensing arrangements involving any technology,
intellectual property or IP Rights of the Borrowers or any Restricted Subsidiary
in the ordinary course of business and (ii) Dispositions, abandonments,
cancellations or lapses of IP Rights, or issuances or registrations, or
applications for issuances or registrations, of IP Rights, which, in the
reasonable good faith determination of the applicable Borrower, are not material
to the conduct of the business of the applicable Borrower or its Restricted
Subsidiaries, or are no longer economical to maintain in light of its use;
(u) terminations or unwinds of Derivative Transactions;
(v) Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;
(w) Dispositions of Real Estate Assets and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
employees, members of management, managers or consultants of any Parent Company,
the Borrowers and/or any Restricted Subsidiary and/or dispositions of property
formerly leased by the Lead Borrower or its Restricted Subsidiaries and acquired
by the Lead Borrower and sold as an alternative to terminating the lease on such
property;
(x) Dispositions made to comply with any order of any agency of the U.S. Federal
government, any state, authority or other regulatory body or any applicable
Requirement of Law;
(y) any merger, consolidation, Disposition or conveyance the sole purpose of
which is to reincorporate or reorganize any Domestic Subsidiary in another
jurisdiction in the U.S.;
(z) the transfer or Disposition of property pursuant to sale and leaseback
transactions; provided that (A) at the time thereof and immediately after giving
effect thereto no Event of Default or Default shall have occurred and be
continuing or would result therefrom, (B) the aggregate fair market value of all
property disposed of in reliance on this clause shall not exceed the greater of
$150,000,000 and 16% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period and (C) such transaction is for fair market
value and for consideration at least 75% of which is Cash or Cash Equivalents;
(aa) any sale of motor vehicles and information technology equipment purchased
at the end of an operating lease and resold thereafter;
(bb) other Dispositions involving assets having a fair market value (as
reasonably determined by the Lead Borrower at the time of the relevant
Disposition) in the aggregate since the Closing Date of not more than the
greater of $50,000,000 and 6% of Consolidated Adjusted EBITDA as of the last day
of the most recently ended Test Period; and
(cc) Dispositions contemplated on the Closing Date and described on
Schedule 6.07.
To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, which Liens
shall be automatically released upon the consummation of such Disposition; it
being understood and agreed that the Administrative Agent shall be authorized to
take, and shall take, any actions deemed appropriate in order to effect the
foregoing in accordance with Article 8.
Section 6.08          [Reserved].
Section 6.09          Transactions with Affiliates.  The Borrowers shall not,
nor shall they permit any of their Restricted Subsidiaries to, enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) involving payment in excess of $5,000,000 with any
of their respective Affiliates on terms that are less favorable to the
applicable Borrower or such Restricted Subsidiary, as the case may be (as
reasonably determined by the applicable Borrower), than those that might be
obtained at the time in a comparable
-150-

--------------------------------------------------------------------------------

arm’s-length transaction from a Person who is not an Affiliate; provided that
the foregoing restriction shall not apply to:
(a) any transaction between or among the Borrowers and/or one or more Restricted
Subsidiaries (or any entity that becomes a Restricted Subsidiary as a result of
such transaction) to the extent permitted or not restricted by this Agreement;
(b) any issuance, sale or grant of securities or other payments, awards or
grants in Cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or of
the Borrowers or any Restricted Subsidiary;
(c) (i) any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the
Borrowers or any of their Restricted Subsidiaries with their respective current
or former officers, directors, members of management, managers, employees,
consultants or independent contractors or those of any Parent Company, (ii) any
subscription agreement or similar agreement pertaining to the repurchase of
Capital Stock pursuant to put/call rights or similar rights with current or
former officers, directors, members of management, managers, employees,
consultants or independent contractors and (iii) transactions pursuant to any
employee compensation, benefit plan, stock option plan or arrangement, any
health, disability or similar insurance plan which covers current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement;
(d) (i) transactions permitted by Sections 6.01(d), (o), (bb) and (ee), 6.04
and 6.06(h), (m), (o), (q), (t), (v), (x), (y), (z), (aa) and (cc) and
(ii) issuances of Capital Stock and Indebtedness not restricted by this
Agreement;
(e) (i) transactions in existence on the Closing Date and/or the transactions
contemplated by this Agreement, and any amendment, modification or extension
thereof to the extent such amendment, modification or extension, taken as a
whole, is not (x) materially adverse to the Lenders or (y) more disadvantageous
to the Lenders than the relevant transaction in existence on the Closing Date
and/or (ii) the transactions set forth on Schedule 6.09;
(f) the payment of all indemnification obligations and expenses owed to any
Permitted Investor and any of their respective directors, officers, members of
management, managers, employees and consultants, whether currently due or paid
in respect of accruals from prior periods;
(g) the Transactions, including the payment of Transaction Costs;
(h) customary compensation to Affiliates in connection with financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities and other transaction fees, which payments are approved by
the majority of the members of the board of directors (or similar governing
body) or a majority of the disinterested members of the board of directors (or
similar governing body) of the applicable Borrower in good faith;
(i) Guarantees permitted by Section 6.01 or Section 6.06;
(j) loans and other transactions among the Loan Parties to the extent permitted
under this Article 6;
(k) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Borrowers and/or any of their
Restricted Subsidiaries in the ordinary course of business and, in the case of
payments to such Person in such capacity on behalf of any Parent Company, to the
extent attributable to the operations of the Borrowers or their Restricted
Subsidiaries;
(l) transactions with customers, clients, suppliers, joint ventures, purchasers
or sellers of goods or services or providers of employees or other labor entered
into in the ordinary course of business, which are (i) fair to
-151-

--------------------------------------------------------------------------------

the Borrowers and/or their applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the
applicable Borrower or the senior management thereof or (ii) on terms at least
as favorable as might reasonably be obtained from a Person other than an
Affiliate;
(m) the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;
(n) (i) any purchase by Holdings of the Capital Stock of (or contribution to the
equity capital of) the Borrowers and (ii) any intercompany loans made by
Holdings to the Borrowers or any Restricted Subsidiary; and
(o) any transaction in respect of which a Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of such Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to such Borrower or the applicable
Restricted Subsidiary than might be obtained at the time in a comparable arm’s
length transaction from a Person who is not an Affiliate;
Section 6.10          Conduct of Business.  From and after the Closing Date, the
Lead Borrower shall not, nor shall it permit any of its Restricted Subsidiaries
to, engage in any material line of business other than (a) the businesses
engaged or proposed to be engaged in by the Lead Borrower or any Restricted
Subsidiary on the Closing Date and similar, complementary, ancillary, incidental
or reasonably related businesses or reasonable extensions thereof and (b) such
other lines of business to which the Administrative Agent may consent.
Section 6.11          Amendments or Waivers of Organizational Documents.  The
Borrowers shall not, nor shall they permit any Subsidiary Guarantor to, amend or
modify their respective Organizational Documents, in each case in a manner that
is materially adverse to the Lenders (in their capacities as such), without
obtaining the prior written consent of the Administrative Agent; provided that,
for purposes of clarity, it is understood and agreed that the Borrowers and/or
any Subsidiary Guarantor may effect a change to its organizational form and/or
consummate any other transaction that is permitted under Section 6.07.
Section 6.12          Amendments of or Waivers with Respect to Certain
Agreements.  The Borrowers shall not, nor shall they permit any of their
Restricted Subsidiaries to, amend or otherwise modify the terms of any
Restricted Debt (or the documentation governing the foregoing) if the effect of
such amendment or modification, together with all other amendments or
modifications made, is materially adverse to the interests of the Lenders (in
their capacities as such); provided that, for purposes of clarity, it is
understood and agreed that the foregoing limitation shall not otherwise prohibit
any Refinancing Indebtedness or any other replacement, refinancing, amendment,
supplement, modification, extension, renewal, restatement or refunding of any
Junior Indebtedness, in each case, that is permitted under this Agreement in
respect thereof.
Section 6.13          Fiscal Year.  The Lead Borrower shall not change its
Fiscal Year-end to a date other than September 30; provided that the Lead
Borrower may, upon written notice to the Administrative Agent, change the Fiscal
Year-end of the Lead Borrower to another date, in which case the Lead Borrower
and the Administrative Agent will, and are hereby authorized to, make any
adjustments to this Agreement that are necessary to reflect such change in
Fiscal Year.
Section 6.14          Permitted Activities of Holdings.  Holdings shall not:
(a) incur any Indebtedness for borrowed money other than (i) Indebtedness under
the Loan Documents, or otherwise in connection with the Transactions,
(ii) Indebtedness of the type permitted under Section 6.01(o) and
(iii) Guarantees of Indebtedness or other obligations of the Borrowers and/or
any Restricted Subsidiary that are otherwise permitted hereunder;
(b) create or suffer to exist any Lien on any property or asset now owned or
hereafter acquired by it other than (i) the Liens created or permitted under the
Collateral Documents, in each case, to which it is a party, (ii) any other Lien
created in connection with the Transactions, (iii) Permitted Liens on the
Collateral that are secured on a pari passu or junior basis with the Secured
Obligations, so long as such Permitted Liens secure
-152-

--------------------------------------------------------------------------------

Guarantees permitted under clause (a)(ii) above and the underlying Indebtedness
subject to such Guarantee is permitted to be secured on the same basis pursuant
to Section 6.02 and (iv) Liens of the type permitted under Section 6.02 (other
than in respect of debt for borrowed money);
(c) engage in any business activity or own any material assets other than
(i) holding the Capital Stock of the Lead Borrower, and, indirectly, any other
subsidiary of the Lead Borrower, (ii) performing its obligations under the Loan
Documents and other Indebtedness, Liens (including the granting of Liens) and
Guarantees permitted hereunder; (iii) issuing its own Capital Stock (including,
for the avoidance of doubt, the making of any dividend or distribution on
account of, or any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value of, any shares of any class of Capital
Stock); (iv) filing Tax reports and paying Taxes and other customary obligations
in the ordinary course (and contesting any Taxes); (v) preparing reports to
Governmental Authorities and to its shareholders; (vi) holding director and
shareholder meetings, preparing organizational records and other organizational
activities required to maintain its separate organizational structure or to
comply with applicable Requirements of Law; ; (vii) [reserved]); (viii) holding
(A) Cash, Cash Equivalents and other assets received in connection with
permitted distributions or dividends received from, or permitted Investments or
permitted Dispositions made by, any of its subsidiaries or permitted
contributions to the capital of, or proceeds from the issuance of Capital Stock
of, Holdings pending the application thereof or payment of dividends and (B) the
proceeds of Indebtedness permitted by Section 6.01; (x) providing
indemnification for its officers, directors, members of management, employees
and advisors or consultants; (xi) participating in tax, accounting and other
administrative matters as a member of a consolidated group in which both
Holdings and the Lead Borrower are members, including compliance with applicable
laws and legal, tax and accounting matters related thereto and activities
relating to its employees; (xii) making payments of the type permitted under
Section 6.09(f) and the performance of its obligations under any document,
agreement and/or Investment contemplated by the Transactions, the transactions
contemplated by this Agreement, or otherwise not prohibited under this
Agreement; (xiii) complying with applicable Requirements of Law (including with
respect to the maintenance of its existence); (xiv) making and holding
intercompany loans to the Borrowers and/or the Restricted Subsidiaries of the
Borrowers, as applicable; (xv) making and holding Investments of the type
permitted under Section 6.06(h); and (xvi) activities incidental to any of the
foregoing; or
(d) consolidate or amalgamate with, or merge with or into, or convey, sell or
otherwise transfer all or substantially all of its assets to, any Person;
provided that, so long as no Default or Event of Default exists or would result
therefrom, (A) Holdings may consolidate or amalgamate with, or merge with or
into, any other Person (other than the Borrowers and any of their subsidiaries)
so long as (i) Holdings is the continuing or surviving Person or (ii) if the
Person formed by or surviving any such consolidation, amalgamation or merger is
not Holdings, (x) the successor Person expressly assumes all obligations of
Holdings under this Agreement and the other Loan Documents to which Holdings is
a party pursuant to a supplement hereto and/or thereto in a form reasonably
satisfactory to the Administrative Agent and (y) the Lead Borrower delivers a
certificate of a Responsible Officer with respect to the satisfaction of the
conditions set forth in clause (x) of this clause (A) and (B) Holdings may
convey, sell or otherwise transfer all or substantially all of its assets to any
other Person (other than the Borrowers and any of their subsidiaries) so long as
(x) no Change of Control results therefrom, (y) the Person acquiring such assets
expressly assumes all of the obligations of Holdings under this Agreement and
the other Loan Documents to which Holdings is a party pursuant to a supplement
hereto and/or thereto in a form reasonably satisfactory to the Administrative
Agent and (z) the Lead Borrower delivers a certificate of a Responsible Officer
with respect to the satisfaction of the conditions under clause (x) set forth in
this clause (B); provided, further, that if the conditions set forth in the
preceding proviso are satisfied, the successor to Holdings will succeed to, and
be substituted for, Holdings under this Agreement.
Section 6.15          Financial Covenant.
(a) Total Leverage Ratio.  With respect to the Revolving Facility only, on the
last day of any Test Period (it being understood and agreed that this
Section 6.15 shall not apply until the last day of the first full Fiscal Quarter
ending after the Closing Date), the Lead Borrower shall not permit the Total
Leverage Ratio to be greater than 6.00:1.00.
(b) Financial Cure.  Notwithstanding anything to the contrary in this Agreement
(including Article 7), upon the occurrence of an Event of Default as a result of
the Lead Borrower’s failure to comply with Section 6.15(a)
-153-

--------------------------------------------------------------------------------

above for any Fiscal Quarter, the Lead Borrower shall have the right (the “Cure
Right”) (at any time during such Fiscal Quarter or thereafter until the date
that is 10 Business Days after the date on which financial statements for such
Fiscal Quarter are required to be delivered pursuant to Section 5.01(a) or (b),
as applicable) to issue Qualified Capital Stock or other equity (such other
equity to be on terms reasonably acceptable to the Administrative Agent) for
Cash or otherwise receive Cash contributions in respect of Qualified Capital
Stock (the “Cure Amount”), and thereupon the Lead Borrower’s compliance with
Section 6.15(a) shall be recalculated giving effect to a pro forma increase in
the amount of Consolidated Adjusted EBITDA by an amount equal to the Cure Amount
(notwithstanding the absence of a related addback in the definition of
“Consolidated Adjusted EBITDA”) solely for the purpose of determining compliance
with Section 6.15(a) as of the end of such Fiscal Quarter and for applicable
subsequent periods that include such Fiscal Quarter.  If, after giving effect to
the foregoing recalculation (but not, for the avoidance of doubt, taking into
account any immediate repayment of Indebtedness in connection therewith), the
requirements of Section 6.15(a) would be satisfied, then the requirements of
Section 6.15(a) shall be deemed satisfied as of the end of the relevant Fiscal
Quarter with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Section 6.15(a)
that had occurred (or would have occurred) shall be deemed cured for the
purposes of this Agreement.  Notwithstanding anything herein to the contrary,
(i) in each four consecutive Fiscal Quarter period there shall be at least two
Fiscal Quarters (which may, but are not required to be, consecutive) in which
the Cure Right is not exercised, (ii) during the term of this Agreement, the
Cure Right shall not be exercised more than five times, (iii) the Cure Amount
shall be no greater than the amount required for the purpose of complying with
Section 6.15(a), (iv) upon the Administrative Agent’s receipt of a written
notice from the Lead Borrower that the Lead Borrower intends to exercise the
Cure Right (a “Notice of Intent to Cure”), until the 10th Business Day following
the date on which financial statements for the Fiscal Quarter to which such
Notice of Intent to Cure relates are required to be delivered pursuant to
Section 5.01(a) or (b), as applicable, neither the Administrative Agent (nor any
sub-agent therefor) nor any Lender shall exercise any right to accelerate the
Loans or terminate the Revolving Credit Commitments or any Additional
Commitments, and none of the Administrative Agent (nor any sub-agent therefor)
nor any Lender or Secured Party shall exercise any right to foreclose on or take
possession of the Collateral or any other right or remedy under the Loan
Documents solely on the basis of the relevant Event of Default under
Section 6.15(a), (v) during any Test Period in which any Cure Amount is included
in the calculation of Consolidated Adjusted EBITDA as a result of any exercise
of the Cure Right, such Cure Amount shall be (A) counted solely as an increase
to Consolidated Adjusted EBITDA (and not as a reduction of Indebtedness) for the
purpose of determining compliance with Section 6.15(a) and (B) disregarded for
all other purposes, including the purpose of determining whether any financial
ratio-based condition has been satisfied, the Applicable Rate or the Commitment
Fee Rate or the availability of any carve-out set forth in Article 6 of this
Agreement and (vi) no Revolving Lender or Issuing Bank shall be required to make
any Revolving Loan or issue any Letter of Credit from and after such time as the
Administrative Agent has received the Notice of Intent to Cure unless and until
the Cure Amount is actually received.
Section 6.16          Center of Main Interests.  With respect to each
Pre-Approved Borrower or Other Non-U.S. Revolving Borrower that is subject to
the European Insolvency Regulation, not, without the prior written consent of
the Administrative Agent, change its centre of main interest (as that term is
used in Article 3(1) of the European Insolvency Regulation) unless it is
changing to a centre of main interest located in the same country as the
original centre of main interest.

ARTICLE 7
EVENTS OF DEFAULT
Section 7.01          Events of Default.  If any of the following events (each,
an “Event of Default”) shall occur:
(a) Failure To Make Payments When Due.  Failure by the Borrowers to pay (i) any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five Business Days after the date due; or
(b) Default in Other Agreements.  (i) Failure by any Loan Party or any of its
Restricted Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of
-154-

--------------------------------------------------------------------------------

Indebtedness (other than Indebtedness referred to in clause (a) above) with an
aggregate outstanding principal amount exceeding the Threshold Amount, in each
case beyond the grace period, if any, provided therefor; or (ii) breach or
default by any Loan Party or any of its Restricted Subsidiaries with respect to
any other term of (A) one or more items of Indebtedness with an aggregate
outstanding principal amount exceeding the Threshold Amount or (B) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness (other than, for the avoidance of doubt, with respect to
Indebtedness consisting of Hedging Obligations, termination events or equivalent
events pursuant to the terms of the relevant Hedge Agreement which are not the
result of any default thereunder by any Loan Party or any Restricted
Subsidiary), in each case beyond the grace period, if any, provided therefor, if
the effect of such breach or default is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, such Indebtedness to become or be declared due and payable
(or redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; provided that clause (ii) of this
paragraph (b) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property securing such
Indebtedness if such sale or transfer is permitted hereunder; provided, further,
that any failure described under clause (i) or (ii) above is unremedied and is
not waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of the Loans pursuant to Article 7; or
(c) Breach of Certain Covenants.  Failure of any Loan Party, as required by the
relevant provision, to perform or comply with any term or condition contained in
Section 5.02 (as it applies to the preservation of the existence of the
Borrowers), or Article 6; provided that, notwithstanding this clause (c), no
breach or default by any Loan Party under Section 6.15(a) will constitute an
Event of Default with respect to the Initial Term Loans or any Additional Term
Loans unless and until the Required Revolving Lenders have accelerated the
Revolving Loans and any Additional Revolving Loans, terminated the commitments
under the Revolving Facility and demanded repayment of, or otherwise
accelerated, the Indebtedness or other obligations under the Revolving Facility;
it being understood and agreed that any breach of Section 6.15(a) is subject to
cure as provided therein; or
(d) Breach of Representations, Etc.  Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate required to be delivered in connection herewith or therewith
(including, for the avoidance of doubt, any Perfection Certificate and any
Perfection Certificate Supplement) being untrue in any material respect as of
the date made or deemed made; or
(e) Other Defaults Under Loan Documents.  Default by any Loan Party in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Article 7, which default has not been remedied or waived within 30 days
after receipt by the Borrower of written notice thereof from the Administrative
Agent; or
(f) Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) The entry by a
court of competent jurisdiction of a decree or order for relief in respect of
Holdings, the Borrowers or any of their Restricted Subsidiaries (other than any
Immaterial Subsidiary) in an involuntary case under any Debtor Relief Law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal, state or local law; or
(ii) the commencement of an involuntary case against Holdings, the Borrowers or
any of their Restricted Subsidiaries (other than any Immaterial Subsidiary)
under any Debtor Relief Law; the entry by a court having jurisdiction in the
premises of a decree or order for the appointment of a receiver, receiver and
manager, (preliminary) insolvency receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Holdings, the Borrowers or
any of their Restricted Subsidiaries (other than any Immaterial Subsidiary), or
over all or a substantial part of its property; or the involuntary appointment
of an interim receiver, trustee or other custodian of Holdings, the Borrowers or
any of their Restricted Subsidiaries (other than any Immaterial Subsidiary) for
all or a substantial part of its property, which remains undismissed, unvacated,
unbounded or unstayed pending appeal for 60 consecutive days; or
(g) Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) The entry against
Holdings, the Borrowers or any of their Restricted Subsidiaries (other than any
Immaterial Subsidiary) of an order for relief, the commencement by Holdings, the
Borrowers or any of their Restricted Subsidiaries (other than any Immaterial
Subsidiary) of a voluntary case under any Debtor Relief Law, or the consent by
Holdings, the Borrowers or any of their Restricted Subsidiaries (other than any
Immaterial Subsidiary) to the entry of an order for relief in an involuntary
case or to the conversion of an involuntary case to a voluntary case, under any
Debtor Relief Law, or the
-155-

--------------------------------------------------------------------------------

consent by the Borrowers or any of their Restricted Subsidiaries (other than any
Immaterial Subsidiary) to the appointment of or taking possession by a receiver,
receiver and manager, trustee or other custodian for all or a substantial part
of its property; (ii) the making by Holdings, the Borrowers or any of their
Restricted Subsidiaries (other than any Immaterial Subsidiary) of a general
assignment for the benefit of creditors; or (iii) the admission by Holdings, the
Borrowers or any of their Restricted Subsidiaries (other than any Immaterial
Subsidiary) in writing of their inability to pay their respective debts as such
debts become due; or
(h) Judgments and Attachments.  The entry or filing of one or more final money
judgments, writs or warrants of attachment or similar process against Holdings,
the Borrowers or any of their Restricted Subsidiaries or any of their respective
assets involving in the aggregate at any time an amount in excess of the
Threshold Amount (in either case to the extent not adequately covered by
self-insurance (if applicable) or by insurance as to which the relevant third
party insurance company has been notified and not denied coverage), which
judgment, writ, warrant or similar process remains unpaid, undischarged,
unvacated, unbonded or unstayed pending appeal for a period of 60 days; or
(i) Employee Benefit Plans.  The occurrence of one or more ERISA Events, which
individually or in the aggregate result in liability of Holdings, the Borrowers
or any of their Restricted Subsidiaries in an aggregate amount which would
reasonably be expected to result in a Material Adverse Effect; or
(j) Change of Control.  The occurrence of a Change of Control; or
(k) Guaranties, Collateral Documents and Other Loan Documents.  At any time
after the execution and delivery thereof (i) any material Loan Guaranty for any
reason ceasing to be in full force and effect (other than in accordance with its
terms or as a result of the occurrence of the Termination Date) or being
declared to be null and void or the repudiation in writing by any Loan Party of
its obligations thereunder (other than as a result of the discharge of such Loan
Party in accordance with the terms thereof), (ii) this Agreement, any
intercreditor agreement or any material Collateral Document ceasing to be in
full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof, the occurrence of the Termination
Date or any other termination of such Collateral Document in accordance with the
terms thereof) or being declared null and void or (iii) the contesting by any
Loan Party of the validity or enforceability of any material provision of any
Loan Document (or any Lien purported to be created by the Collateral Documents
or Loan Guaranty) in writing or denial by any Loan Party in writing that it has
any further liability (other than by reason of the occurrence of the Termination
Date), including with respect to future advances by the Lenders, under any Loan
Document to which it is a party; or
(l) Subordination.  The Obligations ceasing or the assertion in writing by any
Loan Party that the Obligations cease to constitute senior indebtedness under
the subordination provisions of any document or instrument evidencing any
permitted Subordinated Indebtedness in excess of the Threshold Amount or any
such subordination provision being invalidated or otherwise ceasing, for any
reason, to be valid, binding and enforceable obligations of the parties thereto;
then, and in every such event (other than (x) an event with respect to the
Borrowers described in clause (f) or (g) of this Article or (y) any Event of
Default arising under Section 6.15(a)) and at any time thereafter during the
continuance of such event, the Administrative Agent may with the consent of, and
shall at the request of, the Required Lenders, by notice to the Borrowers, take
any of the following actions, at the same or different times:  (i) terminate the
Revolving Credit Commitments, any Ancillary Commitments or any Additional
Commitments, and thereupon such Commitments, Ancillary Commitments and/or
Additional Commitments shall terminate immediately, (ii) declare the Loans and
obligations under any Ancillary Facility then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans and obligations under any Ancillary Facility so declared
to be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers and (iii) require that the
Borrowers deposit in the LC Collateral Account an additional amount in Cash as
reasonably requested by the Issuing Banks (not to exceed 100% of the relevant
face amount) of the then outstanding LC Exposure (minus the amount then on
deposit in the LC Collateral Account) and, if requested by the relevant
Ancillary Lender(s), any Ancillary
-156-

--------------------------------------------------------------------------------

Outstandings; provided that (A) upon the occurrence of an event with respect to
the Borrowers described in clause (f) or (g) of this Article under the
Bankruptcy Code, any such Commitments, Ancillary Commitments and/or Additional
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, and the obligation of the
Borrowers to Cash collateralize the outstanding Letters of Credit or Ancillary
Outstandings as aforesaid shall automatically become effective, in each case
without further action of the Administrative Agent or any Lender and (B) during
the continuance of any Event of Default arising under Section 6.15(a), (X) upon
the request of the Required Revolving Lenders (but not the Required Lenders or
any other Lender or group of Lenders), the Administrative Agent shall, by notice
to the Borrowers, (1) terminate the Revolving Credit Commitments, and thereupon
such Revolving Credit Commitments shall terminate immediately, (2) declare the
Revolving Loans then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Revolving
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers and
(3) require that any Borrower deposit in the LC Collateral Account an additional
amount in Cash as reasonably requested by the Issuing Banks (not to exceed 100%
of the relevant face amount) of the then outstanding LC Exposure (minus the
amount then on deposit in the LC Collateral Account) and (Y) on or after the
date on which the rights under clause (X) above are exercised, the
Administrative Agent may with the consent of, and shall at the request of, the
Required Lenders, by notice to the Borrowers, declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.  Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, with the
consent of and shall, at the request of, the Required Lenders, exercise any
rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

ARTICLE 8
THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Banks hereby irrevocably appoints DBNY (or
any successor appointed pursuant hereto) as Administrative Agent and authorizes
the Administrative Agent to take such actions on its behalf, including execution
of the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity. 
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any subsidiary of any Loan Party
or other Affiliate thereof as if it were not the Administrative Agent
hereunder.  The Lenders acknowledge that, pursuant to such activities, the
Administrative Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that the Administrative Agent shall not be under any obligation
to provide such information to them.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default exists, and the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not
-157-

--------------------------------------------------------------------------------

intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; it being understood that
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary power, except discretionary
rights and powers that are expressly contemplated by the Loan Documents and
which the Administrative Agent is required to exercise in writing as directed by
the Required Lenders or Required Revolving Lenders (or such other number or
percentage of the Lenders as shall be necessary under the relevant circumstances
as provided in Section 9.02); provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable laws, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Lead Borrower or any of its Restricted Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
to the Lenders or any other Secured Party for any action taken or not taken by
it with the consent or at the request of the Required Lenders or Required
Revolving Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the relevant circumstances as provided in Section 9.02) or in
the absence of its own gross negligence or willful misconduct, as determined by
the final judgment of a court of competent jurisdiction, in connection with its
duties expressly set forth herein.  The Administrative Agent shall not be deemed
to have knowledge of any Default or Event of Default unless and until written
notice thereof is given to the Administrative Agent by the Borrowers or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any covenant,
agreement or other term or condition set forth in any Loan Document or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
any Lien on the Collateral or the existence, value or sufficiency of the
Collateral, (vi) the satisfaction of any condition set forth in Article 4 or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or (vii) any property, book
or record of any Loan Party or any Affiliate thereof.
If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify the Administrative Agent and the other Lenders thereof in
writing.  Each Lender agrees that, except with the written consent of the
Administrative Agent, it will not take any enforcement action hereunder or under
any other Loan Document, accelerate the Obligations under any Loan Document, or
exercise any right that it might otherwise have under applicable law or
otherwise to credit bid at any foreclosure sale, UCC sale, any sale under
Section 363 of the Bankruptcy Code or other similar Dispositions of Collateral. 
Notwithstanding the foregoing, however, a Lender may take action to preserve or
enforce its rights against a Loan Party where a deadline or limitation period is
applicable that would, absent such action, bar enforcement of the Obligations
held by such Lender, including the filing of a proof of claim in a case under
the Bankruptcy Code.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrowers, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by, the Administrative Agent, on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
other Loan Documents may be exercised solely by, the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
Disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent at such
Disposition and (B) the Administrative Agent or any Lender may be the purchaser
or licensor of any or all of such Collateral at any such Disposition.
-158-

--------------------------------------------------------------------------------

No holder of any Secured Hedging Obligation, Banking Services Obligation or
Ancillary Obligation in its respective capacity as such shall have any rights in
connection with the management or release of any Collateral or of the
obligations of any Loan Party under this Agreement.
Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation, by entering into
documentation in connection with any Banking Services Obligation and/or by
entering into any Ancillary Documents in connection with any Ancillary
Obligation, each of the other Secured Parties hereby authorizes and shall be
deemed to authorize) the Administrative Agent, on behalf of all Secured Parties
to take any of the following actions upon the instruction of the Required
Lenders:
(a) consent to the Disposition of all or any portion of the Collateral free and
clear of the Liens securing the Secured Obligations in connection with any
Disposition pursuant to the applicable provisions of the Bankruptcy Code,
including Section 363 thereof;
(b) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the
Bankruptcy Code, including under Section 363 thereof;
(c) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC;
(d) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral (in each case, either directly or through one or
more acquisition vehicles), in connection with any foreclosure or other
Disposition conducted in accordance with applicable law following the occurrence
of an Event of Default, including by power of sale, judicial action or
otherwise; and/or
(e) estimate the amount of any contingent or unliquidated Secured Obligations of
such Lender or other Secured Party;
it being understood that no Lender shall be required to fund any amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clause (b), (c) or (d) without
its prior written consent.
Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Secured Obligations or to purchase or retain or
acquire any portion of the Collateral; provided that, in connection with any
credit bid or purchase described under clause (b), (c) or (d) of the preceding
paragraph, the Secured Obligations owed to all of the Secured Parties (other
than with respect to contingent or unliquidated liabilities as set forth in the
next succeeding paragraph) may be, and shall be, credit bid by the
Administrative Agent on a ratable basis.
With respect to each contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount thereof for purposes of any credit bid or purchase
described in the second preceding paragraph so long as the estimation of the
amount or liquidation of such claim would not unduly delay the ability of the
Administrative Agent to credit bid the Secured Obligations or purchase the
Collateral in the relevant Disposition.  In the event that the Administrative
Agent, in its sole and absolute discretion, elects not to estimate any such
contingent or unliquidated claim or any such claim cannot be estimated without
unduly delaying the ability of the Administrative Agent to consummate any credit
bid or purchase in accordance with the second preceding paragraph, then any
contingent or unliquidated claims not so estimated shall be disregarded, shall
not be credit bid, and shall not be entitled to any interest in the portion or
the entirety of the Collateral purchased by means of such credit bid.
-159-

--------------------------------------------------------------------------------

Each Secured Party whose Secured Obligations are credit bid under clause (b),
(c) or (d) of the third preceding paragraph shall be entitled to receive
interests in the Collateral or any other asset acquired in connection with such
credit bid (or in the Capital Stock of the acquisition vehicle or vehicles that
are used to consummate such acquisition) on a ratable basis in accordance with
the percentage obtained by dividing (x) the amount of the Secured Obligations of
such Secured Party that were credit bid in such credit bid or other Disposition,
by (y) the aggregate amount of all Secured Obligations that were credit bid in
such credit bid or other Disposition.
In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure is then due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrowers) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts to the extent due to the Lenders and the Administrative Agent
under Sections 2.12 and 9.03) allowed in such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent consents to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amount due to the Administrative Agent under
Sections 2.12 and 9.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable Issuing Bank, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent has received notice to the contrary from such Lender or Issuing Bank prior
to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Lead Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it.  The
Administrative Agent and any such sub-agent may perform any and all of their
respective duties and exercise their respective rights and powers through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent and shall apply to their respective activities in
-160-

--------------------------------------------------------------------------------

connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.
The Administrative Agent may resign at any time by giving ten days’ written
notice to the Lenders, the Issuing Banks and the Borrowers.  If the
Administrative Agent becomes subject to an insolvency proceeding, either the
Required Lenders or the Lead Borrower may, upon ten days’ notice, remove the
Administrative Agent.  Upon receipt of any such notice of resignation or
delivery of any such notice of removal, the Required Lenders shall have the
right, with the consent of the Lead Borrower (not to be unreasonably withheld or
delayed), to appoint a successor Administrative Agent which shall be a
commercial bank or trust company with offices in the U.S. having combined
capital and surplus in excess of $1,000,000,000; provided that during the
existence and continuation of an Event of Default under Section 7.01(a) or, with
respect to Holdings or the Lead Borrower, Section 7.01(f) or (g), no consent of
the Lead Borrower shall be required.  If no successor shall have been appointed
as provided above and accepted such appointment within ten days after the
retiring Administrative Agent gives notice of its resignation or the
Administrative Agent receives notice of removal, then (a) in the case of a
retirement, the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above (including, for
the avoidance of doubt, consent of the Lead Borrower) or (b) in the case of a
removal, the Lead Borrower may, after consulting with the Required Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that (x) in the case of a retirement, if the Administrative
Agent notifies the Lead Borrower, the Lenders and the Issuing Banks that no
qualifying Person has accepted such appointment or (y) in the case of a removal,
the Lead Borrower notifies the Required Lenders that no qualifying Person has
accepted such appointment, then, in each case, such resignation or removal shall
nonetheless become effective in accordance with and on the 30th day following
delivery of such notice and (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent in its capacity as collateral agent for the Secured
Parties for perfection purposes, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations required to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Bank directly (and
each Lender and each Issuing Bank will cooperate with the Borrowers to enable
the Borrowers to take such actions), until such time as the Required Lenders or
the Lead Borrower, as applicable, appoint a successor Administrative Agent, as
provided for above in this Article 8.  Upon the acceptance of its appointment as
Administrative Agent hereunder as a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder (other than its obligations
under Section 9.13).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor Administrative
Agent.  After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any action taken or omitted to be
taken by any of them while the relevant Person was acting as Administrative
Agent (including for this purpose holding any collateral security following the
retirement or removal of the Administrative Agent).  Notwithstanding anything to
the contrary herein, no Disqualified Institution (nor any Affiliate thereof) may
be appointed as a successor Administrative Agent.
Each of each Lender, each Ancillary Lender and each Issuing Bank acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of each Lender, each Ancillary
Lender and each Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their respective Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or related agreement or any document furnished hereunder or
thereunder.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders, the Ancillary Lenders and the Issuing Banks by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender, any Ancillary Lender or any
Issuing Bank with any credit or other
-161-

--------------------------------------------------------------------------------

information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of the
Administrative Agent or any of its Related Parties.
Notwithstanding anything to the contrary herein, the Arrangers shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement, except in their respective capacities as the Administrative Agent, an
Issuing Bank or a Lender hereunder, as applicable.
Each Secured Party irrevocably authorizes and instructs the Administrative Agent
to, and the Administrative Agent shall,
(a)          release any Lien on any property granted to or held by
Administrative Agent under any Loan Document (i) upon the occurrence of the
Termination Date, (ii) that is sold or to be sold or transferred as part of or
in connection with any Disposition permitted under the Loan Documents to a
Person that is not a Loan Party, (iii) that does not constitute (or ceases to
constitute) Collateral, (iv) if the property subject to such Lien is owned by a
Subsidiary Guarantor, upon the release of such Subsidiary Guarantor from its
Loan Guaranty otherwise in accordance with the Loan Documents, (v) as required
under clause (d) below or (vi) if approved, authorized or ratified in writing by
the Required Lenders in accordance with Section 9.02;
(b) subject to Section 9.22, release any Subsidiary Guarantor from its
obligations under the Loan Guaranty if such Person ceases to be a Restricted
Subsidiary (or becomes an Excluded Subsidiary as a result of a single
transaction or series of related transactions permitted hereunder; provided that
the release of any Subsidiary Guarantor from its obligations under the Loan
Guaranty if such Subsidiary Guarantor becomes an Excluded Subsidiary of the type
described in clause (a) of the definition thereof shall only be permitted if at
the time such Guarantor becomes an Excluded Subsidiary of such type (1) no Event
of Default exists, (2) after giving pro forma effect to such release and the
consummation of the transaction that causes such Person to be an Excluded
Subsidiary of such type, the Lead Borrower is deemed to have made a new
Investment in such Person for purposes of Section 6.06 (as if such Person were
then newly acquired) in an amount equal to the portion of the fair market value
of the net assets of such Person attributable to the Lead Borrower’s equity
interest therein as reasonably estimated by the Lead Borrower and such
Investment is permitted pursuant to Section 6.06 (other than Section 6.06(f)) at
such time and (3) a Responsible Officer of the Lead Borrower certifies to the
Administrative Agent compliance with preceding clauses (1) and (2));
(c) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 6.02(d), 6.02(e), 6.02(g), 6.02(m),
6.02(n), 6.02(o) (other than any Lien on the Capital Stock of any Subsidiary
Guarantor), 6.02(q), 6.02(r), 6.02(x), 6.02(y), 6.02(z)(i), 6.02(bb), 6.02(cc),
6.02(ee), 6.02(ff) and 6.02(ll) (and any Refinancing Indebtedness in respect of
any thereof to the extent such Refinancing Indebtedness is permitted to be
secured under Section 6.02(k)); provided that the subordination of any Lien on
any property granted to or held by the Administrative Agent shall only be
required to the extent that the Lien of the Administrative Agent with respect to
such property is required to be subordinated to the relevant Permitted Lien in
accordance with applicable law or the documentation governing the Indebtedness
that is secured by such Permitted Lien; and
(d) enter into subordination, intercreditor and/or similar agreements with
respect to Indebtedness that is (i) required or permitted to be subordinated
hereunder and/or (ii) secured by Liens, and with respect to which Indebtedness,
this Agreement contemplates an intercreditor, subordination or collateral trust
agreement.
Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Guarantee or its Lien on any
Collateral pursuant
-162-

--------------------------------------------------------------------------------

to this Article 8.  In each case as specified in this Article 8, the
Administrative Agent will (and each Lender, and Issuing Bank hereby authorizes
the Administrative Agent to), at the Lead Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest therein, or to release such Loan Party from its
obligations under the Loan Guaranty, in each case in accordance with the terms
of the Loan Documents and this Article 8; provided that upon the request of the
Administrative Agent, the Lead Borrower shall deliver a certificate of a
Responsible Officer certifying that the relevant transaction has been
consummated in compliance with the terms of this Agreement.
The Administrative Agent is authorized to enter any intercreditor agreement
(including any Permitted Pari Passu Intercreditor Agreement, any First
Lien/Second Lien Intercreditor Agreement or any Permitted Junior Intercreditor
Agreement) contemplated hereby with respect to Indebtedness that is (i) required
or permitted to be subordinated hereunder and/or (ii) secured by Liens and which
Indebtedness contemplates an intercreditor, subordination or collateral trust
agreement (any such other intercreditor agreement, an “Additional Agreement”),
and the parties hereto acknowledge that any such Additional Agreement is binding
upon them.  Each Lender and Issuing Bank (a) hereby consents to the
subordination of the Liens on the Collateral securing the Obligations on the
terms set forth in the First Lien/Second Lien Intercreditor Agreement (b) hereby
agrees that it will be bound by, and will not take any action contrary to the
First Lien/Second Lien Intercreditor Agreement or any Additional Agreement and
(c) hereby authorizes and instructs the Administrative Agent to enter into any
Additional Agreement and to subject the Liens on the Collateral securing the
Secured Obligations to the provisions thereof.  The foregoing provisions are
intended as an inducement to the Secured Parties to extend credit to the
Borrowers, and the Secured Parties are intended third-party beneficiaries of
such provisions and the provisions of the First Lien/Second Lien Intercreditor
Agreement and any Additional Agreement.
To the extent that the Administrative Agent (or any Affiliate thereof) or any
Issuing Bank is not reimbursed and indemnified by the Lead Borrower, the Lenders
will reimburse and indemnify the Administrative Agent (and any Affiliate
thereof) or such Issuing Bank in proportion to their respective Applicable
Percentages (or, as applicable, Dollar Revolving Applicable Percentages, 2020
Dollar Revolving Applicable Percentages or Multicurrency Revolving Applicable
Percentages) (determined as if there were no Defaulting Lenders) for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any Affiliate thereof) or such Issuing Bank in
performing its duties hereunder or under any other Loan Document or in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) or such Issuing Bank’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).

ARTICLE 9
MISCELLANEOUS
Section 9.01          Notices.
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:
(i) if to any Loan Party, to such Loan Party in the care of the Lead Borrower
at:
Spectrum Brands, Inc.
3001 Deming Way
Middleton, WI 53562-1431
Telephone:  608-275 3340

Facsimile:  608-288-4485




-163-

--------------------------------------------------------------------------------

Attention:  Douglas L. Martin
Email:  doug.martin@spectrumbrands.com
with copy to (which shall not constitute notice to any Loan Party):
Paul Weiss Rifkind Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Telephone:  (212) 373-3293
Facsimile:  (212) 492-0292
Attention:  Eric Goodison
Email:  egoodison@paulweiss.com
(ii) if to the Administrative Agent, at:
Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Telephone:  212-250-8420
Facsimile:  212-797-5690
Attention:  Peter Cucchiara
Email:  peter.cucchiara@db.com
with a copy to (which shall not constitute notice to the Administrative Agent):
White & Case LLP
1155 Avenue of the Americas
New York, NY 10036
Telephone:  (212) 819-7888
Facsimile:  (212) 354-8113
Attention:  Alan Rockwell
Email:  arockwell@whitecase.com
(iii) if to any Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.
All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section 9.01 or (B) sent by facsimile shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that received
notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, such notices or other communications shall be deemed to have been
given at the opening of business on the next Business Day for the recipient). 
Notices and other communications delivered through electronic communications to
the extent provided in clause (b) below shall be effective as provided in such
clause (b).
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
Intranet websites) pursuant to procedures set forth herein or otherwise approved
by the Administrative Agent.  The Administrative Agent or the Lead Borrower (on
behalf of any Loan Party) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures set forth herein or otherwise approved by it; provided that approval
of such procedures may be limited to particular notices or communications.  All
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an
-164-

--------------------------------------------------------------------------------

acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or Intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) Any party hereto may change its address or facsimile number or other notice
information hereunder by notice to the other parties hereto.
Section 9.02          Waivers; Amendments.
(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same is permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, to the extent permitted by law, the making of a
Loan or the issuance of any Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time.
(b) Subject to clauses (A), (B), (C) and (D) of this Section 9.02(b) and
Sections 9.02(c) and (d) below, neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified,
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Lead Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) or (ii) in the
case of any other Loan Document (other than any waiver, amendment or
modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Documents), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and each Loan Party that is
party thereto, with the consent of the Required Lenders; provided that,
notwithstanding the foregoing:
(A) except with the consent of each Lender directly and adversely affected
thereby (but without the consent of the Required Lenders other than with respect
to (i) an increase in the aggregate amount of Commitments or (ii) provision of
additional Collateral to support any increase in the aggregate amount of
Commitments), no such waiver, amendment or modification shall:
(1) increase the Commitment or Additional Commitment of such Lender (other than
with respect to any Incremental Revolving Facility pursuant to Section 2.22 in
respect of which such Lender has agreed to be an Additional Lender); it being
understood that no amendment, modification or waiver of, or consent to departure
from, any condition precedent, representation, warranty, covenant, Default,
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
or Additional Commitments shall constitute an increase of any Commitment or
Additional Commitment of such Lender;
(2) reduce or forgive the principal amount of any Loan or any amount due on any
Loan Installment Date;
(3) (x) extend the scheduled final maturity of any Loan or (y) postpone any Loan
Installment Date, any Interest Payment Date or the date of any scheduled payment
of any
-165-

--------------------------------------------------------------------------------

fee payable hereunder (in each case, other than any extension for administrative
reasons agreed by the Administrative Agent);
(4) reduce the rate of interest (other than to waive any Default or Event of
Default or obligation of the Lead Borrower or Borrowers (if applicable) to pay
interest at the default rate of interest under Section 2.13(f), which shall only
require the consent of the Required Lenders) or the amount of any fee owed to
such Lender; it being understood that no change in the definition of “First Lien
Leverage Ratio” or any other ratio used in the calculation of the Applicable
Rate or the Commitment Fee Rate, or in the calculation of any other interest or
fee due hereunder (including any component definition thereof) shall constitute
a reduction in any rate of interest or fee hereunder;
(5) extend the expiry date of such Lender’s Commitment or Additional Commitment;
it being understood that no amendment, modification or waiver of, or consent to
departure from, any condition precedent, representation, warranty, covenant,
Default, Event of Default, mandatory prepayment or mandatory reduction of the
Commitments or Additional Commitments shall constitute an extension of any
Commitment or Additional Commitment of any Lender; and
(6) waive, amend or modify the provisions of Section 2.18(b) or 2.18(c) of this
Agreement in a manner that would by its terms alter the pro rata sharing of
payments required thereby (except in connection with any transaction permitted
under Sections 2.22, 2.23, 9.02(c) and/or 9.05(g) or as otherwise provided in
this Section 9.02); and
(B) no such waiver, amendment or modification shall:
(1) change (x) any of the provisions of Section 9.02(a) or Section 9.02(b) or
the definition of “Required Lenders” to reduce any voting percentage required to
waive, amend or modify any right thereunder or make any determination or grant
any consent thereunder, without the prior written consent of each Lender or
(y) the definition of “Required Revolving Lenders” without the prior written
consent of each Revolving Lender (it being understood that the consent of the
Required Lenders shall not be required in connection with any change to the
definition of “Required Revolving Lenders”); provided that Section 9.02(a)
and/or Section 9.02(b) may be amended to the extent necessary to permit the
introduction of structural and tax considerations and collateral and guarantee
arrangements (including collateral allocation mechanism arrangements) in
connection with the execution of a Borrower Joinder Agreement; or
(2) release all or substantially all of the Collateral from the Lien granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including pursuant to Article 8 or Section 9.22), without
the prior written consent of each Lender; or
(3) release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Section 9.22 hereof), without the prior written
consent of each Lender;
(4) change any provisions of any Loan Document (i) in a manner that by its terms
adversely affects the rights in respect of payments (including prepayments) due
to Lenders holding Loans of any Class differently than those holding Loans of
any other Class or (ii) in a manner that results in any adverse change to any
payment waterfall provisions set forth in any Loan Document or any adverse
change to the Guarantees or the Collateral, in a way that affects the rights and
duties of the Revolving Lenders more adversely than the Term Lenders, in each
case without the written consent of (x) in the
-166-

--------------------------------------------------------------------------------

case of paragraph (4)(i), Lenders holding a majority of the outstanding Loans
and unused Commitments in respect of the affected Class and (y) in the case of
paragraph(4)(ii), the Required Revolving Lenders;
(5) change the currency in which any Loan is denominated without the written
consent of each Lender holding such Loans; or
(6) amend Section 1.08 or the definition of “Alternative Currencies” without the
written consent of each Lender that is obligated to make Credit Extensions to
any Borrower in Alternative Currencies;
(C) solely with the consent of the Required Revolving Lenders (but without the
consent of the Required Lenders or any other Lender), (1) any such agreement may
(x) waive, amend or modify Section 6.15 (or the definition of “Total Leverage
Ratio” or any component definition thereof, in each case, as any such definition
is used solely for purposes of Section 6.15) (other than, in the case of
Section 6.15(a), for purposes of determining compliance with such Section as a
condition to taking any action under this Agreement) (other than as permitted
under clause (y)) and/or (y) waive, amend or modify any condition precedent set
forth in Section 4.02 as it pertains to any Revolving Loan and/or Additional
Revolving Loan and/or (2) waive, amend or modify any other provision of this
Agreement that by its terms affects the rights and duties of the Revolving
Lenders (but not the Term Lenders) including the Ancillary Facilities and
related definitions; and
(D) solely with the consent of the relevant Issuing Bank, the Administrative
Agent and the Required Revolving Lenders (but without the consent of the
Required Lenders or any other Lender), any such agreement may waive, amend or
modify the definition “Dollar Letter of Credit Sublimit” or “Multicurrency
Letter of Credit Sublimit”,
provided, further, that no agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be.  The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.05, Commitment reductions or terminations pursuant to Section 2.09,
incurrences of Additional Commitments or Additional Loans pursuant to
Section 2.22, 2.23 or 9.02(c) and reductions or terminations of any such
Additional Commitments or Additional Loans.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment and any Additional Commitment of any Defaulting Lender may not be
increased without the consent of such Defaulting Lender (it being understood
that any Commitment, Additional Commitment or Loan held or deemed held by any
Defaulting Lender shall be excluded from any vote hereunder that requires the
consent of any Lender, except as expressly provided in Section 2.21(b)). 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Lead Borrower or the Borrowers (if applicable) (i) to add one or
more additional credit facilities to this Agreement and to permit any extension
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the relevant benefits of this
Agreement and the other Loan Documents and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders on substantially the same basis as the Lenders prior to such inclusion.
(c) Notwithstanding the foregoing, this Agreement may be amended:
(i) with the written consent of the Lead Borrower and the Lenders providing the
relevant Replacement Term Loans to permit the refinancing or replacement of all
or any portion of the outstanding Initial Term Loans or any then-existing
Additional Term Loans under the applicable Class (any such loans being
refinanced or replaced, the “Replaced Term Loans”) with one or
-167-

--------------------------------------------------------------------------------

more replacement term loans hereunder (“Replacement Term Loans”) pursuant to a
Refinancing Amendment; provided that:
(A) the aggregate principal amount of any Replacement Term Loans shall not
exceed the aggregate principal amount of the Replaced Term Loans (plus (1) any
additional amounts permitted to be incurred under Section 6.01(a), (q), (u),
(w) and/or (z) and, to the extent any such additional amounts are secured, the
related Liens are permitted under Section 6.02(k) (with respect to Liens
securing Indebtedness permitted by Section 6.01(a), (q), (u), (w) or (z)) and
plus (2) the amount of accrued interest and premium (including tender premium)
thereon and underwriting discounts, fees (including upfront fees and original
issue discount), commissions and expenses associated therewith),
(B) any Replacement Term Loans must have a final maturity date that is equal to
or later than the final maturity date of, and have a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Replaced Term Loans at the time of the relevant refinancing,
(C) any Replacement Term Loans may be pari passu or junior in right of payment
and pari passu or junior with respect to the Collateral with the remaining
portion of the Initial Term Loans or Additional Term Loans (provided that if
pari passu or junior as to payment or Collateral, such Replacement Term Loans
shall be subject to a Permitted Pari Passu Intercreditor Agreement or Permitted
Junior Intercreditor Agreement, as applicable, and may be, at the option of the
Administrative Agent and the Lead Borrower, documented in a separate agreement
or agreements), or be unsecured; provided that any such Replacement Term Loans
that are unsecured and incurred or guaranteed by a Loan Party organized outside
of the United States shall be subject to customary intercreditor agreements to
be agreed by the Lead Borrower and the Administrative Agent; provided, further,
that the such Replacement Term Loans shall be incurred by the same Borrower that
incurred the Replaced Term Loans being refinanced or replaced and, solely to the
extent that the Replaced Term Loan being refinanced was incurred by a
Non-U.S. Borrower, such Replaced Term Loan may be incurred by any Borrower,
(D) if any Replacement Term Loans are secured, such Replacement Term Loans may
not be secured by any assets other than the Collateral,
(E) if any Replacement Term Loans are guaranteed, such Replacement Term Loans
may not be guaranteed by any Person other than one or more Loan Parties,
(F) any Replacement Term Loans that are pari passu in right of payment and pari
passu in right of security may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) (or, if junior in right
of payment or security, shall be on a junior basis with respect thereto) in any
voluntary or mandatory repayment or prepayment in respect of the Initial Term
Loans (and any Additional Term Loans then subject to ratable repayment
requirements), in each case as agreed by the Lead Borrower and the Lenders
providing the relevant Replacement Term Loans,
(G) any Replacement Term Loans shall have pricing (including interest, fees and
premiums, and as to which the proviso in Section 2.22(a)(v) shall not apply)
and, subject to preceding clause (F), optional prepayment and redemption terms
as the Lead Borrower and the lenders providing such Replacement Term Loans may
agree,
(H) no Default under Section 7.01(a), 7.01(f) or 7.01(g) or Event of Default
shall exist immediately prior to or after giving effect to the effectiveness of
the relevant Replacement Term Loans, and
-168-

--------------------------------------------------------------------------------

(I) either (i) the other terms and conditions of any Replacement Term Loans
(excluding pricing, interest, fees, rate floors, premiums, optional prepayment
or redemption terms, security and maturity, subject to preceding clauses (B)
through (G)) shall be substantially identical to, or (taken as a whole) no more
favorable (as reasonably determined by the Lead Borrower) to the lenders
providing such Replacement Term Loans than those applicable to the Replaced Term
Loans (other than covenants or other provisions applicable only to periods after
the Latest Term Loan Maturity Date (in each case, as of the date of incurrence
of such Replacement Term Loans)) or (ii) such Replacement Term Loans shall be
provided on then-current market terms for the applicable type of Indebtedness,
and
(ii) with the written consent of the Lead Borrower and the Lenders providing the
relevant Replacement Revolving Facility to permit the refinancing or replacement
of all or any portion of the Revolving Credit Commitment or any Additional
Revolving Commitment under the applicable Class (any such Revolving Credit
Commitment or Additional Revolving Commitment being refinanced or replaced, a
“Replaced Revolving Facility”) with a replacement revolving facility hereunder
(a “Replacement Revolving Facility”) pursuant to a Refinancing Amendment;
provided that:
(A) the aggregate principal amount of any Replacement Revolving Facility shall
not exceed the aggregate principal amount of the Replaced Revolving Facility
(plus (x) any additional amounts permitted to be incurred under Section 6.01(a),
(q), (u), (w) and/or (z) and, to the extent any such additional amounts are
secured, the related Liens are permitted under Section 6.02(k) (with respect to
Liens securing Indebtedness permitted by Section 6.01(a), (q), (u), (w) or
(z)) and/or (ii) and plus (y) the amount of accrued interest and premium
thereon, any committed but undrawn amounts and underwriting discounts, fees
(including upfront fees and original issue discount), commissions and expenses
associated therewith),
(B) no Replacement Revolving Facility may have a final maturity date (or require
commitment reductions) prior to the final maturity date of the relevant Replaced
Revolving Facility at the time of such refinancing,
(C) any Replacement Revolving Facility may be pari passu or junior in right of
payment and pari passu or junior with respect to the Collateral with the
remaining portion of the Revolving Credit Commitments or Additional Revolving
Commitments (shall be subject to a Permitted Pari Passu Intercreditor Agreement
or Permitted Junior Intercreditor Agreement, as applicable, and may be, at the
option of the Administrative Agent and the Lead Borrower, documented in a
separate agreement or agreements), or be unsecured,
(D) if any Replacement Revolving Facility is secured, it may not be secured by
any assets other than the Collateral,
(E) if any Replacement Revolving Facility is guaranteed, it may not be
guaranteed by any Person other than one or more Loan Parties,
(F) any Replacement Revolving Facility that is pari passu in right of payment
and pari passu in right of security may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) (or, if junior
in right of payment or security, shall be on a junior basis with respect
thereto) in any voluntary or mandatory repayment or prepayment in respect of the
Replaced Revolving Facility (and any Additional Revolving Loans then subject to
ratable repayment requirements), in each case as agreed by the Lead Borrower and
the Lenders providing the relevant Replacement Revolving Facility,
-169-

--------------------------------------------------------------------------------

(G) any Replacement Revolving Facility shall be subject to the “ratability”
provisions applicable to Extended Revolving Credit Commitments and Extended
Revolving Loans set forth in the proviso to clause (ii) of Section 2.23(a),
mutatis mutandis, to the same extent as if fully set forth in this
Section 9.02(c)(ii),
(H) any Replacement Revolving Facility shall have pricing (including interest,
fees and premiums, and as to which the proviso in Section 2.22(a)(v)) shall not
apply) and, subject to preceding clause (F), optional prepayment and redemption
terms as the Lead Borrower and the lenders providing such Replacement Revolving
Facility may agree,
(I) no Default under Section 7.01(a), 7.01(f) or 7.01(g) or Event of Default
shall exist immediately prior to or after giving effect to the effectiveness of
the relevant Replacement Revolving Facility,
(J) either (i) the other terms and conditions of any Replacement Revolving
Facility (excluding pricing, interest, fees, rate floors, premiums, optional
prepayment or redemption terms, security and maturity, subject to preceding
clauses (B) through (G)) shall be substantially identical to, or (taken as a
whole) no more favorable (as reasonably determined by the Lead Borrower) to the
lenders providing such Replacement Revolving Facility than those applicable to
the Replaced Revolving Facility (other than covenants or other provisions
applicable only to periods after the Latest Revolving Loan Maturity Date (in
each case, as of the date of incurrence of the relevant Replacement Revolving
Facility)) or (ii) such Replacement Revolving Facility shall be provided on
then-current market terms for the applicable type of Indebtedness, and
(K) the commitments in respect of the Replaced Revolving Facility shall be
terminated, and all loans outstanding thereunder and all fees in connection
therewith shall be paid in full, in each case on the date such Replacement
Revolving Facility is implemented;
provided, further, that in respect of each of clauses (i) and (ii) of this
clause (c), any Non-Debt Fund Affiliate and Debt Fund Affiliate shall (x) be
permitted (without Administrative Agent consent) to provide any Replacement Term
Loans, it being understood that in connection with such Replacement Term Loans,
the relevant Non-Debt Fund Affiliate or Debt Fund Affiliate, as applicable,
shall be subject to the restrictions applicable to such Persons under
Section 9.05 as if such Replacement Term Loans were Term Loans and (y) any Debt
Fund Affiliate (but not any Non-Debt Fund Affiliate) may provide any Replacement
Revolving Facility.
Each party hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be amended by the Lead Borrower or the Borrowers
(if applicable), the Administrative Agent and the lenders providing the relevant
Replacement Term Loans or the Replacement Revolving Facility, as applicable, to
the extent (but only to the extent) necessary to reflect the existence and terms
of such Replacement Term Loans or Replacement Revolving Facility, as applicable,
incurred or implemented pursuant thereto (including any amendment necessary to
treat the loans and commitments subject thereto as a separate “tranche” and
“Class” of Loans and/or commitments hereunder).  It is understood that any
Lender approached to provide all or a portion of any Replacement Term Loans or
any Replacement Revolving Facility may elect or decline, in its sole discretion,
to provide such Replacement Term Loans or Replacement Revolving Facility.
Any Refinancing Amendment may provide for the issuance of Ancillary Facilities
for the account of a Revolving Facility Borrower in respect of a tranche of
Revolving Credit Commitments on terms substantially equivalent to the terms of
the applicable Ancillary Facilities under the Revolving Credit Commitments.
(d) Notwithstanding anything to the contrary contained in this Section 9.02 or
any other provision of this Agreement or any provision of any other Loan
Document, (i) the Lead Borrower and the Administrative Agent may, without the
input or consent of any Lender, amend, supplement and/or waive any guaranty,
collateral security agreement, pledge agreement and/or related document (if any)
executed in connection with this Agreement to (w) to add Additional Borrowers as
permitted hereunder, (x) comply with Requirements of Law or the advice of
counsel or
-170-

--------------------------------------------------------------------------------

 (y) cause any such guaranty, collateral security agreement, pledge agreement or
other document to be consistent with this Agreement and/or the relevant other
Loan Documents, (ii) the Lead Borrower and the Administrative Agent may, without
the input or consent of any other Lender (other than the relevant Lenders
(including Additional Lenders) providing Loans under such Sections), effect
amendments to this Agreement and the other Loan Documents as may be necessary in
the reasonable opinion of the Lead Borrower and the Administrative Agent to
effect the provisions of Section 2.22, 2.23, 5.12, 6.13 or 9.02(c), or any other
provision specifying that any waiver, amendment or modification may be made with
the consent or approval of the Administrative Agent, (iii) if the Administrative
Agent and the Lead Borrower have jointly identified any ambiguity, mistake,
defect, inconsistency, obvious error or any error or omission of a technical
nature or any necessary or desirable technical change, in each case, in any
provision of any Loan Document, then the Administrative Agent and the Lead
Borrower shall be permitted to amend such provision solely to address such
matter as reasonably determined by them acting jointly if such amendment is not
objected to in writing by the Required Lenders or Required Revolving Lenders (as
applicable) to the Administrative Agent within five (5) Business Days following
receipt of notice thereof and (iv) the Lead Borrower and the Administrative
Agent may, without the input or consent of any Lender, supplement and/or waive
any provision of Section 2.26 in a manner that is not adverse in any material
respect to any Revolving Lender or any Ancillary Lender.
(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of each Revolving Lender, the Administrative Agent and
the Borrowers to the extent necessary to integrate any Alternative Currency
(other than any Alternative Currency permitted as of the Closing Date) in
accordance with Section 1.08.
Section 9.03          Expenses; Indemnity.
(a) The Lead Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by each Arranger, each Issuing Bank, the Administrative Agent
and their respective Affiliates (but limited, in the case of legal fees and
expenses, to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one firm of outside counsel to all such Persons taken as a
whole and, if necessary, of one local counsel in each relevant jurisdiction to
all such Persons, taken as a whole) in connection with the syndication and
distribution (including via the Internet or through a service such as Intralinks
or SyndTrak) of the Credit Facilities, the preparation, execution, delivery and
administration of the Loan Documents and any related documentation, including in
connection with any amendment, modification or waiver of any provision of any
Loan Document (whether or not the transactions contemplated thereby are
consummated, but only to the extent the preparation of any such amendment,
modification or waiver was requested by the Lead Borrower and except as
otherwise provided in a separate writing between the Lead Borrower, the relevant
Arranger, the relevant Issuing Bank and/or the Administrative Agent) and
(ii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers, the Issuing Banks or the Lenders or any of
their respective Affiliates (but limited, in the case of legal fees and
expenses, to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one firm of outside counsel to all such Persons taken as a
whole and, if necessary, of one local counsel in each relevant jurisdiction to
all such Persons, taken as a whole and solely in the case of an actual or
perceived conflict of interest, (x) one additional counsel to all Persons, taken
as a whole, and (y) one additional local counsel in each appropriate
jurisdiction to all Persons, taken as a whole) in connection with the
enforcement, collection or protection of their respective rights in connection
with the Loan Documents, including their respective rights under this
Section 9.03, or in connection with the Loans made and/or Letters of Credit
issued hereunder.
(b) The Lead Borrower shall indemnify each Arranger, the Administrative Agent,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages and
liabilities (but limited, in the case of legal fees and expenses, to the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to all Indemnitees taken as a whole and, if necessary, one local
counsel in each appropriate jurisdiction to all Indemnitees, taken as a whole
and solely in the case of an actual or perceived conflict of interest, (x) one
additional counsel to all affected Indemnitees, taken as a whole, and (y) one
additional local counsel in each appropriate jurisdiction to all affected
Indemnitees, taken as a whole), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the Transactions or
the execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby and/or the enforcement of the Loan Documents, the
performance by the parties hereto of their respective obligations thereunder
-171-

--------------------------------------------------------------------------------

or the consummation of the Transactions or any other transactions contemplated
hereby or thereby, (ii) the use of the proceeds of the Loans or any Letter of
Credit, (iii) any actual or alleged Release or presence of Hazardous Materials
on, at, under or from any property currently or formerly owned or operated by
the Lead Borrower, any of its Restricted Subsidiaries or any other Loan Party or
any Environmental Liability related to the Lead Borrower, any of its Restricted
Subsidiaries or any other Loan Party and/or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Lead Borrower, any other Loan Party or any
of their respective Affiliates); provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that any such loss, claim, damage, or
liability (i) is determined by a final and non-appealable judgment of a court of
competent jurisdiction (or documented in any settlement agreement referred to
below) to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or, to the extent such judgment finds (or such
settlement agreement acknowledges) that any such loss, claim, damage, or
liability has resulted from such Person’s (or such Person’s affiliates,
successors, assigns or Related Parties) material breach of the Loan Documents or
(ii) arises out of any claim, litigation, investigation or proceeding brought by
such Indemnitee against another Indemnitee (other than any claim, litigation,
investigation or proceeding that is brought by or against the Administrative
Agent or any Arranger or Issuing Bank, acting in its capacity as such) that does
not involve any act or omission of the Holdings, the Borrowers or any of their
subsidiaries.  Each Indemnitee shall be obligated to refund or return any and
all amounts paid by the Lead Borrower pursuant to this Section 9.03(b) to such
Indemnitee for any fees, expenses, or damages to the extent such Indemnitee is
not entitled to payment thereof in accordance with the terms hereof.  This
Section 9.03(b) shall not apply to Taxes other than any Taxes that represent
losses, claims, damages or liabilities in respect of a non-Tax claim. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, in no event shall any Loan Party that is not Holdings, the Lead
Borrower or any Domestic Subsidiary have any payment, reimbursement or guarantee
obligations for the Lead Borrower or any Domestic Subsidiary for the payment
requirements under this Section 9.03.
(c) The Lead Borrower shall not be liable for any settlement of any proceeding
effected without its consent (which consent shall not be unreasonably withheld,
delayed or conditioned), but if any proceeding is settled with the Lead
Borrower’s written consent, or if the Lead Borrower is offered the ability to
assume the defense of the action that was the subject matter of such settlement
and elected not to assume such defense, or if there is a final judgment against
any Indemnitee in any such proceeding, the Lead Borrower agrees to indemnify and
hold harmless each Indemnitee to the extent and in the manner set forth above. 
The Lead Borrower shall not, without the prior written consent of the affected
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending or threatened proceeding in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless (i) such settlement includes an unconditional release of such Indemnitee
from all liability or claims that are the subject matter of such proceeding and
(ii) such settlement does not include any statement as to any admission of fault
or culpability.
Section 9.04          Waiver of Claim.  To the extent permitted by applicable
law, no party to this Agreement shall assert, and each hereby waives, any claim
against any other party hereto or any Related Party thereof, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or any Letter of Credit or the use of the proceeds
thereof, except, in the case of any claim by any Indemnitee against the Lead
Borrower, to the extent such damages would otherwise be subject to
indemnification pursuant to the terms of Section 9.03.
Section 9.05          Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except as provided under Section 6.07, the Borrowers
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with the terms of this Section 9.05
(any attempted assignment or transfer not complying with the terms of this
Section 9.05 shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and permitted assigns,
-172-

--------------------------------------------------------------------------------

Participants (to the extent provided in paragraph (c) of this Section 9.05) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Arrangers, the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Loan or Additional Commitment added pursuant to Section 2.22, 2.23 or 9.02(c) at
the time owing to it) with the prior written consent (not to be unreasonably
withheld or delayed) of:
(A) the Lead Borrower; provided that the Lead Borrower shall be deemed to have
consented to any such assignment unless it has objected thereto by written
notice to the Administrative Agent within 10 Business Days after receiving
written notice thereof (such notice to be provided irrespective of whether an
Event of Default under Section 7.01(a) or 7.01(f) or (g) has occurred and is
continuing); provided, further, that no consent of the Lead Borrower shall be
required (x) for any assignment of (1) Revolving Loans, Additional Revolving
Loans, Revolving Credit Commitments or Additional Revolving Commitments to
another Revolving Lender, an Affiliate of any Revolving Lender or an Approved
Fund of any Revolving Lender or (2) Initial Term Loans, Additional Term Loans,
Initial Term Loan Commitments or Additional Term Commitments to another Lender,
an Affiliate of any Lender or an Approved Fund, or (y) if an Event of Default
under Section 7.01(a) or Section 7.01(f) or (g) (solely with respect to the Lead
Borrower) exists; provided, further, that no consent of the Lead Borrower shall
be required with respect to the assignments (but not other future assignments)
made by DBNY in connection with the initial syndication of the Initial Term
Loans so long as such assignments are made (1) to the Persons (or their
respective Affiliates and Approved Funds) and (2) in the amounts, in each case
of clauses (1) and (2), identified in writing to the Lead Borrower prior to the
date hereof;
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for any assignment to another Lender, any Affiliate of a
Lender or any Approved Fund; and
(C) in the case of the Revolving Facility or any Additional Revolving Facility,
each Issuing Bank.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of any assignment to another Lender, any Affiliate of any
Lender or any Approved Fund or any assignment of the entire remaining amount of
the relevant assigning Lender’s Loans or commitments of any Class, the principal
amount of Loans or commitments of the assigning Lender subject to the relevant
assignment (determined as of the date on which the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent and
determined on an aggregate basis in the event of concurrent assignments to
Related Funds or by Related Funds) shall not be less than (x) $1,000,000, in the
case of Initial Term Loans, Additional Term Loans, Initial Term Loan Commitments
and Additional Term Commitments and (y) $5,000,000 in the case of Revolving
Loans, Additional Revolving Loans, Revolving Credit Commitments or Additional
Revolving Commitments unless the Lead Borrower and the Administrative Agent
otherwise consent;
(B) any partial assignment shall be made as an assignment of a proportionate
part of all the relevant assigning Lender’s rights and obligations under this
Agreement;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent,
-173-

--------------------------------------------------------------------------------

manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); and
(D) the relevant Eligible Assignee, if it is not a Lender, shall deliver on or
prior to the effective date of such assignment, to the Administrative Agent
(1) an Administrative Questionnaire and (2) any IRS form required under
Section 2.17.
(iii) Subject to the acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 9.05, from and after the effective date
specified in any Assignment and Assumption, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned pursuant to
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement (including with respect to any Ancillary Facility), and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be (A) entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 with respect to facts and
circumstances occurring on or prior to the effective date of such assignment and
(B) subject to its obligations thereunder and under Section 9.13).  If any
assignment by any Lender holding any Promissory Note is made after the issuance
of such Promissory Note, the assigning Lender shall, upon the effectiveness of
such assignment or as promptly thereafter as practicable, surrender such
Promissory Note to the Administrative Agent for cancellation, and, following
such cancellation, if requested by either the assignee or the assigning Lender,
the Lead Borrower shall issue and deliver a new Promissory Note to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Lead Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders and their respective successors and
assigns, and the commitment of, and principal amount of and interest on the
Loans and LC Disbursements owing to, each Lender or Issuing Bank pursuant to the
terms hereof from time to time (the “Register”).  Failure to make any such
recordation, or any error in such recordation, shall not affect the Lead
Borrower’s obligations in respect of such Loans and LC Disbursements.  The
entries in the Register shall be conclusive, absent manifest error, and the Lead
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Lead
Borrower, each Issuing Bank and each Lender (but only as to its own holdings),
at any reasonable time and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and any tax certification required by
Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender hereunder),
the processing and recordation fee referred to in paragraph (b) of this
Section 9.05, if applicable, and any written consent to the relevant assignment
required by paragraph (b) of this Section 9.05, the Administrative Agent shall
promptly accept such Assignment and Assumption and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender and the Eligible Assignee thereunder shall be deemed to confirm and agree
with each other and the other parties hereto as follows:  (A) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that the amount of its
commitments, and the outstanding balances of its Loans, in each case without
-174-

--------------------------------------------------------------------------------

giving effect to any assignment thereof which has not become effective, are as
set forth in such Assignment and Assumption, (B) except as set forth in
clause (A) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statement, warranty or
representation made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Lead Borrower or any
Restricted Subsidiary or the performance or observance by the Lead Borrower or
any Restricted Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (C) such assignee represents and warrants that it is an Eligible
Assignee, legally authorized to enter into such Assignment and Assumption;
(D) such assignee confirms that it has received a copy of this Agreement
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (E) such assignee will independently and without
reliance upon the Administrative Agent, the assigning Lender or any other Lender
and based on such documents and information as it deems appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (F) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(G) such assignee agrees that it will perform in accordance with their terms all
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
(c) (i) Any Lender may, without the consent of the Lead Borrower, the
Administrative Agent, any Issuing Bank or any other Lender, sell participations
to any bank or other entity (other than to any Disqualified Institution, any
natural Person or, other than with respect to any participation to any Debt Fund
Affiliate (any such participations to a Debt Fund Affiliate being subject to the
limitation set forth in the first proviso of the penultimate paragraph set forth
in Section 9.05(g), as if the limitation applied to such participations), the
Lead Borrower or any of its Affiliates) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Lead Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
any Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the relevant Participant, agree to any amendment, modification or
waiver described in (x) clause (A) of the first proviso to Section 9.02(b) that
directly and adversely affects the Loans or commitments in which such
Participant has an interest and (y) clause (B)(1), (2) or (3) of the first
proviso to Section 9.02(b).  Subject to paragraph (c)(ii) of this Section 9.05,
the Lead Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.05 (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender, and if
additional amounts are required to be paid pursuant to Section 2.17(a) or
Section 2.17(c), to the Lead Borrower upon reasonable written request by the
Lead Borrower).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.
(ii) No Participant shall be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent expressly acknowledging that such Participant’s
entitlement to benefits under Sections 2.15, 2.16 and 2.17 is not limited to
what the participating Lender would have been entitled to receive absent the
participation.
-175-

--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Lead Borrower, maintain a register on which it
enters the name and address of each Participant and their respective successors
and assigns, and the principal amounts and stated interest of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to any Participant’s interest in
any Commitment, Loan, Letter of Credit or any other obligation under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and each Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution or any natural person) to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to
any Federal Reserve Bank or other central bank having jurisdiction over such
Lender, and this Section 9.05 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release any Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Lead Borrower, the option to provide to the Lead
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Lead Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof.  The making of any Loan by an SPC
hereunder shall utilize the Commitment or Additional Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Lead Borrower or the
Borrowers (if applicable) under this Agreement (including its obligations under
Section 2.15, 2.16 or 2.17) and no SPC shall be entitled to any greater amount
under Section 2.13, 2.14 or 2.15 or any other provision of this Agreement or any
other Loan Document that the Granting Lender would have been entitled to
receive, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender) and (iii) the Granting Lender shall for all purposes including
approval of any amendment, waiver or other modification of any provision of the
Loan Documents, remain the Lender of record hereunder.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the U.S. or
any State thereof; provided that (i) such SPC’s Granting Lender is in compliance
in all material respects with its obligations to the Lead Borrower or the
Borrowers (if applicable) hereunder and (ii) each Lender designating any SPC
hereby agrees to indemnify, save and hold harmless each other party hereto for
any loss, cost, damage or expense arising out of its inability to institute such
a proceeding against such SPC during such period of forbearance.  In addition,
notwithstanding anything to the contrary contained in this Section 9.05, any SPC
may (i) with notice to, but without the prior written consent of, the Lead
Borrower or the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guaranty or credit or liquidity enhancement to such SPC.
(f) (i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Lead Borrower has
-176-

--------------------------------------------------------------------------------

consented to such assignment in writing in its sole and absolute discretion, in
which case such Person will not be considered a Disqualified Institution for the
purpose of such assignment or participation).  For the avoidance of doubt, with
respect to any assignee that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the Borrower of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Institution.  Any assignment in violation of this clause (h)(i) shall not be
void, but the other provisions of this clause (h) shall apply.
(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Lead Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution or and the Administrative Agent,
(A) terminate any Revolving Credit Commitment of such Disqualified Institution
and repay all obligations of the Borrower owing to such Disqualified Institution
in connection with such Revolving Credit Commitment, (B) in the case of
outstanding Term Loans held by Disqualified Institutions, purchase or prepay
such Term Loan by paying the lowest of (x) the principal amount thereof, (y) the
amount that such Disqualified Institution paid to acquire such Term Loans, and
(z) the market price of such Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and/or (C) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.05), all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees at the lowest of (x) the principal amount
thereof, (y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations and (z) the market price of such Term Loans,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder.
(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Lead
Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any Plan, each Disqualified Institution party
hereto hereby agrees (1) not to vote on such Plan, (2) if such Disqualified
Institution does vote on such Plan notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing
clause (2).
(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on Intralinks, SyndTrak or another
relevant website, if any, including that portion of Intralinks, SyndTrak or
another relevant website, if any, that is designated for “public side” Lenders
and/or (B) provide the DQ List to each Lender requesting the same.
-177-

--------------------------------------------------------------------------------

(v) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions.  Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.
(g) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Initial Term Loans or Additional Term Loans to an
Affiliated Lender on a non-pro rata basis (A) through Dutch Auctions open to all
Lenders holding the relevant Initial Term Loans or such Additional Term Loans,
as applicable, on a pro rata basis or (B) through open market purchases, in each
case with respect to clauses (A) and (B), without the consent of the
Administrative Agent; provided that:
(i) any Initial Term Loans or Additional Term Loans acquired by Holdings, the
Lead Borrower or any of its subsidiaries shall be retired and cancelled
immediately upon the acquisition thereof; provided that upon any such retirement
and cancellation, the aggregate outstanding principal amount of the Initial Term
Loans or Additional Term Loans, as applicable, shall be deemed reduced by the
full par value of the aggregate principal amount of the Initial Term Loans or
Additional Term Loans so retired and cancelled, and each principal repayment
installment with respect to the Term Loans pursuant to Section 2.10(a) shall be
reduced on a pro rata basis by the full par value of the aggregate principal
amount of Term Loans so cancelled;
(ii) any Initial Term Loans or Additional Term Loans acquired by any Non-Debt
Fund Affiliate may (but shall not be required to) be contributed to the Lead
Borrower or any of its subsidiaries for purposes of cancelling such Indebtedness
(it being understood that any such Initial Term Loans or Additional Term Loans
shall be retired and cancelled immediately upon such contribution); provided
that upon any such cancellation, the aggregate outstanding principal amount of
the Initial Term Loans or Additional Term Loans, as applicable, shall be deemed
reduced, as of the date of such contribution, by the full par value of the
aggregate principal amount of the Initial Term Loans or Additional Term Loans so
contributed and cancelled, and each principal repayment installment with respect
to the Initial Term Loans pursuant to Section 2.10(a) shall be reduced pro rata
by the full par value of the aggregate principal amount of Initial Term Loans so
contributed and cancelled;
(iii) the relevant Affiliated Lender and assigning Lender shall have executed an
Affiliated Lender Assignment and Assumption;
(iv) after giving effect to such assignment and to all other assignments to all
Affiliated Lenders, the aggregate principal amount of all Initial Term Loans and
Additional Term Loans then held by all Affiliated Lenders shall not exceed 30%
of the aggregate principal amount of the Initial Term Loans and Additional Term
Loans then outstanding (after giving effect to any substantially simultaneous
cancellations thereof) (the “Affiliated Lender Cap”); provided that each party
hereto acknowledges and agrees that the Administrative Agent shall not be liable
for any losses, damages, penalties, claims, demands, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever incurred or
suffered by any Person in connection with any compliance or non-compliance with
this clause (g)(iv) or any purported assignment exceeding the Affiliated Lender
Cap (it being understood and agreed that the Affiliated Lender Cap is intended
to apply to any Loans made available to Affiliated Lenders by means other than
formal assignment (e.g., as a result of an acquisition of another Lender (other
than any Debt Fund Affiliate) by any Affiliated Lender or the provision of
Additional Term Loans by any Affiliated Lender); provided, further, that to the
extent that any assignment to any Affiliated Lender would result in the
aggregate principal amount of all Initial Term Loans and Additional Term Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap (after giving
effect to any substantially
-178-

--------------------------------------------------------------------------------

simultaneous cancellations thereof), the assignment of the relevant excess
amount shall be null and void;
(v) in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by Holdings, the Lead Borrower or any of
its Restricted Subsidiaries, (A) the relevant Person may not use the proceeds of
any Revolving Loans or Additional Revolving Loans to fund such assignment and
(B) no Default or Event of Default exists at the time of acceptance of bids for
the Dutch Auction or the confirmation of such open market purchase, as
applicable; and
(vi) by its acquisition of Term Loans, each relevant Affiliated Lender shall be
deemed to have acknowledged and agreed that:
(A) the Term Loans held by such Affiliated Lender shall be disregarded in both
the numerator and denominator in the calculation of any Required Lender or other
Lender vote (and the Term Loans held by such Affiliated Lender shall be deemed
to be voted pro rata along with the other Lenders that are not Affiliated
Lenders); provided that (x) such Affiliated Lender shall have the right to vote
(and the Term Loans held by such Affiliated Lender shall not be so disregarded)
with respect to any amendment, modification, waiver, consent or other action
that requires the vote of all Lenders or all Lenders directly and adversely
affected thereby, as the case may be, and (y) no amendment, modification,
waiver, consent or other action shall (1) disproportionately affect such
Affiliated Lender in its capacity as a Lender as compared to other Lenders of
the same Class that are not Affiliated Lenders or (2) deprive any Affiliated
Lender of its share of any payments which the Lenders are entitled to share on a
pro rata basis hereunder, in each case without the consent of such Affiliated
Lender; and
(B) such Affiliated Lender, solely in its capacity as an Affiliated Lender, will
not be entitled to (i) attend (including by telephone) or participate in any
meeting or discussion (or portion thereof) among the Administrative Agent or any
Lender or among Lenders to which the Loan Parties or their representatives are
not invited or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available by the Administrative Agent or
any Lender to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Initial Term Loans or Additional Term Loans required
to be delivered to Lenders pursuant to Article 2); and
(vii) the Affiliated Lender shall either (i) make a customary representation to
the seller at the time of the assignment that it does not possess material
non-public information (or, if Holdings or the Lead Borrower is not at the time
a public-reporting company, material information of a type that would not be
reasonably expected to be publicly available if the Lead Borrower were a public
reporting company) with respect to Holdings, the Lead Borrower and/or any
subsidiary thereof and/or their respective securities that has not been
disclosed to the seller or the Lenders generally (other than Lenders that have
elected not to receive such information) in connection with any assignment
permitted by this Section 9.05(g) or (ii) the related assignment agreement shall
contain a customary “big boy” representation (but no requirement to make a
representation as to the absence of any material non-public information).
Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Initial Term Loans, Additional Term Loans, Revolving
Credit Commitments or Additional Revolving Commitments to any Debt Fund
Affiliate, and any Debt Fund Affiliate may, from time to time, purchase Initial
Term Loans, Additional Term Loans, Revolving Credit Commitments or Additional
Revolving Commitments (x) on a non-pro rata basis through Dutch Auctions open to
all applicable Lenders or (y) on a non-pro rata basis through open market
purchases without the consent of the
-179-

--------------------------------------------------------------------------------

Administrative Agent, in each case, notwithstanding the requirements set forth
in subclauses (i) through (vii) of this clause (g); provided that the Initial
Term Loans, Additional Term Loans and unused commitments and other Loans of all
Debt Fund Affiliates shall not account for more than 49.9% of the amounts
included in determining whether the Required Lenders or Required Revolving
Lenders have (A) consented to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, or subject to the immediately succeeding
paragraph, any plan of reorganization pursuant to the Bankruptcy Code,
(B) otherwise acted on any matter related to any Loan Document or (C) directed
or required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document.  Any
Initial Term Loans or Additional Term Loans acquired by any Debt Fund Affiliate
may (but shall not be required to) be contributed to the Lead Borrower or any of
its subsidiaries for purposes of cancelling such Indebtedness (it being
understood that any Initial Term Loans or Additional Term Loans so contributed
shall be retired and cancelled immediately upon thereof); provided that upon any
such cancellation, the aggregate outstanding principal amount of the Initial
Term Loans or Additional Term Loans shall be deemed reduced, as of the date of
such contribution, by the full par value of the aggregate principal amount of
the Initial Term Loans or Additional Term Loans so contributed and cancelled,
and each principal repayment installment with respect to the Initial Term Loans
pursuant to Section 2.10(a) shall be reduced pro rata by the full par value of
the aggregate principal amount of Initial Term Loans so contributed and
cancelled.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law is commenced by or against the Lead Borrower or any other Loan
Party at a time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Initial Term Loans or Additional
Term Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Initial Term Loans or Additional Term Loans held by it as the
Administrative Agent directs; provided that in connection with any matter that
proposes to treat any Obligations held by such Affiliated Lender in a manner
that is different than the proposed treatment of similar Obligations held by
Lenders that are not Affiliates, (a) such Affiliated Lender shall be entitled to
vote in accordance with its sole discretion (and not in accordance with the
direction of the Administrative Agent) and (b) the Administrative Agent shall
not be entitled to vote on behalf of such Affiliated Lender.  Each Affiliated
Lender hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Affiliated Lender’s attorney-in-fact,
with full authority in the place and stead of such Affiliated Lender and in the
name of such Affiliated Lender (solely in respect of Initial Term Loans or
Additional Term Loans and participations therein and not in respect of any other
claim or status that such Affiliated Lender may otherwise have), from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of (but subject to the limitations set forth in) this
paragraph.
Section 9.06        Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letter of Credit regardless of any investigation made by any such other party or
on its behalf and notwithstanding that the Administrative Agent may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date.  The
provisions of Sections 2.15, 2.16, 2.17, 9.03 and 9.13 and Article 8 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Revolving Credit Commitment or
any Additional Commitment, the occurrence of the Termination Date or the
termination of this Agreement or any provision hereof but in each case, subject
to the limitations set forth in this Agreement.
Section 9.07        Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire
-180-

--------------------------------------------------------------------------------

agreement among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  This Agreement shall become effective when it has
been executed by Holdings, the Lead Borrower and the Administrative Agent and
when the Administrative Agent has received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or by email as a
“.pdf” or “.tif” attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 9.08        Severability.  To the extent permitted by law, any provision
of any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
Section 9.09        Right of Setoff.  At any time when an Event of Default
exists, upon the written consent of the Administrative Agent, the Administrative
Agent, each Issuing Bank, each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (in
any currency) at any time owing by the Administrative Agent, such Issuing Bank
or such Lender or Affiliate (including by branches and agencies of the
Administrative Agent, such Issuing Bank or such Lender, wherever located) to or
for the credit or the account of the Lead Borrower or any Loan Party against any
of and all the Secured Obligations held by the Administrative Agent, such
Issuing Bank or such Lender or Affiliate, irrespective of whether or not the
Administrative Agent, such Issuing Bank or such Lender or Affiliate shall have
made any demand under the Loan Documents and although such obligations may be
contingent or unmatured or are owed to a branch or office of such Lender or
Issuing Bank different than the branch or office holding such deposit or
obligation on such Indebtedness.  Any applicable Lender, Issuing Bank or
Affiliate shall promptly notify the Lead Borrower and the Administrative Agent
of such set-off or application; provided that any failure to give or any delay
in giving such notice shall not affect the validity of any such set-off or
application under this Section 9.09.  The rights of each Lender, each Issuing
Bank, the Administrative Agent and each Affiliate under this Section 9.09 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender, such Issuing Bank, the Administrative Agent or such Affiliate may
have.
Section 9.10        Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS), WHETHER IN TORT, CONTRACT (AT
LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, FEDERAL COURT.  EACH
PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY
REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE OF PROCESS
AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT.  EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN
ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT THE
ADMINISTRATIVE AGENT RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN
-181-

--------------------------------------------------------------------------------

PARTY IN THE COURTS OF ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT.
(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 9.10.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIM OR
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, SUIT OR
PROCEEDING IN ANY SUCH COURT.
(d) TO THE EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS PROVIDED FOR IN
SECTION 9.01.  EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY LOAN DOCUMENT THAT SERVICE
OF PROCESS WAS INVALID AND INEFFECTIVE.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
Section 9.11        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12        Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.13       Confidentiality.  Each of the Administrative Agent, each
Lender, each Issuing Bank and each Arranger agrees (and each Lender agrees to
cause its SPC, if any) to maintain the confidentiality of the Confidential
Information (as defined below), except that Confidential Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ respective
directors, officers, managers, employees, independent auditors, or other experts
and advisors, including accountants, legal counsel and other advisors
(collectively, the “Representatives”) on a “need to know” basis solely in
connection with the transactions contemplated hereby and who are informed of the
confidential nature of the Confidential Information and are or have been advised
of their obligation to keep the Confidential Information of this type
confidential; provided that such Person shall be responsible for its Affiliates’
and their Representatives’ compliance with this paragraph; provided, further,
that unless the Lead Borrower otherwise consents, no such disclosure shall be
made by the Administrative Agent, any Issuing Bank, any Arranger, any Lender,
any Ancillary Lender or any Affiliate or Representative thereof to any Affiliate
or Representative of the Administrative Agent, any Issuing Bank, any Arranger,
any Lender or any Ancillary Lender that (i) is engaged as a principal primarily
in private equity, mezzanine financing or venture capital (other than, in each
case, to a limited number of senior employees who are required, in accordance
with industry regulations or the Lender’s internal policies and procedures to
act in a supervisory capacity and the Lender’s internal legal, compliance, risk
management, credit or investment committee members and who are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this
-182-

--------------------------------------------------------------------------------

type confidential) or (ii) is a Disqualified Institution, (b) upon the demand or
request of any regulatory or governmental authority (including any
self-regulatory body) purporting to have jurisdiction over such Person or its
Affiliates (in which case such Person shall, except with respect to any audit or
examination conducted by bank accountants or any Governmental Authority or
regulatory or self-regulatory authority exercising examination or regulatory
authority, to the extent practicable and permitted by law, (i) inform the Lead
Borrower promptly in advance thereof and (ii) use commercially reasonable
efforts to ensure that any information so disclosed is accorded confidential
treatment), (c) to the extent compelled by legal process in, or reasonably
necessary to, the defense of such legal, judicial or administrative proceeding,
in any legal, judicial or administrative proceeding or otherwise as required by
applicable Requirements of Law (in which case such Person shall (i) to the
extent practicable and permitted by law, inform the Lead Borrower promptly in
advance thereof and (ii) use commercially reasonable efforts to ensure that any
such information so disclosed is accorded confidential treatment), (d) to any
other party to this Agreement, (e) subject to an acknowledgment and agreement by
the relevant recipient that the Confidential Information is being disseminated
on a confidential basis (on substantially the terms set forth in this paragraph
or as otherwise reasonably acceptable to the Lead Borrower and the
Administrative Agent) in accordance with the standard syndication process of the
Arrangers or market standards for dissemination of the relevant type of
information, which shall in any event require “click through” or other
affirmative action on the part of the recipient to access the Confidential
Information and acknowledge its confidentiality obligations in respect thereof,
to (i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or prospective Participant in, any of its rights or obligations
under this Agreement, including any SPC (in each case other than a Disqualified
Institution), (ii) any pledgee referred to in Section 9.05, (iii) any actual or
prospective, direct or indirect contractual counterparty (or its advisors) to
any Derivative Transaction (including any credit default swap) or similar
derivative product to which any Loan Party is a party and (iv) subject to the
Lead Borrower’s prior approval of the information to be disclosed (not to be
unreasonably withheld or delayed), to Moody’s or S&P on a confidential basis in
connection with obtaining or maintaining ratings as required under Section 5.13,
(f) with the prior written consent of the Lead Borrower and (g) to the extent
(1) the Confidential Information becomes publicly available other than as a
result of a breach of this Section 9.13 by such Person, its Affiliates or their
respective Representatives or (2) becomes available to the Administrative Agent,
any Lender, any Issuing Bank or any Arranger or any of their respective
Affiliates from a third-party source that is not known to be subject to a
confidentiality obligation to the Lead Borrower and/or any of its subsidiaries. 
For purposes of this Section 9.13, “Confidential Information” means all
information relating to the Borrowers and/or any of their subsidiaries and their
respective businesses, the Permitted Investors or the Transactions (including
any information obtained by the Administrative Agent, any Issuing Bank, any
Lender, any Ancillary Lender or any Arranger, or any of their respective
Affiliates or Representatives, based on a review of the books and records
relating to the Borrowers and/or any of their subsidiaries and their respective
Affiliates from time to time, including prior to the date hereof) other than any
such information that is publicly available to the Administrative Agent or any
Arranger, Issuing Bank, or Lender on a non-confidential basis prior to
disclosure by the Borrowers or any of their subsidiaries.  For the avoidance of
doubt, in no event shall any disclosure of any Confidential Information be made
to Person that is a Disqualified Institution at the time of disclosure.
Section 9.14        No Fiduciary Duty.  Each of the Administrative Agent, the
Arrangers, each Lender, each Ancillary Lender, each Issuing Bank and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their respective affiliates.  Each Loan Party
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Loan Party, its respective
stockholders or its respective affiliates, on the other.  Each Loan Party
acknowledges and agrees that:  (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its respective stockholders
or its respective affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its respective stockholders or
its respective Affiliates on other matters) or any other obligation to any Loan
Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of such Loan Party, its respective management, stockholders, creditors or any
other Person.  Each Loan Party acknowledges and agrees that such Loan Party has
consulted its own legal, tax and financial advisors to the extent it deemed
-183-

--------------------------------------------------------------------------------

appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.
Section 9.15        Several Obligations.  The respective obligations of the
Lenders hereunder are several and not joint and the failure of any Lender to
make any Loan, issue any Letter of Credit or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.
Section 9.16        USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.
Section 9.17        Disclosure.  Each Loan Party, each Issuing Bank and each
Lender hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.
Section 9.18        Appointment for Perfection.  Each Lender hereby appoints
each other Lender and each Issuing Bank as its agent for the purpose of
perfecting Liens for the benefit of the Administrative Agent, the Issuing Banks
and the Lenders, in assets which, in accordance with Article 9 of the UCC or any
other applicable law can be perfected only by possession.  If any Lender or
Issuing Bank (other than the Administrative Agent) obtains possession of any
Collateral, such Lender, Issuing Bank shall notify the Administrative Agent
thereof; and, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.
Section 9.19        Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan or
Letter of Credit, together with all fees, charges and other amounts which are
treated as interest on such Loan or Letter of Credit under applicable law
(collectively the “Charged Amounts”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender or Issuing Bank holding such Loan or Letter of Credit in
accordance with applicable law, the rate of interest payable in respect of such
Loan or Letter of Credit hereunder, together with all Charged Amounts payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charged Amounts that would have been payable in respect of such
Loan or Letter of Credit but were not payable as a result of the operation of
this Section 9.19 shall be cumulated and the interest and Charged Amounts
payable to such Lender or Issuing Bank in respect of other Loans or Letters of
Credit or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such Lender
or Issuing Bank.
Section 9.20        Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrowers in the Agreement Currency, the Borrowers
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrowers (or to any other Person who may be entitled thereto under
Applicable Law)
-184-

--------------------------------------------------------------------------------

Section 9.21        Conflicts.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control.
Section 9.22        Release of Guarantors.  Notwithstanding anything in
Section 9.02(b) to the contrary, any Subsidiary Guarantor shall automatically be
released from its obligations hereunder (and its Loan Guaranty shall be
automatically released) (a) upon the consummation of any permitted transaction
or series of related transactions if as a result thereof such Subsidiary
Guarantor ceases to be a Restricted Subsidiary (or becomes an Excluded
Subsidiary as a result of a single transaction or series of related transactions
permitted hereunder; provided, that the release of any Subsidiary Guarantor from
its obligations under the Loan Guaranty if such Subsidiary Guarantor becomes an
Excluded Subsidiary of the type described in clause (a) of the definition
thereof shall only be permitted if at the time such Guarantor becomes an
Excluded Subsidiary of such type (i) no Event of Default exists, (ii) after
giving pro forma effect to such release and the consummation of the transaction
that causes such Person to be an Excluded Subsidiary of such type, the Lead
Borrower is deemed to have made a new Investment in such Person for purposes of
Section 6.06 (as if such Person were then newly acquired) in an amount equal to
the portion of the fair market value of the net assets of such Person
attributable to the Lead Borrower’s equity interest therein as reasonably
estimated by the Lead Borrower and such Investment is permitted pursuant to
Section 6.06 (other than Section 6.06(f)) at such time and (iii) a Responsible
Officer of the Lead Borrower certifies to the Administrative Agent compliance
with preceding clauses (i) and (ii)) and/or (b) upon the occurrence of the
Termination Date.  In connection with any such release, the Administrative Agent
shall promptly execute and deliver to the relevant Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence termination or release; provided that upon the request of the
Administrative Agent, the Lead Borrower shall deliver a certificate of a
Responsible Officer certifying that the relevant transaction has been
consummated in compliance with the terms of this Agreement.  Any execution and
delivery of documents pursuant to the preceding sentence of this Section 9.22
shall be without recourse to or warranty by the Administrative Agent (other than
as to the Administrative Agent’s authority to execute and deliver such
documents).
[Signature Pages Follow]








-185-

--------------------------------------------------------------------------------

ANNEX II
Schedule 1.01(a)
Commitment Schedule
INITIAL TERM LOAN COMMITMENT
LENDER
USD TERM COMMITMENT
Deutsche Bank AG New York Branch
$1,450,000,000
AGGREGATE
$1,450,000,000



LENDER
CAD TERM COMMITMENT
Deutsche Bank AG New York Branch
C$75,000,000
AGGREGATE
C$75,000,000



LENDER
EURO TERM COMMITMENT
Deutsche Bank AG New York Branch
€300,000,000
AGGREGATE
€300,000,000



REVOLVING CREDIT COMMITMENTS
LENDER
DOLLAR REVOLVING CREDIT COMMITMENT
Credit Suisse AG, Cayman Islands Branch
$86,500,000
Deutsche Bank AG New York Branch
$86,500,000
JPMorgan Chase Bank, N.A.
$86,500,000
Royal Bank of Canada
$86,500,000
Bank of America, N.A.
$43,250,000
Bank of Montreal
$43,250,000
Barclays Bank PLC
$43,250,000
Citizens Bank, N.A.
$34,750,000
Wells Fargo Bank, National Association
$34,750,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$30,250,000
HSBC Bank USA, National Association
$24,500,000
AGGREGATE
$600,000,000




-1-

--------------------------------------------------------------------------------


LENDER
MULTICURRENCY REVOLVING CREDIT COMMITMENT
Credit Suisse AG, Cayman Islands Branch
$13,500,000
Deutsche Bank AG New York Branch
$13,500,000
JPMorgan Chase Bank, N.A.
$13,500,000
Royal Bank of Canada
$113,500,000
Bank of America, N.A.
$6,750,000
Bank of Montreal
$6,750,000
Barclays Bank PLC
$6,750,000
Citizens Bank, N.A.
$5,250,000
Wells Fargo Bank, National Association
$5,250,000
HSBC Bank USA, National Association
$10,500,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$4,750,000
AGGREGATE
$200,000,000



LENDER
2020 DOLLAR REVOLVING CREDIT COMMITMENT
Credit Suisse AG, Cayman Islands Branch
$16,000,000
Royal Bank of Canada
$50,000,000
Barclays Bank PLC
$10,000,000
Citizens Bank, N.A.
$10,000,000
Wells Fargo Bank, National Association
$4,000,000
AGGREGATE
$90,000,000





-2-

--------------------------------------------------------------------------------

ANNEX III
THE ASSIGNMENT OF THIS PROMISSORY NOTE AND ANY RIGHTS WITH RESPECT THERETO ARE
SUBJECT TO THE PROVISIONS OF THE CREDIT AGREEMENT, INCLUDING THE PROVISIONS
GOVERNING, THE REGISTER AND THE PARTICIPANT REGISTER.
THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.


[FORM OF]
PROMISSORY NOTE
$[●]
New York, New York
 
[●] [●], 20[●]

FOR VALUE RECEIVED, the undersigned SPECTRUM BRANDS, INC., a Delaware
corporation (“Spectrum”), hereby promises to pay on demand to [●] (the “Lender”)
or its registered permitted assign, at the office of Royal Bank of Canada at 20
King Street West, 4th Floor, Toronto, Ontario M5H 1C4, [USD Term] [Euro Term]
[CAD Term] [Dollar Revolving] [2020 Dollar Revolving] [Multicurrency Revolving]
Loans in the principal amount of $[●] or such lesser amount as is outstanding
from Spectrum to Lender from time to time, on the dates and in the amounts set
forth in the Credit Agreement, dated as of June 23, 2015, by and among Spectrum
Brands, Inc., a Delaware corporation (the “Lead Borrower”), SB/RH Holdings, LLC,
a Delaware limited liability company, the Lenders from time to time party
thereto, Royal Bank of Canada (as successor to Deutsche Bank AG New York
Branch), as administrative agent (together with its successors and assigns in
such capacity, the “Administrative Agent”) and as collateral agent (together
with its successors and assigns in such capacity, the “Collateral Agent”), and
the other parties party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  The Lead Borrower also
promises to pay interest from the date of such Loans on the principal amount
thereof from time to time outstanding, in like Dollars, at such office, in each
case, in the manner and at the rate or rates per annum and payable on the dates
provided in the Credit Agreement.  Terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.


The Lead Borrower promises to pay interest on any overdue principal and, to the
extent permitted by Requirements of Law, overdue interest from the relevant due
dates, in each case, in the manner, at the rate or rates and under the
circumstances provided in the Credit Agreement.
The Lead Borrower hereby waives diligence, presentment, demand, protest and
notice of any kind to the extent possible under any Requirements of Law.  The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.
All Borrowings evidenced by this promissory note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedules attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of the Lead Borrower under this Note.
-G-1-

--------------------------------------------------------------------------------



This promissory note is one of the promissory notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.  This promissory note is
entitled to the benefit of the Credit Agreement, and the obligations hereunder
are guaranteed and secured as provided therein and in the other Loan Documents
referred to in the Credit Agreement.
If any assignment by the Lender holding this Promissory Note occurs after the
date of the issuance hereof, the Lender agrees that it shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender this Promissory Note to the Administrative Agent for cancellation.
[Remainder of Page Intentionally Left Blank]








-G-2-

--------------------------------------------------------------------------------




 
SPECTRUM BRANDS, INC.
                           
By:
       
Name:
     
Title:
 




-G-3-

--------------------------------------------------------------------------------

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
Date
Amount of ABR Loans
Amount Converted to ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to Eurocurrency Rate Loans
Unpaid Principal Balance of ABR Loans
Notation Made By
                                                                               
                                             



Schedule A to Note

--------------------------------------------------------------------------------

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY RATE LOANS
Date
Amount of Eurocurrency  Rate Loans
Amount Converted to Eurocurrency  Rate Loans
Interest Period and Eurocurrency  Rate with Respect Thereto
Amount of Principal of Eurocurrency  Rate Loans Repaid
Amount of Eurocurrency Rate Loans Converted to ABR Loans
Unpaid Principal Balance of Eurocurrency  Rate Loans
Notation Made By
                                                                               
                                                               




Schedule A to Note

--------------------------------------------------------------------------------

SCHEDULE I
2020 INCREMENTAL DOLLAR REVOLVING FACILITY
LENDER
PERCENTAGE
Credit Suisse AG, Cayman Islands Branch
18%
Royal Bank of Canada
56%
Barclays Bank PLC
11%
Citizens Bank, N.A.
11%
Wells Fargo Bank, National Association
4%
AGGREGATE
100%




--------------------------------------------------------------------------------

EXHIBIT A
FORM OF ACKNOWLEDGMENT AND CONFIRMATION
1.          Reference is made to the Seventh Amendment, dated as of April [__],
2020 (the “Seventh Amendment”), to the Credit Agreement dated as of June 23,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among SPECTRUM BRANDS,
INC., a Delaware corporation (the “Lead Borrower”), SB/RH HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), ROYAL BANK OF CANADA (as
successor to DEUTSCHE BANK AG NEW YORK BRANCH), as Administrative Agent, and the
financial institutions party thereto from time to time, as Lenders.  Capitalized
terms used herein but not otherwise defined shall have the meanings set forth in
the Credit Agreement or Seventh Amendment, as applicable.
2.          Certain provisions of the Credit Agreement are being amended and/or
modified pursuant to the Seventh Amendment.  Each of the parties hereto hereby
agrees that, with respect to each Loan Document to which it is a party, after
giving effect to the Seventh Amendment:
(a)          all of its obligations, liabilities and indebtedness under such
Loan Document, including guarantee obligations, shall remain in full force and
effect on a continuous basis (including with respect to any Revolving Loans made
pursuant to the 2020 Dollar Revolving Facility); and
(b)          all of the Liens and security interests created and arising under
such Loan Document remain in full force and effect on a continuous basis, and
the perfected status and priority to the extent provided for in Section 3.14 of
the Credit Agreement of each such Lien and security interest continues in full
force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged as collateral security for the applicable Obligations (including
with respect to any Revolving Loans made pursuant to the 2020 Dollar Revolving
Facility), to the extent provided in such Loan Documents.
3.          THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.          This Acknowledgment and Confirmation may be executed by one or more
of the parties hereto on any number of separate counterparts (including by
telecopy or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
[rest of page intentionally left blank]







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 
SPECTRUM BRANDS, INC.,
   
as the Lead Borrower
           
By:
       
Name:
     
Title:
           
SB/RH HOLDINGS, LLC, as Holdings
           
By:
       
Name:
     
Title:
           
UNITED INDUSTRIES CORPORATION
   
ROV HOLDING, INC.
           
By:
       
Name:
     
Title:
           
ARMORED AUTOGROUP INC.
   
THE ARMOR ALL/STP PRODUCTS COMPANY
   
STP PRODUCTS MANUFACTURING COMPANY
   
ARMORED AUTOGROUP SALES INC.
           
By:
       
Name:
     
Title:
 





[Signature Page to Acknowledgement and Confirmation - Seventh Amendment to
Spectrum Credit Agreement]

--------------------------------------------------------------------------------




         
SPECTRUM BRANDS PET LLC
           
By:
       
Name:
     
Title:
           
SALIX ANIMAL HEALTH, LLC
           
By:
       
Name:
     
Title:
           
ALASKA MERGER ACQUISITION CORP.
           
By:
       
Name:
     
Title:
           
GLOFISH LLC
           
By:
       
Name:
     
Title:
           
SPECTRUM BRANDS PET GROUP INC.
         
By:
       
Name:
     
Title:
 





[Signature Page to Acknowledgement and Confirmation - Seventh Amendment to
Spectrum Credit Agreement]

--------------------------------------------------------------------------------

